Exhibit 10.3

Execution Version

AMENDMENT NO. 5 AND WAIVER TO TERM LOAN AGREEMENT

This Amendment No. 5 and Waiver to Term Loan Agreement (this “Amendment”), dated
as of August 9, 2017, is made by and among CHICAGO BRIDGE & IRON COMPANY N.V., a
corporation organized under the laws of the Kingdom of the Netherlands (the
“Company”), CHICAGO BRIDGE & IRON COMPANY (DELAWARE), a Delaware corporation
(the “Borrower”), BANK OF AMERICA, N.A., a national banking association
organized and existing under the laws of the United States (“Bank of America”),
in its capacity as administrative agent for the Lenders and collateral agent for
the Secured Bank Creditors (in such capacities, the “Administrative Agent” and
the “Collateral Agent”, respectively), and each of the Lenders signatory hereto.

W I T N E S S E T H:

WHEREAS, each of the Company, the Borrower, the Administrative Agent, the
Collateral Agent and the Lenders have entered into that certain Term Loan
Agreement, dated as of July 8, 2015 (as amended by that certain Amendment No. 1
to Term Loan Agreement, dated as of October 27, 2015, Amendment No. 2 to Term
Loan Agreement, dated as of February 24, 2017, Amendment No. 3 and Waiver to
Term Loan Agreement, dated as of May 8, 2017, Amendment No. 4 to Term Loan
Agreement, dated as of May 29, 2017 (“Amendment No. 4”), and as hereby amended
and as from time to time further amended, modified, supplemented, restated, or
amended and restated, the “Credit Agreement”; capitalized terms used in this
Amendment not otherwise defined herein shall have the respective meanings given
thereto in the Credit Agreement, as amended hereby), pursuant to which the
Lenders have made available to the Borrower a senior term loan facility in an
original aggregate principal amount of $500,000,000; and

WHEREAS, the Company has entered into the Guaranty pursuant to which it has
guaranteed certain or all of the obligations of the Borrower under the Credit
Agreement and the other Loan Documents;

WHEREAS, the Company, the Borrower and certain Subsidiaries have entered into
certain of the Security Instruments to provide collateral as security for the
obligations of the Borrower under the Credit Agreement and the other Loan
Documents; and

WHEREAS, the Borrower has requested that the Administrative Agent, the
Collateral Agent and the Lenders agree to amend the Credit Agreement in certain
respects and to waive certain Defaults and Events of Default under the Credit
Agreement that occurred or may have occurred on or prior to the date hereof,
which the Administrative Agent, the Collateral Agent and the Lenders party
hereto are willing to do on the terms and conditions contained in this
Amendment;

NOW, THEREFORE, in consideration of the premises and further valuable
consideration, the receipt and sufficiency of which is hereby acknowledged, the
parties hereto agree as follows:

1.    Amendments to Credit Agreement. Subject to the terms and conditions set
forth herein, the Credit Agreement (exclusive of Schedules and Exhibits thereto)
shall be amended such that after giving effect to all such amendments, it shall
read in its entirety as set forth on Annex I attached hereto.

2.    Amendments to Schedules and Exhibits to Credit Agreement. Subject to the
terms and conditions set forth herein, (i) Schedules 1.01A, 1.01B, 1.01C, 7.01,
7.04A, 7.04B and 7.05 to the Credit Agreement shall be amended such that after
giving effect to all such amendments, they shall read in their entirety as set
forth on Annex II-1 attached hereto and (ii) Exhibit C to the Credit Agreement
shall be amended such that after giving effect to all such amendments, it shall
read in its entirety as set forth on Annex II-2 attached hereto.



--------------------------------------------------------------------------------

3.    Waiver. Pursuant to Section 10.01 of the Credit Agreement and subject to
the terms and conditions hereof, effective as of the date hereof, the
Administrative Agent, the Collateral Agent and each Lender party hereto hereby
waives any Default or Event of Default that occurred or may have occurred on or
prior to the date hereof under:

(a)    Section 8.01(b) of the Credit Agreement, arising as a result of the
failure of the Company and its Subsidiaries to comply with certain requirements
of Section 6.13(a) of the Credit Agreement and Section 16 of Amendment No. 4, as
described in Annex III attached hereto; provided that such waiver will remain
effective only if the Loan Parties deliver to the Collateral Agent the items
listed in Annex III attached hereto by the dates specified in such Annex;

(b)    Section 8.01(b) of the Credit Agreement, arising as a result of breaches
of the last paragraph of Section 7.03 of the Credit Agreement due to the
negative pledge provisions set forth in indemnity agreements supporting surety
bonds related to Project Jazz;

(c)    Section 8.01(b) of the Credit Agreement, arising as a result of the
failure of the Company to comply with the terms of Section 7.18 of the Credit
Agreement for the fiscal quarter ended June 30, 2017;

(d)    Section 8.01(d) of the Credit Agreement, arising as a result of the
failure of the Company to deliver an Officer’s Certificate required by
Section 6.02(a) of the Credit Agreement, providing, among other things, notice
of the other Defaults and Events of Default described in this Section; and

(e)    Section 8.01(e) of the Credit Agreement, arising as a result of the
occurrence of a default or event of default under the NPA Notes (each, an “NPA
Note Default”) that is being waived pursuant to the NPA Amendments (as defined
below).

The waivers set forth in this Amendment are limited to the extent specifically
described above and shall in no way serve to waive any NPA Note Default or
compliance with Section 6.02(a), 6.13(a), 7.03 or 7.18 of the Credit Agreement
or Section 16 of Amendment No. 4, or any other terms, covenants or provisions of
the Credit Agreement or any other Loan Document, or any obligations of the
Borrower, other than as expressly set forth above.

4.    Effectiveness; Conditions Precedent. This Amendment, the amendments to the
Credit Agreement provided in Sections 1 and 2 hereof and the waiver provided in
Section 3 hereof shall be effective as of the date first written above upon the
satisfaction of the following conditions precedent:

(a)    The Administrative Agent shall have received counterparts of this
Amendment, duly executed by the Company, the Borrower, each Guarantor, the
Collateral Agent and the Required Lenders, which counterparts may be delivered
by facsimile or other electronic means (e.g. “.pdf” or “.tif”).

(b)    The Administrative Agent shall have received a copy of an amendment to
the Existing 2013 Revolving Credit Agreement and the Existing 2015 Revolving
Credit Agreement, in each case, in the form previously provided to it and in
form and substance reasonably satisfactory to the Administrative Agent, duly
executed by the requisite parties thereto.

 

2



--------------------------------------------------------------------------------

(c)    The Administrative Agent shall have received a copy of an amendment to
each Note Purchase Agreement (the “NPA Amendments”), which shall include a
waiver of the NPA Note Defaults, in each case, in the form previously provided
to it and in form and substance reasonably satisfactory to the Administrative
Agent, duly executed by the requisite parties thereto.

(d)    The Administrative Agent shall have received resolutions of each Dutch
Loan Party, UK Loan Party and U.S. Loan Party authorizing this Amendment and the
other Loan Documents to which such Person is a party executed in connection with
this Amendment.

(e)    The Administrative Agent or Collateral Agent, as applicable, shall have
received each of the agreements, instruments and other documents (each in form
and substance reasonably acceptable to the Administrative Agent or Collateral
Agent, as applicable) set forth on Annex IV to Amendment No. 4, other than the
items listed on Annex III attached hereto.

(f)    The Administrative Agent shall have received a copy of the addendum to
the existing engagement letter between FTI Consulting and the Company setting
forth the scope of the Strategic Review, in form and substance reasonably
satisfactory to the Administrative Agent.

(g)    (i) The Company shall have paid any fees required to be paid on the date
hereof pursuant to that certain Fee Letter dated as of August 9, 2017 among the
Company, the Initial Borrower, Bank of America and Merrill Lynch, Pierce,
Fenner & Smith Incorporated, (ii) an amendment fee shall have been received by
the Administrative Agent for each Lender executing this Amendment by 3:00 p.m.
(New York time) on August 9, 2017 for the account of such Lender, equal to 0.50%
(50 bps) multiplied by each such Lender’s outstanding Loans as of the date
hereof and (iii) all other fees and expenses of the Administrative Agent
(including the fees and expenses of counsel and the financial advisor to the
Administrative Agent) to the extent due and payable under Section 10.04(a) of
the Credit Agreement and for which invoices have been presented on or before the
date that is one day prior to the date hereof shall have been paid in full
(which fees and expenses may be estimated to date without prejudice to final
settling of accounts for such fees and expenses).

For purposes of determining compliance with the conditions set forth in this
Section 4, each Lender that has signed this Amendment shall be deemed to have
consented to, approved or accepted or to be satisfied with, each document or
other matter required thereunder to be consented to or approved by or acceptable
or satisfactory to such Lender unless the Administrative Agent shall have
received noticed from such Lender prior to the date hereof specifying its
objection thereto.

5.    Representations and Warranties. In order to induce the Administrative
Agent, the Collateral Agent and the Lenders to enter into this Amendment, the
Company represents and warrants to the Administrative Agent, the Collateral
Agent and the Lenders as follows:

(a)    The representations and warranties made by the Company in Article V of
the Credit Agreement are true and correct in all material respects (except to
the extent that such representation or warranty is qualified by reference to
materiality or Material Adverse Effect, in which case it shall be true and
correct in all respects) on and as of the date hereof, except to the extent that
such representations and warranties expressly relate to an earlier date;

(b)    This Amendment has been duly authorized, executed and delivered by the
Company and the Borrower and constitutes a legal, valid and binding obligation
of such parties, subject to applicable bankruptcy, insolvency, reorganization,
moratorium or other similar laws generally affecting the rights of creditors,
and subject to equitable principles of general application; and

 

3



--------------------------------------------------------------------------------

(c)    After giving effect to the NPA Amendments, this Amendment and the
corresponding amendments to the Existing 2013 Revolving Credit Agreement and the
Existing 2015 Revolving Credit Agreement, no Default or Event of Default has
occurred and is continuing, or would result from the effectiveness of this
Amendment.

6.    Equalization; Excess Cash. By no later than 4:00 p.m. (New York time) on
August 14, 2017:

(a)    the Company shall prepay loans under the Existing 2013 Revolving Credit
Agreement and, as applicable, loans advanced under the Existing 2015 Revolving
Credit Agreement in such amounts as are required to ensure that (i) the “Total
Outstandings” under the Existing 2013 Credit Agreement as a proportion of the
“Aggregate Commitments” thereunder are equal to (ii) the “Total Outstandings”
under the Existing 2015 Revolving Credit Agreement as a proportion of the
“Aggregate Commitments” thereunder;

(b)    the Company and its Subsidiaries shall have applied any available Excess
Cash as specified in Section 2.05(c) of the Credit Agreement; and

(c)    the Administrative Agent shall have received a certificate of a Financial
Officer of the Company certifying that (i) the Company is in compliance with
Section 7.18(c) of the Credit Agreement and (ii) the Company and its
Subsidiaries have no Excess Cash.

The Company’s failure to comply with the terms of this Section shall be an
immediate Event of Default pursuant to Section 8.01(b) of the Credit Agreement.

7.    Consent of the Guarantors. Each Guarantor hereby consents, acknowledges
and agrees to the amendments and other matters set forth herein and hereby
confirms and ratifies in all respects the Guaranty to which it is a party
(including without limitation the continuation of each Guarantor’s payment and
performance obligations thereunder upon and after the effectiveness of this
Amendment and the amendments, waivers and consents contemplated hereby) and the
enforceability of the applicable Guaranty against the applicable Guarantor in
accordance with its terms.

8.    Entire Agreement. This Amendment, together with all the Loan Documents
(collectively, the “Relevant Documents”), sets forth the entire understanding
and agreement of the parties hereto in relation to the subject matter hereof and
supersedes any prior negotiations and agreements among the parties relating to
such subject matter. No promise, condition, representation or warranty, express
or implied, not set forth in the Relevant Documents shall bind any party hereto,
and no such party has relied on any such promise, condition, representation or
warranty. Each of the parties hereto acknowledges that, except as otherwise
expressly stated in the Relevant Documents, no representations, warranties or
commitments, express or implied, have been made by any party to the other in
relation to the subject matter hereof or thereof. None of the terms or
conditions of this Amendment may be changed, modified, waived or canceled orally
or otherwise, except in writing and in accordance with Section 10.01 of the
Credit Agreement.

9.    Full Force and Effect of Credit Agreement. Except as hereby specifically
amended, waived, modified or supplemented, the Credit Agreement (and each prior
amendment thereto) and each other Loan Document is hereby confirmed and ratified
in all respects and shall be and remain in full force and effect according to
its respective terms.

 

4



--------------------------------------------------------------------------------

10.    Governing Law. This Amendment shall in all respects be governed by, and
construed in accordance with, the laws of the State of New York, and shall be
further subject to the provisions of Sections 10.14 and 10.15 of the Credit
Agreement.

11.    Enforceability. Should any one or more of the provisions of this
Amendment be determined to be illegal or unenforceable as to one or more of the
parties hereto, all other provisions nevertheless shall remain effective and
binding on the parties hereto.

12.    References. All references in any of the Loan Documents to the “Credit
Agreement” shall mean the Credit Agreement, as amended hereby. This Amendment
shall constitute a “Loan Document” for all purposes of the Loan Documents.

13.    Successors and Assigns. This Amendment shall be binding upon and inure to
the benefit of the Company, the Borrower, the Administrative Agent, the
Collateral Agent and each of the Guarantors and Lenders, and their respective
successors, legal representatives, and assignees to the extent such assignees
are permitted assignees as provided in Section 10.06 of the Credit Agreement.

14.    No Novation. Neither the execution and delivery of this Amendment nor the
consummation of any other transaction contemplated hereunder is intended to
constitute a novation of the Credit Agreement or of any of the other Loan
Documents or any obligations thereunder.

15.    Counterparts. This Amendment may be executed in any number of
counterparts, each of which shall be deemed an original as against any party
whose signature appears thereon, and all of which shall together constitute one
and the same instrument. Delivery of an executed counterpart of a signature page
of this Amendment by facsimile or other electronic means (e.g. “.pdf” or “.tif”)
shall be effective as delivery of a manually executed counterpart of this
Amendment.

16.    FATCA. For purposes of determining withholding Taxes imposed under the
Foreign Account Tax Compliance Act (FATCA), from and after the effective date of
this Amendment, it is understood and agreed that the Administrative Agent may
treat (and the Lenders hereby authorize the Administrative Agent to treat) the
Loans as not qualifying as a “grandfathered obligation” within the meaning of
Treasury Regulation Section 1.1471-2(b)(2)(i).

17.    Posting-Closing Matters. The Company covenants and agrees that promptly,
and in any event within the time allotted to the Company pursuant to Annex IV,
deliver, or cause to be delivered, to the Administrative Agent or Collateral
Agent, as applicable, each of the agreements, instruments and other documents
(each in form and substance reasonably acceptable to the Administrative Agent or
Collateral Agent, as applicable) set forth on Annex IV, or otherwise satisfy,
those items set forth on Annex IV.

18.    Release. EACH OF THE COMPANY AND THE BORROWER, ON ITS OWN BEHALF AND ON
BEHALF OF THE OTHER LOAN PARTIES, ITS AND THEIR RESPECTIVE AFFILIATES,
SUBSIDIARIES, PREDECESSORS, SUCCESSORS, LEGAL REPRESENTATIVES AND ASSIGNS (EACH
OF THE FOREGOING, COLLECTIVELY, THE “RELEASING PARTIES”), HEREBY ACKNOWLEDGES
AND STIPULATES THAT AS OF THE DATE OF THIS AMENDMENT, NONE OF THE RELEASING
PARTIES HAS ANY CLAIMS OR CAUSES OF ACTION OF ANY KIND WHATSOEVER RELATED TO THE
CREDIT AGREEMENT OR THE TRANSACTIONS CONTEMPLATED THEREBY AGAINST, OR ANY
GROUNDS OR CAUSE FOR REDUCTION, MODIFICATION, SET ASIDE OR SUBORDINATION OF THE
INDEBTEDNESS OR ANY LIENS OR SECURITY INTERESTS OF, THE ADMINISTRATIVE AGENT,
THE

 

5



--------------------------------------------------------------------------------

COLLATERAL AGENT, THE LENDERS, THE L/C ISSUERS, THE OTHER SECURED BANK
CREDITORS, OR ANY OF THEIR AFFILIATES, OFFICERS, DIRECTORS, EMPLOYEES, AGENTS,
ATTORNEYS, OR REPRESENTATIVES, OR AGAINST ANY OF THEIR RESPECTIVE PREDECESSORS,
SUCCESSORS OR ASSIGNS (EACH OF THE FOREGOING, COLLECTIVELY, THE “RELEASED
PARTIES”). IN PARTIAL CONSIDERATION FOR THE AGREEMENT OF THE ADMINISTRATIVE
AGENT, THE COLLATERAL AGENT, THE LENDERS AND THE L/C ISSUERS PARTY HERETO TO
ENTER INTO THIS AMENDMENT, EACH OF THE RELEASING PARTIES HEREBY UNCONDITIONALLY
WAIVES AND FULLY AND FOREVER RELEASES, REMISES, DISCHARGES AND HOLDS HARMLESS
THE RELEASED PARTIES FROM ANY AND ALL CLAIMS, CAUSES OF ACTION, DEMANDS AND
LIABILITIES OF ANY KIND WHATSOEVER, WHETHER DIRECT OR INDIRECT, FIXED OR
CONTINGENT, LIQUIDATED OR UNLIQUIDATED, DISPUTED OR UNDISPUTED, KNOWN OR
UNKNOWN, RELATED TO THE CREDIT AGREEMENT OR THE TRANSACTIONS CONTEMPLATED
THEREBY, WHICH ANY OF THE RELEASING PARTIES HAS OR MAY ACQUIRE IN THE FUTURE
RELATING IN ANY WAY TO ANY EVENT, CIRCUMSTANCE, ACTION OR FAILURE TO ACT AT ANY
TIME ON OR PRIOR TO THE DATE OF THIS AMENDMENT, SUCH WAIVER, RELEASE AND
DISCHARGE BEING MADE WITH FULL KNOWLEDGE AND UNDERSTANDING OF THE CIRCUMSTANCES
AND EFFECTS OF SUCH WAIVER, RELEASE AND DISCHARGE, AND AFTER HAVING CONSULTED
LEGAL COUNSEL OF ITS OWN CHOOSING WITH RESPECT THERETO. THIS SECTION IS IN
ADDITION TO ANY OTHER RELEASE OF ANY OF THE RELEASED PARTIES BY THE RELEASING
PARTIES AND SHALL NOT IN ANY WAY LIMIT ANY OTHER RELEASE, COVENANT NOT TO SUE OR
WAIVER BY THE RELEASING PARTIES IN FAVOR OF THE RELEASED PARTIES.

[Signature pages follow.]

 

6



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this instrument to be made,
executed and delivered by their duly authorized officers as of the day and year
first above written.

 

BORROWER:

CHICAGO BRIDGE & IRON COMPANY (DELAWARE),

as the Borrower

By:  

/s/ Luciano Reyes

Name:   Luciano Reyes Title:   Treasurer

 

Chicago Bridge & Iron

Amendment No. 5 to Term Loan Agreement

Signature Page



--------------------------------------------------------------------------------

COMPANY: CHICAGO BRIDGE & IRON COMPANY N.V. By:   CHICAGO BRIDGE & IRON COMPANY
B.V.,   its Managing Director By:  

/s/ Michael S. Taff

Name:

 

Michael S. Taff

Title:

 

Authorized Signatory

 

Chicago Bridge & Iron

Amendment No. 5 to Term Loan Agreement

Signature Page



--------------------------------------------------------------------------------

ACKNOWLEDGEMENT

Each of the undersigned Subsidiary Guarantors hereby acknowledge and agree to
the foregoing Amendment.

 

CHICAGO BRIDGE & IRON COMPANY, a Delaware corporation By:  

/s/ Michael S. Taff

  Name:   Michael S. Taff   Title:   Authorized Signatory CHICAGO BRIDGE & IRON
COMPANY (DELAWARE) By:  

/s/ Luciano Reyes

  Name:   Luciano Reyes   Title:   Treasurer CB&I TYLER COMPANY By:  

/s/ Luciano Reyes

  Name:   Luciano Reyes   Title:   Treasurer CB&I LLC By:   CB&I HoldCo, LLC,
its Sole Member By:  

/s/ Regina N. Hamilton

  Name:   Regina N. Hamilton   Title:   Secretary CHICAGO BRIDGE & IRON COMPANY,
an Illinois corporation By:  

/s/ Luciano Reyes

  Name:   Luciano Reyes   Title:   Treasurer A & B BUILDERS, LTD. By:  

/s/ Luciano Reyes

  Name:   Luciano Reyes   Title:   Treasurer

 

Chicago Bridge & Iron

Amendment No. 5 to Term Loan Agreement

Signature Page



--------------------------------------------------------------------------------

ASIA PACIFIC SUPPLY CO.

By:  

/s/ Luciano Reyes

  Name:   Luciano Reyes   Title:   Treasurer

CBI AMERICAS LTD. By:  

/s/ Luciano Reyes

  Name:   Luciano Reyes   Title:   Treasurer

CSA TRADING COMPANY LTD. By:  

/s/ Luciano Reyes

  Name:   Luciano Reyes   Title:   Treasurer

CB&I WOODLANDS LLC By:  

/s/ Luciano Reyes

  Name:   Luciano Reyes   Title:   Treasurer

CBI COMPANY LTD. By:  

/s/ Luciano Reyes

  Name:   Luciano Reyes   Title:   Treasurer

CENTRAL TRADING COMPANY LTD. By:  

/s/ Luciano Reyes

  Name:   Luciano Reyes   Title:   Treasurer

CONSTRUCTORS INTERNATIONAL, L.L.C.

By:  

/s/ Luciano Reyes

  Name:   Luciano Reyes   Title:   Treasurer

 

Chicago Bridge & Iron

Amendment No. 5 to Term Loan Agreement

Signature Page



--------------------------------------------------------------------------------

HBI HOLDINGS, LLC By:  

/s/ Luciano Reyes

  Name:   Luciano Reyes   Title:   Treasurer HOWE-BAKER INTERNATIONAL, L.L.C.
By:  

/s/ Luciano Reyes

  Name:   Luciano Reyes   Title:   Treasurer HOWE-BAKER ENGINEERS, LTD. By:  

/s/ Luciano Reyes

  Name:   Luciano Reyes   Title:   Treasurer HOWE-BAKER HOLDINGS, L.L.C. By:  

/s/ Luciano Reyes

  Name:   Luciano Reyes   Title:   Treasurer HOWE-BAKER MANAGEMENT, L.L.C. By:  

/s/ Luciano Reyes

  Name:   Luciano Reyes   Title:   Treasurer HOWE-BAKER INTERNATIONAL
MANAGEMENT, LLC By:  

/s/ Luciano Reyes

  Name:   Luciano Reyes   Title:   Treasurer MATRIX ENGINEERING, LTD. By:  

/s/ Luciano Reyes

  Name:   Luciano Reyes   Title:   Treasurer

 

Chicago Bridge & Iron

Amendment No. 5 to Term Loan Agreement

Signature Page



--------------------------------------------------------------------------------

 

MATRIX MANAGEMENT SERVICES, LLC

By:  

/s/ Luciano Reyes

  Name:   Luciano Reyes   Title:   Treasurer OCEANIC CONTRACTORS, INC. By:  

/s/ Luciano Reyes

  Name:   Luciano Reyes   Title:   Treasurer CBI VENEZOLANA, S.A. By:  

/s/ Rui Orlando Gomes

  Name:   Rui Orlando Gomes   Title:   Treasurer CBI MONTAJES DE CHILE LIMITADA
By:  

/s/ Rui Orlando Gomes

  Name:   Rui Orlando Gomes   Title:   Director/Legal Representative CB&I EUROPE
B.V. By:  

/s/ Raymond Buckley

  Name:   Raymond Buckley   Title:   Director CBI EASTERN ANSTALT By:  

/s/ Raymond Buckley

  Name:   Raymond Buckley   Title:   Director

CB&I POWER COMPANY B.V.

(f/k/a CMP HOLDINGS B.V.)

By:  

/s/ Raymond Buckley

  Name:   Raymond Buckley   Title:   Director

 

Chicago Bridge & Iron

Amendment No. 5 to Term Loan Agreement

Signature Page



--------------------------------------------------------------------------------

CBI CONSTRUCTORS PTY LTD By:  

/s/ Ian Michael Bendesh

  Name:   Ian Michael Bendesh   Title:   Director CBI ENGINEERING AND
CONSTRUCTION CONSULTANT (SHANGHAI) CO. LTD. By:  

/s/ Raymond Buckley

  Name:   Raymond Buckley   Title:   Chairman CBI (PHILIPPINES), INC. By:  

/s/ Tom Anderson

  Name:   Tom Anderson   Title:   President CBI OVERSEAS, LLC By:  

/s/ Regina N. Hamilton

  Name:   Regina N. Hamilton   Title:   Secretary CB&I CONSTRUCTORS LIMITED By:
 

/s/ Duncan Wigney

  Name:   Duncan Wigney   Title:   Director CB&I HOLDINGS (U.K.) LIMITED By:  

/s/ Duncan Wigney

  Name:   Duncan Wigney   Title:   Director CB&I UK LIMITED By:  

/s/ Duncan Wigney

  Name:   Duncan Wigney   Title:   Director

 

Chicago Bridge & Iron

Amendment No. 5 to Term Loan Agreement

Signature Page



--------------------------------------------------------------------------------

CB&I MALTA LIMITED By:  

/s/ Duncan Wigney

  Name:   Duncan Wigney   Title:   Director LUTECH RESOURCES LIMITED By:  

/s/ Jonathan Stephenson

  Name:   Jonathan Stephenson   Title:   Secretary NETHERLANDS OPERATING COMPANY
B.V. By:  

/s/ H. M. Koese

  Name:   H. M. Koese   Title:   Director CBI NEDERLAND B.V. By:  

/s/ Ashok Joshi

  Name:   Ashok Joshi   Title:   Director ARABIAN GULF MATERIAL SUPPLY COMPANY,
LTD. By:  

/s/ Luciano Reyes

  Name:   Luciano Reyes   Title:   Director PACIFIC RIM MATERIAL SUPPLY COMPANY,
LTD. By:  

/s/ Luciano Reyes

  Name:   Luciano Reyes   Title:   Director SOUTHERN TROPIC MATERIAL SUPPLY
COMPANY, LTD. By:  

/s/ Luciano Reyes

  Name:   Luciano Reyes   Title:   Director

 

Chicago Bridge & Iron

Amendment No. 5 to Term Loan Agreement

Signature Page



--------------------------------------------------------------------------------

CHICAGO BRIDGE & IRON (ANTILLES) N.V. By:  

/s/ Michael S. Taff

  Name:   Michael S. Taff   Title:   Managing Director LUMMUS TECHNOLOGY HEAT
TRANSFER B.V. By:  

/s/ John R. Albanese, Jr.

  Name:   John R. Albanese, Jr.   Title:   Director LEALAND FINANCE COMPANY B.V.
By:  

/s/ Michael S. Taff

  Name:   Michael S. Taff   Title:   Managing Director CB&I FINANCE COMPANY
LIMITED By:  

/s/ Jan Broekman

  Name:   Jan Broekman   Title:   Authorized Signatory CB&I OIL & GAS EUROPE
B.V. By:  

/s/ Michael S. Taff

  Name:   Michael S. Taff   Title:   Managing Director CBI COLOMBIANA S.A. By:  

/s/ Michael S. Taff

  Name:   Michael S. Taff   Title:   Director CHICAGO BRIDGE & IRON COMPANY B.V.
By:  

/s/ Michael S. Taff

  Name:   Michael S. Taff   Title:   Managing Director

 

Chicago Bridge & Iron

Amendment No. 5 to Term Loan Agreement

Signature Page



--------------------------------------------------------------------------------

CB&I TECHNOLOGY INTERNATIONAL CORPORATION (f/k/a LUMMUS INTERNATIONAL
CORPORATION) By:  

/s/ John R. Albanese, Jr.

  Name:   John R. Albanese, Jr.   Title:   Vice President – Finance – Treasurer
CB&I TECHNOLOGY VENTURES, INC. (f/k/a LUMMUS CATALYST COMPANY LTD.) By:  

/s/ John R. Albanese, Jr.

  Name:   John R. Albanese, Jr.   Title:   Vice President & Treasurer CB&I
TECHNOLOGY OVERSEAS CORPORATION (f/k/a LUMMUS OVERSEAS CORPORATION) By:  

/s/ John R. Albanese, Jr.

  Name:   John R. Albanese, Jr.   Title:   Vice President & Treasurer CATALYTIC
DISTILLATION TECHNOLOGIES By:  

/s/ John R. Albanese, Jr.

  Name:   John R. Albanese, Jr.   Title:   Management Committee Member CB&I
TECHNOLOGY INC. (f/k/a LUMMUS TECHNOLOGY, INC.) By:  

/s/ John R. Albanese, Jr.

  Name:   John R. Albanese, Jr.   Title:   CFO & Treasurer CBI SERVICES, LLC By:
  CB&I HoldCo, LLC, its Sole Member By:  

/s/ Regina N. Hamilton

  Name:   Regina N. Hamilton   Title:   Secretary

 

Chicago Bridge & Iron

Amendment No. 5 to Term Loan Agreement

Signature Page



--------------------------------------------------------------------------------

WOODLANDS INTERNATIONAL INSURANCE COMPANY By:  

/s/ Timothy Moran

  Name:   Timothy Moran   Title:   Director CB&I HUNGARY HOLDING LIMITED
LIABILITY COMPANY By:  

/s/ William G. Lamb

  Name:   William G. Lamb   Title:   Director LUMMUS NOVOLEN TECHNOLOGY GMBH By:
 

/s/ Godofredo Follmer

  Name:   Godofredo Follmer   Title:   Managing Director CB&I LUMMUS GMBH By:  

/s/ Andreas Schwarzhaupt

  Name:   Andreas Schwarzhaupt   Title:   Managing Director CB&I S.R.O. By:  

/s/ Jiri Gregor

  Name:   Jiri Gregor   Title:   Managing Director CBI PERUANA S.A.C. By:  

/s/ James E. Bishop

  Name:   James E. Bishop   Title:   General Manager HORTON CBI, LIMITED By:  

/s/ Gregory L. Guse

  Name:   Gregory L. Guse   Title:   Director

 

Chicago Bridge & Iron

Amendment No. 5 to Term Loan Agreement

Signature Page



--------------------------------------------------------------------------------

CB&I (NIGERIA) LIMITED By:  

/s/ Andy Dadosky

  Name:   Andy Dadosky   Title:   Director CB&I SINGAPORE PTE LTD. By:  

/s/ Michael S. Taff

  Name:   Michael S. Taff   Title:   Director CB&I NORTH CAROLINA, INC. By:  

/s/ Luciano Reyes

  Name:   Luciano Reyes   Title:   Director SHAW ALLOY PIPING PRODUCTS, LLC By:
 

/s/ Luciano Reyes

  Name:   Luciano Reyes   Title:   Manager CB&I WALKER LA, L.L.C. By:  

/s/ Luciano Reyes

  Name:   Luciano Reyes   Title:   Manager

 

Chicago Bridge & Iron

Amendment No. 5 to Term Loan Agreement

Signature Page



--------------------------------------------------------------------------------

CBI OVERSEAS (FAR EAST) INC. By:  

/s/ Joseph Christaldi

  Name:   Joseph Christaldi   Title:   Director THE SHAW GROUP INC. By:  

/s/ Luciano Reyes

  Name:   Luciano Reyes   Title:   Treasurer LUMMUS GASIFICATION TECHNOLOGY
LICENSING COMPANY By:  

/s/ John R. Albanese, Jr.

  Name:   John R. Albanese, Jr.   Title:   Director CB&I LAURENS, INC. By:  

/s/ William G. Lamb

  Name:   William G. Lamb   Title:   Vice President – Global Tax SHAW SSS
FABRICATORS, INC. By:  

/s/ Luciano Reyes

  Name:   Luciano Reyes   Title:   Treasurer CHICAGO BRIDGE & IRON COMPANY
(NETHERLANDS), LLC By:  

/s/ Regina N. Hamilton

  Name:   Regina N. Hamilton   Title:   Director

 

Chicago Bridge & Iron

Amendment No. 5 to Term Loan Agreement

Signature Page



--------------------------------------------------------------------------------

CBI US HOLDING COMPANY INC. By:  

/s/ Regina N. Hamilton

  Name:   Regina N. Hamilton   Title:   Secretary CBI HOLDCO TWO INC. By:  

/s/ Regina N. Hamilton

  Name:   Regina N. Hamilton   Title:   Secretary CBI COMPANY BV By:  

/s/ Ashok Joshi

  Name:   Ashok Joshi   Title:   Director CB&I HOLDCO, LLC By:  

/s/ Regina N. Hamilton

  Name:   Regina N. Hamilton   Title:   Secretary

 

Chicago Bridge & Iron

Amendment No. 5 to Term Loan Agreement

Signature Page



--------------------------------------------------------------------------------

ADMINISTRATIVE AGENT:

BANK OF AMERICA, N.A.,

as Administrative Agent

By:  

/s/ Bridgett J. Manduk Mowry

Name:   Bridgett J. Manduk Mowry Title:   Vice President

 

Chicago Bridge & Iron

Amendment No. 5 and Waiver to Term Loan Agreement

Signature Page



--------------------------------------------------------------------------------

COLLATERAL AGENT:

BANK OF AMERICA, N.A.,

As Collateral Agent

By:  

/s/ Bridgett J. Manduk Mowry

Name:   Bridgett J. Manduk Mowry Title:   Vice President

 

Chicago Bridge & Iron

Amendment No. 5 and Waiver to Term Loan Agreement

Signature Page



--------------------------------------------------------------------------------

LENDERS: BANK OF AMERICA, N.A., as a Lender By:  

/s/ Sophie Lee

Name:   Sophie Lee Title:   Vice President

 

Chicago Bridge & Iron

Amendment No. 5 and Waiver to Term Loan Agreement

Signature Page



--------------------------------------------------------------------------------

ARAB BANKING CORPORATION (B.S.C.), Grand Cayman Branch, as a Lender By:  

/s/ Richard Tull

Name:   Richard Tull Title:   Head of Wholesale Banking, North America By:  

/s/ Victoria Gale

Name:   Victoria Gale Title:   Vice President

 

Chicago Bridge & Iron

Amendment No. 5 and Waiver to Term Loan Agreement

Signature Page



--------------------------------------------------------------------------------

BANK OF MONTREAL, as a Lender By:  

/s/ Michael Gift

Name:   Michael Gift Title:   Director

 

Chicago Bridge & Iron

Amendment No. 5 and Waiver to Term Loan Agreement

Signature Page



--------------------------------------------------------------------------------

BANK OF THE WEST, as a Lender By:  

/s/ Robert Likos

Name:   Robert Likos Title:   Director

 

Chicago Bridge & Iron

Amendment No. 5 and Waiver to Term Loan Agreement

Signature Page



--------------------------------------------------------------------------------

BNP PARIBAS, as a Lender By:  

/s/ Todd Rogers

Name:   Todd Rodgers Title:   Director By:  

/s/ Mary-Ann Wong

Name:   Mary-Ann Wong Title:   Vice President

 

Chicago Bridge & Iron

Amendment No. 5 and Waiver to Term Loan Agreement

Signature Page



--------------------------------------------------------------------------------

BOKF, NA DBA BANK OF TEXAS, as a Lender By:  

/s/ Marian Livingston

Name:   Marian Livingston Title:   Senior Vice President

 

Chicago Bridge & Iron

Amendment No. 5 and Waiver to Term Loan Agreement

Signature Page



--------------------------------------------------------------------------------

CITIBANK, N.A., as a Lender By:  

/s/ Millie Schild

Name:   Millie Schild Title:   Vice President

 

Chicago Bridge & Iron

Amendment No. 5 and Waiver to Term Loan Agreement

Signature Page



--------------------------------------------------------------------------------

COMPASS BANK, as a Lender By:  

/s/ Aaron Loyd

Name:   Aaron Loyd Title:   Director

 

Chicago Bridge & Iron

Amendment No. 5 and Waiver to Term Loan Agreement

Signature Page



--------------------------------------------------------------------------------

CRÉDIT AGRICOLE CORPORATE AND INVESTMENT BANK, as a Lender By:  

/s/ Page Dillehunt

Name:   Page Dillehunt Title:   Managing Director By:  

/s/ Michael Willis

Name:   Michael Willis Title:   Managing Director

 

Chicago Bridge & Iron

Amendment No. 5 and Waiver to Term Loan Agreement

Signature Page



--------------------------------------------------------------------------------

DBS BANK LTD., as a Lender By:  

/s/ Yeo How Ngee

Name:   Yeo How Ngee Title:   Managing Director

 

Chicago Bridge & Iron

Amendment No. 5 and Waiver to Term Loan Agreement

Signature Page



--------------------------------------------------------------------------------

E.SUN COMMERCIAL BANK, LTD., LOS ANGELES, as a Lender By:  

/s/ Edward Chen

Name:   Edward Chen Title:   SVP & General Manager

 

Chicago Bridge & Iron

Amendment No. 5 and Waiver to Term Loan Agreement

Signature Page



--------------------------------------------------------------------------------

FIFTH THIRD BANK, as a Lender By:  

/s/ Timothy Sackson

Name:   Timothy Sackson Title:   Vice President

 

Chicago Bridge & Iron

Amendment No. 5 and Waiver to Term Loan Agreement

Signature Page



--------------------------------------------------------------------------------

HSBC BANK USA, NATIONAL ASSOCIATION, as a Lender By:  

/s/ Rumesha Ahmed

Name:   Rumesha Ahmed Title:   Vice President

 

Chicago Bridge & Iron

Amendment No. 5 and Waiver to Term Loan Agreement

Signature Page



--------------------------------------------------------------------------------

ING BANK N.V., DUBLIN BRANCH, as a Lender By:  

/s/ Sean Hassett

Name:   Sean Hassett Title:   Director By:  

/s/ Padraig Matthews

Name:   Padraig Matthews Title:   Director

 

Chicago Bridge & Iron

Amendment No. 5 and Waiver to Term Loan Agreement

Signature Page



--------------------------------------------------------------------------------

INTESA SANPAOLO S.P.A., NEW YORK BRANCH, as a Lender By:  

/s/ Jennifer Feldman Facciola

Name:   Jennifer Feldman Facciola Title:   VP & relationship Manager By:  

/s/ Francesco Di Mario

Name:   Francesco Di Mario Title:   FVP & Head of Credit

 

Chicago Bridge & Iron

Amendment No. 5 and Waiver to Term Loan Agreement

Signature Page



--------------------------------------------------------------------------------

LLOYDS BANK PLC, as a Lender By:  

/s/ Erin Walsh

Name:   Erin Walsh Title:   Assistant Vice President By:  

/s/ Daven Popat

Name:   Daven Popat Title:   Senior Vice President

 

Chicago Bridge & Iron

Amendment No. 5 and Waiver to Term Loan Agreement

Signature Page



--------------------------------------------------------------------------------

NATIONAL BANK OF KUWAIT, S.A.K., as a Lender By:  

/s/ Marwan Isbaih

Name:   Marwan Isbaih Title:   General Manager By:  

/s/ Michael McHugh

Name:   Michael McHugh Title:   Executed Manager

 

Chicago Bridge & Iron

Amendment No. 5 and Waiver to Term Loan Agreement

Signature Page



--------------------------------------------------------------------------------

NBAD AMERICAS N.V., as a Lender By:  

/s/ David Young

Name:   David Young Title:   Director, Client Relationship By:  

/s/ William Ghazar

Name:   William Ghazar Title:   Executive Director - Head of Client Relationship

 

Chicago Bridge & Iron

Amendment No. 5 and Waiver to Term Loan Agreement

Signature Page



--------------------------------------------------------------------------------

REGIONS BANK, as a Lender By:  

/s/ Joey Powell

Name:   Joey Powell Title:   Director

 

Chicago Bridge & Iron

Amendment No. 5 and Waiver to Term Loan Agreement

Signature Page



--------------------------------------------------------------------------------

RIYAD BANK, HOUSTON AGENCY, as a Lender By:  

/s/ Michael Meiss

Name:   Michael Meiss Title:   General Manager By:  

/s/ Tim Hartnett

Name:   Tim Hartnett Title:   Vice President & Administrative Officer

 

Chicago Bridge & Iron

Amendment No. 5 and Waiver to Term Loan Agreement

Signature Page



--------------------------------------------------------------------------------

SANTANDER BANK, N.A., as a Lender

By:

 

/s/ Andres Barbosa

Name:

 

Andres Barbosa

Title:

 

Executive Director

 

Chicago Bridge & Iron

Amendment No. 5 and Waiver to Term Loan Agreement

Signature Page



--------------------------------------------------------------------------------

SUNTRUST BANK, as a Lender By:  

/s/ Justin Lien

Name:   Justin Lien Title:   Director

 

Chicago Bridge & Iron

Amendment No. 5 and Waiver to Term Loan Agreement

Signature Page



--------------------------------------------------------------------------------

THE BANK OF NOVA SCOTIA, as a Lender By:  

/s/ Michael Grad

Name:   Michael Grad Title:   Director

 

Chicago Bridge & Iron

Amendment No. 5 and Waiver to Term Loan Agreement

Signature Page



--------------------------------------------------------------------------------

THE BANK OF TOKYO-MITSUBISHI UFJ, LTD., as a Lender By:  

/s/ Mark Maloney

Name:   Mark Maloney Title:   Authorized Signatory

 

Chicago Bridge & Iron

Amendment No. 5 and Waiver to Term Loan Agreement

Signature Page



--------------------------------------------------------------------------------

THE STANDARD BANK OF SOUTH AFRICA LIMITED, as a Lender By:  

/s/ G. Fyfe

Name:   G. Fyfe Title:   Head - MEI, Investment Banking

 

Chicago Bridge & Iron

Amendment No. 5 and Waiver to Term Loan Agreement

Signature Page



--------------------------------------------------------------------------------

TORONTO-DOMINION (TEXAS) LLC, as a Lender By:  

/s/ Annie Dorval

Name:   Annie Dorval Title:   Authorized Signatory

 

Chicago Bridge & Iron

Amendment No. 5 and Waiver to Term Loan Agreement

Signature Page



--------------------------------------------------------------------------------

THE BANK OF EAST ASIA, LIMITED, NEW YORK BRANCH, as a Lender By:  

/s/ Kitty Sin

Name:   Kitty Sin Title:   SVP By:  

/s/ Danny Leung

Name:   Danny Leung Title:   SVP & COO

 

Chicago Bridge & Iron

Amendment No. 5 and Waiver to Term Loan Agreement

Signature Page



--------------------------------------------------------------------------------

THE NORTHERN TRUST COMPANY, as a Lender By:  

/s/ Robert P. Veltian

Name:   Robert P. Veltian Title:   Vice President

 

Chicago Bridge & Iron

Amendment No. 5 and Waiver to Term Loan Agreement

Signature Page



--------------------------------------------------------------------------------

UNICREDIT BANK AG, NEW YORK BRANCH, as a Lender By:  

/s/ Ken Hamilton

Name:   Ken Hamilton Title:   Managing Director By:  

/s/ Betsy Briggs

Name:   Betsy Briggs Title:   Associate Director

 

Chicago Bridge & Iron

Amendment No. 5 and Waiver to Term Loan Agreement

Signature Page



--------------------------------------------------------------------------------

ZB, NA D/B/A AMEGY BANK NATIONAL ASSOCIATION, as a Lender By:  

/s/ Lauren Eller

Name:   Lauren Eller Title:   Assistant Vice President

 

Chicago Bridge & Iron

Amendment No. 5 and Waiver to Term Loan Agreement

Signature Page



--------------------------------------------------------------------------------

ANNEX I

CONFORMED CREDIT AGREEMENT

(see attached)

 

 

 

Published CUSIP Numbers: 16725MAK7 (Deal)

Term Loan: 16725MAL5

EXECUTION VERSION

TERM LOAN AGREEMENT1

Dated as of July 8, 2015

among

 

 

LOGO [g432925g0812091024759.jpg]

CHICAGO BRIDGE & IRON COMPANY N.V.,

as Guarantor,

CHICAGO BRIDGE & IRON COMPANY (DELAWARE),

as the Borrower,

BANK OF AMERICA, N.A.,

as Administrative Agent and Collateral Agent,

and

The Other Lenders Party Hereto

BANK OF AMERICA MERRILL LYNCH

and

CRÉDIT AGRICOLE CORPORATE AND INVESTMENT BANK,

as Joint Lead Arrangers and Joint Bookrunners

CRÉDIT AGRICOLE CORPORATE,

as Syndication Agent

BNP PARIBAS SECURITIES CORP.,

THE BANK OF TOKYO-MITSUBISHI UFJ, LTD

and

COMPASS BANK,

as Co-Documentation Agents

 

 

 

 

 

1  Conformed version to include Amendments 1, 2, 3 4 and 5.



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

         Page  

ARTICLE I

 

DEFINITIONS AND ACCOUNTING TERMS

     1  

1.01

 

Defined Terms

     1  

1.02

 

Other Interpretive Provisions

     38  

1.03

 

Accounting Terms

     38  

1.04

 

Rounding

     39  

1.05

 

Times of Day

     39  

1.06

 

Supplemental Disclosure

     39  

ARTICLE II

 

THE COMMITMENTS AND BORROWINGS

     39  

2.01

 

Loans

     39  

2.02

 

Borrowings, Conversions and Continuations of Loans

     40  

2.03

 

Prepayments

     41  

2.04

 

Reduction of Commitments

     43  

2.05

 

Repayment of Loans

     43  

2.06

 

Interest

     43  

2.07

 

Fees

     44  

2.08

 

Computation of Interest and Fees; Retroactive Adjustments of Applicable Rate

     44  

2.09

 

Evidence of Debt

     45  

2.10

 

Payments Generally; Administrative Agent’s Clawback

     45  

2.11

 

Sharing of Payments by Lenders

     47  

2.12

 

[Reserved]

     47  

2.13

 

Defaulting Lenders

     47  

ARTICLE III

 

TAXES, YIELD PROTECTION AND ILLEGALITY

     49  

3.01

 

Taxes

     49  

3.02

 

Illegality

     54  

3.03

 

Inability to Determine Rates

     54  

3.04

 

Increased Costs; Reserves on Eurodollar Rate Loans

     55  

3.05

 

Compensation for Losses

     56  

3.06

 

Mitigation Obligations; Replacement of Lenders

     57  

3.07

 

Survival

     57  

ARTICLE IV

 

CONDITIONS PRECEDENT

     58  

4.01

 

Conditions of Initial Advance

     58  

ARTICLE V

 

REPRESENTATIONS AND WARRANTIES

     59  

5.01

 

Organization; Corporate Powers

     59  

5.02

 

Authority, Execution and Delivery; Loan Documents

     60  

5.03

 

No Conflict; Governmental Consents

     60  

5.04

 

No Material Adverse Change

     61  

5.05

 

Financial Statements

     61  

5.06

 

Payment of Taxes

     61  

 

-i-



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(continued)

 

         Page  

5.07

 

Litigation; Loss Contingencies and Violations

     62  

5.08

 

Subsidiaries

     62  

5.09

 

ERISA

     62  

5.10

 

Accuracy of Information

     63  

5.11

 

Securities Activities

     63  

5.12

 

Material Agreements

     63  

5.13

 

Compliance with Laws

     64  

5.14

 

Assets and Properties

     64  

5.15

 

Statutory Indebtedness Restrictions

     64  

5.16

 

Insurance

     64  

5.17

 

Environmental Matters

     64  

5.18

 

Benefits

     65  

5.19

 

Solvency

     65  

5.20

 

OFAC

     65  

5.21

 

PATRIOT Act

     65  

5.22

 

Senior Indebtedness

     66  

5.23

 

Anti-Corruption Laws

     66  

5.24

 

Not an EEA Financial Institution

     66  

5.25

 

Security Instruments

     66  

5.26

 

Regulation H

     67  

5.27

 

Labor Disputes

     67  

ARTICLE VI

 

AFFIRMATIVE COVENANTS

     67  

6.01

 

Financial Report

     67  

6.02

 

Notices

     69  

6.03

 

Existence, Etc

     73  

6.04

 

Corporate Powers; Conduct of Business

     73  

6.05

 

Compliance with Laws, Etc

     73  

6.06

 

Payment of Taxes and Claims; Tax Consolidation

     74  

6.07

 

Insurance

     74  

6.08

 

Inspection of Property; Books and Records; Discussions

     74  

6.09

 

ERISA Compliance

     75  

6.10

 

Maintenance of Property

     75  

6.11

 

Environmental Compliance

     75  

6.12

 

Use of Proceeds

     75  

6.13

 

Covenant to Guarantee Obligations and Give Security

     76  

6.14

 

Foreign Employee Benefit Compliance

     80  

6.15

 

Anti-Corruption Laws

     80  

6.16

 

Appraisals

     80  

6.17

 

Further Assurances

     80  

6.18

 

Most Favored Lender Status

     80  

6.19

 

Technology Disposition

     81  

6.20

 

Strategic Review

     82  

6.21

 

Pari Passu Ranking

     82  

 

-ii-



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(continued)

 

         Page  

ARTICLE VII

 

NEGATIVE COVENANTS

     82  

7.01

 

Indebtedness

     82  

7.02

 

Sales of Assets

     84  

7.03

 

Liens

     85  

7.04

 

Investments

     86  

7.05

 

Contingent Obligations

     87  

7.06

 

Conduct of Business; Subsidiaries; Acquisitions

     88  

7.07

 

Transactions with Shareholders and Affiliates

     88  

7.08

 

Restriction on Fundamental Changes

     88  

7.09

 

Sales and Leasebacks

     89  

7.10

 

Margin Regulations

     89  

7.11

 

ERISA

     89  

7.12

 

Subsidiary Covenants

     89  

7.13

 

Swap Contracts

     90  

7.14

 

Issuance of Disqualified Stock

     90  

7.15

 

Non-Guarantor Subsidiaries

     90  

7.16

 

Intercompany Indebtedness

     90  

7.17

 

Restricted Payments

     90  

7.18

 

Financial Covenants

     91  

7.19

 

Sanctions

     92  

7.20

 

Anti-Corruption Laws

     92  

ARTICLE VIII

 

EVENTS OF DEFAULT AND REMEDIES

     92  

8.01

 

Events of Default

     92  

8.02

 

Remedies Upon Event of Default

     95  

8.03

 

Application of Funds

     96  

ARTICLE IX

 

ADMINISTRATIVE AGENT

     97  

9.01

 

Appointment and Authority

     97  

9.02

 

Rights as a Lender

     97  

9.03

 

Exculpatory Provisions

     98  

9.04

 

Reliance by Administrative Agent

     99  

9.05

 

Delegation of Duties

     99  

9.06

 

Resignation of Administrative Agent

     99  

9.07

 

Non-Reliance on Administrative Agent and Other Lenders

     100  

9.08

 

No Other Duties, Etc

     101  

9.09

 

Administrative Agent May File Proofs of Claim

     101  

9.10

 

Collateral and Guaranty Matters

     101  

9.11

 

Secured Cash Management Agreements, Secured Hedge Agreements, and Secured
Bilateral Letters of Credit

     102  

ARTICLE X

 

MISCELLANEOUS

     103  

10.01

 

Amendments, Etc

     103  

10.02

 

Notices; Effectiveness; Electronic Communication

     105  

10.03

 

No Waiver; Cumulative Remedies; Enforcement

     107  

 

-iii-



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(continued)

 

         Page  

10.04

 

Expenses; Indemnity; Damage Waiver

     107  

10.05

 

Payments Set Aside

     109  

10.06

 

Successors and Assigns

     110  

10.07

 

Treatment of Certain Information; Confidentiality

     113  

10.08

 

Right of Setoff

     114  

10.09

 

Interest Rate Limitation

     115  

10.10

 

Counterparts; Integration; Effectiveness

     115  

10.11

 

Survival of Representations and Warranties

     115  

10.12

 

Severability

     116  

10.13

 

Replacement of Lenders

     116  

10.14

 

Governing Law; Jurisdiction; Etc

     117  

10.15

 

Waiver of Jury Trial

     118  

10.16

 

No Advisory or Fiduciary Responsibility

     118  

10.17

 

Electronic Execution of Assignments and Certain Other Documents

     119  

10.18

 

USA PATRIOT Act

     119  

10.19

 

Entire Agreement

     119  

10.20

 

Keepwell

     120  

10.21

 

Authorization

     120  

10.22

 

Acknowledgement and Consent to Bail-In of EEA Financial Institutions

     120  

ARTICLE XI

 

GUARANTY

     121  

11.01

 

Guaranty

     121  

11.02

 

Waivers; Subordination of Subrogation

     122  

11.03

 

Guaranty Absolute

     122  

11.04

 

Acceleration

     123  

11.05

 

Marshaling; Reinstatement

     123  

11.06

 

Termination Date

     124  

11.07

 

Subordination of Intercompany Indebtedness

     124  

 

-iv-



--------------------------------------------------------------------------------

SCHEDULES

  

1.01A

  

Excluded Foreign Subsidiaries

1.01B

  

Material Subsidiaries

1.01C

  

Subsidiary Guarantors

2.01

  

Commitments and Applicable Percentages

5.07

  

Litigation

5.08

  

Subsidiaries

5.09

  

Pensions and Post-Retirement Plans

5.17

  

Environmental Matters

7.01

  

Permitted Existing Indebtedness

7.03

  

Permitted Existing Liens

7.04A

  

Permitted Existing Investments

7.04B

  

Permitted Existing J/V Investments

7.05

  

Permitted Existing Contingent Obligations

7.12

  

Subsidiary Covenants

7.17

  

Permitted Restricted Payments

10.02

  

Administrative Agent’s Office; Certain Addresses for Notices

EXHIBITS

  

Form of

A

  

Borrowing/Election Notice

B

  

Note

C

  

Compliance Certificate

D

  

Assignment and Assumption

E

  

Officer’s Certificate

F

  

Subsidiary Guaranty

G-1

  

Company’s US Counsel’s Opinion

G-2

  

Company’s Foreign Counsel’s Opinion

H-1–H-4

  

U.S. Tax Compliance Certificates

 

-v-



--------------------------------------------------------------------------------

TERM LOAN AGREEMENT

This TERM LOAN AGREEMENT (“Agreement”) is entered into as of July 8, 2015 among
CHICAGO BRIDGE & IRON COMPANY N.V., a corporation organized under the laws of
The Kingdom of the Netherlands (the “Company”), CHICAGO BRIDGE & IRON COMPANY
(DELAWARE), a Delaware corporation (the “Borrower”), each lender from time to
time party hereto (collectively, the “Lenders” and individually, a “Lender”),
and BANK OF AMERICA, N.A., as Administrative Agent and Collateral Agent.

The Loan Parties (as hereinafter defined) have requested that the Lenders make
term loans to the Loan Parties in an aggregate principal amount of up to
$500,000,000.00.

The Lenders have agreed to make such loans and other financial accommodations to
the Loan Parties on the terms and subject to the conditions set forth herein.

In consideration of the mutual covenants and agreements herein contained, the
parties hereto covenant and agree as follows:

ARTICLE I

DEFINITIONS AND ACCOUNTING TERMS

1.01    Defined Terms. As used in this Agreement, the following terms shall have
the meanings set forth below:

“Accounting Change” has the meaning specified in Section 1.03.

“Acquisition” means any transaction, or any series of related transactions,
consummated on or after the date of this Agreement, by which the Company or any
of its Subsidiaries (a) acquires any going business or all or substantially all
of the assets of any Person, firm, corporation or division thereof, whether
through purchase of assets, merger or otherwise or (b) directly or indirectly
acquires (in one transaction or as the most recent transaction in a series of
transactions) at least a majority (in number of votes) of the securities of a
corporation which have ordinary voting power for the election of directors
(other than securities having such power only by reason of the happening of a
contingency) or a majority (by percentage of voting power) of the outstanding
Equity Interests of another Person.

“Act” has the meaning specified in Section 10.18.

“Adjusted Indebtedness” of a Person means, without duplication, such Person’s
Indebtedness but excluding obligations with respect to (a) the undrawn portion
of any Performance Letters of Credit (under and as defined in each of the
Existing 2013 Revolving Credit Agreement and the Existing 2015 Revolving Credit
Agreement), bank guarantees supporting obligations comparable to those supported
by performance letters of credit and all reimbursement agreements related
thereto and (b) liabilities of such Person or any of its Subsidiaries under any
sale and leaseback transaction which do not create a liability on the
consolidated balance sheet of such Person.

“Administrative Agent” means Bank of America in its capacity as administrative
agent under any of the Loan Documents, or any successor administrative agent.



--------------------------------------------------------------------------------

“Administrative Agent’s Office” means the Administrative Agent’s address and, as
appropriate, account as set forth on Schedule 10.02, or such other address or
account as the Administrative Agent may from time to time notify to the Company
and the Lenders.

“Administrative Questionnaire” means an Administrative Questionnaire in
substantially a form approved by the Administrative Agent.

“Affiliate” means, with respect to a specified Person, another Person that
directly, or indirectly through one or more intermediaries, Controls or is
Controlled by or is under common Control with the Person specified.

“Aggregate Commitments” means the Commitments of all the Lenders.

“Agreement” means this Credit Agreement.

“Agreement Accounting Principles” means generally accepted accounting principles
as in effect in the United States from time to time, applied in a manner
consistent with that used in preparing the financial statements of the Company
referred to in Section 5.05(b) hereof; provided, however, except as provided in
Section 1.03, that with respect to the calculation of financial ratios and other
financial tests required by this Agreement, “Agreement Accounting Principles”
means generally accepted accounting principles as in effect in the United States
as of the date of this Agreement, applied in a manner consistent with that used
in preparing the financial statements of the Company referred to in
Section 5.05(b) hereof.

“Amendment No. 2 Closing Date” means February 24, 2017, the effective date of
Amendment No. 2 to Term Loan Agreement by and among the Company, the Borrower,
the Administrative Agent and the Lenders party thereto.

“Amendment No. 3 Closing Date” means May 8, 2017, the effective date of
Amendment No. 3 and Waiver to Term Loan Agreement by and among the Company, the
Borrower, the Administrative Agent and the Lenders party thereto.

“Amendment No. 4” means Amendment No. 4 to Term Loan Agreement by and among the
Company, the Borrower, the Administrative Agent and the Lenders party thereto.

“Amendment No. 4 Closing Date” means May 29, 2017, the effective date of
Amendment No. 4.

“Amendment No. 5” means Amendment No. 5 and Waiver to Term Loan Agreement by and
among the Company, the Borrower, the Administrative Agent, the Collateral Agent
and the Lenders party thereto.

“Amendment No. 5 Closing Date” means August 9, 2017, the effective date of
Amendment No. 5.

 

2



--------------------------------------------------------------------------------

“Applicable Balance” means (i) with respect to this Agreement, the outstanding
balance of Loans as of the Relevant Completion Date; (ii) with respect to the
Existing 2013 Revolving Credit Agreement, the average daily Applicable
Outstandings (as defined in such agreement) for the 90 day period preceding the
Relevant Completion Date; (iii) with respect to the Existing 2015 Revolving
Credit Agreement, the average daily Applicable Outstandings (as defined in such
agreement) for the 90 day period preceding the Relevant Completion Date; and
(iv) with respect to the Note Purchase Agreements, the outstanding principal
balance of NPA Notes as of the Relevant Completion Date.

“Applicable Outstandings” means, at any time, the Total Outstandings less the
amount of Cash Collateral held by the Administrative Agent at such time.

“Applicable Percentage” means with respect to any Lender at any time, the
percentage (carried out to the ninth decimal place) of the Facility represented
by (a) on or prior to the Closing Date, such Lender’s Commitment at such time
and (b) thereafter, the outstanding principal amount of such Lender’s Loans at
such time. If the commitment of each Lender to make Loans has been terminated
pursuant to Section 8.02 or if the Aggregate Commitments have expired, then the
Applicable Percentage of each Lender shall be determined based on the Applicable
Percentage of such Lender most recently in effect, giving effect to any
subsequent assignments. The initial Applicable Percentage of each Lender is set
forth opposite the name of such Lender on Schedule 2.01 or in the Assignment and
Assumption pursuant to which such Lender becomes a party hereto, as applicable.

“Applicable Rate” means (i) with respect to any Eurodollar Rate Loan, 5.00% per
annum; and (ii) with respect to any Base Rate Loan, 4.00% per annum.

“Approved Fund” means any Fund that is administered or managed by (a) a Lender,
(b) an Affiliate of a Lender or (c) an entity or an Affiliate of an entity that
administers or manages a Lender.

“Arrangers” mean each of Merrill Lynch, Pierce, Fenner & Smith Incorporated (or
any other registered broker-dealer wholly-owned by Bank of America Corporation
to which all or substantially all of Bank of America Corporation’s or any of its
subsidiaries’ investment banking, commercial lending services or related
businesses may be transferred following the date of this Agreement), Compass
Bank, BNP Paribas Securities Corp., Crédit Agricole Corporate and Investment
Bank and The Bank of Tokyo-Mitsubishi UFJ, Ltd., each in its capacity as a joint
lead arranger and joint bookrunner.

“Asset Sale” means, with respect to any Person, the sale, lease, conveyance,
disposition or other transfer by such Person of any of its assets (including by
way of a sale-leaseback transaction, and including the sale or other transfer of
any of the Equity Interests of any Subsidiary of such Person, but not the Equity
Interests of such Person) to any Person.

“Assignment and Assumption” means an assignment and assumption entered into by a
Lender and an Eligible Assignee (with the consent of any party whose consent is
required by Section 10.06(b)), and accepted by the Administrative Agent, in
substantially the form of Exhibit D or any other form (including electronic
documentation generated by MarkitClear or other electronic platform) approved by
the Administrative Agent.

 

3



--------------------------------------------------------------------------------

“Bail-In Action” means the exercise of any Write-Down and Conversion Powers by
the applicable EEA Resolution Authority in respect of any liability of an EEA
Financial Institution.

“Bail-In Legislation” means, with respect to any EEA Member Country implementing
Article 55 of Directive 2014/59/EU of the European Parliament and of the Council
of the European Union, the implementing law for such EEA Member Country from
time to time which is described in the EU Bail-In Legislation Schedule.

“Bank of America” means Bank of America, N.A. and its successors.

“Bankruptcy Code” means 11 U.S.C. § 101 et seq.

“Base Rate” means for any day a fluctuating rate per annum equal to the highest
of (a) the Federal Funds Rate plus 1/2 of 1%, (b) the rate of interest in effect
for such day as publicly announced from time to time by Bank of America as its
“prime rate,” and (c) the Eurodollar Rate plus 1.00%; provided that in no event
shall such rate be less than 0%. The “prime rate” is a rate set by Bank of
America based upon various factors including Bank of America’s costs and desired
return, general economic conditions and other factors, and is used as a
reference point for pricing some loans, which may be priced at, above, or below
such announced rate. Any change in such prime rate announced by Bank of America
shall take effect at the opening of business on the day specified in the public
announcement of such change.

“Base Rate Loan” means a Loan that bears interest based on the Base Rate.

“Benefit Plan” means a defined benefit plan as defined in Section 3(35) of ERISA
(other than a Multiemployer Plan or Foreign Pension Plan) in respect of which
the Company or any other member of the Controlled Group is, or within the
immediately preceding six (6) years was, an “employer” as defined in
Section 3(5) of ERISA.

“Borrower” has the meaning specified in the introductory paragraph hereto.

“Borrower Materials” has the meaning specified in Section 6.02.

“Borrowing” means a borrowing consisting of simultaneous Loans of the same Type
and, in the case of Eurodollar Rate Loans, having the same Interest Period, made
by each of the Lenders pursuant to Section 2.01.

“Borrowing/Election Notice” means a notice of (a) a Borrowing, (b) a conversion
of Loans from one Type to the other, or (c) a continuation of Eurodollar Rate
Loans, in each case pursuant to Section 2.02(a), which shall be substantially in
the form of Exhibit A or such other form as may be approved by the
Administrative Agent (including any form on an electronic platform or electronic
transmission system as shall be approved by the Administrative Agent),
appropriately completed and signed by a Responsible Officer of the Borrower.

“Business Day” means any day other than a Saturday, Sunday or other day on which
commercial banks are authorized to close under the Laws of, or are in fact
closed in, New York,

 

4



--------------------------------------------------------------------------------

New York or the state where the Administrative Agent’s Office is located, and in
respect of any fundings, disbursements, settlements and payments in respect of
any Eurodollar Rate Loan, or any other dealings to be carried out pursuant to
this Agreement in respect of any Eurodollar Rate Loan, means any such day that
is also a London Banking Day.

“Capital Stock” means (a) in the case of a corporation, corporate stock, (b) in
the case of an association or business entity, any and all shares, interests,
participations, rights or other equivalents (however designated) of corporate
stock, (c) in the case of a partnership, partnership interests (whether general
or limited) and (d) any other interest or participation that confers on a Person
the right to receive a share of the profits and losses of, or distributions of
assets of, the issuing Person.

“Capitalized Lease” of a Person means any lease of property by such Person as
lessee which would be capitalized on a balance sheet of such Person prepared in
accordance with Agreement Accounting Principles.

“Capitalized Lease Obligations” of a Person means the amount of the obligations
of such Person under Capitalized Leases which would be capitalized on a balance
sheet of such Person prepared in accordance with Agreement Accounting
Principles.

“Cash Equivalents” means (a) marketable direct obligations issued or
unconditionally guaranteed by the United States government and backed by the
full faith and credit of the United States government; (b) domestic and
Eurodollar certificates of deposit and time deposits, bankers’ acceptances and
floating rate certificates of deposit issued by any commercial bank organized
under the laws of the United States, any state thereof, the District of
Columbia, any foreign bank, or its branches or agencies, the long-term
indebtedness of which institution at the time of acquisition is rated A- (or
better) by S&P or A3 (or better) by Moody’s, and which certificates of deposit
and time deposits are fully protected against currency fluctuations for any such
deposits with a term of more than ninety (90) days; (c) shares of money market,
mutual or similar funds having assets in excess of $100,000,000 and the
investments of which are limited to (x) investment grade securities (i.e.,
securities rated at least Baa by Moody’s or at least BBB by S&P) and
(y) commercial paper of United States and foreign banks and bank holding
companies and their subsidiaries and United States and foreign finance,
commercial industrial or utility companies which, at the time of acquisition,
are rated A-1 (or better) by S&P or P-1 (or better) by Moody’s (all such
institutions being, “Qualified Institutions”); (d) commercial paper of Qualified
Institutions; provided that the maturities of such Cash Equivalents shall not
exceed three hundred sixty-five (365) days from the date of acquisition thereof;
and (e) auction rate securities (long-term, variable rate bonds tied to
short-term interest rates) that are rated Aaa by Moody’s or AAA by S&P.

“Cash Management Agreement” means any agreement to provide cash management
services, including treasury, depository, overdraft, credit or debit card,
electronic funds transfer and other cash management arrangements.

“Cash Management Bank” means any Person that, at the time it enters into a Cash
Management Agreement, is a Lender or an Affiliate of a Lender, in its capacity
as a party to such Cash Management Agreement.

 

5



--------------------------------------------------------------------------------

“Change in Law” means the occurrence, after the date of this Agreement, of any
of the following: (a) the adoption or taking effect of any law, rule, regulation
or treaty, (b) any change in any law, rule, regulation or treaty or in the
administration, interpretation, implementation or application thereof by any
Governmental Authority or (c) the making or issuance of any request, rule,
guideline or directive (whether or not having the force of law) by any
Governmental Authority; provided that notwithstanding anything herein to the
contrary, (x) the Dodd-Frank Wall Street Reform and Consumer Protection Act and
all requests, rules, guidelines or directives thereunder or issued in connection
therewith and (y) all requests, rules, guidelines or directives promulgated by
the Bank for International Settlements, the Basel Committee on Banking
Supervision (or any successor or similar authority) or the United States or
foreign regulatory authorities, in each case pursuant to Basel III, shall in
each case be deemed to be a “Change in Law”, regardless of the date enacted,
adopted or issued.

“Change of Control” means an event or series of events by which:

(a)    any “person” or “group” (within the meaning of Sections 13(d) and
14(d)(2) of the Securities Exchange Act of 1934) becomes the “beneficial owner”
(as defined in Rule 13d-3 under the Securities Exchange Act of 1934), directly
or indirectly, of twenty percent (20%) or more of the voting power of the
then-outstanding Capital Stock of the Company entitled to vote generally in the
election of the directors of the Company; or

(b)    the majority of the board of directors of the Company fails to consist of
Continuing Directors; or

(c)    except as expressly permitted under the terms of this Agreement, the
Company, the Borrower or any Subsidiary Borrower consolidates with or merges
into another Person or conveys, transfers or leases all or substantially all of
its property to any Person, or any Person consolidates with or merges into the
Company, the Borrower or any Subsidiary Borrower, in either event pursuant to a
transaction in which the outstanding Capital Stock of the Company, the Borrower
or such Subsidiary Borrower, as applicable, is reclassified or changed into or
exchanged for cash, securities or other property; or

(d)    except as otherwise expressly permitted under the terms of this
Agreement, the Company shall cease to own and control, either directly or
indirectly, all of the economic and voting rights associated with all of the
outstanding Capital Stock of each of the Subsidiary Guarantors or shall cease to
have the power, directly or indirectly, to elect all of the members of the board
of directors of each of the Subsidiary Guarantors.

“Closing Date” means the first date all the conditions precedent in Section 4.01
are satisfied or waived in accordance with Section 10.01.

“Code” means the Internal Revenue Code of 1986.

“Collateral” shall have the meaning described in the applicable Security
Instrument.

 

6



--------------------------------------------------------------------------------

“Collateral Agent” means Bank of America in its capacity as Collateral Agent
under the Loan Documents pursuant to Section 9.01 or any successor collateral
agent.

“Collateral Loan Party” means each Dutch Loan Party, each U.S. Loan Party, each
Curaçao Loan Party, each UK Loan Party, each Liechtenstein Loan Party and any
other Person in which the Collateral Agent or any Lender is granted a Lien under
any Security Instrument as security for all or any portion of the Obligations.

“Commitment” means, as to each Lender, its obligation to make Loans to the
Borrower pursuant to Section 2.01 in an aggregate principal amount at any one
time outstanding not to exceed the Dollar amount set forth opposite such
Lender’s name on Schedule 2.01 or in the Assignment and Assumption pursuant to
which such Lender becomes a party hereto, as applicable, in each case, as such
amount may be adjusted from time to time in accordance with this Agreement.

“Commodity Exchange Act” means the Commodity Exchange Act (7 U.S.C. § 1 et
seq.), as amended from time to time, and any successor statute.

“Company” has the meaning specified in the introductory paragraph hereto.

“Compliance Certificate” means a certificate substantially in the form of
Exhibit C.

“Connection Income Taxes” means Other Connection Taxes that are imposed on or
measured by net income (however denominated) or that are franchise Taxes or
branch profits Taxes.

“Consolidated Fixed Charges” means, for any period, the sum of (a) Consolidated
Long-Term Lease Rentals for such period and (b) consolidated Interest Expense of
the Company and its Subsidiaries (including capitalized interest and the
interest component of Capitalized Leases) for such period.

“Consolidated Long-Term Lease Rentals” means, for any period, the sum of the
minimum amount of rental and other obligations of the Company and its
Subsidiaries required to be paid during such period under all leases of real or
personal property (other than Capitalized Leases) having a term (including any
required renewals or extensions or any renewals or extensions at the option of
the lessor or lessee) of one year or more after the commencement of the initial
term, determined on a consolidated basis in accordance with GAAP.

“Consolidated Net Income” means, for any period, the net income (or deficit) of
the Company and its Subsidiaries for such period, determined on a consolidated
basis in accordance with GAAP, but excluding in any event (a) any extraordinary
gain or loss (net of any tax effect), (b) cash distributions received by the
Company or any Subsidiary from any Eligible Joint Venture and (c) net earnings
of any Person (other than a Subsidiary) in which the Company or any Subsidiary
has an ownership interest unless such net earnings shall have actually been
received by the Company or such Subsidiary in the form of cash distributions.

“Consolidated Net Income Available for Fixed Charges” means, for any period,
Consolidated Net Income plus, to the extent deducted in determining such
Consolidated Net

 

7



--------------------------------------------------------------------------------

Income, (a) provisions for income taxes, (b) Consolidated Fixed Charges, (c) to
the extent not already included in Consolidated Net Income, dividends and
distributions actually received in cash during such period from Persons that are
not Subsidiaries of the Company, (d) non-cash compensation expenses for
management or employees to the extent deducted in computing Consolidated Net
Income, (e) up to $50,000,000, in the aggregate, of charges, expenses and losses
incurred from restructuring and integration activities, including in connection
with the Technology Disposition, from the Amendment No. 5 Closing Date through
the last day of the fiscal quarter ending December 31, 2018, (f) the amount of
any project charges (or Eligible Project Charges, as the case may be) incurred
by the Company or its Subsidiaries up to a maximum of (i) $600,000,000 of
project charges for the fiscal quarter ending June 30, 2017, (ii) $105,000,000
of Eligible Project Charges for the fiscal quarter ending September 30, 2017,
and (iii) $100,000,000 of Eligible Project Charges for the fiscal quarter ending
December 31, 2017; provided that unused add backs for project charges may not be
rolled forward and used in a subsequent quarter and (g) equity earnings booked
or recognized by the Company or any of its Subsidiaries from Eligible Joint
Ventures not to exceed 15% (or such lower percentage as may be set forth in the
Note Purchase Agreements) of EBITDA of the Company pursuant to clauses
(a) through (g) of the definition thereof for such period.

“Contaminant” means any waste, pollutant, hazardous substance, toxic substance,
hazardous waste, special waste, petroleum or petroleum-derived substance or
waste, asbestos, polychlorinated biphenyls (“PCBs”), or any constituent of any
such substance or waste, and includes but is not limited to these terms as
defined in Environmental, Health or Safety Requirements of Law.

“Contingent Obligation”, as applied to any Person, means any Contractual
Obligation, contingent or otherwise, of that Person with respect to any
Indebtedness of another or other obligation or liability of another, including,
without limitation, any such Indebtedness, obligation or liability of another
directly or indirectly guaranteed, endorsed (otherwise than for collection or
deposit in the ordinary course of business), co-made or discounted or sold with
recourse by that Person, or in respect of which that Person is otherwise
directly or indirectly liable, including Contractual Obligations (contingent or
otherwise) arising through any agreement to purchase, repurchase, or otherwise
acquire such Indebtedness, obligation or liability or any security therefor, or
to provide funds for the payment or discharge thereof (whether in the form of
loans, advances, stock purchases, capital contributions or otherwise), or to
maintain solvency, assets, level of income, or other financial condition, or to
make payment other than for value received. The amount of any Contingent
Obligation shall be equal to the present value of the portion of the obligation
so guaranteed or otherwise supported, in the case of known recurring
obligations, and the maximum reasonably anticipated liability in respect of the
portion of the obligation so guaranteed or otherwise supported assuming such
Person is required to perform thereunder, in all other cases.

“Continuing Director” means, with respect to any person as of any date of
determination, any member of the board of directors of such Person who (a) was a
member of such board of directors on the Closing Date, or (b) was nominated for
election or elected to such board of directors with the approval of the required
majority of the Continuing Directors who were members of such board at the time
of such nomination or election; provided that an individual who is so elected or
nominated in connection with a merger, consolidation, acquisition or similar
transaction shall not be a Continuing Director unless such individual was a
Continuing Director prior thereto.

 

8



--------------------------------------------------------------------------------

“Contractual Obligation”, as applied to any Person, means any provision of any
equity or debt securities issued by that Person or any indenture, mortgage, deed
of trust, security agreement, pledge agreement, guaranty, contract, undertaking,
agreement or instrument, in any case in writing, to which that Person is a party
or by which it or any of its properties is bound, or to which it or any of its
properties is subject.

“Control” means the possession, directly or indirectly, of the power to direct
or cause the direction of the management or policies of a Person, whether
through the ability to exercise voting power, by contract or otherwise.

“Controlling” and “Controlled” have meanings correlative thereto.

“Controlled Group” means the group consisting of (a) any corporation which is a
member of the same controlled group of corporations (within the meaning of
Section 414(b) of the Code) as the Company; (b) a partnership or other trade or
business (whether or not incorporated) which is under common control (within the
meaning of Section 414(c) of the Code) with the Company; and (c) a member of the
same affiliated service group (within the meaning of Section 414(m) of the Code)
as the Company, any corporation described in clause (a) above or any partnership
or trade or business described in clause (b) above.

“Curaçao Collateral” shall mean and include all “Collateral” (or any similarly
defined term) as defined in the Curaçao Security Agreement.

“Curaçao Loan Party” shall mean each Subsidiary Guarantor organized under the
laws of Curaçao.

“Curaçao Security Agreement” shall mean each of the security documents expressed
to be governed by the laws of Curaçao (as modified, supplemented, amended or
amended and restated from time to time) covering certain of such Curaçao Loan
Party’s present and future Curaçao Collateral.

“Curaçao Security Instruments” shall mean the Curaçao Security Agreement and all
other agreements (including control agreements), notices of security interest,
instruments, joinders thereto, supplements thereto, and other documents, whether
now existing or hereafter in effect, pursuant to which a Curaçao Loan Party
shall grant or convey to the Collateral Agent or the Lenders a Lien in, or any
other Person shall acknowledge any such Lien in, property as security for all or
any portion of the Obligations or any other obligation under any Loan Document,
as any of them has been or may be amended, amended and restated, modified or
supplemented from time to time.

“Customary Permitted Liens” means:

(a)    Liens (other than Environmental Liens and Liens in favor of the IRS or
the PBGC) with respect to the payment of taxes, assessments or governmental
charges in all cases which are not yet due or (if foreclosure, distraint, sale
or other similar proceedings

 

9



--------------------------------------------------------------------------------

shall not have been commenced or any such proceeding after being commenced is
stayed) which are being contested in good faith by appropriate proceedings
properly instituted and diligently conducted and with respect to which adequate
reserves or other appropriate provisions are being maintained in accordance with
Agreement Accounting Principles;

(b)    statutory Liens of landlords and Liens of suppliers, mechanics, carriers,
materialmen, warehousemen, service providers or workmen and other similar Liens
imposed by law created in the ordinary course of business for amounts not yet
due or which are being contested in good faith by appropriate proceedings
properly instituted and diligently conducted and with respect to which adequate
reserves or other appropriate provisions are being maintained in accordance with
Agreement Accounting Principles;

(c)    Liens (other than Environmental Liens and Liens in favor of the IRS or
the PBGC) incurred or deposits made in the ordinary course of business in
connection with workers’ compensation, unemployment insurance or other types of
social security benefits or to secure the performance of bids, tenders, sales,
contracts (other than for the repayment of borrowed money), surety, appeal and
performance bonds; provided that (i) all such Liens do not in the aggregate
materially detract from the value of the Company’s or its Subsidiary’s assets or
property taken as a whole or materially impair the use thereof in the operation
of the businesses taken as a whole, and (ii) all Liens securing bonds to stay
judgments or in connection with appeals do not secure at any time an aggregate
amount exceeding $5,000,000;

(d)    Liens arising with respect to zoning restrictions, easements,
encroachments, licenses, reservations, covenants, rights-of-way, utility
easements, building restrictions and other similar charges, restrictions or
encumbrances on the use of real property which do not in any case materially
detract from the value of the property subject thereto or interfere with the
ordinary conduct of the business of the Company or any of its respective
Subsidiaries;

(e)    Liens of attachment or judgment with respect to judgments, writs or
warrants of attachment, or similar process against the Company or any of its
Subsidiaries which do not constitute a Default under Section 8.01(h) hereof; and

(f)    any interest or title of the lessor in the property subject to any
operating lease entered into by the Company or any of its Subsidiaries in the
ordinary course of business.

“Debtor Relief Laws” means the Bankruptcy Code of the United States, and all
other liquidation, conservatorship, bankruptcy, assignment for the benefit of
creditors, moratorium, rearrangement, receivership, insolvency, reorganization,
or similar debtor relief Laws of the United States or other applicable
jurisdictions from time to time in effect.

“Default” means any event or condition that constitutes an Event of Default or
that, with the giving of any notice, the passage of time, or both, would be an
Event of Default.

 

10



--------------------------------------------------------------------------------

“Default Rate” means an interest rate equal to (a) the Base Rate plus (b) the
Applicable Rate, if any, applicable to Base Rate Loans plus (c) 2% per annum;
provided, however, that with respect to a Eurodollar Rate Loan, the Default Rate
shall be an interest rate equal to the interest rate (including any Applicable
Rate) otherwise applicable to such Loan plus 2% per annum.

“Defaulting Lender” means, subject to Section 2.13(b), any Lender that (a) has
failed to (i) fund all or any portion of its Loans within two (2) Business Days
of the date such Loans were required to be funded hereunder unless such Lender
notifies the Administrative Agent and the Company in writing that such failure
is the result of such Lender’s determination that one or more conditions
precedent to funding (each of which conditions precedent, together with any
applicable default, shall be specifically identified in such writing) has not
been satisfied, or (ii) pay to the Administrative Agent or any other Lender any
other amount required to be paid by it hereunder within two (2) Business Days of
the date when due, (b) has notified the Company or the Administrative Agent in
writing that it does not intend to comply with its funding obligations
hereunder, or has made a public statement to that effect (unless such writing or
public statement relates to such Lender’s obligation to fund a Loan hereunder
and states that such position is based on such Lender’s determination that a
condition precedent to funding (which condition precedent, together with any
applicable default, shall be specifically identified in such writing or public
statement) cannot be satisfied), (c) has failed, within three (3) Business Days
after written request by the Administrative Agent or the Company, to confirm in
writing to the Administrative Agent and the Company that it will comply with its
prospective funding obligations hereunder (provided that such Lender shall cease
to be a Defaulting Lender pursuant to this clause (c) upon receipt of such
written confirmation by the Administrative Agent and the Company), or (d) has,
or has a direct or indirect parent company that has, (i) become the subject of a
proceeding under any Debtor Relief Law, (ii) had appointed for it a receiver,
custodian, conservator, trustee, administrator, assignee for the benefit of
creditors or similar Person charged with reorganization or liquidation of its
business or assets, including the Federal Deposit Insurance Corporation or any
other state or federal regulatory authority acting in such a capacity, or
(iii) become the subject of a Bail-In Action; provided that for the avoidance of
doubt, a Lender shall not be a Defaulting Lender solely by virtue of (i) the
ownership or acquisition of any Capital Stock in that Lender or any direct or
indirect parent company thereof by a Governmental Authority or (ii) in the case
of a Solvent Person, the precautionary appointment of an administrator,
guardian, custodian or other similar official by a Governmental Authority under
or based on the Law of the country where such Person is subject to home
jurisdiction supervision if applicable Law requires that such appointment not be
publicly disclosed, in any such case, so long as such ownership interest or
where such action (as applicable) does not result in or provide such Lender with
immunity from the jurisdiction of courts within the United States or from the
enforcement of judgments or writs of attachment on its assets or permit such
Lender (or such Governmental Authority) to reject, repudiate, disavow or
disaffirm any contracts or agreements made with such Lender. Any determination
by the Administrative Agent that a Lender is a Defaulting Lender under any one
or more of clauses (a) through (d) above, and of the effective date of such
status, shall be conclusive and binding absent manifest error, and such Lender
shall be deemed to be a Defaulting Lender (subject to Section 2.13(b)) as of the
date established therefor by the Administrative Agent in a written notice of
such determination, which shall be delivered by the Administrative Agent to the
Company and each Lender promptly following such determination.

“Designated Jurisdiction” means any country or territory to the extent that such
country or territory itself is the subject of any Sanction.

 

11



--------------------------------------------------------------------------------

“Direct Foreign Subsidiary” means a Subsidiary other than a Domestic Subsidiary
a majority of whose Voting Securities, or a majority of whose Subsidiary
Securities, are owned by a Domestic Subsidiary.

“Disposition” or “Dispose” means the sale, transfer, license, lease or other
disposition (including any sale and leaseback transaction) of any property by
any Person, including any sale, assignment, transfer or other disposal, with or
without recourse, of any notes or accounts receivable or any rights and claims
associated therewith.

“Disqualified Stock” means any Capital Stock that, by its terms (or by the terms
of any security into which it is convertible or for which it is exchangeable),
or upon the happening of any event, matures or is mandatorily redeemable,
pursuant to a sinking fund obligation or otherwise, or redeemable at the option
of the holder thereof, in whole or in part, on or prior to the date that is
ninety-one (91) days after the Maturity Date.

“DOL” means the United States Department of Labor and any Person succeeding to
the functions thereof.

“Dollar” and “$” mean lawful money of the United States.

“Domestic Subsidiary” means any Subsidiary of the Company (a) that is organized
under the laws of the United States, any state thereof or the District of
Columbia and (b) substantially all of the operations of which are conducted
within the United States.

“Dutch Collateral” shall mean and include all “Collateral” (or any similarly
defined term) as defined in the Dutch Security Agreement.

“Dutch Loan Party” means each Subsidiary Guarantor organized under the laws of
The Netherlands.

“Dutch Security Agreement” shall mean each of the security documents expressed
to be governed by the laws of The Netherlands (as modified, supplemented,
amended or amended and restated from time to time) covering certain of such
Dutch Loan Party’s present and future Dutch Collateral.

“Dutch Security Instruments” shall mean the Dutch Security Agreement and all
other agreements (including control agreements), notices of security interest,
instruments, joinders thereto, supplements thereto, and other documents, whether
now existing or hereafter in effect, pursuant to which a Dutch Loan Party shall
grant or convey to the Collateral Agent or the Lenders a Lien in, or any other
Person shall acknowledge any such Lien in, property as security for all or any
portion of the Obligations or any other obligation under any Loan Document, as
any of them has been or may be amended, amended and restated, modified or
supplemented from time to time.

“EBIT” means, for any period, on a consolidated basis for the Company and its
Subsidiaries, the sum of the amounts for such period, without duplication,
calculated in each case in accordance with Agreement Accounting Principles, of
(a) Consolidated Net Income, plus (b) Interest Expense to the extent deducted in
computing Consolidated Net Income, plus

 

12



--------------------------------------------------------------------------------

(c) charges against income for foreign, federal, state and local taxes to the
extent deducted in computing Consolidated Net Income, plus (d) any other
non-recurring non-cash charges (excluding any such non-cash charges to the
extent any such non-cash charge becomes, or is expected to become, a cash charge
in a later period) to the extent deducted in computing Consolidated Net Income,
plus (e) extraordinary losses incurred other than in the ordinary course of
business to the extent deducted in computing Consolidated Net Income, minus
(f) any non-recurring non-cash credits to the extent added in computing
Consolidated Net Income, minus (g) extraordinary gains realized other than in
the ordinary course of business to the extent added in computing Consolidated
Net Income.

“EBITDA” means, for any period, on a consolidated basis for the Company and its
Subsidiaries, the sum of the amounts for such period, without duplication,
calculated in each case in accordance with Agreement Accounting Principles, of
(a) EBIT, plus (b) depreciation expense to the extent deducted in computing
Consolidated Net Income, plus (c) amortization expense, including, without
limitation, amortization of goodwill and other intangible assets to the extent
deducted in computing Consolidated Net Income, plus (d) non-cash compensation
expenses for management or employees to the extent deducted in computing
Consolidated Net Income, plus (e) to the extent not already included in
Consolidated Net Income, dividends and distributions actually received in cash
during such period from Persons that are not Subsidiaries of the Company, plus
(f) up to $50,000,000, in the aggregate, of charges, expenses and losses
incurred from restructuring and integration activities, including in connection
with the Technology Disposition, from the Amendment No. 5 Closing Date through
the last day of the fiscal quarter ending December 31, 2018, plus (g) the amount
of any project charges (or Eligible Project Charges, as the case may be)
incurred by the Company or its Subsidiaries up to a maximum of (i) $65,000,000
of project charges for the fiscal quarter ending March 31, 2017,
(ii) $600,000,000 of project charges for the fiscal quarter ending June 30,
2017, (iii) $105,000,000 of Eligible Project Charges for the fiscal quarter
ending September 30, 2017, and (iv) $100,000,000 of Eligible Project Charges for
the fiscal quarter ending December 31, 2017; provided that unused add backs for
project charges may not be rolled forward and used in a subsequent quarter, and
plus (h) equity earnings booked or recognized by the Company or any of its
Subsidiaries from Eligible Joint Ventures not to exceed 15% (or such lower
percentage as may be set forth in the Note Purchase Agreements) of EBITDA
pursuant to clauses (a) through (g) of this definition for such period.

“EEA Financial Institution” means (a) any credit institution or investment firm
established in any EEA Member Country which is subject to the supervision of an
EEA Resolution Authority, (b) any entity established in an EEA Member Country
which is a parent of an institution described in clause (a) of this definition,
or (c) any financial institution established in an EEA Member Country which is a
subsidiary of an institution described in clauses (a) or (b) of this definition
and is subject to consolidated supervision with its parent.

“EEA Member Country” means any of the member states of the European Union,
Iceland, Liechtenstein, and Norway.

“EEA Resolution Authority” means any public administrative authority or any
person entrusted with public administrative authority of any EEA Member Country
(including any delegee) having responsibility for the resolution of any EEA
Financial Institution.

 

13



--------------------------------------------------------------------------------

“Eligible Assignee” means any Person that is primarily engaged in the business
of commercial banking and that (a) is a Lender or an Affiliate of a Lender,
(b) shall have senior unsecured long-term debt ratings which are rated at least
BBB (or the equivalent) as publicly announced by S&P or Fitch Investors
Services, Inc. or Baa2 (or the equivalent) as publicly announced by Moody’s or
(c) shall otherwise be reasonably acceptable to the Administrative Agent.

“Eligible Joint Venture” means, at each time of determination, a joint venture
of the Company or any of its Subsidiaries that has been designated as such to
the Administrative Agent (a) for which annual unaudited financial statements and
quarterly unaudited financial statements have been delivered to the
Administrative Agent and the Lenders, in each case such financial statements
prepared in accordance with GAAP and otherwise in form and substance reasonably
satisfactory to the Administrative Agent, (b) of which between a 20% and 50%
interest in the profits or capital thereof is owned by the Company or one or
more of its Subsidiaries, or the Company and one or more of its Subsidiaries,
(c) for which the Eligible Joint Venture Leverage Ratio of such joint venture is
less than 1.00 to 1.00, and (d) that is validly existing under the Laws of its
jurisdiction of organization or formation (or equivalent); provided, however,
that there may not be more than ten (10) designated Eligible Joint Ventures at
any time.

“Eligible Joint Venture Consolidated Net Income” means, for any period, the net
income (or deficit) of any joint venture of the Company and its Subsidiaries for
such period, determined on a consolidated basis in accordance with GAAP, but
excluding in any event (a) any extraordinary gain or loss (net of any tax
effect) and (b) net earnings of any Person (other than a Subsidiary) in which
such joint venture or any Subsidiary has an ownership interest unless such net
earnings shall have actually been received by such joint venture or such
Subsidiary in the form of cash distributions.

“Eligible Joint Venture EBITDA” means, for any period, for any joint venture of
the Company or any of its Subsidiaries, an amount equal to Eligible Joint
Venture Consolidated Net Income for such period, plus (a) the following to the
extent deducted in calculating such Eligible Joint Venture Consolidated Net
Income: (i) Eligible Joint Venture Interest Charges for such period, (ii) the
provision for Federal, state, local and foreign income taxes payable by such
joint venture for such period, (iii) depreciation and amortization expense and
(iv) other non-recurring expenses of such joint venture reducing such Eligible
Joint Venture Consolidated Net Income which do not represent a cash item in such
period or any future period, and minus (b) the following to the extent included
in calculating such Eligible Joint Venture Consolidated Net Income: (i) Federal,
state, local and foreign income tax credits of such joint venture for such
period and (ii) all non-cash items increasing Eligible Joint Venture
Consolidated Net Income for such period.

“Eligible Joint Venture Interest Charges” means, for any period, for any joint
venture of the Company or any of its Subsidiaries, the sum of (a) all interest,
premium payments, debt discount, fees, charges and related expenses of such
joint venture in connection with borrowed money (including capitalized interest)
or in connection with the deferred purchase price of assets, in each case to the
extent treated as interest in accordance with GAAP, and (b) the portion of rent
expense of such joint venture with respect to such period under capital leases
that is treated as interest in accordance with GAAP.

 

14



--------------------------------------------------------------------------------

“Eligible Joint Venture Leverage Ratio” means, as of any date of determination,
for any joint venture of the Company, the ratio of (a) Indebtedness for such
joint venture of the Company or any of its Subsidiaries, on a consolidated
basis, to (b) Eligible Joint Venture EBITDA for the period of the four prior
fiscal quarters ending on or most recently ended prior to such date.

“Eligible Project Charges” means project charges incurred on the Calpine York II
Power Plant, IPL Eagle Valley CCGT Power Plant, Freeport LNG and Cameron LNG
projects being undertaken by the Company and its Subsidiaries.

“Eligible Reinvestment Proceeds” has the meaning specified in
Section 2.03(b)(v).

“Environmental, Health or Safety Requirements of Law” means all Requirements of
Law derived from or relating to foreign, federal, state and local laws or
regulations relating to or addressing pollution or protection of the
environment, or protection of worker health or safety, including, but not
limited to, the Comprehensive Environmental Response, Compensation and Liability
Act, 42 U.S.C. § 9601 et seq., the Occupational Safety and Health Act of 1970,
29 U.S.C. § 651 et seq., and the Resource Conservation and Recovery Act of 1976,
42 U.S.C. § 6901 et seq., in each case including any amendments thereto, any
successor statutes, and any regulations or guidance promulgated thereunder, and
any state or local equivalent thereof.

“Environmental Liability” means any liability, contingent or otherwise
(including any liability for damages, costs of environmental remediation, fines,
penalties or indemnities), of the Company, any other Loan Party or any of their
respective Subsidiaries directly or indirectly resulting from or based upon
(a) violation of any Environmental Law, (b) the generation, use, handling,
transportation, storage, treatment or disposal of any Hazardous Materials,
(c) exposure to any Hazardous Materials, (d) the release or threatened release
of any Hazardous Materials into the environment or (e) any contract, agreement
or other consensual arrangement pursuant to which liability is assumed or
imposed with respect to any of the foregoing.

“Environmental Lien” means a lien in favor of any Governmental Authority for
(a) any liability under Environmental, Health or Safety Requirements of Law, or
(b) damages arising from, or costs incurred by such Governmental Authority in
response to, a Release or threatened Release of a Contaminant into the
environment.

“Equity Interests” means Capital Stock and all warrants, options or other rights
to acquire Capital Stock (but excluding any debt security that is convertible
into, or exchangeable for, Capital Stock). Equity Interests will not include any
Incentive Arrangements or obligations or payments thereunder.

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended
from time to time including (unless the context otherwise requires) any rules or
regulations promulgated thereunder.

“EU Bail-In Legislation Schedule” means the EU Bail-In Legislation Schedule
published by the Loan Market Association (or any successor person), as in effect
from time to time.

 

15



--------------------------------------------------------------------------------

“Eurodollar Rate” means:

(a)    for any Interest Period with respect to a Eurodollar Rate Loan, the rate
per annum equal to the London Interbank Offered Rate (“LIBOR”) or a comparable
or successor rate, which rate is approved by the Administrative Agent, as
published on the applicable Bloomberg screen page (or such other commercially
available source providing such quotations as may be designated by the
Administrative Agent from time to time) at approximately 11:00 a.m., London
time, two (2) Business Days prior to the commencement of such Interest Period,
for Dollar deposits (for delivery on the first day of such Interest Period) with
a term equivalent to such Interest Period; and

(b)    for any interest calculation with respect to a Base Rate Loan on any
date, the rate per annum equal to LIBOR, at or about 11:00 a.m., London time
determined two (2) Business Days prior to such date for U.S. Dollar deposits
with a term of one month commencing that day;

provided that in no event shall such rate be less than 0%; provided, further
that to the extent a comparable or successor rate is approved by the
Administrative Agent in connection herewith, the approved rate shall be applied
to the applicable Interest Period in a manner consistent with market practice;
and provided, further that to the extent such market practice is not
administratively feasible for the Administrative Agent, such approved rate shall
be applied in a manner as otherwise reasonably determined by the Administrative
Agent.

“Eurodollar Rate Loan” means a Loan that bears interest at a rate based on
clause (a) of the definition of “Eurodollar Rate”.

“Event of Default” has the meaning specified in Section 8.01.

“Excess Cash” means on any Business Day (i) prior to the completion of the
Technology Disposition, any Unrestricted Cash in excess of $50,000,000 and any
Restricted Cash in excess of $75,000,000; and (ii) thereafter, any Unrestricted
Cash in excess of $25,000,000 and any Restricted Cash in excess of $75,000,000.

“Excluded Foreign Subsidiary” means any Foreign Subsidiary set forth on
Schedule 1.01A and any Foreign Subsidiary or Domestic Disregarded Subsidiary as
described in the proviso in Section 6.13(a).

“Excluded Joint Venture” means a Subsidiary that is a joint venture or an
unincorporated association that is not required to become a Guarantor pursuant
to Section 6.13.

“Excluded Swap Obligation” means, with respect to any Loan Party, any Swap
Obligation if, and to the extent that, all or a portion of the Guaranty of such
Loan Party of, or the grant by such Loan Party of a security interest to secure,
such Swap Obligation (or any Guaranty thereof) is or becomes illegal under the
Commodity Exchange Act or any rule, regulation or order of the Commodity Futures
Trading Commission (or the application or official interpretation of any
thereof) by virtue of such Loan Party’s failure for any reason to constitute an
“eligible contract participant” as defined in the Commodity Exchange Act
(determined after giving effect to Section 10.20 and any other “keepwell,
support or other agreement” for the benefit of such Loan Party and any and all
guarantees of such Loan Party’s Swap Obligations by other Loan Parties) at the
time the Guaranty of such Loan Party, or a grant by such Loan Party of

 

16



--------------------------------------------------------------------------------

a security interest, becomes effective with respect to such Swap Obligation. If
a Swap Obligation arises under a master agreement governing more than one swap,
such exclusion shall apply only to the portion of such Swap Obligation that is
attributable to swaps for which such Guaranty or security interest is or becomes
excluded in accordance with the first sentence of this definition.

“Excluded Taxes” means any of the following Taxes imposed on or with respect to
any Recipient or required to be withheld or deducted from a payment to a
Recipient, (a) Taxes imposed on or measured by net income (however denominated),
franchise Taxes, and branch profits Taxes, in each case, (i) imposed as a result
of such Recipient being organized under the laws of, or having its principal
office or, in the case of any Lender, its Lending Office located in, the
jurisdiction imposing such Tax (or any political subdivision thereof) or
(ii) that are Other Connection Taxes, (b) in the case of a Lender, U.S. federal
withholding Taxes imposed on amounts payable to or for the account of such
Lender with respect to an applicable interest in a Loan or Commitment pursuant
to a law in effect on the date on which (i) such Lender acquires such interest
in the Loan or Commitment (other than pursuant to an assignment request by the
Company under Section 10.13) or (ii) such Lender changes its Lending Office,
except in each case to the extent that, pursuant to Section 3.01(a)(ii) or (c),
amounts with respect to such Taxes were payable either to such Lender’s assignor
immediately before such Lender became a party hereto or to such Lender
immediately before it changed its Lending Office, (c) Taxes attributable to such
Recipient’s failure to comply with Section 3.01(e) and (d) any U.S. federal
withholding Taxes imposed pursuant to FATCA.

“Existing 2012 Term Loan Credit Agreement” means that certain Term Loan
Agreement dated as of December 21, 2012 by and among the Company, the Borrower,
as borrower, the lenders party thereto and Bank of America, N.A., as
administrative agent, in each case, as amended, restated, amended and restated,
supplemented or otherwise modified from time to time.

“Existing 2013 Revolving Credit Agreement” means that certain Credit Agreement
dated as of October 28, 2013 by and among the Company, the Borrower and certain
other Subsidiaries of the Company party thereto, as borrowers, the lenders party
thereto and Bank of America, N.A., as administrative agent, in each case, as
amended, restated, amended and restated, supplemented or otherwise modified from
time to time.

“Existing 2015 Revolving Credit Agreement” means that certain Amended and
Restated Revolving Credit Agreement dated as of July 8, 2015 by and among the
Company, the Borrower and certain other Subsidiaries of the Company party
thereto, as borrowers, the lenders party thereto and Bank of America, N.A., as
administrative agent, in each case, as amended, restated, amended and restated,
supplemented or otherwise modified from time to time.

“Facility” means (a) on or prior to the Closing Date, the aggregate amount of
the Commitments at such time and (b) thereafter, the Total Outstandings.

“Facility Termination Date” means the date as of which all of the following
shall have occurred: (a) the Aggregate Commitments have terminated, and (b) all
Obligations have been paid in full (other than (i) contingent indemnification
obligations that are not yet due and (ii)

 

17



--------------------------------------------------------------------------------

obligations and liabilities under Secured Cash Management Agreements, Secured
Hedge Agreements and Secured Bilateral Letters of Credit (other than any such
obligations for which notice has been received by the Administrative Agent that
either (x) amounts are currently due and payable under such Secured Cash
Management Agreement or Secured Hedge Agreement, or unreimbursed drawings are
outstanding under Secured Bilateral Letters of Credit, as applicable, or (y) no
arrangements reasonably satisfactory to the applicable Cash Management Bank,
Hedge Bank or LOC Bank have been made)).

“FATCA” means Sections 1471 through 1474 of the Code, as of the date of this
Agreement (or any amended or successor version that is substantively comparable
and not materially more onerous to comply with), any current or future
regulations or official interpretations thereof, any agreements entered into
pursuant to Section 1471(b)(1) of the Code, any intergovernmental agreement
entered into in connection with the implementation of such Sections of the Code
and any fiscal or regulatory legislation, rules or practices adopted pursuant to
such intergovernmental agreement.

“Federal Funds Rate” means, for any day, the rate per annum equal to the
weighted average of the rates on overnight Federal funds transactions with
members of the Federal Reserve System on such day, as published by the Federal
Reserve Bank of New York on the Business Day next succeeding such day; provided
that (a) if such day is not a Business Day, the Federal Funds Rate for such day
shall be such rate on such transactions on the immediately preceding Business
Day as so published on the next succeeding Business Day, and (b) if no such rate
is so published on such next succeeding Business Day, the Federal Funds Rate for
such day shall be the average rate (rounded upward, if necessary, to a whole
multiple of 1/100 of 1%) charged to Bank of America on such day on such
transactions as determined by the Administrative Agent.

“Fee Letter” means (a) the letter agreement, dated May 21, 2015, among the
Company, the Borrower, the Administrative Agent and Merrill Lynch, Pierce,
Fenner & Smith Incorporated, (b) the letter agreement, dated May 24, 2017, among
the Company, the Borrower, the Administrative Agent and Merrill Lynch, Pierce,
Fenner & Smith Incorporated and (c) the letter agreement, dated as of August 9,
2017, among the Company, the Initial Borrower, the Administrative Agent and
Merrill Lynch, Pierce, Fenner & Smith Incorporated.

“FEMA” has the meaning assigned to such term in Section 6.07.

“Financial Officer” means any of the chief financial officer, principal
accounting officer, treasurer or controller of the Company, acting singly.

“Flood Hazard Property” means any Mortgaged Property that is in an area
designated by the Federal Emergency Management Agency as having special flood or
mudslide hazards.

“Foreign Employee Benefit Plan” means any employee benefit plan as defined in
Section 3(3) of ERISA which is maintained or contributed to for the benefit of
the employees of the Company, any of its respective Subsidiaries or any members
of its Controlled Group and is not covered by ERISA pursuant to ERISA
Section 4(b)(4).

 

18



--------------------------------------------------------------------------------

“Foreign Lender” means a Lender that is not a U.S. Person. For purposes of this
definition, the United States, each State thereof and the District of Columbia
shall be deemed to constitute a single jurisdiction.

“Foreign Pension Plan” means any employee benefit plan as described in
Section 3(3) of ERISA for which the Company or any member of its Controlled
Group is a sponsor or administrator and which (a) is maintained or contributed
to for the benefit of employees of the Company, any of its respective
Subsidiaries or any member of its Controlled Group, (b) is not covered by ERISA
pursuant to Section 4(b)(4) of ERISA, and (c) under applicable local law, is
required to be funded through a trust or other funding vehicle.

“Foreign Subsidiary” means a Subsidiary of the Company which is not a Domestic
Subsidiary.

“Freeport Joint Ventures” means the joint ventures related to the Freeport
Liquefaction Project.

“FTI” has the meaning specified in Section 6.20.

“Fund” means any Person (other than a natural Person) that is (or will be)
engaged in making, purchasing, holding or otherwise investing in commercial
loans and similar extensions of credit in the ordinary course of its activities.

“GAAP” means generally accepted accounting principles in the United States set
forth in the opinions and pronouncements of the Accounting Principles Board and
the American Institute of Certified Public Accountants and statements and
pronouncements of the Financial Accounting Standards Board or such other
principles as may be approved by a significant segment of the accounting
profession in the United States, that are applicable to the circumstances as of
the date of determination, consistently applied.

“Governmental Authority” means the government of the United States or any other
nation, or of any political subdivision thereof, whether state or local, and any
agency, authority, instrumentality, regulatory body, court, central bank or
other entity exercising executive, legislative, judicial, taxing, regulatory or
administrative powers or functions of or pertaining to government (including any
supra-national bodies such as the European Union or the European Central Bank).

“Guaranteed Obligations” has the meaning specified in Section 11.01(a).

“Guarantors” means, collectively, (a) the Subsidiary Guarantors, (b) the Company
and (c) with respect to (i) Obligations owing by any Loan Party under any
Secured Hedge Agreement, Secured Cash Management Agreement or Secured Bilateral
Letter of Credit and (ii) the payment and performance by each Specified Loan
Party of its obligations under its Guaranty with respect to all Swap
Obligations, the Borrower.

“Guaranty” means each of (a) the guaranty by the Company of all of the
Obligations of the Borrower pursuant to Article XI of this Agreement and (b) the
Subsidiary Guaranty, in each case, as amended, restated, supplemented or
otherwise modified from time to time.

 

19



--------------------------------------------------------------------------------

“Hazardous Materials” means all explosive or radioactive substances or wastes
and all hazardous or toxic substances, wastes or other pollutants, including
petroleum or petroleum distillates, asbestos or asbestos-containing materials,
polychlorinated biphenyls, radon gas, infectious or medical wastes and all other
substances or wastes of any nature regulated pursuant to any Environmental Law.

“Hedge Bank” means any Person that, (a) at the time it enters into a Swap
Contract not prohibited by this Agreement, is a Lender or an Affiliate of a
Lender, or (b) at the time it (or its Affiliate) becomes a Lender, is a party to
a Swap Contract not prohibited by this Agreement, in each case, in its capacity
as a party to such Swap Contract.

“Incentive Arrangements” means any stock ownership, restricted stock, stock
option, stock appreciation rights, “phantom” stock plans, employment agreements,
non-competition agreements, subscription and stockholders agreements and other
incentive and bonus plans and similar arrangements made in connection with the
retention of executives, officers or employees of the Company and its
Subsidiaries.

“Indebtedness” of a Person means, without duplication, such Person’s
(a) obligations for borrowed money, (b) obligations representing the deferred
purchase price of property or services (other than (i) accounts payable arising
in the ordinary course of such Person’s business payable on terms customary in
the trade, and (ii) purchase price adjustments, earnouts or other similar forms
of contingent purchase prices), (c) obligations, whether or not assumed, secured
by Liens or payable out of the proceeds or production from property or assets
now or hereafter owned or acquired by such Person, (d) obligations which are
evidenced by notes, acceptances or other instruments, (e) Capitalized Lease
Obligations, (f) Contingent Obligations, (g) obligations with respect to any
letters of credit, bank guarantees and similar instruments, including, without
limitation, Financial Letters of Credit and Performance Letters of Credit (in
each case, under and as defined in each of the Existing 2013 Revolving Credit
Agreement and the Existing 2015 Revolving Credit Agreement), and all
reimbursement agreements related thereto, (h) Off-Balance Sheet Liabilities and
(i) Disqualified Stock.

“Indemnified Taxes” means (a) Taxes, other than Excluded Taxes, imposed on or
with respect to any payment made by or on account of any obligation of any Loan
Party under any Loan Document and (b) to the extent not otherwise described in
clause (a), Other Taxes.

“Indemnitees” has the meaning specified in Section 10.04(b).

“Information” has the meaning specified in Section 10.07.

“Intercreditor Agreement” means (a) the Intercreditor and Collateral Agency
Agreement dated as of the Amendment No. 4 Closing Date, among the Administrative
Agent (on behalf of the Secured Bank Creditors), the Noteholders, and the
Collateral Agent, as modified, amended, amended and restated or supplemented
from time to time and (b) any other intercreditor agreement subsequently
executed among the Administrative Agent (on behalf of the Secured Bank
Creditors), the Noteholders, and the Collateral Agent (it being understood that
an intercreditor agreement having terms substantially similar to the
Intercreditor Agreement dated as of the Amendment No. 4 Closing Date is
satisfactory to the extent such Indebtedness is secured on a pari passu basis
with the Obligations).

 

20



--------------------------------------------------------------------------------

“Interest Expense” means, for any period, the total gross interest expense of
the Company and its consolidated Subsidiaries, whether paid or accrued,
including, without duplication, the interest component of Capitalized Leases,
commitment and letter of credit fees, the discount or implied interest component
of Off-Balance Sheet Liabilities, capitalized interest expense, pay-in-kind
interest expense, amortization of debt documents and net payments (if any)
pursuant to Swap Contracts relating to interest rate protection, all as
determined in conformity with Agreement Accounting Principles.

“Interest Payment Date” means, (a) as to any Loan other than a Base Rate Loan,
the last day of each Interest Period applicable to such Loan and the Maturity
Date; provided, however, that if any Interest Period for a Eurodollar Rate Loan
exceeds three months, the respective dates that fall every three months after
the beginning of such Interest Period shall also be Interest Payment Dates; and
(b) as to any Base Rate Loan, the last Business Day of each March, June,
September and December and the Maturity Date.

“Interest Period” means as to each Eurodollar Rate Loan, the period commencing
on the date such Eurodollar Rate Loan is disbursed or converted to or continued
as a Eurodollar Rate Loan and ending on the date seven days, one month, two
months, three months or six months thereafter (or, subject to the Administrative
Agent’s receipt of all Lenders’ consent, another period so long as such period
is not more than twelve (12) months), as selected by the Borrower in its
Borrowing/Election Notice, or such other period that is twelve months or less
requested by the Borrower and consented to by all of the Lenders; provided that:

(a)    any Interest Period that would otherwise end on a day that is not a
Business Day shall be extended to the next succeeding Business Day unless, in
the case of a Eurodollar Rate Loan, such Business Day falls in another calendar
month, in which case such Interest Period shall end on the immediately preceding
Business Day;

(b)    any Interest Period pertaining to a Eurodollar Rate Loan that begins on
the last Business Day of a calendar month (or on a day for which there is no
numerically corresponding day in the calendar month at the end of such Interest
Period) shall end on the last Business Day of the calendar month at the end of
such Interest Period; and

(c)    no Interest Period shall extend beyond the Maturity Date.

“Investment” means, with respect to any Person, (a) any purchase or other
acquisition by that Person of any Indebtedness, Equity Interests or other
securities, or of a beneficial interest in any Indebtedness, Equity Interests or
other securities, issued by any other Person; (b) any purchase by that Person of
all or substantially all of the assets of a business (whether of a division,
branch, unit operation, or otherwise) conducted by another Person; and (c) any
loan, advance (other than deposits with financial institutions available for
withdrawal on demand, prepaid expenses, accounts receivable, advances to
employees and similar items made or incurred in the ordinary course of business)
or capital contribution actually invested by that Person to any other Person
(but excluding any subsequent passive increases or accretions to the value of
such initial capital contribution), including all Indebtedness to such Person
arising from a sale of property by such Person other than in the ordinary course
of its business.

 

21



--------------------------------------------------------------------------------

“IRS” means the United States Internal Revenue Service.

“Laws” means, collectively, all international, foreign, Federal, state and local
statutes, treaties, rules, guidelines, regulations, ordinances, codes and
administrative or judicial precedents or authorities, including the
interpretation or administration thereof by any Governmental Authority charged
with the enforcement, interpretation or administration thereof, and all
applicable administrative orders, directed duties, requests, licenses,
authorizations and permits of, and agreements with, any Governmental Authority,
in each case whether or not having the force of law.

“Lenders” means the lending institutions listed on the signature pages of this
Agreement as a Lender and their respective successors and assigns.

“Lending Office” means, as to any Lender, the office or offices of such Lender
described as such in such Lender’s Administrative Questionnaire, or such other
office or offices as a Lender may from time to time notify the Company and the
Administrative Agent.

“Leverage Ratio” has the meaning specified in Section 7.18(a).

“LIBOR” has the meaning specified in the definition of Eurodollar Rate.

“Liechtenstein Collateral” shall mean and include all “Collateral” (or any
similarly defined term) as defined in the Liechtenstein Security Agreement.

“Liechtenstein Loan Party” shall mean each Subsidiary Guarantor organized under
the laws of Liechtenstein.

“Liechtenstein Security Agreement” shall mean each of the security documents
expressed to be governed by the laws of Liechtenstein (as modified,
supplemented, amended or amended and restated from time to time) covering
certain of such Liechtenstein Loan Party’s present and future Liechtenstein
Collateral.

“Liechtenstein Security Instruments” shall mean the Liechtenstein Security
Agreement and all other agreements (including control agreements), notices of
security interest, instruments, joinders thereto, supplements thereto, and other
documents, whether now existing or hereafter in effect, pursuant to which a
Liechtenstein Loan Party shall grant or convey to the Collateral Agent or the
Lenders a Lien in, or any other Person shall acknowledge any such Lien in,
property as security for all or any portion of the Obligations or any other
obligation under any Loan Document, as any of them has been or may be amended,
amended and restated, modified or supplemented from time to time.

“Lien” means any lien (statutory or other), mortgage, pledge, hypothecation,
assignment, deposit arrangement, encumbrance or preference, priority or security
agreement or preferential arrangement of any kind or nature whatsoever
(including, without limitation, the interest of a vendor or lessor under any
conditional sale, Capitalized Lease or other title retention agreement).

 

22



--------------------------------------------------------------------------------

“Loan” means an extension of credit by a Lender to the Borrower under Article
II. All Loans shall be denominated in Dollars.

“Loan Documents” means this Agreement, each Note, the Fee Letters, each Security
Instrument, each Guaranty, and the Intercreditor Agreement, in each case,
together with all amendments, supplements and joinders thereto from time to
time.

“Loan Parties” means, collectively, the Company, the Borrower and each
Subsidiary Guarantor.

“LOC Bank” means any Lender or Affiliate of a Lender that has issued (or issues)
a performance or financial letter of credit for the account of the Company
and/or any (or one or more) Subsidiary of the Company that is permitted to be
secured by a Lien on Collateral pursuant to Section 7.03(h). For the avoidance
of doubt (i) at any point that a Lender ceases to be a Lender then such Person
(and any Affiliate of such Person) shall cease to be a LOC Bank and (ii) at such
time the issuer of any performance or financial letter of credit for the account
of the Company and/or any (or one or more) Subsidiary of the Company becomes a
Lender (or becomes an Affiliate of a Lender) such Person shall automatically
become a LOC Bank until such time that such Person (or Affiliate of such Person)
ceases to be a Lender.

“London Banking Day” means any day on which dealings in Dollar deposits are
conducted by and between banks in the London interbank eurodollar market.

“Margin Stock” shall have the meaning ascribed to such term in Regulation U.

“Material Adverse Effect” means a material adverse effect upon (a) the business,
condition (financial or otherwise), operations, performance, properties or
results of operations of the Company, any other Borrower, or the Company and its
Subsidiaries, taken as a whole, (b) the collective ability of the Company or any
of its Subsidiaries to perform their respective obligations under the Loan
Documents, or (c) the ability of the Lenders, the Administrative Agent or the
Collateral Agent to enforce the Obligations; it being understood and agreed that
the occurrence of a Product Liability Event shall not constitute an event which
causes a “Material Adverse Effect” unless and until the aggregate amount of, or
attributable to, Product Liability Events (to the extent not covered by
third-party insurance as to which the insured does not dispute coverage)
exceeds, during any period of twelve (12) consecutive months, the greater of (x)
$20,000,000 and (y) 20% of EBITDA (for the then most recently completed period
of four fiscal quarters of the Company).

“Material Indebtedness” is defined in Section 8.01(e).

“Material Subsidiary” means, without duplication, (a) each Subsidiary Borrower
and (b) any Subsidiary that directly or indirectly owns or Controls any
Subsidiary Borrower or other Material Subsidiary and (c) any other Subsidiary
(i) the consolidated net revenues of which for the most recent fiscal year of
the Company for which audited financial statements have been delivered pursuant
to Section 6.01(b) were greater than five percent (5%) of the Company’s
consolidated net revenues for such fiscal year or (ii) the consolidated assets
of which as of the end of such fiscal year were greater than five percent (5%)
of the Company’s consolidated assets as of such date; provided that if at any
time the aggregate amount of the consolidated net

 

23



--------------------------------------------------------------------------------

revenues or consolidated assets of all Subsidiaries that are not Material
Subsidiaries exceeds twelve and a half percent (12.5%) of the Company’s
consolidated net revenues for any such fiscal year or twelve and a half percent
(12.5%) of the Company’s consolidated assets as of the end of any such fiscal
year, the Company (or, in the event the Company has failed to do so within ten
(10) days, the Administrative Agent) shall designate sufficient Subsidiaries as
“Material Subsidiaries” to eliminate such excess, and such designated
Subsidiaries shall for all purposes of this Agreement constitute Material
Subsidiaries. For purposes of making the determinations required by this
definition, (x) revenues and assets of Foreign Subsidiaries shall be converted
into Dollars at the rates used in preparing the consolidated balance sheet of
the Company included in the applicable financial statements and (y) revenues and
assets of Excluded Joint Ventures shall be disregarded. The Material
Subsidiaries on the Amendment No. 5 Closing Date are identified in Schedule
1.01B hereto.

“Maturity Date” means July 8, 2020; provided, however, that if such date is not
a Business Day, the Maturity Date shall be the immediately preceding Business
Day.

“Maximum Funded Debt Cap” has the meaning specified in Section 7.01(ii).

“Minimum Availability” has the meaning specified in Section 7.18(c).

“Moody’s” means Moody’s Investors Service, Inc. and any successor thereto.

“Mortgage” means any mortgage, deed of trust, trust deed or other equivalent
document now or hereafter encumbering any fee-owned real property of any
Domestic Subsidiary in favor of the Collateral Agent, on behalf of the Secured
Creditors, as security for any of the Obligations, each of which shall be in
form and substance reasonably acceptable to the Collateral Agent.

“Mortgage Instruments” means such title reports, ALTA title insurance policies
(with endorsements), evidence of zoning compliance, property insurance, flood
certifications and flood insurance (and, if applicable FEMA form
acknowledgements of insurance), opinions of counsel, ALTA surveys, appraisals,
environmental assessments and reports, mortgage tax affidavits and declarations
and other similar information and related certifications as are reasonably
requested by, and in form and substance reasonably acceptable to, the Collateral
Agent from time to time.

“Mortgaged Properties” means, collectively, the real properties owned by the
Loan Parties subject to a Mortgage, including, without limitation, all
buildings, improvements, structures and fixtures now or subsequently located
thereon and owned by any such Loan Party, pursuant to which each Lender shall
have received completed “Life-of-Loan” Federal Emergency Management Agency
Standard Flood Hazard Determination with respect to each Mortgaged Property
(together with a notice about special flood hazard area status and flood
disaster assistance) duly executed by each Loan Party relating thereto.

“Multiemployer Plan” means a “Multiemployer Plan” as defined in
Section 4001(a)(3) of ERISA which is, or within the immediately preceding six
(6) years was, contributed to by either the Company or any member of the
Controlled Group.

“NEH” means Nuclear Energy Holdings, L.L.C., a Delaware limited liability
company and wholly-owned Subsidiary of the Company.

 

24



--------------------------------------------------------------------------------

“Net Cash Proceeds” means:

(a)    with respect to any Asset Sale, Disposition or Sale and Leaseback
Transaction by any Person but excluding any Asset Sale or Disposition (including
any taking) giving rise to Net Insurance/Condemnation Proceeds and any Asset
Sale to the Company or any of its wholly-owned Subsidiaries, (i) cash or Cash
Equivalents (freely convertible into Dollars) received by such Person or any
Subsidiary of such Person from such Asset Sale or Sale and Leaseback Transaction
(including cash received as consideration for the assumption or incurrence of
liabilities incurred in connection with or in anticipation of such Asset Sale,
Disposition or Sale and Leaseback Transaction), after (A) provision for all
income or other Taxes measured by or resulting from such Asset Sale or Sale and
Leaseback Transaction, (B) payment of all brokerage commissions and other fees
and expenses and commissions related to such Asset Sale, Disposition or Sale and
Leaseback Transaction, (C) all amounts used to make any mandatory prepayment of
Indebtedness (and any premium or penalty thereon) secured by a Lien on any asset
disposed of in such Asset Sale, Disposition or Sale and Leaseback Transaction as
required by the express terms of the instrument governing such Indebtedness or
by applicable law and (D) the amount of any reasonable reserve established in
accordance with GAAP against any working capital or other adjustments to the
sale price, in each case, as described in the applicable definitive purchase
agreement; provided that (x) a cash amount equal to any such reserve is held in
a blocked account opened with the Collateral Agent and (y) the amount of any
subsequent reduction of such reserve shall be deemed to be Net Cash Proceeds of
such Asset Sale or Disposition received on the date of such reduction; and
(ii) cash or Cash Equivalents payments in respect of any other consideration
received by such Person or any Subsidiary of such Person from such Asset Sale,
Disposition or Sale and Leaseback Transaction upon receipt of such cash payments
by such Person or such Subsidiary; and

(b)    with respect to the sale or issuance of any Capital Stock by the Company
or any of its Subsidiaries, or the incurrence or issuance of any Indebtedness by
the Company or any of its Subsidiaries, the excess of (i) the sum of the cash
and Cash Equivalents received in connection with such transaction over (ii) the
underwriting discounts and commissions, fees and other reasonable and customary
out-of-pocket expenses, incurred by Company or such Subsidiary in connection
therewith.

“Net Insurance/Condemnation Proceeds” means an amount equal to (a) any cash or
Cash Equivalents received by the Company or any of its Subsidiaries (i) under
any casualty insurance policy in respect of a covered loss thereunder of any
assets of the Company or any of its Subsidiaries or (ii) as a result of the
taking of any assets of the Company or any of its Subsidiaries by any Person
pursuant to the power of eminent domain, condemnation or otherwise, or pursuant
to a sale of any such assets to a purchaser with such power under threat of such
a taking, minus (b) (i) any actual out-of-pocket costs incurred by the Company
or any of its Subsidiaries in connection with the adjustment, settlement or
collection of any claims of the Company or such Subsidiary in respect thereof,
(ii) all amounts used to make any mandatory prepayment of Indebtedness (and any
premium or penalty thereon) secured by a Lien on any such assets referred to in
clause (a) of this definition as required by the express terms of the instrument
governing such Indebtedness or by applicable law, (iii) in the case of a taking,
the

 

25



--------------------------------------------------------------------------------

reasonable out-of-pocket costs of putting any affected property in a safe and
secure position, and (iv) any selling costs and out-of-pocket expenses
(including reasonable broker’s fees or commissions, legal fees, transfer and
similar Taxes and the Company’s good faith estimate of income Taxes paid or
payable in connection with any sale or taking of such assets as referred to in
clause (a) of this definition.

“Non-Collateral Loan Party” means a Loan Party that is not a Collateral Loan
Party.

“Non-Consenting Lender” means any Lender that does not approve any consent,
waiver or amendment that (a) requires the approval of all Lenders or all
affected Lenders in accordance with the terms of Section 10.01 and (b) has been
approved by the Required Lenders.

“Non-Defaulting Lender” means, at any time, each Lender that is not a Defaulting
Lender at such time.

“Non-Loan Party” means any Subsidiary of the Company that is neither a Loan
Party nor a Collateral Loan Party.

“Note” means a promissory note made by the Borrower in favor of a Lender
evidencing Loans made by such Lender to the Borrower, substantially in the form
of Exhibit B.

“Noteholders” has the meaning assigned to such term in in Intercreditor
Agreement.

“Note Purchase Agreements” means the 2012 Note Purchase Agreement and the 2015
Note Purchase Agreement.

“NPA Notes” means senior notes in an aggregate original principal amount of up
to $1,100,000,000 issued by the Borrower pursuant to the Note Purchase
Agreements as set forth therein, so long as (a) such Indebtedness is unsecured
and (b) if secured, the Persons providing such Indebtedness shall be bound by
the terms of the Intercreditor Agreement.

“Obligations” means (a) all advances to, and debts, liabilities, obligations,
covenants and duties of, any Loan Party arising under any Loan Document or
otherwise with respect to any Loan, Secured Cash Management Agreement, Secured
Hedge Agreement or Secured Bilateral Letter of Credit, in each case whether
direct or indirect (including those acquired by assumption), absolute or
contingent, due or to become due, now existing or hereafter arising and
including interest and fees that accrue after the commencement by or against any
Loan Party or any Affiliate thereof of any proceeding under any Debtor Relief
Laws naming such Person as the debtor in such proceeding, regardless of whether
such interest and fees are allowed claims in such proceeding; provided that the
Obligations shall exclude any Excluded Swap Obligations.

“OFAC” means the Office of Foreign Assets Control.

“Off-Balance Sheet Liabilities” of a Person means (a) any repurchase obligation
or liability of such Person or any of its Subsidiaries with respect to
Receivables sold by such Person or any of its Subsidiaries, (b) any liability of
such Person or any of its Subsidiaries under any sale and leaseback transactions
which do not create a liability on the consolidated balance sheet of such
Person, (c) any liability of such Person or any of its Subsidiaries under any
financing

 

26



--------------------------------------------------------------------------------

lease or so-called “synthetic lease” or “tax ownership operating lease”
transaction, or (d) any obligations of such Person or any of its Subsidiaries
arising with respect to any other transaction which is the functional equivalent
of or takes the place of borrowing but which does not constitute a liability on
the consolidated balance sheets of such Person and its Subsidiaries.

“Organization Documents” means, (a) with respect to any corporation, the
certificate or articles of incorporation and the bylaws (or equivalent or
comparable constitutive documents with respect to any non-U.S. jurisdiction);
(b) with respect to any limited liability company, the certificate or articles
of formation or organization and operating agreement; and (c) with respect to
any partnership, joint venture, trust or other form of business entity, the
partnership, joint venture or other applicable agreement of formation or
organization and any agreement, instrument, filing or notice with respect
thereto filed in connection with its formation or organization with the
applicable Governmental Authority in the jurisdiction of its formation or
organization and, if applicable, any certificate or articles of formation or
organization of such entity.

“Other Connection Taxes” means, with respect to any Recipient, Taxes imposed as
a result of a present or former connection between such Recipient and the
jurisdiction imposing such Tax (other than connections arising from such
Recipient having executed, delivered, become a party to, performed its
obligations under, received payments under, received or perfected a security
interest under, engaged in any other transaction pursuant to or enforced any
Loan Document, or sold or assigned an interest in any Loan or Loan Document).

“Other Taxes” means all present or future stamp, court or documentary,
intangible, recording, filing or similar Taxes that arise from any payment made
under, from the execution, delivery, performance, enforcement or registration
of, from the receipt or perfection of a security interest under, or otherwise
with respect to, any Loan Document, except any such Taxes that are Other
Connection Taxes imposed with respect to an assignment (other than an assignment
made pursuant to Section 3.06).

“Outstanding Amount” means, on any date, the aggregate outstanding principal
amount of the Loans after giving effect to any borrowings and prepayments or
repayments of such Loans occurring on such date.

“Participant” has the meaning specified in Section 10.06(d).

“Participant Register” has the meaning specified in Section 10.06(d).

“PBGC” means the Pension Benefit Guaranty Corporation.

“Permitted Existing Contingent Obligations” means the Contingent Obligations of
the Company and its Subsidiaries identified as such on Schedule 7.05 to this
Agreement.

“Permitted Existing Indebtedness” means the Indebtedness of the Company and its
Subsidiaries identified as such on Schedule 7.01 to this Agreement.

“Permitted Existing Investments” means the Investments of the Company and its
Subsidiaries identified as such on Schedule 7.04A to this Agreement.

 

27



--------------------------------------------------------------------------------

“Permitted Existing J/V Investments” means the Investments of the Company and
its Subsidiaries in joint ventures (other than Subsidiaries) and other
nonconsolidated Subsidiaries identified as such on Schedule 7.04B to this
Agreement.

“Permitted Existing Liens” means the Liens on assets of the Company and its
Subsidiaries identified as such on Schedule 7.03 to this Agreement.

“Permitted Refinancing” means, with respect to any Indebtedness (the “Refinanced
Indebtedness”), any refinancings, refundings, renewals or extensions thereof
(the “Refinancing Indebtedness” thereof); provided that (a) at the time of such
refinancing, refunding, renewal or extension, no Default has occurred and is
continuing, (b) the amount of such Refinancing Indebtedness does not exceed the
amount of such Refinanced Indebtedness except by an amount equal to customary
underwriting discounts, fees or commissions, expenses and prepayment premium (if
any) incurred in connection with such refinancing, refunding, renewal or
extension, plus any existing commitments unutilized under such Refinanced
Indebtedness and (c) such Refinancing Indebtedness (i) has a weighted average
maturity (measured as of the date of such refinancing, refunding, renewal or
extension) and a maturity no shorter than that of such Refinanced Indebtedness,
(ii) is not secured by any property or any Lien other than that (if any)
securing such Refinanced Indebtedness, (iii) is not guaranteed by or secured by
any property of any guarantor or other obligor which is not also a guarantor or
obligor of such Refinanced Indebtedness, (iv) if such Refinanced Indebtedness is
subordinated in right of payment to the Obligations, is subordinated in right of
payment to the Obligations on terms no less favorable to the Lenders than those
contained in the documentation governing such Refinanced Indebtedness, (v) does
not have covenants, events of default or other material terms, taken as a whole,
that are less favorable to the Loans Parties than those of the Refinanced
Indebtedness and (vi) has an interest rate not exceeding the then-applicable
market interest rate.

“Permitted Sale and Leaseback Transactions” means (a)(i) any Sale and Leaseback
Transaction of the Company’s administrative headquarters facility in The
Woodlands, Texas or (ii) any Sale and Leaseback Transaction (other than in
connection with clause (a)(i)) of all or any portion of the Company’s other
property, in each case on terms acceptable to the Administrative Agent and only
to the extent that the aggregate amount of Net Cash Proceeds from all such
Permitted Sale and Leaseback Transactions is less than or equal to $50,000,000
and (b) any Sale and Leaseback Transaction of the Company’s facility in
Plainfield, Illinois.

“Person” means any individual, corporation, firm, enterprise, partnership,
trust, incorporated or unincorporated association, joint venture, joint stock
company, limited liability company or other entity of any kind, or any
government or political subdivision or any agency, department or instrumentality
thereof.

“Plan” means an employee benefit plan defined in Section 3(3) of ERISA, other
than a Multiemployer Plan, in respect of which the Company or any member of the
Controlled Group is, or within the immediately preceding six (6) years was, an
“employer” as defined in Section 3(5) of ERISA.

“Platform” has the meaning specified in Section 6.02.

 

28



--------------------------------------------------------------------------------

“Pledged Interests” means the Subsidiary Securities heretofore pledged to the
Collateral Agent and the Subsidiary Securities required to be pledged as
Collateral pursuant to this Agreement or the terms of any Security Instrument.

“Prepayment Proceeds (NPA Notes) Cash” has the meaning specified in
Section 2.03(b)(iv).

“Product Liability Event” means, solely in connection with asbestos-related
claims and litigation, (a) the entry of one or more final judgments or orders
against the Company or any Subsidiary, or (b) the Company or any Subsidiary
(i) enters into settlements for the payment of money or (ii) pays any legal
expenses associated with such judgment, orders or settlements and any and all
other aspects of any claims and litigation associated therewith, and with
respect to such judgments or orders, (A) enforcement proceedings are commenced
by any creditor upon such judgment or order, or (B) there is a period of thirty
(30) consecutive days during which a stay of enforcement of such judgment, by
reason of a pending appeal or otherwise, is not in effect.

“Project Bluefin” means, collectively, the acquisition by a direct, wholly owned
subsidiary of Westinghouse Electric Company LLC (“WECLLC”) of all of the issued
and outstanding shares of capital stock or membership interests of certain
direct and indirect subsidiaries of the Company (the “Transferred Companies”)
pursuant to that certain Purchase Agreement by and among the Company, the
Transferred Companies, WECLLC and a direct, wholly owned subsidiary of WECLLC,
as amended, and all transactions and Dispositions pursuant thereto and in
connection therewith.

“Project Jazz” means, collectively, the Disposition by the Company of the
Capital Services business.

“Public Lender” has the meaning specified in Section 6.02.

“Qualified ECP Guarantor” shall mean, at any time, each Loan Party with total
assets exceeding $10,000,000 or that qualifies at such time as an “eligible
contract participant” under the Commodity Exchange Act and can cause another
person to qualify as an “eligible contract participant” at such time under
§1a(18)(A)(v)(II) of the Commodity Exchange Act.

“Receivable(s)” means and includes all of the Company’s and its consolidated
Subsidiaries’ presently existing and hereafter arising or acquired accounts,
accounts receivable, and all present and future rights of the Company or its
Subsidiaries, as applicable, to payment for goods sold or leased or for services
rendered (except those evidenced by instruments or chattel paper), whether or
not they have been earned by performance, and all rights in any merchandise or
goods which any of the same may represent, and all rights, title, security and
guaranties with respect to each of the foregoing, including, without limitation,
any right of stoppage in transit.

“Recipient” means the Administrative Agent or any Lender, as applicable.

“Register” has the meaning specified in Section 10.06(c).

 

29



--------------------------------------------------------------------------------

“Regulation T” means Regulation T of the Board of Governors of the Federal
Reserve System as from time to time in effect and any successor or other
regulation or official interpretation of said Board of Governors relating to the
extension of credit by and to brokers and dealers of securities for the purpose
of purchasing or carrying margin stock (as defined therein).

“Regulation U” means Regulation U of the Board of Governors of the Federal
Reserve System as from time to time in effect and any successor or other
regulation or official interpretation of said Board of Governors relating to the
extension of credit by banks, non-banks and non-broker lenders for the purpose
of purchasing or carrying Margin Stock applicable to member banks of the Federal
Reserve System.

“Regulation X” means Regulation X of the Board of Governors of the Federal
Reserve System as from time to time in effect and any successor or other
regulation or official interpretation of said Board of Governors relating to the
extension of credit by foreign lenders for the purpose of purchasing or carrying
margin stock (as defined therein).

“Related Parties” means, with respect to any Person, such Person’s Affiliates
and the partners, directors, officers, employees, agents, trustees,
administrators, managers, advisors and representatives of such Person and of
such Person’s Affiliates.

“Release” means any release, spill, emission, leaking, pumping, injection,
deposit, disposal, discharge, dispersal, leaching or migration into the indoor
or outdoor environment, including the movement of Contaminants through or in the
air, soil, surface water or groundwater.

“Relevant Completion Date” means (a) with respect to each event or transaction
described in Section 2.03(b)(i), (b)(ii) and (b)(iii), the date on which the
proceeds or Net Cash Proceeds arising from such event or transaction are
received by the Company or any of its Subsidiaries and (b) with respect to each
event described in Section 2.03(b)(v), the date on which the relevant Net
Insurance/Condemnation Proceeds are required to be applied in prepayment under
this Agreement, the Existing 2013 Revolving Credit Agreement and the Existing
2015 Revolving Credit Agreement.

“Reportable Event” means a reportable event as defined in Section 4043 of ERISA
and the regulations issued under such section, with respect to a Plan,
excluding, however, such events as to which the PBGC by regulation or otherwise
waived the requirement of Section 4043(a) of ERISA that it be notified within
thirty (30) days after such event occurs, provided, however, that a failure to
meet the minimum funding standards of Section 412 of the Code and of Section 302
of ERISA shall be a Reportable Event regardless of the issuance of any such
waiver of the notice requirement in accordance with either Section 4043(a) of
ERISA or Section 412(d) of the Code.

“Required Lenders” means, at any time, Lenders having Applicable Percentages
representing more than 50% of the Total Outstandings of all Lenders. The
Applicable Percentages of any Defaulting Lender shall be disregarded in
determining Required Lenders at any time.

“Requirements of Law” means, as to any Person, the charter and by-laws or other
organizational or governing documents of such Person, and any law, rule or
regulation, or determination of an arbitrator or a court or other Governmental
Authority, in each case

 

30



--------------------------------------------------------------------------------

applicable to or binding upon such Person or any of its property or to which
such Person or any of its property is subject including, without limitation, the
Securities Act of 1933, the Securities Exchange Act of 1934, Regulations T, U
and X, ERISA, the Fair Labor Standards Act, the Worker Adjustment and Retraining
Notification Act, Americans with Disabilities Act of 1990, and any certificate
of occupancy, zoning ordinance, building, environmental or land use requirement
or permit or environmental, labor, employment, occupational safety or health
law, rule or regulation, including Environmental, Health or Safety Requirements
of Law.

“Responsible Officer” means a Managing Director of the Company, or such other
Person as authorized by a Managing Director, acting singly; solely for purposes
of the delivery of incumbency certificates pursuant to Section 4.01, the
secretary or any assistant secretary of a Loan Party; and, solely for purposes
of notices given pursuant to Article II, any other officer or employee of the
applicable Loan Party so designated by any of the foregoing officers in a notice
to the Administrative Agent or any other officer or employee of the applicable
Loan Party designated in or pursuant to an agreement between the applicable Loan
Party and the Administrative Agent. Any document delivered hereunder that is
signed by a Responsible Officer of a Loan Party shall be conclusively presumed
to have been authorized by all necessary corporate, partnership and/or other
action on the part of such Loan Party and such Responsible Officer shall be
conclusively presumed to have acted on behalf of such Loan Party.

“Restricted Cash” means the amount of unrestricted cash and Cash Equivalents of
the Company and its Subsidiaries calculated on a consolidated basis in the
aggregate at any time (excluding cash earmarked to pay unaffiliated third party
obligations for which checks have been issued or wires or ACH have been
initiated) which (a) is held in a bank account located outside the United
States; and (b) if transferred to a bank account located within the United
States, would (i) cause the Company or the relevant Subsidiary to incur a
material Tax liability (despite that person using all reasonable efforts to
avoid the relevant Tax liability); or (ii) would breach any Requirement of Law
or result in personal liability for the Company or the relevant Subsidiary or
any of such person’s directors or management (despite using all reasonable
efforts to avoid the breach or result), in each case, excluding Restricted Joint
Venture Cash.

“Restricted Joint Venture Cash” means the amount of cash and Cash Equivalents of
the Company and its Subsidiaries with respect to joint ventures and in respect
of which the Company or relevant Subsidiary is restricted from exercising
control under the applicable joint venture documentation or pursuant to a
written resolution by the joint venture board, steering committee or similar
governing body of each applicable joint venture.

“Restricted Payment” means (a) any dividend or other distribution, direct or
indirect, on account of any Equity Interests of the Company or any of its
Subsidiaries now or hereafter outstanding, except a dividend payable solely in
such Person’s Capital Stock (other than Disqualified Stock) or in options,
warrants or other rights to purchase such Capital Stock, (b) any redemption,
retirement, purchase or other acquisition for value, direct or indirect, of any
Equity Interests of the Company or any of its Subsidiaries now or hereafter
outstanding, other than in exchange for, or out of the proceeds of, the
substantially concurrent sale (other than to a Subsidiary of the Company) of
other Equity Interests of the Company or any of its Subsidiaries (other than
Disqualified Stock), (c) any payment or prepayment of principal of, or interest
(whether in cash or as payment-in-kind), premium, if any, fees or other charges
with respect to,

 

31



--------------------------------------------------------------------------------

any Indebtedness subordinated to the Obligations, or any redemption, purchase,
retirement, defeasance, prepayment or other acquisition for value, direct or
indirect, of any Indebtedness other than (i) the Obligations and (ii) any
scheduled payments of principal of or interest with respect to Company’s
Indebtedness issued pursuant to the Transaction Facilities, (d) any payment of a
claim for the rescission of the purchase or sale of, or for material damages
arising from the purchase or sale of, any Indebtedness (other than the
Obligations) or any Equity Interests of the Company or any of its Subsidiaries,
or of a claim for reimbursement, indemnification or contribution arising out of
or related to any such claim for damages or rescission and (e) any payment in
respect of a purchase price adjustment, earn-out or other similar form of
contingent purchase price.

“Sale and Leaseback Transaction” means any lease, whether an operating lease or
a Capitalized Lease, of any property (whether real or personal or mixed),
(a) which the Company or one of its Subsidiaries sold or transferred or is to
sell or transfer to any other Person, or (b) which the Company or one of its
Subsidiaries intends to use for substantially the same purposes as any other
property which has been or is to be sold or transferred by the Company or one of
its Subsidiaries to any other Person in connection with such lease.

“Sanction(s)” means any sanction administered or enforced by the United States
Government (including without limitation, OFAC), the United Nations Security
Council, the European Union, Her Majesty’s Treasury (“HMT”) or other relevant
sanctions authority.

“S&P” means Standard & Poor’s Financial Services LLC, a subsidiary of The
McGraw-Hill Companies, Inc. and any successor thereto.

“SEC” means the Securities and Exchange Commission, or any Governmental
Authority succeeding to any of its principal functions.

“Secured Bank Creditors” means, collectively, with respect to each of the
Security Instruments, the Administrative Agent, the Lenders, the Hedge Banks,
the Cash Management Banks, the LOC Banks, each co-agent or sub-agent appointed
by the Administrative Agent from time to time pursuant to Section 9.05 and the
other Persons the Obligations owing to which are or are purported to be secured
by the Collateral under the terms of the Security Instruments.

“Secured Bilateral Letter of Credit” means each performance or financial letter
of credit that is permitted to be secured, ratably among the LOC Banks as set
forth in the Intercreditor Agreement, by a Lien on Collateral under the Loan
Documents pursuant to Section 7.03(h) and that is issued by an LOC Bank for the
account of the Company and/or any (or one or more) Subsidiary of the Company.

“Secured Cash Management Agreement” means any Cash Management Agreement that is
entered into by and between any Loan Party and any Cash Management Bank.

“Secured Creditors” means, collectively, the Secured Bank Creditors and the
Noteholders.

“Secured Hedge Agreement” means any Swap Contract permitted under Article VI or
VII that is entered into by and between any Loan Party and any Hedge Bank.

 

32



--------------------------------------------------------------------------------

“Security Instruments” means, collectively, the U.S. Security Instruments, the
UK Security Instruments, the Dutch Security Instruments, the Curaçao Security
Instruments, and the Liechtenstein Security Instruments.

“Security Joinder Agreement” means a joinder agreement to any Security
Instrument, in form and substance reasonably satisfactory to the Collateral
Agent, executed and delivered by a Guarantor or any other Person to the
Collateral Agent pursuant to Section 6.13.

“Senior Secured Indebtedness” of a Person means, without duplication, such
Person’s Adjusted Indebtedness hereunder and under each other Transaction
Facility.

“Shaw Acquisition” means the acquisition of The Shaw Group Inc. by the Company
(by means of a merger of a Subsidiary thereof with and into The Shaw Group Inc.)
as of February 13, 2013 pursuant to the Transaction Agreement.

“Solvent” means, when used with respect to any Person, that at the time of
determination:

(a)    the fair value of its assets (both at fair valuation and at present fair
saleable value) is equal to or in excess of the total amount of its liabilities,
including, without limitation, contingent liabilities; and

(b)    it is then able and expects to be able to pay its debts as they mature;
and

(c)    it has capital sufficient to carry on its business as conducted and as
proposed to be conducted.

With respect to contingent liabilities (such as litigation, guarantees and
pension plan liabilities), such liabilities shall be computed at the amount
which, in light of all the facts and circumstances existing at the time,
represent the amount which can be reasonably be expected to become an actual or
matured liability.

“Specified Loan Party” means any Loan Party that is not an “eligible contract
participant” under the Commodity Exchange Act (determined prior to giving effect
to Section 10.20).

“Strategic Review” has the meaning specified in Section 6.20.

“Subsidiary” means, as to any Person, any corporation, association or other
business entity in which such Person or one or more of its Subsidiaries or such
Person and one or more of its Subsidiaries owns sufficient equity or voting
interests to enable it or them (as a group) ordinarily, in the absence of
contingencies, to elect a majority of the directors (or Persons performing
similar functions) of such entity, and any partnership, limited liability
company or joint venture if more than a 50% interest in the profits or capital
thereof is owned by such Person or one or more of its Subsidiaries or such
Person and one or more of its Subsidiaries (unless such partnership, limited
liability company or joint venture can and does ordinarily take major business
actions without the prior approval of such Person or one or more of its
Subsidiaries). Unless the context otherwise clearly requires, any reference to a
“Subsidiary” is a reference to a Subsidiary of the Company (excluding NEH).

 

33



--------------------------------------------------------------------------------

“Subsidiary Borrower(s)” means, at any time, any Designated Borrower under and
as defined in each of the Existing 2013 Revolving Credit Agreement and the
Existing 2015 Revolving Credit Agreement (in each case, other than the
Borrower).

“Subsidiary Guarantor(s)” means (a) each Subsidiary Borrower; (b) all of the
Company’s Material Subsidiaries (other than any Excluded Foreign Subsidiary);
(c) all Subsidiaries acquired or formed after the Amendment No. 4 Closing Date
which are Material Subsidiaries, which have or are required to have satisfied
the provisions of Section 6.13(a) and which are not controlled foreign
corporations within the meaning of Section 957 of the Code or a U.S. entity that
is treated as a corporation for U.S. federal income tax purposes and
substantially all of the fair market value of whose assets consist of one or
more controlled foreign corporations; (d) all of the Company’s Subsidiaries
which become Material Subsidiaries (which are not controlled foreign
corporations within the meaning of Section 957 of the Code or a U.S. entity that
is treated as a corporation for U.S. federal income tax purposes and
substantially all of the fair market value of whose assets consist of one or
more controlled foreign corporations) and which have satisfied or are required
to have satisfied the provisions of Section 6.13(b); and (e) all other
Subsidiaries which are not controlled foreign corporations within the meaning of
Section 957 of the Code or a U.S. entity that is treated as a corporation for
U.S. federal income tax purposes and substantially all of the fair market value
of whose assets consist of one or more controlled foreign corporations which
become Subsidiary Guarantors in satisfaction of the provisions of
Section 6.13(c) or Section 7.15, in each case with respect to clauses
(a) through (e) above, and together with their respective successors and
assigns. As of the Amendment No. 5 Closing Date, all Subsidiary Guarantors are
listed on Schedule 1.01C.

“Subsidiary Guaranty” means that certain Subsidiary Guaranty, dated as of the
date hereof executed by each Subsidiary Guarantor and any and all supplements
and joinders thereto executed from time to time by each additional Subsidiary
Guarantor in favor of the Administrative Agent in substantially the form of
Exhibit F attached hereto, as the same may be amended, restated, supplemented or
otherwise modified from time to time.

“Subsidiary Securities” means the Equity Interests issued by or equity
participations in any Subsidiary, whether or not constituting a “security” under
Article 8 of the Uniform Commercial Code as in effect in any jurisdiction.

“Swap Contract” means (a) any and all rate swap transactions, basis swaps,
credit derivative transactions, forward rate transactions, commodity swaps,
commodity options, forward commodity contracts, equity or equity index swaps or
options, bond or bond price or bond index swaps or options or forward bond or
forward bond price or forward bond index transactions, interest rate options,
forward foreign exchange transactions, cap transactions, floor transactions,
collar transactions, currency swap transactions, cross-currency rate swap
transactions, currency options, spot contracts, or any other similar
transactions or any combination of any of the foregoing (including any options
to enter into any of the foregoing), whether or not any such transaction is
governed by or subject to any master agreement, and (b) any and all transactions
of any kind, and the related confirmations, which are subject to the terms and
conditions of, or governed by, any form of master agreement published by the
International Swaps and Derivatives Association, Inc., any International Foreign
Exchange Master Agreement, or any other master agreement (any such master
agreement, together with any related schedules, a “Master Agreement”), including
any such obligations or liabilities under any Master Agreement.

 

34



--------------------------------------------------------------------------------

“Swap Obligations” means with respect to any Guarantor any obligation to pay or
perform under any agreement, contract or transaction that constitutes a “swap”
within the meaning of Section 1a(47) of the Commodity Exchange Act.

“Taxes” means all present or future taxes, levies, imposts, duties, deductions,
withholdings (including backup withholding), assessments, fees or other charges
imposed by any Governmental Authority, including any interest, additions to tax
or penalties applicable thereto.

“Technology Disposition” means the sale by the Company to a third party
purchaser of its technology business segment and the engineered products
offering that resides in its fabrication services business segment as of the
Amendment No. 5 Closing Date.

“Technology Make-Whole Amount” means the Modified Make-Whole Amount (as defined
in the Note Purchase Agreements as of the Amendment No. 5 Closing Date) due to
the Noteholders as a result of the Technology Disposition in accordance with
Section 9.13 of the Note Purchase Agreements as in effect on the Amendment No. 5
Closing Date.

“Termination Event” means (a) a Reportable Event with respect to any Benefit
Plan; (b) the withdrawal of the Company or any member of the Controlled Group
from a Benefit Plan during a plan year in which the Company or such Controlled
Group member was a “substantial employer” as defined in Section 4001(a)(2) of
ERISA or the cessation of operations which results in the termination of
employment of twenty percent (20%) of Benefit Plan participants who are
employees of the Company or any member of the Controlled Group; (c) the
imposition of an obligation on the Company or any member of the Controlled Group
under Section 4041 of ERISA to provide affected parties written notice of intent
to terminate a Benefit Plan in a distress termination described in
Section 4041(c) of ERISA; (d) the institution by the PBGC or any similar foreign
governmental authority of proceedings to terminate a Benefit Plan or Foreign
Pension Plan; (e) any event or condition which constitutes grounds under
Section 4042 of ERISA for the termination of, or the appointment of a trustee to
administer, any Benefit Plan; (f) that a foreign governmental authority shall
appoint or institute proceedings to appoint a trustee to administer any Foreign
Pension Plan in place of the existing administrator, or (g) the partial or
complete withdrawal of the Company or any member of the Controlled Group from a
Multiemployer Plan or Foreign Pension Plan.

“Threshold Amount” means an amount equal to the lesser of (a) $50,000,000 and
(b) the equivalent threshold amount set forth in the Note Purchase Agreements
(or any related document thereto).

“Total Outstandings” means the aggregate Outstanding Amount of all Loans.

“Transaction” means the Shaw Acquisition, the payment of fees and expenses in
connection therewith, any issuance by the Company of its common equity to
consummate the Transaction or refinance any debt issued to consummate the
Transaction, and any combination of the issuance and placement of the NPA Notes
or amendment of the 2012 Note Purchase Agreement, the entering into and funding
of the Existing 2012 Term Loan Credit Agreement, the

 

35



--------------------------------------------------------------------------------

entering into and funding of the Existing 2013 Revolving Credit Agreement, the
entering into and funding of the Existing 2015 Revolving Credit Agreement and
the entering into and funding under the credit facility established under this
Agreement.

“Transaction Agreement” means that certain transaction agreement dated as of
July 30, 2012 by and among the Company, Crystal Merger Subsidiary Inc. and The
Shaw Group Inc.

“Transaction Facilities” means the Facility, the Existing 2013 Revolving Credit
Agreement, the Existing 2015 Revolving Credit Agreement and the issuance of the
NPA Notes pursuant to the Note Purchase Agreements.

“Type” means, with respect to a Loan, its character as a Base Rate Loan or a
Eurodollar Rate Loan.

“UK Collateral” shall mean and include all “Collateral” (or any similarly
defined term) as defined in the UK Security Agreement.

“UK Loan Party” shall mean each Subsidiary Guarantor organized under the laws of
England.

“UK Security Agreement” shall mean each of the security documents expressed to
be governed by the laws of England (as modified, supplemented, amended or
amended and restated from time to time) covering certain of such UK Loan Party’s
present and future UK Collateral.

“UK Security Instruments” shall mean the UK Security Agreement and all other
agreements (including control agreements), notices of security interest,
instruments, joinders thereto, supplements thereto, and other documents, whether
now existing or hereafter in effect, pursuant to which a UK Loan Party shall
grant or convey to the Collateral Agent or the Lenders a Lien in, or any other
Person shall acknowledge any such Lien in, property as security for all or any
portion of the Obligations or any other obligation under any Loan Document, as
any of them has been or may be amended, amended and restated, modified or
supplemented from time to time.

“United States” and “U.S.” mean the United States of America.

“Unrestricted Cash” means the amount of cash and Cash Equivalents of the Company
and its Subsidiaries calculated on a consolidated basis in the aggregate at any
time (excluding cash earmarked to pay unaffiliated third party obligations for
which checks have been issued or wires or ACH have been initiated), together
with any Unrestricted Joint Venture Cash, but excluding any Restricted Cash,
Prepayment Proceeds (NPA Notes) Cash and Restricted Joint Venture Cash.

“Unrestricted Joint Venture Cash” means the amount of cash and Cash Equivalents
of the Company and its Subsidiaries with respect to joint ventures that is not
Restricted Joint Venture Cash.

“U.S. Collateral” shall mean and include all “Collateral” (or any similarly
defined term) as defined in any of the U.S. Security Instruments.

 

36



--------------------------------------------------------------------------------

“U.S. Loan Party” shall mean the Borrower and each Subsidiary Guarantor that is
a Domestic Subsidiary.

“U.S. Person” means any Person that is a “United States Person” as defined in
Section 7701(a)(30) of the Code.

“U.S. Security Agreement” means that certain Amended and Restated Pledge and
Security Agreement dated as of August 4, 2017 among the U.S. Loan Parties and
the Collateral Agent, as supplemented from time to time by the execution and
delivery of Security Joinder Agreements pursuant to Section 6.13, and as further
modified, amended, amended and restated or further supplemented from time to
time.

“U.S. Security Instruments” means, collectively, the U.S. Security Agreement,
the Mortgages, and all other agreements (including control agreements), notices
of security interest, instruments, joinders thereto, supplements thereto, Pledge
Supplements (as defined in the U.S. Security Agreement) and other documents,
whether now existing or hereafter in effect, pursuant to which a U.S. Loan Party
shall grant or convey to the Collateral Agent or the Lenders a Lien in, or any
other Person shall acknowledge any such Lien in, property as security for all or
any portion of the Obligations or any other obligation under any Loan Document,
as any of them has been or may be amended, amended and restated, modified or
supplemented from time to time.

“U.S. Tax Compliance Certificate” has the meaning specified in
Section 3.01(e)(ii)(B)(III).

“Voting Securities” means shares of Capital Stock the holders of which are
ordinarily, in the absence of contingencies, entitled to vote for the election
of directors (or persons performing similar functions) of such Person, even if
the right so to vote has been suspended by the happening of such a contingency.

“Withholding Agent” means any Loan Party and the Administrative Agent.

“Write-Down and Conversion Powers” means, with respect to any EEA Resolution
Authority, the write-down and conversion powers of such EEA Resolution Authority
from time to time under the Bail-In Legislation for the applicable EEA Member
Country, which write-down and conversion powers are described in the EU Bail-In
Legislation Schedule.

“2012 Note Purchase Agreement” means that certain Note Purchase and Guarantee
Agreement dated as of December 27, 2012, among the Borrower, the Company and the
institutional investors named therein, as amended, restated, amended and
restated, supplemented or otherwise modified.

“2015 Note Purchase Agreement” means that certain Note Purchase and Guarantee
Agreement, among the Borrower, the Company and the institutional investors named
therein, as amended, restated, amended and restated, supplemented or otherwise
modified.

 

37



--------------------------------------------------------------------------------

1.02    Other Interpretive Provisions. With reference to this Agreement and each
other Loan Document, unless otherwise specified herein or in such other Loan
Document:

(a)    The definitions of terms herein shall apply equally to the singular and
plural forms of the terms defined. Whenever the context may require, any pronoun
shall include the corresponding masculine, feminine and neuter forms. The words
“include,” “includes” and “including” shall be deemed to be followed by the
phrase “without limitation.” The word “will” shall be construed to have the same
meaning and effect as the word “shall.” Unless the context requires otherwise,
(i) any definition of or reference to any agreement, instrument or other
document (including any Organization Document) shall be construed as referring
to such agreement, instrument or other document as from time to time amended,
supplemented or otherwise modified (subject to any restrictions on such
amendments, supplements or modifications set forth herein or in any other Loan
Document), (ii) any reference herein to any Person shall be construed to include
such Person’s successors and assigns, (iii) the words “hereto,” “herein,”
“hereof” and “hereunder,” and words of similar import when used in any Loan
Document, shall be construed to refer to such Loan Document in its entirety and
not to any particular provision thereof, (iv) all references in a Loan Document
to Articles, Sections, Exhibits and Schedules shall be construed to refer to
Articles and Sections of, and Exhibits and Schedules to, the Loan Document in
which such references appear, (v) any reference to any law shall include all
statutory and regulatory provisions consolidating, amending, replacing or
interpreting such law and any reference to any law or regulation shall, unless
otherwise specified, refer to such law or regulation as amended, modified or
supplemented from time to time, and (vi) the words “asset” and “property” shall
be construed to have the same meaning and effect and to refer to any and all
tangible and intangible assets and properties, including cash, securities,
accounts and contract rights.

(b)    In the computation of periods of time from a specified date to a later
specified date, the word “from” means “from and including;” the words “to” and
“until” each mean “to but excluding;” and the word “through” means “to and
including.”

(c)    Section headings herein and in the other Loan Documents are included for
convenience of reference only and shall not affect the interpretation of this
Agreement or any other Loan Document.

1.03    Accounting Terms. Except as provided to the contrary herein, all
accounting terms used herein shall be interpreted and all accounting
determinations hereunder shall be made in accordance with Agreement Accounting
Principles. If any changes in generally accepted accounting principles are
hereafter required or permitted and are adopted by the Company or any of its
Subsidiaries with the agreement of its independent certified public accountants
and such changes result in a change in the method of calculation of any of the
financial covenants, tests, restrictions or standards herein or in the related
definitions or terms used therein (“Accounting Changes”), the parties hereto
agree, at the Company’s request, to enter into negotiations, in good faith, in
order to amend such provisions in a credit neutral manner so as to reflect
equitably such changes with the desired result that the criteria for evaluating
the Company’s and its Subsidiaries’ financial condition shall be the same after
such changes as if such changes had not been made; provided, however, until such
provisions are amended in a manner reasonably satisfactory to the Administrative
Agent and the Required Lenders, no Accounting Change shall be given effect in
such calculations and all financial statements and reports required to be
delivered hereunder shall be prepared in accordance with Agreement Accounting
Principles without taking into account such Accounting Changes. In the event
such amendment is entered

 

38



--------------------------------------------------------------------------------

into, all references in this Agreement to Agreement Accounting Principles shall
mean generally accepted accounting principles as of the date of such amendment.
Notwithstanding any other provision contained herein, all terms of an accounting
or financial nature used herein shall be construed, and all computations of
amounts and ratios referred to herein shall be made, without giving effect to
any election under Accounting Standards Codification 825-10-25 (previously
referred to as Statement of Financial Accounting Standards 159) (or any other
Accounting Standards Codification or Financial Accounting Standard having a
similar result or effect) to value any Indebtedness or other liabilities of the
Company or any of its Subsidiaries at “fair value”, as defined therein.

1.04    Rounding. Any financial ratios required to be maintained by the Company
pursuant to this Agreement shall be calculated by dividing the appropriate
component by the other component, carrying the result to one place more than the
number of places by which such ratio is expressed herein and rounding the result
up or down to the nearest number (with a rounding-up if there is no nearest
number).

1.05    Times of Day. Unless otherwise specified, all references herein to times
of day shall be references to Central time (daylight or standard, as
applicable).

1.06    Supplemental Disclosure. At any time at the request of the
Administrative Agent and at such additional times as the Company determines, the
Company shall supplement each schedule or representation herein or in the other
Loan Documents with respect to any matter hereafter arising which, if existing
or occurring at the date of this Agreement, would have been required to be set
forth or described in such schedule or as an exception to such representation or
which is necessary to correct any information in such schedule or representation
which has been rendered inaccurate thereby. Notwithstanding that any such
supplement to such schedule or representation may disclose the existence or
occurrence of events, facts or circumstances which are either prohibited by the
terms of this Agreement or any other Loan Documents or which result in the
breach of any representation or warranty, such supplement to such schedule or
representation shall not be deemed either an amendment thereof or a waiver of
such breach unless expressly consented to in writing by Administrative Agent and
the Required Lenders, and no such amendments, except as the same may be
consented to in a writing which expressly includes a waiver, shall be or be
deemed a waiver by the Administrative Agent or any Lender of any Default
disclosed therein. Any items disclosed in any such supplemental disclosures
shall be included in the calculation of any limits, baskets or similar
restrictions contained in this Agreement or any of the other Loan Documents.

ARTICLE II

THE COMMITMENTS AND BORROWINGS

2.01    Loans. Subject to the terms and conditions set forth herein, each Lender
severally agrees to make a single loan to the Borrower, in Dollars, on the
Closing Date in an amount not to exceed the amount of such Lender’s Applicable
Percentage of the Facility on such date. Loans may be Base Rate Loans or
Eurodollar Rate Loans, as further provided herein.

 

39



--------------------------------------------------------------------------------

2.02    Borrowings, Conversions and Continuations of Loans.

(a)    Each Borrowing, each conversion of Loans from one Type to the other, and
each continuation of Eurodollar Rate Loans shall be made upon the Borrower’s
irrevocable notice to the Administrative Agent, which may be given by
(A) telephone, or (B) a Borrowing/Election Notice; provided that any telephone
notice must be confirmed promptly by delivery to the Administrative Agent of a
Borrowing/Election Notice. Each such notice must be received by the
Administrative Agent not later than 10:00 a.m. (i) three (3) Business Days prior
to the requested date of any Borrowing of, conversion to or continuation of
Eurodollar Rate Loans and (ii) on the requested date of any Borrowing of Base
Rate Loans. Each Borrowing of, conversion to or continuation of Eurodollar Rate
Loans shall be in a principal amount of $4,000,000 or a whole multiple of
$1,000,000 in excess thereof. Each Borrowing of or conversion to Base Rate Loans
shall be in a principal amount of $1,000,000 or a whole multiple of $500,000 in
excess thereof. Each Borrowing/Election Notice (whether telephonic or written)
shall specify (i) whether the Borrower is requesting a Borrowing, a conversion
of Loans from one Type to the other, or a continuation of Eurodollar Rate Loans,
(ii) the requested date of the Borrowing, conversion or continuation, as the
case may be (which shall be a Business Day), (iii) the principal amount of Loans
to be borrowed, converted or continued, (iv) the Type of Loans to be borrowed or
to which existing Loans are to be converted, (v) if applicable, the duration of
the Interest Period with respect thereto, and (vi) the Borrower. If the Borrower
fails to specify a Type of Loan in a Borrowing/Election Notice or if the
Borrower fails to give a timely notice requesting a conversion or continuation,
then the applicable Loans shall be made as, or converted to, Base Rate Loans.
Any automatic conversion to Base Rate Loans shall be effective as of the last
day of the Interest Period then in effect with respect to the applicable
Eurodollar Rate Loans. If the Borrower requests a Borrowing of, conversion to,
or continuation of Eurodollar Rate Loans in any such Borrowing/Election Notice,
but fails to specify an Interest Period, it will be deemed to have specified an
Interest Period of one month.

(b)    Following receipt of a Borrowing/Election Notice, the Administrative
Agent shall promptly notify each Lender of the amount of its Applicable
Percentage of the Loans, and if no timely notice of a conversion or continuation
is provided by the Company, the Administrative Agent shall notify each Lender of
the details of any automatic conversion to Base Rate Loans, as described in the
preceding subsection. In the case of a Borrowing, each Lender shall make the
amount of its Loan available to the Administrative Agent in immediately
available funds at the Administrative Agent’s Office not later than 12:00 noon
on the Business Day specified in the applicable Borrowing/Election Notice. Upon
satisfaction of the applicable conditions set forth in Section 4.01, the
Administrative Agent shall make all funds so received available to the Borrower
in like funds as received by the Administrative Agent either by (i) crediting
the account of the Borrower on the books of Bank of America with the amount of
such funds or (ii) wire transfer of such funds, in each case in accordance with
instructions provided to the Administrative Agent by the Borrower.

(c)    Except as otherwise provided herein, a Eurodollar Rate Loan may be
continued or converted only on the last day of an Interest Period for such
Eurodollar Rate Loan. During the existence of a Default, no Loans may be
requested as, converted to or continued as Eurodollar Rate Loans without the
consent of the Required Lenders.

(d)    The Administrative Agent shall promptly notify the Borrower and the
Lenders of the interest rate applicable to any Interest Period for Eurodollar
Rate Loans upon determination

 

40



--------------------------------------------------------------------------------

of such interest rate. At any time that Base Rate Loans are outstanding, the
Administrative Agent shall notify the Borrower and the Lenders of any change in
Bank of America’s prime rate used in determining the Base Rate promptly
following the public announcement of such change.

(e)    After giving effect to all Borrowings, all conversions of Loans from one
Type to the other, and all continuations of Loans as the same Type, there shall
not be more than ten Interest Periods in effect with respect to the Facility.

2.03    Prepayments.

(a)    Optional. Subject to Section 7.17(c), the Borrower may, upon notice from
the Company to the Administrative Agent, at any time or from time to time
voluntarily prepay Loans in whole or in part without premium or penalty;
provided that (i) such notice must be in a form reasonably acceptable to the
Administrative Agent and be received by the Administrative Agent (A) three
(3) Business Days prior to any date of prepayment of Eurodollar Rate Loans and
(B) on the date of prepayment of Base Rate Loans; (ii) any prepayment of
Eurodollar Rate Loans shall be in a principal amount of $1,000,000 or a whole
multiple of $1,000,000 in excess thereof; and (iii) any prepayment of Base Rate
Loans shall be in a principal amount of $500,000 or a whole multiple of $100,000
in excess thereof or, in each case, if less, the entire principal amount thereof
then outstanding. Each such notice shall specify the date and amount of such
prepayment and the Type(s) of Loans to be prepaid and, if Eurodollar Rate Loans
are to be prepaid, the Interest Period(s) of such Loans. The Administrative
Agent will promptly notify each Lender of its receipt of each such notice, and
of the amount of such Lender’s Applicable Percentage of such prepayment. If such
notice is given by the Borrower, the Borrower shall make such prepayment and the
payment amount specified in such notice shall be due and payable on the date
specified therein. Any prepayment of a Eurodollar Rate Loan shall be accompanied
by all accrued interest on the amount prepaid, together with any additional
amounts required pursuant to Section 3.05. Subject to Section 2.13, each such
prepayment shall be applied to the Loans of the Lenders in accordance with their
respective Applicable Percentages. Borrowings that are prepaid may not be
reborrowed.

(b)    Mandatory.

(i)    If the Company or any of its Subsidiaries Disposes of any property
(including any Equity Interest in any Person) in accordance with and permitted
by Section 7.02(b), (d) or (f) which results in the realization by such Person
of Net Cash Proceeds (including, for the avoidance of doubt, any Net Cash
Proceeds realized from the Technology Disposition but excluding any Net Cash
Proceeds realized from a Permitted Sale and Leaseback Transaction under clause
(a)(i) of the definition thereof), the Borrower shall prepay an aggregate
principal amount of Loans and other Indebtedness as provided in clause (b)(iv)
below equal to 100% of such Net Cash Proceeds received by the Company or such
Subsidiary (such prepayments to be made and applied as set forth in clause
(b)(iv) below).

(ii)    Upon the incurrence or issuance by the Company or any of its
Subsidiaries of any unsecured Indebtedness and/or Indebtedness that is junior to
the Indebtedness incurred hereunder, in each case pursuant to a capital markets
transaction or any

 

41



--------------------------------------------------------------------------------

substitutions thereof, in each case after the Amendment No. 3 Closing Date, the
Borrower shall prepay an aggregate principal amount of Loans and other
Indebtedness as provided in clause (b)(iv) below equal to 100% of all Net Cash
Proceeds received by the Company or such Subsidiary (such prepayments to be made
and applied as set forth in clause (b)(iv) below).

(iii)    Upon the issuance by the Company or any of its Subsidiaries of any of
its Capital Stock after the Amendment No. 3 Closing Date (other than any
issuance of Capital Stock in connection with employee benefit arrangements), the
Borrower shall prepay an aggregate principal amount of Loans and other
Indebtedness as provided in clause (b)(iv) below equal to 100% of all Net Cash
Proceeds received by the Company or such Subsidiary (such prepayments to be made
and applied as set forth in clause (b)(iv) below).

(iv)    Any Net Cash Proceeds or Net Insurance/Condemnation Proceeds, as the
case may be, required to be applied in prepayment of the Loans and other
Indebtedness pursuant to clauses (b)(i), (b)(ii) and (b)(iii) above and
clause (b)(v) below shall be deposited immediately upon receipt in a blocked
account opened with the Collateral Agent and applied within three (3) Business
Days of receipt (or such later date with respect to the prepayment of the NPA
Notes as set forth in the Note Purchase Agreements), in each case, to prepay or
cash collateralize on a pro rata basis based on the Applicable Balances
(a) Loans outstanding hereunder, (b) Indebtedness and letters of credit
outstanding under the Existing 2013 Revolving Credit Agreement, (c) Indebtedness
and letters of credit outstanding under the Existing 2015 Revolving Credit
Agreement, and (d) certain outstanding amounts owing under the NPA Notes, it
being agreed and understood that (x) any portion of such proceeds offered to,
but declined by, the holders of the NPA Notes (after giving effect to all offers
of such proceeds to the other holders of the NPA Notes) shall be used to prepay
and, as applicable, cash collateralize Loans under this Agreement, Indebtedness
and letters of credit outstanding under the Existing 2013 Revolving Loan Credit
Agreement and Indebtedness and letters of credit outstanding under the Existing
2015 Revolving Credit Agreement on a pro rata basis based on the Applicable
Balances thereof and (y) any portion of such proceeds allocated to lenders under
the Existing 2013 Revolving Credit Agreement or to lenders under the Existing
2015 Revolving Credit Agreement which exceeds the Applicable Outstandings (under
and as defined in the Existing 2013 Revolving Credit Agreement and the Existing
2015 Revolving Credit Agreement, respectively) as of the Relevant Completion
Date, shall be used to prepay Indebtedness outstanding under the other
Transaction Facilities on a pro rata basis based on the Applicable Balances
thereof. The portion of any such Net Cash Proceeds allocated to a mandatory
offer of prepayment to the holders of the NPA Notes and held in such blocked
account with the Collateral Agent pending any such prepayment of the NPA Notes
is referred to herein as the “Prepayment Proceeds (NPA Notes) Cash”.

(v)    If the Company or any of its Subsidiaries receives any Net
Insurance/Condemnation Proceeds, the Borrowers shall prepay an aggregate
principal amount of Loans and other Indebtedness equal to 100% of such Net
Insurance/Condemnation Proceeds immediately upon receipt thereof by such Person
(such prepayments to be made and applied as set forth in clause (b)(iv) above);
provided

 

42



--------------------------------------------------------------------------------

that, if, prior to the date any such prepayment is required to be made, the
Company notifies the Administrative Agent of its intention to reinvest all or
any portion of the Net Insurance/Condemnation Proceeds in assets used or useful
in the business (other than cash or Cash Equivalents) of the Company or any of
its Subsidiaries up to a maximum of $25,000,000 in respect of each individual
event or claim giving rise to Net Insurance/Condemnation Proceeds (such Net
Insurance/Condemnation Proceeds or portion thereof, the “Eligible Reinvestment
Proceeds”), then so long as (a) no Default or Event of Default has occurred and
is continuing and (b) such Eligible Reinvestment Proceeds are held in a blocked
account opened with the Collateral Agent until such time as they are reinvested,
the Borrowers shall not be required to make a mandatory prepayment under this
clause (b)(v) in respect of such Eligible Reinvestment Proceeds to the extent
such Eligible Reinvestment Proceeds are so reinvested within 180 days following
receipt thereof, or if the Company or any of its Subsidiaries has committed to
so reinvest such Eligible Reinvestment Proceeds during such 180-day period and
such Eligible Reinvestment Proceeds are so reinvested within 90 days after the
expiration of such 180-day period; provided further that, if any Eligible
Reinvestment Proceeds have not been so reinvested prior to the expiration of the
applicable period, the Borrowers shall promptly prepay the outstanding principal
amount of the Loans and other Indebtedness with the Eligible Reinvestment
Proceeds not so reinvested as set forth in clause (b)(v) above (without regard
to the immediately preceding proviso). The Collateral Agent shall promptly
release any such Eligible Reinvestment Proceeds on deposit in such blocked
account upon request by the Company for the purpose of making such reinvestments
as contemplated herein; provided that any such request by the Company is
accompanied by a certificate, signed by a Responsible Officer, describing, in
reasonable detail, the proposed use of such Eligible Reinvestment Proceeds.

2.04    Reduction of Commitments. The Aggregate Commitments shall be
automatically and permanently reduced to zero on the Closing Date.

2.05    Repayment of Loans. The Borrower shall repay to the Administrative Agent
for the ratable account of the Lenders the principal amount of the Loans in
consecutive quarterly installments equal to $18,750,000. The first such
installment shall be paid on or before June 30, 2017, and the remaining
installments shall be paid on or before the last day of each March, June,
September and December thereafter; provided that if any such payment would fall
on a day other than a Business Day, the payment shall be made on the immediately
preceding Business Day. The final installment shall be payable on the Maturity
Date and shall be equal to the aggregate Outstanding Amount of the Loans on the
Maturity Date.

2.06    Interest.

(a)    Subject to the provisions of subsection (b) below, (i) each Eurodollar
Rate Loan shall bear interest on the outstanding principal amount thereof for
each Interest Period at a rate per annum equal to the Eurodollar Rate for such
Interest Period plus the Applicable Rate; and (ii) each Base Rate Loan shall
bear interest on the outstanding principal amount thereof from the applicable
borrowing date at a rate per annum equal to the Base Rate plus the Applicable
Rate.

 

43



--------------------------------------------------------------------------------

(b)    During the occurrence and continuance of an Event of Default, upon the
request of the Required Lenders, the Borrower shall pay interest on the
principal amount of all outstanding Obligations hereunder at a fluctuating
interest rate per annum at all times equal to the Default Rate to the fullest
extent permitted by applicable Laws; provided that during the continuation of an
Event of Default under Section 8.01(a)(i) such interest rate shall be
automatically applicable without any action of the Required Lenders.

(c)    Interest on each Loan shall be due and payable in arrears on each
Interest Payment Date applicable thereto and at such other times as may be
specified herein. Interest hereunder shall be due and payable in accordance with
the terms hereof before and after judgment, and before and after the
commencement of any proceeding under any Debtor Relief Law. Accrued and unpaid
interest on past due amounts (including interest on past due interest) shall be
due and payable upon demand.

2.07    Fees.

(a)    The Company shall pay to each Arranger and the Administrative Agent for
their own respective accounts, in Dollars, fees in the amounts and at the times
specified in the Fee Letter. Such fees shall be fully earned when paid and shall
not be refundable for any reason whatsoever.

(b)    The Company and the Borrower shall pay to the Lenders, in Dollars, such
fees as shall have been separately agreed upon in writing in the amounts and at
the times so specified. Such fees shall be fully earned when paid and shall not
be refundable for any reason whatsoever.

2.08    Computation of Interest and Fees; Retroactive Adjustments of Applicable
Rate.

(a)    All computations of interest for Base Rate Loans (including Base Rate
Loans determined by reference to the Eurodollar Rate) shall be made on the basis
of a year of 365 or 366 days, as the case may be, and actual days elapsed. All
other computations of fees and interest shall be made on the basis of a 360-day
year and actual days elapsed (which results in more fees or interest, as
applicable, being paid than if computed on the basis of a 365-day year).
Interest shall accrue on each Loan for the day on which the Loan is made, and
shall not accrue on a Loan, or any portion thereof, for the day on which the
Loan or such portion is paid, provided that any Loan that is repaid on the same
day on which it is made shall, subject to Section 2.10(a), bear interest for one
day. Each determination by the Administrative Agent of an interest rate or fee
hereunder shall be conclusive and binding for all purposes, absent manifest
error.

(b)    If, as a result of any restatement of or other adjustment to the
financial statements of the Company or for any other reason, the Company or the
Lenders determine that (i) the Leverage Ratio as calculated by the Company as of
any applicable date was inaccurate and (ii) a proper calculation of the Leverage
Ratio would have resulted in higher pricing for such period, the Borrower shall
immediately and retroactively be obligated to pay to the Administrative Agent
for the account of the applicable Lenders promptly on demand by the
Administrative Agent (or, after the occurrence of an actual or deemed entry of
an order for relief with respect to the Borrower under the Bankruptcy Code of
the United States, automatically and without further action by the
Administrative Agent or any Lender), an amount equal to the excess of the amount

 

44



--------------------------------------------------------------------------------

of interest and fees that should have been paid for such period over the amount
of interest and fees actually paid for such period. This paragraph shall not
limit the rights of the Administrative Agent or any Lender, as the case may be,
under Section 2.06(b) or under Article VIII. The Company’s and the Borrower’s
obligations under this paragraph shall survive the termination of the Aggregate
Commitments and the repayment of all other Obligations hereunder.

2.09    Evidence of Debt. The Loans made by each Lender shall be evidenced by
one or more accounts or records maintained by such Lender and by the
Administrative Agent in the ordinary course of business. The accounts or records
maintained by the Administrative Agent and each Lender shall be conclusive
absent manifest error of the amount of the Loans made by the Lenders to the
Borrower and the interest and payments thereon. Any failure to so record or any
error in doing so shall not, however, limit or otherwise affect the obligation
of the Borrower hereunder to pay any amount owing with respect to the
Obligations. In the event of any conflict between the accounts and records
maintained by any Lender and the accounts and records of the Administrative
Agent in respect of such matters, the accounts and records of the Administrative
Agent shall control in the absence of manifest error. Upon the request of any
Lender to the Borrower made through the Administrative Agent, the Borrower shall
execute and deliver to such Lender (through the Administrative Agent) a Note,
which shall evidence such Lender’s Loans to the Borrower in addition to such
accounts or records. Each Lender may attach schedules to a Note and endorse
thereon the date, Type (if applicable), amount and maturity of its Loans and
payments with respect thereto.

2.10    Payments Generally; Administrative Agent’s Clawback.

(a)    General. All payments to be made by the Borrower shall be made free and
clear of and without condition or deduction for any counterclaim, defense,
recoupment or setoff. Except as otherwise expressly provided herein, all
payments by the Borrower hereunder shall be made to the Administrative Agent,
for the account of the respective Lenders to which such payment is owed, at the
applicable Administrative Agent’s Office in Dollars and in immediately available
funds not later than 2:00 p.m. on the date specified herein. Without limiting
the generality of the foregoing, the Administrative Agent may require that any
payments due under this Agreement be made in the United States. The
Administrative Agent will promptly distribute to each Lender its Applicable
Percentage (or other applicable share as provided herein) of such payment in
like funds as received by wire transfer to such Lender’s Lending Office. All
payments received by the Administrative Agent after 2:00 p.m. shall in each case
be deemed received on the next succeeding Business Day and any applicable
interest or fee shall continue to accrue. If any payment to be made by the
Borrower shall come due on a day other than a Business Day, payment shall be
made on the next following Business Day, and such extension of time shall be
reflected in computing interest or fees, as the case may be.

(b)    (i)    Funding by Lenders; Presumption by Administrative Agent. Unless
the Administrative Agent shall have received notice from a Lender prior to the
proposed date of any Borrowing of Eurodollar Rate Loans (or, in the case of any
Borrowing of Base Rate Loans, prior to 11:00 a.m. on the date of such Borrowing)
that such Lender will not make available to the Administrative Agent such
Lender’s share of such Borrowing, the Administrative Agent may assume that such
Lender has made such share available on such date in accordance with
Section 2.02 (or, in the case of a Borrowing of Base Rate Loans, that such
Lender has made such

 

45



--------------------------------------------------------------------------------

share available in accordance with and at the time required by Section 2.02) and
may, in reliance upon such assumption, make available to the Borrower a
corresponding amount. In such event, if a Lender has not in fact made its share
of the applicable Borrowing available to the Administrative Agent, then the
applicable Lender and the Borrower severally agree to pay to the Administrative
Agent forthwith on demand such corresponding amount in immediately available
funds with interest thereon, for each day from and including the date such
amount is made available to the Borrower to the date of payment to the
Administrative Agent, at (A) in the case of a payment to be made by such Lender,
the greater of the Federal Funds Rate and a rate determined by the
Administrative Agent in accordance with banking industry rules on interbank
compensation, plus any administrative, processing or similar fees customarily
charged by the Administrative Agent in connection with the foregoing, and (B) in
the case of a payment to be made by the Borrower, the interest rate applicable
to Base Rate Loans. If the Borrower and such Lender shall pay such interest to
the Administrative Agent for the same or an overlapping period, the
Administrative Agent shall promptly remit to the Borrower the amount of such
interest paid by the Borrower for such period. If such Lender pays its share of
the applicable Borrowing to the Administrative Agent, then the amount so paid
shall constitute such Lender’s Loan included in such Borrowing. Any payment by
the Borrower shall be without prejudice to any claim the Borrower may have
against a Lender that shall have failed to make such payment to the
Administrative Agent.

(ii)    Payments by Borrower; Presumptions by Administrative Agent. Unless the
Administrative Agent shall have received notice from the Borrower prior to the
date on which any payment is due to the Administrative Agent for the account of
the Lenders hereunder that the Borrower will not make such payment, the
Administrative Agent may assume that the Borrower has made such payment on such
date in accordance herewith and may, in reliance upon such assumption,
distribute to the Lenders the amount due. In such event, if the Borrower has not
in fact made such payment, then each of the Lenders severally agrees to repay to
the Administrative Agent forthwith on demand the amount so distributed to such
Lender, in immediately available funds with interest thereon, for each day from
and including the date such amount is distributed to it to the date of payment
to the Administrative Agent, at the interest rate applicable to Base Rate Loans.

A notice of the Administrative Agent to any Lender or Borrower with respect to
any amount owing under this subsection (b) shall be conclusive, absent manifest
error.

(c)    Failure to Satisfy Conditions Precedent. If any Lender makes available to
the Administrative Agent funds for any Loan to be made by such Lender to the
Borrower as provided in the foregoing provisions of this Article II, and such
funds are not made available to the Borrower by the Administrative Agent because
the conditions to the applicable Borrowing set forth in Article IV are not
satisfied or waived in accordance with the terms hereof, the Administrative
Agent shall return such funds (in like funds as received from such Lender) to
such Lender, without interest.

(d)    Obligations of Lenders Several. The obligations of the Lenders hereunder
to make Loans and to make payments pursuant to Section 10.04(c) are several and
not joint. The failure of any Lender to make any Loan, to fund any such
participation or to make any payment under Section 10.04(c) on any date required
hereunder shall not relieve any other Lender of its

 

46



--------------------------------------------------------------------------------

corresponding obligation to do so on such date, and no Lender shall be
responsible for the failure of any other Lender to so make its Loan, to purchase
its participation or to make its payment under Section 10.04(c).

(e)    Funding Source. Nothing herein shall be deemed to obligate any Lender to
obtain the funds for any Loan in any particular place or manner or to constitute
a representation by any Lender that it has obtained or will obtain the funds for
any Loan in any particular place or manner.

2.11    Sharing of Payments by Lenders. If any Lender shall, by exercising any
right of setoff or counterclaim or otherwise, obtain payment in respect of any
principal of or interest on any of the Loans made by it resulting in such
Lender’s receiving payment of a proportion of the aggregate amount of such Loans
or participations and accrued interest thereon greater than its pro rata share
thereof as provided herein, then the Lender receiving such greater proportion
shall (a) notify the Administrative Agent of such fact, and (b) purchase (for
cash at face value) participations in the Loans of the other Lenders, or make
such other adjustments as shall be equitable, so that the benefit of all such
payments shall be shared by the Lenders ratably in accordance with the aggregate
amount of principal of and accrued interest on their respective Loans and other
amounts owing them, provided that:

(i)    if any such participations or subparticipations are purchased and all or
any portion of the payment giving rise thereto is recovered, such participations
or subparticipations shall be rescinded and the purchase price restored to the
extent of such recovery, without interest; and

(ii)    the provisions of this Section shall not be construed to apply to
(x) any payment made by or on behalf of the Borrower pursuant to and in
accordance with the express terms of this Agreement (including the application
of funds arising from the existence of a Defaulting Lender), (y) any payment of
consideration for executing any amendment, waiver or consent in connection with
this Agreement so long as such consideration has been offered to all consenting
Lenders or (z) any payment obtained by a Lender as consideration for the
assignment of or sale of a participation in any of its Loans to any assignee or
participant, other than an assignment to the Company or any Affiliate thereof
(as to which the provisions of this Section shall apply).

Each Loan Party consents to the foregoing and agrees, to the extent it may
effectively do so under applicable law, that any Lender acquiring a
participation pursuant to the foregoing arrangements may exercise against such
Loan Party rights of setoff and counterclaim with respect to such participation
as fully as if such Lender were a direct creditor of such Loan Party in the
amount of such participation.

2.12    [Reserved].

2.13    Defaulting Lenders.

(a)    Adjustments. Notwithstanding anything to the contrary contained in this
Agreement, if any Lender becomes a Defaulting Lender, then, until such time as
that Lender is no longer a Defaulting Lender, to the extent permitted by
applicable Law:

(i)    Waivers and Amendments. Such Defaulting Lender’s right to approve or
disapprove any amendment, waiver or consent with respect to this Agreement shall
be restricted as set forth in the definition of “Required Lenders” and
Section 10.01.

 

47



--------------------------------------------------------------------------------

(ii)    Defaulting Lender Waterfall. Any payment of principal, interest, fees or
other amounts received by the Administrative Agent for the account of such
Defaulting Lender (whether voluntary or mandatory, at maturity, pursuant to
Article VIII or otherwise) or received by the Administrative Agent from a
Defaulting Lender pursuant to Section 10.08 shall be applied at such time or
times as may be determined by the Administrative Agent as follows: first, to the
payment of any amounts owing by such Defaulting Lender to the Administrative
Agent hereunder; second, as the Borrower may request (so long as no Default
exists), to the funding of any Loan in respect of which such Defaulting Lender
has failed to fund its portion thereof as required by this Agreement, as
determined by the Administrative Agent; third, if so determined by the
Administrative Agent and the Borrower, to be held in a deposit account and
released pro rata in order to satisfy such Defaulting Lender’s potential future
funding obligations with respect to Loans under this Agreement; fourth, to the
payment of any amounts owing to the Lenders as a result of any judgment of a
court of competent jurisdiction obtained by any Lender against such Defaulting
Lender as a result of such Defaulting Lender’s breach of its obligations under
this Agreement; fifth, so long as no Default exists, to the payment of any
amounts owing to the Borrower as a result of any judgment of a court of
competent jurisdiction obtained by the Borrower against such Defaulting Lender
as a result of such Defaulting Lender’s breach of its obligations under this
Agreement; and sixth, to such Defaulting Lender or as otherwise directed by a
court of competent jurisdiction; provided that if (x) such payment is a payment
of the principal amount of any Loans in respect of which such Defaulting Lender
has not fully funded its appropriate share, and (y) such Loans were made at a
time when the conditions set forth in Section 4.01 were satisfied or waived,
such payment shall be applied solely to pay the Loans of all Non-Defaulting
Lenders on a pro rata basis prior to being applied to the payment of any Loans
of such Defaulting Lender until such time as all Loans are held by the Lenders
pro rata in accordance with the Commitments or the Applicable Percentages. Any
payments, prepayments or other amounts paid or payable to a Defaulting Lender
that are applied (or held) to pay amounts owed by a Defaulting Lender pursuant
to this Section 2.13(a)(ii) shall be deemed paid to and redirected by such
Defaulting Lender, and each Lender irrevocably consents hereto.

(b)    Defaulting Lender Cure. If the Borrower and the Administrative Agent
agree in writing that a Lender is no longer a Defaulting Lender, the
Administrative Agent will so notify the parties hereto, whereupon as of the
effective date specified in such notice and subject to any conditions set forth
therein, that Lender will, to the extent applicable, purchase at par that
portion of outstanding Loans of the other Lenders or take such other actions as
the Administrative Agent may determine to be necessary to cause the Loans to be
held on a pro rata basis by the Lenders in accordance with their Applicable
Percentages, whereupon such Lender will cease to be a Defaulting Lender;
provided that no adjustments will be made retroactively with respect to fees
accrued or payments made by or on behalf of the Company while that Lender was a
Defaulting Lender; and provided, further, that except to the extent otherwise
expressly agreed by the affected parties, no change hereunder from Defaulting
Lender to Lender will constitute a waiver or release of any claim of any party
hereunder arising from that Lender’s having been a Defaulting Lender.

 

48



--------------------------------------------------------------------------------

ARTICLE III

TAXES, YIELD PROTECTION AND ILLEGALITY

3.01    Taxes.

(a)    Payments Free of Taxes; Obligation to Withhold; Payments on Account of
Taxes.

(i)    Any and all payments by or on account of any obligation of any Loan Party
under any Loan Document shall be made without deduction or withholding for any
Taxes, except as required by applicable Laws. If any applicable Laws (as
determined in the good faith discretion of an applicable Withholding Agent)
require the deduction or withholding of any Tax from any such payment by a
Withholding Agent, then the applicable Withholding Agent shall be entitled to
make such deduction or withholding, upon the basis of the information and
documentation to be delivered pursuant to subsection (e) below.

(ii)    If an applicable Withholding Agent shall be required by the Code to
withhold or deduct any Taxes, including both United States Federal backup
withholding and withholding taxes, from any payment, then (A) the applicable
Withholding Agent shall withhold or make such deductions as are determined by
the applicable Withholding Agent to be required based upon the information and
documentation it has received pursuant to subsection (e) below, (B) the
applicable Withholding Agent shall timely pay the full amount withheld or
deducted to the relevant Governmental Authority in accordance with the Code, and
(C) to the extent that the withholding or deduction is made on account of
Indemnified Taxes, the sum payable by the applicable Loan Party shall be
increased as necessary so that after any required withholding or the making of
all required deductions (including deductions applicable to additional sums
payable under this Section 3.01) the applicable Recipient receives an amount
equal to the sum it would have received had no such withholding or deduction
been made.

(iii)    If an applicable Withholding Agent shall be required by any applicable
Laws other than the Code to withhold or deduct any Taxes from any payment, then
(A) the applicable Withholding Agent, as required by such Laws, shall withhold
or make such deductions as are determined by it to be required based upon the
information and documentation it has received pursuant to subsection (e) below,
(B) the applicable Withholding Agent, to the extent required by such Laws, shall
timely pay the full amount withheld or deducted to the relevant Governmental
Authority in accordance with such Laws, and (C) to the extent that the
withholding or deduction is made on account of Indemnified Taxes, the sum
payable by the applicable Withholding Agent shall be increased as necessary so
that after any required withholding or the making of all required deductions
(including deductions applicable to additional sums payable under this
Section 3.01) the applicable Recipient receives an amount equal to the sum it
would have received had no such withholding or deduction been made.

 

49



--------------------------------------------------------------------------------

(b)    Payment of Other Taxes by the Loan Parties. Without limiting the
provisions of subsection (a) above, the Loan Parties shall timely pay to the
relevant Governmental Authority in accordance with applicable law, or at the
option of the Administrative Agent timely reimburse it for the payment of, any
Other Taxes.

(c)    Tax Indemnifications. (i) Each of the Loan Parties shall, and does
hereby, jointly and severally indemnify each Recipient, and shall make payment
in respect thereof within thirty (30) days after written demand therefor, for
the full amount of any Indemnified Taxes (including Indemnified Taxes imposed or
asserted on or attributable to amounts payable under this Section 3.01) payable
or paid by such Recipient or required to be withheld or deducted from a payment
to such Recipient, and any penalties, interest and reasonable expenses arising
therefrom or with respect thereto, whether or not such Indemnified Taxes were
correctly or legally imposed or asserted by the relevant Governmental Authority.
A certificate as to the amount of such payment or liability delivered to the
Borrower by a Lender (with a copy to the Administrative Agent), or by the
Administrative Agent on its own behalf or on behalf of a Lender, shall be
conclusive absent manifest error. Each of the Loan Parties shall, and does
hereby, jointly and severally indemnify the Administrative Agent, and shall make
payment in respect thereof within thirty (30) days after demand therefor, for
any amount which a Lender for any reason fails to pay indefeasibly to the
Administrative Agent as required pursuant to Section 3.01(c)(ii) below.

(ii)    Each Lender shall, and does hereby, severally indemnify, and shall make
payment in respect thereof within thirty (30) after demand therefor, (x) the
Administrative Agent against any Indemnified Taxes attributable to such Lender
(but only to the extent that any Loan Party has not already indemnified the
Administrative Agent for such Indemnified Taxes and without limiting the
obligation of the Loan Party to do so), (y) the Administrative Agent and the
Loan Party, as applicable, against any Taxes attributable to such Lender’s
failure to comply with the provisions of Section 10.06(d) relating to the
maintenance of a Participant Register and (z) the Administrative Agent and the
Loan Party, as applicable, against any Excluded Taxes attributable to such
Lender that are payable or paid by the Administrative Agent or a Loan Party in
connection with any Loan Document, and any reasonable expenses arising therefrom
or with respect thereto, whether or not such Taxes were correctly or legally
imposed or asserted by the relevant Governmental Authority. A certificate as to
the amount of such payment or liability delivered to any Lender by the
Administrative Agent shall be conclusive absent manifest error. Each Lender
hereby authorizes the Administrative Agent to set off and apply any and all
amounts at any time owing to such Lender under this Agreement or any other Loan
Document against any amount due to the Administrative Agent under this
clause (ii).

(d)    Evidence of Payments. Upon request by the Borrower or the Administrative
Agent, as the case may be, after any payment of Taxes by any Loan Party or by
the Administrative Agent to a Governmental Authority as provided in this
Section 3.01, the Borrower shall as soon as practicable deliver to the
Administrative Agent or the Administrative Agent shall as soon as practicable
deliver to the Borrower, as the case may be, the original or a certified copy of
a receipt issued by such Governmental Authority evidencing such payment, a copy
of any return required by Laws to report such payment or other evidence of such
payment reasonably satisfactory to the Borrower or the Administrative Agent, as
the case may be.

 

50



--------------------------------------------------------------------------------

(e)    Status of Lenders; Tax Documentation. (i) Any Lender that is entitled to
an exemption from or reduction of withholding Tax with respect to payments made
under any Loan Document shall deliver to the Borrower and the Administrative
Agent, at the time or times reasonably requested by the Borrower or the
Administrative Agent, such properly completed and executed documentation
prescribed by applicable law or the taxing authorities of a jurisdiction
pursuant to such applicable law or reasonably requested by the Borrower or the
Administrative Agent as will permit such payments to be made without withholding
or at a reduced rate of withholding. In addition, any Lender, if reasonably
requested by the Borrower or the Administrative Agent, shall deliver such other
documentation prescribed by applicable law or reasonably requested by the
Borrower or the Administrative Agent as will enable the Borrower or the
Administrative Agent to determine whether or not such Lender is subject to
backup withholding or information reporting requirements. Notwithstanding
anything to the contrary in the preceding two sentences, the completion,
execution and submission of such documentation (other than such documentation
either (A) set forth in Section 3.01(e)(ii)(A), (ii)(B) and (ii)(D) below or
(B) required by applicable law other than the Code or the taxing authorities of
the jurisdiction pursuant to such applicable law to comply with the requirements
for exemption or reduction of withholding tax in that jurisdiction) shall not be
required if in the Lender’s reasonable judgment such completion, execution or
submission would subject such Lender to any material unreimbursed cost or
expense or would materially prejudice the legal or commercial position of such
Lender.

(ii)    Without limiting the generality of the foregoing,

(A)    any Lender that is a U.S. Person shall deliver to the Borrower and the
Administrative Agent on or prior to the date on which such Lender becomes a
Lender under this Agreement (and from time to time thereafter upon the
reasonable request of the Borrower or the Administrative Agent), executed
originals (or copies sent by fax or email and meeting IRS requirements) of IRS
Form W-9 (or any successor form) certifying that such Lender is exempt from U.S.
federal backup withholding tax;

(B)    any Foreign Lender shall, to the extent it is legally entitled to do so,
deliver to the Borrower and the Administrative Agent (in such number of
originals (or copies sent by fax or email and meeting IRS requirements) as shall
be requested by the recipient) on or prior to the date on which such Foreign
Lender becomes a Lender under this Agreement (and from time to time thereafter
upon the reasonable request of the Borrower or the Administrative Agent),
whichever of the following is applicable:

(I)    in the case of a Foreign Lender claiming the benefits of an income tax
treaty to which the United States is a party (x) with respect to payments of
interest under any Loan Document, executed originals (or copies sent by fax or
email and meeting IRS requirements) of IRS Form W-8BEN (or any successor form)
or W-8BEN-E (or any successor form), as applicable, establishing an exemption
from, or reduction of, U.S. federal withholding Tax pursuant to the “interest”
article of such tax treaty and (y) with respect to any other applicable payments
under any Loan

 

51



--------------------------------------------------------------------------------

Document, IRS Form W-8BEN (or any successor form) or W-8BEN-E (or any successor
form), as applicable, establishing an exemption from, or reduction of, U.S.
federal withholding Tax pursuant to the “business profits” or “other income”
article of such tax treaty;

(II)    executed originals (or copies sent by fax or email and meeting IRS
requirements) of IRS Form W-8ECI (or any successor form);

(III)    in the case of a Foreign Lender claiming the benefits of the exemption
for portfolio interest under Section 881(c) of the Code, (x) a certificate
substantially in the form of Exhibit H-1 to the effect that such Foreign Lender
is not a “bank” within the meaning of Section 881(c)(3)(A) of the Code, a
“10 percent shareholder” of the Borrower within the meaning of
Section 881(c)(3)(B) of the Code, or a “controlled foreign corporation”
described in Section 881(c)(3)(C) of the Code (a “U.S. Tax Compliance
Certificate”) and (y) executed originals (or copies sent by fax or email and
meeting IRS requirements) of IRS Form W-8BEN (or any successor form) or W-8BEN-E
(or any successor form), as applicable; or

(IV)    to the extent a Foreign Lender is not the beneficial owner, executed
originals (or copies sent by fax or email and meeting IRS requirements) of IRS
Form W-8IMY (or any successor form), accompanied by IRS Form W-8ECI (or any
successor form), IRS Form W-8BEN (or any successor form), IRS Form W-8BEN-E (or
any successor form), a U.S. Tax Compliance Certificate substantially in the form
of Exhibit H-2 or Exhibit H-3, IRS Form W-9 (or any successor form), and/or
other certification documents from each beneficial owner, as applicable;
provided that if the Foreign Lender is a partnership and one or more direct or
indirect partners of such Foreign Lender are claiming the portfolio interest
exemption, such Foreign Lender may provide a U.S. Tax Compliance Certificate
substantially in the form of Exhibit H-4 on behalf of each such direct and
indirect partner;

(C)    any Foreign Lender shall, to the extent it is legally entitled to do so,
deliver to the Borrower and the Administrative Agent (in such number of
originals (or copies sent by fax or email and meeting IRS requirements) as shall
be requested by the recipient) on or prior to the date on which such Foreign
Lender becomes a Lender under this Agreement (and from time to time thereafter
upon the reasonable request of the Borrower or the Administrative Agent),
executed originals (or copies sent by fax or email and meeting IRS requirements)
of any other form prescribed by applicable law as a basis for claiming exemption
from or a reduction in U.S. federal withholding Tax, duly completed, together
with such supplementary documentation as may be prescribed by applicable law to
permit the Borrower or the Administrative Agent to determine the withholding or
deduction required to be made; and

 

52



--------------------------------------------------------------------------------

(D)    if a payment made to a Lender under any Loan Document would be subject to
U.S. federal withholding Tax imposed by FATCA if such Lender were to fail to
comply with the applicable reporting requirements of FATCA (including those
contained in Section 1471(b) or 1472(b) of the Code, as applicable), such Lender
shall deliver to the Borrower and the Administrative Agent at the time or times
prescribed by law and at such time or times reasonably requested by the Borrower
or the Administrative Agent such documentation prescribed by applicable law
(including as prescribed by Section 1471(b)(3)(C)(i) of the Code) and such
additional documentation reasonably requested by the Borrower or the
Administrative Agent as may be necessary for the Borrower and the Administrative
Agent to comply with their obligations under FATCA and to determine that such
Lender has complied with such Lender’s obligations under FATCA or to determine
the amount to deduct and withhold from such payment. Solely for purposes of this
clause (D), “FATCA” shall include any amendments made to FATCA after the date of
this Agreement.

(iii)    Each Lender agrees that if any form or certification it previously
delivered pursuant to this Section 3.01 expires or becomes obsolete or
inaccurate in any respect, it shall update such form or certification or
promptly notify the Borrower and the Administrative Agent in writing of its
legal inability to do so.

(f)    Treatment of Certain Refunds. Unless required by applicable Laws, at no
time shall the Administrative Agent have any obligation to file for or otherwise
pursue on behalf of a Lender, or have any obligation to pay to any Lender, any
refund of Taxes withheld or deducted from funds paid for the account of such
Lender, as the case may be. If any Recipient determines, in its sole discretion
exercised in good faith, that it has received a refund of any Taxes as to which
it has been indemnified by any Loan Party or with respect to which any Loan
Party has paid additional amounts pursuant to this Section 3.01, it shall pay to
such Loan Party an amount equal to such refund (but only to the extent of
indemnity payments made, or additional amounts paid, by a Loan Party under this
Section 3.01 with respect to the Taxes giving rise to such refund), net of all
out-of-pocket expenses (including Taxes) incurred by such Recipient, and without
interest (other than any interest paid by the relevant Governmental Authority
with respect to such refund), provided that each Loan Party, upon the request of
the Recipient, agrees to repay the amount paid over to such Loan Party (plus any
penalties, interest or other charges imposed by the relevant Governmental
Authority) to the Recipient in the event the Recipient is required to repay such
refund to such Governmental Authority. Notwithstanding anything to the contrary
in this subsection, in no event will the applicable Recipient be required to pay
any amount to such Loan Party pursuant to this subsection the payment of which
would place the Recipient in a less favorable net after-Tax position than such
Recipient would have been in if the Tax subject to indemnification and giving
rise to such refund had not been deducted, withheld or otherwise imposed and the
indemnification payments or additional amounts with respect to such Tax had
never been paid. This subsection shall not be construed to require any Recipient
to make available its tax returns (or any other information relating to its
taxes that it deems confidential) to any Loan Party or any other Person.

(g)    Survival. Each party’s obligations under this Section 3.01 shall survive
the resignation or replacement of the Administrative Agent or any assignment of
rights by, or the replacement of, a Lender, the termination of the Commitments
and the repayment, satisfaction or discharge of all other Obligations.

 

53



--------------------------------------------------------------------------------

3.02    Illegality. If any Lender determines that any Law has made it unlawful,
or that any Governmental Authority has asserted that it is unlawful, for any
Lender or its applicable Lending Office to make, maintain or fund Loans whose
interest is determined by reference to the Eurodollar Rate, or to determine or
charge interest rates based upon the Eurodollar Rate, or any Governmental
Authority has imposed material restrictions on the authority of such Lender to
purchase or sell, or to take deposits of, Dollars in the applicable interbank
market, then, on notice thereof by such Lender to the Borrower through the
Administrative Agent, (a) any obligation of such Lender to make or continue
Eurodollar Rate Loans or to convert Base Rate Loans to Eurodollar Rate Loans,
shall be suspended, and (b) if such notice asserts the illegality of such Lender
making or maintaining Base Rate Loans the interest rate on which is determined
by reference to the Eurodollar Rate component of the Base Rate, the interest
rate on which Base Rate Loans of such Lender shall, if necessary to avoid such
illegality, be determined by the Administrative Agent without reference to the
Eurodollar Rate component of the Base Rate, in each case until such Lender
notifies the Administrative Agent and the Borrower that the circumstances giving
rise to such determination no longer exist. Upon receipt of such notice, (x) the
Borrower shall, upon demand from such Lender (with a copy to the Administrative
Agent), prepay or, if applicable, convert all Eurodollar Rate Loans of such
Lender to Base Rate Loans (the interest rate on which Base Rate Loans of such
Lender shall, if necessary to avoid such illegality, be determined by the
Administrative Agent without reference to the Eurodollar Rate component of the
Base Rate), either on the last day of the Interest Period therefor, if such
Lender may lawfully continue to maintain such Eurodollar Rate Loans to such day,
or immediately, if such Lender may not lawfully continue to maintain such
Eurodollar Rate Loans and (y) if such notice asserts the illegality of such
Lender determining or charging interest rates based upon the Eurodollar Rate,
the Administrative Agent shall during the period of such suspension compute the
Base Rate applicable to such Lender without reference to the Eurodollar Rate
component thereof until the Administrative Agent is advised in writing by such
Lender that it is no longer illegal for such Lender to determine or charge
interest rates based upon the Eurodollar Rate. Upon any such prepayment or
conversion, the Borrower shall also pay accrued interest on the amount so
prepaid or converted.

3.03    Inability to Determine Rates. If in connection with any request for a
Eurodollar Rate Loan or a conversion to or continuation thereof, (a)(i) the
Administrative Agent determines that Dollar deposits are not being offered to
banks in the London interbank eurodollar market for the applicable amount and
Interest Period of such Eurodollar Rate Loan, or (ii) adequate and reasonable
means do not exist for determining the Eurodollar Rate for any requested
Interest Period with respect to a proposed Eurodollar Rate Loan or in connection
with an existing or proposed Base Rate Loan (in each case with respect to clause
(a) above, “Impacted Loans”), or (b) the Administrative Agent or the affected
Lenders determine that for any reason the Eurodollar Rate for any requested
Interest Period with respect to a proposed Eurodollar Rate Loan does not
adequately and fairly reflect the cost to such Lenders of funding such
Eurodollar Rate Loan, the Administrative Agent will promptly so notify the
Borrower and each Lender. Thereafter, (x) the obligation of the Lenders to make
or maintain Eurodollar Rate shall be suspended (to the extent of the affected
Eurodollar Rate Loans or Interest Periods), and (y) in the event of a
determination described in the preceding sentence with respect to the Eurodollar
Rate

 

54



--------------------------------------------------------------------------------

component of the Base Rate, the utilization of the Eurodollar Rate component in
determining the Base Rate shall be suspended, in each case until the
Administrative Agent (upon the instruction of the affected Lenders) revokes such
notice. Upon receipt of such notice, the Borrower may revoke any pending request
for a Borrowing of, conversion to or continuation of Eurodollar Rate Loans (to
the extent of the affected Eurodollar Rate Loans or Interest Periods) or,
failing that, will be deemed to have converted such request into a request for a
Borrowing of Base Rate Loans in the amount specified therein.

Notwithstanding the foregoing, if the Administrative Agent has made the
determination described in this section, the Administrative Agent, in
consultation with the Borrower and the Required Lenders, may establish an
alternative interest rate for the Impacted Loans, in which case, such
alternative rate of interest shall apply with respect to the Impacted Loans
until (1) the Administrative Agent revokes the notice delivered with respect to
the Impacted Loans under clause (a) of the first sentence of this Section,
(2) the affected Lenders notify the Administrative Agent and the Borrower that
such alternative interest rate does not adequately and fairly reflect the cost
to such Lenders of funding the Impacted Loans, or (3) any Lender determines that
any Law has made it unlawful, or that any Governmental Authority has asserted
that it is unlawful, for such Lender or its applicable Lending Office to make,
maintain or fund Loans whose interest is determined by reference to such
alternative rate of interest or to determine or charge interest rates based upon
such rate or any Governmental Authority has imposed material restrictions on the
authority of such Lender to do any of the foregoing and provides the
Administrative Agent and the Borrower written notice thereof.

3.04    Increased Costs; Reserves on Eurodollar Rate Loans.

(a)    Increased Costs Generally. If any Change in Law shall:

(i)    impose, modify or deem applicable any reserve, special deposit,
compulsory loan, insurance charge or similar requirement against assets of,
deposits with or for the account of, or credit extended or participated in by,
any Lender (except any reserve requirement contemplated by Section 3.04(e),
other than as set forth below);

(ii)    subject any Recipient to any Taxes (other than (A) Indemnified Taxes,
(B) Taxes described in clauses (b) through (d) of the definition of Excluded
Taxes and (C) Connection Income Taxes) on its loans, loan principal, letters of
credit, commitments, or other obligations, or its deposits, reserves, other
liabilities or capital attributable thereto; or

(iii)    impose on any Lender or the London interbank market any other
condition, cost or expense affecting this Agreement or Eurodollar Rate Loans
made by such Lender or participation therein;

and the result of any of the foregoing shall be to increase the cost to such
Lender of making, converting to, continuing or maintaining any Loan the interest
on which is determined by reference to the Eurodollar Rate (or of maintaining
its obligation to make any such Loan), or to reduce the amount of any sum
received or receivable by such Lender hereunder (whether of principal, interest
or any other amount) then, upon request of such Lender, the Borrower will pay to
such Lender such additional amount or amounts as will compensate such Lender for
such additional costs incurred or reduction suffered.

 

55



--------------------------------------------------------------------------------

(b)    Capital Requirements. If any Lender determines that any Change in Law
affecting such Lender or any Lending Office of such Lender or such Lender’s
holding company, if any, regarding capital or liquidity requirements has or
would have the effect of reducing the rate of return on such Lender’s capital or
on the capital of such Lender’s holding company, if any, as a consequence of
this Agreement, the Loans made by such Lender to a level below that which such
Lender or such Lender’s holding company could have achieved but for such Change
in Law (taking into consideration such Lender’s policies and the policies of
such Lender’s holding company with respect to capital adequacy), then from time
to time the Borrower will pay to such Lender such additional amount or amounts
as will compensate such Lender or such Lender’s holding company for any such
reduction suffered.

(c)    Certificates for Reimbursement. A certificate of a Lender setting forth
the amount or amounts necessary to compensate such Lender or its holding
company, as the case may be, as specified in subsection (a) or (b) of this
Section and delivered to the Borrower shall be conclusive absent manifest error.
The Borrower shall pay such Lender the amount shown as due on any such
certificate within fifteen (15) days after receipt thereof.

(d)    Delay in Requests. Failure or delay on the part of any Lender to demand
compensation pursuant to the foregoing provisions of this Section 3.04 shall not
constitute a waiver of such Lender’s right to demand such compensation, provided
that the Borrower shall not be required to compensate a Lender pursuant to the
foregoing provisions of this Section for any increased costs incurred or
reductions suffered more than six months prior to the date that such Lender
notifies the Borrower of the Change in Law giving rise to such increased costs
or reductions and of such Lender’s intention to claim compensation therefor
(except that, if the Change in Law giving rise to such increased costs or
reductions is retroactive, then the six-month period referred to above shall be
extended to include the period of retroactive effect thereof).

(e)    Additional Reserve Requirements. The Borrower shall pay to each Lender,
as long as such Lender shall be required to comply with any reserve ratio
requirement or analogous requirement of any central banking or financial
regulatory authority imposed in respect of the maintenance of the Commitments or
the funding of the Eurodollar Rate Loans, such additional costs (expressed as a
percentage per annum and rounded upwards, if necessary, to the nearest five
decimal places) equal to the actual costs allocated to such Commitment or Loan
by such Lender (as determined by such Lender in good faith, which determination
shall be conclusive), which shall be due and payable on each date on which
interest is payable on such Loan, provided that the Borrower shall have received
at least fifteen (15) days’ prior notice (with a copy to the Administrative
Agent) of such additional costs from such Lender. If a Lender fails to give
notice fifteen (15) days prior to the relevant Interest Payment Date, such
additional costs shall be due and payable fifteen (15) days from receipt of such
notice.

3.05    Compensation for Losses. Upon demand of any Lender (with a copy to the
Administrative Agent) from time to time, the Borrower shall promptly compensate
such Lender for and hold such Lender harmless from any loss, cost or expense
incurred by it as a result of:

(a)    any continuation, conversion, payment or prepayment of any Loan other
than a Base Rate Loan on a day other than the last day of the Interest Period
for such Loan (whether voluntary, mandatory, automatic, by reason of
acceleration, or otherwise);

 

56



--------------------------------------------------------------------------------

(b)    any failure by the Borrower (for a reason other than the failure of such
Lender to make a Loan) to prepay, borrow, continue or convert any Loan other
than a Base Rate Loan on the date or in the amount notified by the Borrower; or

(c)    any assignment of a Eurodollar Rate Loan on a day other than the last day
of the Interest Period therefor as a result of a request by the Borrower
pursuant to Section 10.13;

including any foreign exchange losses and any loss or expense arising from the
liquidation or reemployment of funds obtained by it to maintain such Loan, from
fees payable to terminate the deposits from which such funds were obtained or
from the performance of any foreign exchange contract. The Borrower shall also
pay any customary administrative fees charged by such Lender in connection with
the foregoing.

For purposes of calculating amounts payable by the Borrower to the Lenders under
this Section 3.05, each Lender shall be deemed to have funded each Eurodollar
Rate Loan made by it at the Eurodollar Base Rate used in determining the
Eurodollar Rate for such Loan by a matching deposit or other borrowing in the
London interbank eurodollar market for a comparable amount and for a comparable
period, whether or not such Eurodollar Rate Loan was in fact so funded.

3.06    Mitigation Obligations; Replacement of Lenders.

(a)    Designation of a Different Lending Office. If any Lender requests
compensation under Section 3.04, or requires the Borrower to pay any Indemnified
Taxes or additional amounts to any Lender or any Governmental Authority for the
account of any Lender pursuant to Section 3.01, or if such Lender gives a notice
pursuant to Section 3.02, then at the request of the Borrower such Lender shall
use reasonable efforts to designate a different Lending Office for funding or
booking its Loans hereunder or to assign its rights and obligations hereunder to
another of its offices, branches or affiliates, if, in the judgment of such
Lender, such designation or assignment (i) would eliminate or reduce amounts
payable pursuant to Section 3.01 or 3.04, as the case may be, in the future, or
eliminate the need for the notice pursuant to Section 3.02, as applicable, and
(ii) in each case, would not subject such Lender, as the case may be, to any
unreimbursed cost or expense and would not otherwise be disadvantageous to such
Lender. The Borrower hereby agrees to pay all reasonable costs and expenses
incurred by any Lender in connection with any such designation or assignment.

(b)    Replacement of Lenders. If any Lender requests compensation under
Section 3.04, or if the Borrower is required to pay any Indemnified Taxes or
additional amounts to any Lender or any Governmental Authority for the account
of any Lender pursuant to Section 3.01 and, in each case, such Lender has
declined or is unable to designate a different lending office in accordance with
Section 3.06(a), the Borrower may replace such Lender in accordance with
Section 10.13.

3.07    Survival. All obligations of the Loan Parties under this Article III
shall survive termination of the Aggregate Commitments, repayment of all other
Obligations hereunder, and resignation of the Administrative Agent.

 

57



--------------------------------------------------------------------------------

ARTICLE IV

CONDITIONS PRECEDENT

4.01    Conditions of Initial Advance. The obligation of each Lender to make its
Loans on the Closing Date hereunder is subject to satisfaction of the following
conditions precedent:

(a)    The Administrative Agent’s receipt of the following, each of which shall
be originals or telecopies (followed promptly by originals) unless otherwise
specified, each properly executed by a Responsible Officer of the signing Loan
Party, each dated the Closing Date (or, in the case of certificates of
governmental officials, a recent date before the Closing Date) and each in form
and substance satisfactory to the Administrative Agent and each of the Lenders:

(i)    executed counterparts of this Agreement and the Subsidiary Guaranty,
sufficient in number for distribution to the Administrative Agent, each Lender
and the Company;

(ii)    Notes executed by the Borrower in favor of each Lender requesting Notes;

(iii)    such certificates of resolutions or other action, incumbency
certificates and/or other certificates of Responsible Officers of the Company
and the Borrower as the Administrative Agent may require evidencing the
identity, authority and capacity of each Responsible Officer thereof authorized
to act as a Responsible Officer in connection with this Agreement and the other
Loan Documents to which such Loan Party is a party;

(iv)    such documents and certifications as the Administrative Agent may
reasonably require to evidence that each of the Company and the Borrower is duly
organized or formed, is validly existing, in good standing and qualified to
engage in business in each jurisdiction where its ownership, lease or operation
of properties or the conduct of its business requires such qualification, except
to the extent that failure to be so qualified could not reasonably be expected
to have a Material Adverse Effect;

(v)    written opinions of the Chief Legal Officer of the Borrower, of the
Company’s Dutch counsel, and of the Borrower’s outside counsels, addressed to
the Administrative Agent and the Lenders, in substantially the forms attached
hereto as Exhibit G-1 (for US opinions) and Exhibit G-2 (for foreign opinions),
respectively;

(vi)    a certificate signed by a Responsible Officer of the Company certifying
that (A) the representations and warranties of the Borrower contained in Article
V are true and correct in all material respects (except to the extent that such
representation or warranty is qualified by reference to materiality or Material
Adverse Effect, in which case it shall be true and correct in all respects) on
and as of the Closing Date, except to the extent that such representations and
warranties specifically refer to an earlier date, in which case they shall be
true and correct as of such earlier date; (B) on and as of the Closing Date, no
Default exists, or would result from the making of the Loans hereunder; and
(C) all consents, licenses and approvals required in connection with the
execution, delivery and performance by such Loan Party and the validity against
such Loan Party of the Loan Documents to which it is a party have been obtained,
and such consents, licenses and approvals are in full force and effect;

 

58



--------------------------------------------------------------------------------

(vii)    the Administrative Agent shall have received a Borrowing/Election
Notice in accordance with the requirements hereof;

(viii)    evidence that a payment of $275,000,000 shall be made, or shall have
been made, to the outstanding principal amount of loans under the Existing 2012
Term Loan Credit Agreement; and

(ix)    such other assurances, certificates, documents, consents or opinions as
the Administrative Agent or the Required Lenders reasonably may require.

(b)    Any fees required to be paid on or before the Closing Date shall have
been paid.

(c)    The Loan Parties shall have provided the documentation and other
information to the Administrative Agent and the Lenders that are required under
applicable “know-your-customer” rules and regulations, including the Act, and
requested by the Administrative Agent or any Lender, at least five Business Days
prior to the Closing Date.

(d)    Unless waived by the Administrative Agent, the Company shall have paid
all reasonable fees, charges and disbursements of counsel to the Administrative
Agent (directly to such counsel if requested by the Administrative Agent) to the
extent invoiced prior to or on the Closing Date.

Without limiting the generality of the provisions of the last paragraph of
Section 9.03, for purposes of determining compliance with the conditions
specified in this Section 4.01, each Lender that has signed this Agreement shall
be deemed to have consented to, approved or accepted or to be satisfied with,
each document or other matter required thereunder to be consented to or approved
by or acceptable or satisfactory to a Lender unless the Administrative Agent
shall have received notice from such Lender prior to the proposed Closing Date
specifying its objection thereto.

ARTICLE V

REPRESENTATIONS AND WARRANTIES

The Company represents and warrants as follows to each Lender and the
Administrative Agent on and as of the Closing Date, each other day of the making
of a Borrowing and each other date on which the representations and warranties
in this Article are required to be made pursuant to the terms of this Agreement
or any other Loan Document:

5.01    Organization; Corporate Powers. The Company and each of its Subsidiaries
(a) is a corporation, limited liability company or partnership that is duly
organized, validly existing and in good standing under the laws of the
jurisdiction of its organization, (b) is duly qualified to do business as a
foreign entity and is in good standing under the laws of each jurisdiction in
which failure to be so qualified and in good standing could not reasonably be
expected to have a Material Adverse Effect, and (c) has all requisite power and
authority to own, operate and encumber its property and to conduct its business
as presently conducted and as proposed to be conducted.

 

59



--------------------------------------------------------------------------------

5.02    Authority, Execution and Delivery; Loan Documents.

(a)    Power and Authority. Each of the Loan Parties has the requisite power and
authority (i) to execute, deliver and perform each of the Loan Documents which
are to be executed by it as required by this Agreement and the other Loan
Documents and (ii) to file the Loan Documents which must be filed by it as
required by this Agreement, the other Loan Documents or otherwise with any
Governmental Authority.

(b)    Execution and Delivery. The execution, delivery, performance and filing,
as the case may be, of each of the Loan Documents as required by this Agreement
or otherwise and to which any Loan Party is party, and the consummation of the
transactions contemplated thereby, have been duly approved by the respective
boards of directors and, if necessary, the shareholders of the applicable Loan
Parties, and such approvals have not been rescinded.

(c)    Loan Documents. (i) Each of the Loan Documents to which the Company or
any of its Subsidiaries is a party has been duly executed, delivered or filed,
as the case may be, by it and constitutes its legal, valid and binding
obligation, enforceable against it in accordance with its terms (except as
enforceability may be limited by bankruptcy, insolvency, or similar laws
affecting the enforcement of creditors’ rights generally), is in full force and
effect and (ii) no material term or condition thereof has been amended, modified
or waived from the terms and conditions contained in the Loan Documents
delivered to the Administrative Agent pursuant to Section 4.01 without the prior
written consent of the Required Lenders, and the Company and its Subsidiaries
have, and, to the best of the Company’s and its Subsidiaries’ knowledge, all
other parties thereto have, performed and complied with all the terms,
provisions, agreements and conditions set forth therein and required to be
performed or complied with by such parties, and no unmatured default, default or
breach of any covenant by any such party exists thereunder.

5.03    No Conflict; Governmental Consents. The execution, delivery and
performance of each of the Loan Documents to which each of the Loan Parties is a
party do not and will not (a) conflict with the certificate or articles of
incorporation or by-laws of such Loan Party, (b) constitute a tortious
interference with any Contractual Obligation of any Person or conflict with,
result in a breach of or constitute (with or without notice or lapse of time or
both) a default under any Requirement of Law or Contractual Obligation of any
such Loan Party, or require termination of any Contractual Obligation,
(c) result in or require the creation or imposition of any Lien whatsoever upon
any of the property or assets of the Company or any of its Subsidiaries, other
than Liens permitted or created by the Loan Documents, or (d) require any
approval of any Loan Party’s Board of Directors or shareholders except such as
have been obtained. The execution, delivery and performance of each of the Loan
Documents to which the Company or any of its Subsidiaries is a party do not and
will not require any registration with, consent or approval of, or notice to, or
other action to, with or by any Governmental Authority, except for (a) the
filing of Uniform Commercial Code financing statements, filings with the United
States Copyright Office and/or the United States Patent and Trademark Office and
the recording of Mortgages pursuant to the Loan Documents (and any applicable
foreign equivalent filings or requirements) or (b) filings, consents or notices
which have been made, obtained or given, or which, if not made, obtained or
given, individually or in the aggregate could not reasonably be expected to have
a Material Adverse Effect.

 

60



--------------------------------------------------------------------------------

5.04    No Material Adverse Change. Since December 31, 2014, there has occurred
no change in the business, properties, condition (financial or otherwise),
performance or results of operations of the Company, any other Borrower or the
Company and its Subsidiaries taken as a whole, or any other event which has had
or could reasonably be expected to have a Material Adverse Effect.

5.05    Financial Statements.

(a)    Pro Forma Financials. The combined pro forma balance sheet, income
statements and statements of cash flow of the Company and its Subsidiaries,
copies of which have been delivered to the Administrative Agent on or before the
Closing Date, present on a pro forma basis the financial condition of the
Company and such Subsidiaries as of such date, and demonstrate that the Company
and its Subsidiaries can repay their debts and satisfy their other obligations
as and when due, and can comply with the requirements of this Agreement. The
projections and assumptions expressed in the pro forma financials referenced in
this Section 5.05(a) were prepared in good faith and represent management’s
opinion based on the information available to the Company at the time so
furnished and, since the preparation thereof, there has occurred no change in
the business, financial condition, operations, or prospects of the Company or
any of its Subsidiaries, or the Company and its Subsidiaries taken as a whole,
which has had or could reasonably be expected to have a Material Adverse Effect.

(b)    Audited Financial Statements. Complete and accurate copies of the audited
financial statements and the audit reports related thereto of the Company and
its consolidated Subsidiaries as at December 31, 2014 have been delivered to the
Administrative Agent and such financial statements were prepared in accordance
with generally accepted accounting principles in effect on the date such
statements were prepared and fairly present the consolidated financial condition
and operations of the Company and its Subsidiaries at such date and the
consolidated results of their operations for the period then ended.

(c)    Interim Financial Statements. Complete and accurate copies of the
unaudited financial statements of the Company and its consolidated Subsidiaries
as at March 31, 2015 have been delivered to the Administrative Agent and such
financial statements were prepared in accordance with generally accepted
accounting principles in effect on the date such statements were prepared and
fairly present the consolidated financial condition and operations of the
Company and its Subsidiaries at such date and the consolidated results of their
operations for the period then ended, subject to normal year-end audit
adjustments.

5.06    Payment of Taxes. All material tax returns and reports of the Company
and its Subsidiaries required to be filed have been timely (taking into account
any applicable extensions) filed, and all material taxes, assessments, fees and
other governmental charges thereupon and upon their respective property, assets,
income and franchises which are shown in such returns or reports to be due and
payable have been paid except those items which are being contested in good
faith and have been reserved for in accordance with Agreement Accounting
Principles. The Company has no knowledge of any proposed tax assessment against
it or any of its Subsidiaries that, if successfully imposed, will have a
Material Adverse Effect.

 

61



--------------------------------------------------------------------------------

5.07    Litigation; Loss Contingencies and Violations. Other than as identified
on Schedule 5.07, there is no action, suit, proceeding, arbitration or, to the
Company’s knowledge, investigation before or by any Governmental Authority or
private arbitrator pending or, to the Company’s knowledge, threatened against or
affecting the Company or any of its Subsidiaries or any property of any of them,
including, without limitation, any such actions, suits, proceedings,
arbitrations and investigations disclosed in the Company’s SEC Forms 10-K and
10-Q (the “Disclosed Litigation”), which (a) challenges the validity or the
enforceability of any material provision of the Loan Documents or (b) has or
could reasonably be expected to have a Material Adverse Effect. There is no
material loss contingency within the meaning of Agreement Accounting Principles
which has not been reflected in the consolidated financial statements of the
Company prepared and delivered pursuant to Section 6.01(a) for the fiscal period
during which such material loss contingency was incurred. Neither the Company
nor any of its Subsidiaries is (i) in violation of any applicable Requirements
of Law which violation could reasonably be expected to have a Material Adverse
Effect, or (ii) subject to or in default with respect to any final judgment,
writ, injunction, restraining order or order of any nature, decree, rule or
regulation of any court or Governmental Authority which could reasonably be
expected to have a Material Adverse Effect.

5.08    Subsidiaries. As of the date hereof, Schedule 5.08 to this Agreement
(a) contains a description of the corporate structure of the Company, its
Subsidiaries and any other Person in which the Company or any of its
Subsidiaries holds an Equity Interest; and (b) accurately sets forth (i) the
correct legal name, the jurisdiction of incorporation and the jurisdictions in
which each of the Company and the direct and indirect Subsidiaries of the
Company are qualified to transact business as a foreign corporation, (ii) the
authorized, issued and outstanding shares of each class of Capital Stock of each
of the Company’s Foreign Subsidiaries and the owners of such shares (both as of
the Closing Date and on a fully-diluted basis), and (iii) a summary of the
direct and indirect partnership, joint venture, or other Equity Interests, if
any, of the Company and each of its Subsidiaries in any Person. As of the date
hereof, except as disclosed on Schedule 5.08, none of the issued and outstanding
Capital Stock of the Company’s Foreign Subsidiaries is subject to any vesting,
redemption, or repurchase agreement, and there are no warrants or options
outstanding with respect to such Capital Stock. The outstanding Capital Stock of
each of the Company’s Subsidiaries is duly authorized, validly issued, fully
paid and nonassessable and is not Margin Stock.

5.09    ERISA. No Benefit Plan has incurred any material accumulated funding
deficiency (as defined in Sections 302(a)(2) of ERISA and 412(a) of the Code)
whether or not waived except as set forth on Schedule 5.09. Neither the Company
nor any member of the Controlled Group has incurred any material liability to
the PBGC which remains outstanding other than the payment of premiums. As of the
last day of the most recent prior plan year, the market value of assets under
each Benefit Plan, other than any Multiemployer Plan, was not by a material
amount less than the present value of benefit liabilities thereunder (determined
in accordance with the actuarial valuation assumptions described therein).
Neither the Company nor any member of the Controlled Group has (i) failed to
make a required contribution or payment to a Multiemployer Plan of a material
amount or (ii) incurred a material complete or partial withdrawal under
Section 4203 or Section 4205 of ERISA from a Multiemployer Plan. Neither the
Company nor any member of the Controlled Group has failed to make an installment
or any other payment of a material amount required under Section 412 of the Code
on or before

 

62



--------------------------------------------------------------------------------

the due date for such installment or other payment. Each Plan, Foreign Employee
Benefit Plan and Non-ERISA Commitment complies in all material respects in form,
and has been administered in all material respects in accordance with its terms
and in accordance with all applicable laws and regulations, including but not
limited to ERISA and the Code. There have been no and there is no prohibited
transaction described in Sections 406 of ERISA or 4975 of the Code with respect
to any Plan for which a statutory or administrative exemption does not exist
which could reasonably be expected to subject the Company or any of its
Subsidiaries to material liability. Neither the Company nor any member of the
Controlled Group has taken or failed to take any action which would constitute
or result in a Termination Event, which action or inaction could reasonably be
expected to subject the Company or any of its Subsidiaries to material
liability. Neither the Company nor any member of the Controlled Group is subject
to any material liability under, or has any potential material liability under,
Section 4063, 4064, 4069, 4204 or 4212(c) of ERISA. The present value of the
aggregate liabilities to provide all of the accrued benefits under any Foreign
Pension Plan do not exceed the current fair market value of the assets held in
trust or other funding vehicle for such plan by a material amount except as set
forth on Schedule 5.09. With respect to any Foreign Employee Benefit Plan other
than a Foreign Pension Plan, reasonable reserves have been established in
accordance with prudent business practice or where required by ordinary
accounting practices in the jurisdiction in which such plan is maintained.
Except as set forth on Schedule 5.09, neither the Company nor any other member
of the Controlled Group has taken or failed to take any action, nor has any
event occurred, with respect to any “employee benefit plan” (as defined in
Section 3(3) of ERISA) which action, inaction or event could reasonably be
expected to subject the Company or any of its Subsidiaries to material
liability. For purposes of this Section 5.09, “material” means any amount,
noncompliance or other basis for liability which could reasonably be expected to
subject the Company or any of its Subsidiaries to liability, individually or in
the aggregate with each other basis for liability under this Section 5.09, in
excess of $20,000,000.

5.10    Accuracy of Information. The information, exhibits and reports furnished
by or on behalf of the Company and any of its Subsidiaries to the Administrative
Agent or to any Lender in connection with the negotiation of, or compliance
with, the Loan Documents, the representations and warranties of the Company and
its Subsidiaries contained in the Loan Documents, and all certificates and
documents delivered to the Administrative Agent and the Lenders pursuant to the
terms thereof, taken as a whole, do not contain as of the date furnished any
untrue statement of a material fact or omit to state a material fact necessary
in order to make the statements contained herein or therein, in light of the
circumstances under which they were made, not misleading.

5.11    Securities Activities. Neither the Company nor any of its Subsidiaries
is engaged principally, or as one of its important activities, in the business
of extending credit for the purpose of purchasing or carrying Margin Stock.
Margin Stock constitutes less than 25% of the value of those assets of the
Company and its Subsidiaries which are subject to any limitation on sale,
pledge, or other restriction hereunder.

5.12    Material Agreements. Neither the Company nor any of its Subsidiaries is
a party to any Contractual Obligation or subject to any charter or other
corporate restriction which individually or in the aggregate has had or could
reasonably be expected to have a Material Adverse Effect. Neither the Company
nor any of its Subsidiaries has received notice or has

 

63



--------------------------------------------------------------------------------

knowledge that (a) it is in default in the performance, observance or
fulfillment of any of the obligations, covenants or conditions contained in any
Contractual Obligation applicable to it, or (b) any condition exists which, with
the giving of notice or the lapse of time or both, would constitute a default
with respect to any such Contractual Obligation, in each case, except where such
default or defaults, if any, individually or in the aggregate could not
reasonably be expected to have a Material Adverse Effect.

5.13    Compliance with Laws. The Company and its Subsidiaries are in compliance
with all Requirements of Law applicable to them and their respective businesses,
in each case where the failure to so comply individually or in the aggregate
could reasonably be expected to have a Material Adverse Effect.

5.14    Assets and Properties. The Company and each of its Subsidiaries has good
and marketable title to all of its material assets and properties (tangible and
intangible, real or personal) owned by it or a valid leasehold interest in all
of its material leased assets (except insofar as marketability may be limited by
any laws or regulations of any Governmental Authority affecting such assets),
and all such assets and property are free and clear of all Liens, except Liens
permitted under Section 7.03. Substantially all of the assets and properties
owned by, leased to or used by the Company and/or each such Subsidiary of the
Company are in adequate operating condition and repair, ordinary wear and tear
excepted. Neither this Agreement nor any other Loan Document, nor any
transaction contemplated under any such agreement, will affect any right, title
or interest of the Company or such Subsidiary in and to any of such assets in a
manner that could reasonably be expected to have a Material Adverse Effect. The
information provided to the Collateral Agent and the Lenders with respect to
each Mortgaged Property is true and correct in all material respects; provided
that any information with respect to flood due diligence and flood insurance
compliance shall be true and correct in all respects.

5.15    Statutory Indebtedness Restrictions. Neither the Company nor any of its
Subsidiaries is subject to regulation under the Federal Power Act, the
Investment Company Act of 1940, or any other foreign, federal or state statute
or regulation which limits its ability to incur indebtedness or its ability to
consummate the transactions contemplated hereby.

5.16    Insurance. The insurance policies and programs in effect with respect to
the respective properties, assets, liabilities and business of the Company and
its Subsidiaries reflect coverage that is reasonably consistent with prudent
industry practice.

5.17    Environmental Matters.

(a)    Environmental Representations. Except as disclosed on Schedule 5.17 to
this Agreement:

(i)    the operations of the Company and its Subsidiaries comply in all material
respects with Environmental, Health or Safety Requirements of Law;

(ii)    the Company and its Subsidiaries have all material permits, licenses or
other authorizations required under Environmental, Health or Safety Requirements
of Law and are in material compliance with such permits;

 

64



--------------------------------------------------------------------------------

(iii)    neither the Company, any of its Subsidiaries nor any of their
respective present property or operations, or, to the Company’s or any of its
Subsidiaries’ knowledge, any of their respective past property or operations,
are subject to or the subject of, any investigation known to the Company or any
of its Subsidiaries, any judicial or administrative proceeding, order, judgment,
decree, settlement or other agreement respecting: (A) any material violation of
Environmental, Health or Safety Requirements of Law; (B) any remedial action; or
(C) any material claims or liabilities arising from the Release or threatened
Release of a Contaminant into the environment;

(iv)    there is not now, nor to the Company’s or any of its Subsidiaries’
knowledge has there ever been, on or in the property of the Company or any of
its Subsidiaries any landfill, waste pile, underground storage tanks,
aboveground storage tanks, surface impoundment or hazardous waste storage
facility of any kind, any polychlorinated biphenyls (PCBs) used in hydraulic
oils, electric transformers or other equipment, or any asbestos containing
material; and

(v)    neither the Company nor any of its Subsidiaries has any material
Contingent Obligation in connection with any Release or threatened Release of a
Contaminant into the environment.

(b)    Materiality. For purposes of this Section 5.17 “material” means any
noncompliance or basis for liability which could reasonably be likely to subject
the Company or any of its Subsidiaries to liability, individually or in the
aggregate, in excess of $20,000,000.

5.18    Benefits. Each of the Company and its Subsidiaries will benefit from the
financing arrangement established by this Agreement. The Administrative Agent
and the Lenders have stated and the Company acknowledges that, but for the
agreement by each of the Subsidiary Guarantors to execute and deliver the
Subsidiary Guaranty and any relevant Security Instrument, the Administrative
Agent and the Lenders would not have made available the credit facilities
established hereby on the terms set forth herein.

5.19    Solvency. The Company and its Subsidiaries taken as a whole are Solvent.

5.20    OFAC. No Loan Party, nor, to the knowledge of any Loan Party, any
Related Party, (a) is currently the subject of any Sanctions, (b) is located,
organized or residing in any Designated Jurisdiction, or (c) is or has been
(within the previous five (5) years) engaged in any transaction with any Person
who is now or was then the subject of Sanctions or who is located, organized or
residing in any Designated Jurisdiction. No Loan, nor the proceeds from any
Loan, has been used, directly or indirectly, to lend, contribute, provide or has
otherwise made available to fund any activity or business in any Designated
Jurisdiction or to fund any activity or business of any Person located,
organized or residing in any Designated Jurisdiction or who is the subject of
any Sanctions, or in any other manner that will result in any violation by any
Person (including any Lender, any Arranger or the Administrative Agent) of
Sanctions.

5.21    PATRIOT Act. Each of the Loan Parties and their respective Subsidiaries
are in compliance, in all material respects, with (a) the Trading with the Enemy
Act, as amended, and each of the foreign assets control regulations of the
United States Treasury Department (31 CFR Subtitle B, Chapter V, as amended) and
any other enabling legislation or executive order relating thereto and (b) the
Act.

 

65



--------------------------------------------------------------------------------

5.22    Senior Indebtedness. The Obligations are “Designated Senior Debt”,
“Senior Debt”, “Senior Indebtedness”, “Guarantor Senior Debt” or “Senior
Financing” (or any comparable term) under, and as defined in, any indenture,
instrument or document governing any Indebtedness of any Loan Party subordinated
to the Obligations.

5.23    Anti-Corruption Laws. The Company and its Subsidiaries have conducted
their businesses in compliance with the United States Foreign Corrupt Practices
Act of 1977, the UK Bribery Act 2010, and other similar anti-corruption
legislation in other jurisdictions and have instituted and maintained policies
and procedures designed to promote and achieve compliance with such laws.

5.24    Not an EEA Financial Institution. Neither the Borrower nor any Guarantor
is an EEA Financial Institution.

5.25    Security Instruments.

(a)    The security interests created in favor of the Collateral Agent for the
benefit of the Secured Creditors under the U.S. Security Agreement constitute
first priority perfected security interests (subject to Liens permitted by
Section 7.03) in the U.S. Collateral referred to therein to the extent that the
laws of the United States or any State thereof govern the creation and
perfection of any such security interests, and such U.S. Collateral is subject
to no Lien of any other Person. Except for filings and actions contemplated
hereby and by the U.S. Security Agreement, no consents, filings or recordings
are required under the laws of the United States or any State thereof in order
to perfect, and/or maintain the perfection and priority of, the security
interests purported to be created by the U.S. Security Agreement.

(b)    The security interests created in favor of the Collateral Agent for the
benefit of the Administrative Agent under each Dutch Security Agreement
constitute first priority perfected security interests (subject to Liens
permitted by Section 7.03) in the respective Dutch Collateral referred to
therein to the extent that the laws of The Netherlands govern the creation and
perfection of any such security interests, and (except as permitted by
Section 7.03) such Dutch Collateral is subject to no Lien of any other Person.
Except for filings and actions contemplated hereby and by the Dutch Security
Agreement, no consents, filings or recordings are required under the laws of The
Netherlands in order to perfect, and/or maintain the perfection and priority of,
the security interests purported to be created by any Dutch Security Agreement.

(c)    The security interests created in favor of the Collateral Agent for the
benefit of the Administrative Agent under each Curaçao Security Agreement
constitute first priority perfected security interests (subject to Liens
permitted by Section 7.03) in the respective Curaçao Collateral referred to
therein to the extent that the laws of Curaçao govern the creation and
perfection of any such security interests, and such Curaçao Collateral is
subject to no Lien of any other Person (except as permitted by Section 7.03).
Except for filings and actions contemplated hereby and by the Curaçao Security
Agreement, no consents, filings or recordings are required under the laws of
Curaçao in order to perfect, and/or maintain the perfection and priority of, the
security interests purported to be created by any Curaçao Security Agreement.

 

66



--------------------------------------------------------------------------------

(d)    The security interests created in favor of the Collateral Agent for the
benefit of the Administrative Agent under each UK Security Agreement constitute,
subject to the filings and actions contemplated in the next sentence below,
first priority perfected security interests (subject to Liens permitted by
Section 7.03) in the respective UK Collateral referred to therein to the extent
that the laws of England govern the creation and perfection of any such security
interests, and such UK Collateral is subject to no Lien of any other Person
(subject to Liens permitted by Section 7.03). Except for filings and actions
contemplated hereby and by the UK Security Agreement, no consents, filings or
recordings are required with any court or other authority in England under the
laws of England in order to perfect, and/or maintain the perfection and priority
of, the security interests purported to be created by any UK Security Agreement.

5.26    Regulation H. No Mortgaged Property is a Flood Hazard Property unless
the Collateral Agent shall have received the following: (a) the applicable Loan
Party’s written acknowledgment of receipt of written notification from the
Collateral Agent (i) as to the fact that such Mortgaged Property is a Flood
Hazard Property, (ii) as to whether the community in which each such Flood
Hazard Property is located is participating in the National Flood Insurance
Program and (iii) such other flood hazard determination forms, notices and
confirmations thereof as requested by the Collateral Agent and (b) copies of
insurance policies or certificates of insurance of the applicable Loan Party
evidencing flood insurance reasonably satisfactory to the Collateral Agent and
naming the Collateral Agent as loss payee on behalf of the Lenders. All flood
hazard insurance policies required hereunder have been obtained and remain in
full force and effect, and the premiums thereon have been paid in full.

5.27    Labor Disputes. Except as, individually or in the aggregate, would not
reasonably be expected to have a Material Adverse Effect (a) there are no
strikes, lockouts or slowdowns against the Company or any of its Subsidiaries
pending or, to the knowledge of the Company or any of its Subsidiaries,
threatened and (b) the hours worked by and payments made to employees of the
Company and its Subsidiaries have not been in violation of the Fair Labor
Standards Act or any other applicable Requirements of Law dealing with such
matters.

ARTICLE VI

AFFIRMATIVE COVENANTS

The Company covenants and agrees that on and after the Closing Date, so long as
any Lender shall have any Commitment hereunder or any Loan or other Obligation
hereunder shall remain unpaid or unsatisfied (other than contingent Obligations
to the extent no claim giving rise thereto has been asserted), unless the
Required Lenders shall otherwise give prior written consent:

6.01    Financial Report. The Company shall furnish to the Administrative Agent
(for delivery to each of the Lenders, except in respect of the reports described
under clause (g) below):

(a)    Quarterly Reports. As soon as practicable and in any event within
forty-five (45) days after the end of each of (i) the first three quarterly
periods of each of its fiscal years, the consolidated balance sheet of the
Company and its Subsidiaries as at the end of such period

 

67



--------------------------------------------------------------------------------

and the related consolidated statements of income and cash flows of the Company
and its Subsidiaries for such fiscal quarter and for the period from the
beginning of the then-current fiscal year to the end of such fiscal quarter,
certified by a Financial Officer of the Company on behalf of the Company and its
Subsidiaries as fairly presenting the consolidated financial position of the
Company and its Subsidiaries as at the dates indicated and the results of their
operations and cash flows for the periods indicated in accordance with Agreement
Accounting Principles, subject to normal year-end audit adjustments and the
absence of footnotes and (ii) each quarterly period of its fiscal year, a report
relating to the asbestos litigation described in Schedule 5.17, and any other
Product Liability Events, for such quarter, such report being in form and
substance satisfactory to the Administrative Agent and in any event describing
(x) any final judgments or orders (whether monetary or non-monetary) entered
against the Company or any Subsidiary and (y) any settlements for the payment of
money entered into by the Company or any Subsidiary.

(b)    Annual Reports. As soon as practicable, and in any event within ninety
(90) days after the end of each fiscal year, (i) the consolidated balance sheet
of the Company and its Subsidiaries as at the end of such fiscal year and the
related consolidated statements of income, stockholders’ equity and cash flows
of the Company and its Subsidiaries for such fiscal year, and in comparative
form the corresponding figures for the previous fiscal year along with
consolidating schedules in form and substance sufficient to calculate the
financial covenants set forth in Section 7.18 and (ii) an audit report on the
consolidated financial statements (but not the consolidating financial
statements or schedules) listed in clause (i) hereof of independent certified
public accountants of recognized national standing, which audit report shall be
unqualified and shall state that such financial statements fairly present the
consolidated financial position of the Company and its Subsidiaries as at the
dates indicated and the results of their operations and cash flows for the
periods indicated in conformity with Agreement Accounting Principles and that
the examination by such accountants in connection with such consolidated
financial statements has been made in accordance with generally accepted
auditing standards. The deliveries made pursuant to this clause (ii) shall be
accompanied by (x) any management letter prepared by the above-referenced
accountants, and (y) a certificate of such accountants that, in the course of
their examination necessary for their certification of the foregoing, they have
obtained no knowledge of any Default or Event of Default, or if, in the opinion
of such accountants, any Default or Event of Default shall exist, stating the
nature and status thereof.

(c)    Officer’s Certificate. Together with each delivery of any financial
statement (i) pursuant to clauses (i) or (ii) of Section 6.01(a), an Officer’s
Certificate of the Company, substantially in the form of Exhibit E attached
hereto and made a part hereof, stating that as of the date of such Officer’s
Certificate no Default or Event of Default exists, or if any Default or Event of
Default exists, stating the nature and status thereof and (ii) pursuant to
clauses (a) and (b) of this Section 6.01, a Compliance Certificate signed by a
Responsible Officer, which demonstrates compliance with the tests contained in
Section 7.18, and which calculates the Applicable Rate.

(d)    Budgets; Business Plans; Financial Projections. As soon as practicable
and in any event not later than ninety (90) days after the beginning of each
fiscal year commencing with the

 

68



--------------------------------------------------------------------------------

fiscal year beginning January 1, 2016, a copy of the plan and forecast
(including a projected balance sheet, income statement and a statement of cash
flow) of the Company and its Subsidiaries for the upcoming three (3) fiscal
years prepared in such detail as shall be reasonably satisfactory to the
Administrative Agent.

(e)    Monthly Operating Reports. On September 15, 2017 and thereafter on the
15th day of each calendar month (i) a 13-week cash flow forecast, including a
roll-forward of receivables and payables; (ii) a work-in-progress report with
respect to each contract with a value in excess of $200,000,000 (or, if greater,
at least 80% coverage of backlog); provided that such report must also include
such information in respect of all projects that have cost plus profit in excess
of billings balances in excess of $20,000,000; (iii) a report on (A) new
contracts awarded with individual values in excess of $20,000,000 and (B) the
new contract awards pipeline with respect to contracts with an individual value
in excess of $20,000,000, in each case, including estimated letter of credit and
bonding requirements for such contracts (iv) a progress report on the
implementation of cost reduction measures by the Company; and (v) integrated
financial projections for the period from such date of delivery to October 31,
2018 including cash flow projections on all projects with a contract price of
$300,000,000 or more, in each case, in form and detail reasonably acceptable to
the Administrative Agent.

(f)    Weekly Operating Reports. By close of business (i) on Wednesday of each
week after September 15, 2017 a cash flow variance analysis for the preceding
week with reasonably detailed explanations of variances in excess of 10%; and
(ii) August 16, 2017 and thereafter on Wednesday of each week, a report
detailing calculations of Minimum Availability, Excess Cash, Restricted Cash,
Unrestricted Cash, Restricted Joint Venture Cash, Unrestricted Joint Venture
Cash and Prepayment Proceeds (NPA Notes) Cash for each Business Day of the
preceding week, in each case in form and detail reasonably acceptable to the
Administrative Agent.

(g)    Intercompany Transaction Reports. Within 60 days of the calendar month
ending July 31, 2017, and thereafter within 30 days of the end of each calendar
month, a report detailing (i) each loan advanced during such calendar month by a
Collateral Loan Party to a Non-Collateral Loan Party (including the name of the
creditor and debtor of each such loan and the outstanding balance thereof) and
the aggregate balance of all such loans (including any such loans advanced in a
prior month which remained outstanding as of such date) and (ii) each
Disposition by a Collateral Loan Party to a Non-Collateral Loan Party involving
assets with an aggregate value of $2,500,000 or greater (including the name of
the buyer and the seller, a description in reasonable detail of the assets
subject to such Disposition and a description of the consideration received by
the seller for such Disposition).

6.02    Notices. The Company shall:

(a)    Notice of Default. Promptly upon any of the chief executive officer,
chief operating officer, chief financial officer, treasurer, controller, chief
legal officer or general counsel of the Company obtaining knowledge (i) of any
condition or event which constitutes a Default or Event of Default, or becoming
aware that any Lender or Administrative Agent has given any written notice with
respect to a claimed Default or Event of Default under this Agreement, or
(ii) that any Person has given any written notice to the Company or any
Subsidiary of the Company or taken any other action with respect to a claimed
default or event

 

69



--------------------------------------------------------------------------------

or condition of the type referred to in Section 8.01(e), or (iii) that any other
development, financial or otherwise, which could reasonably be expected to have
a Material Adverse Effect has occurred, the Company shall deliver to the
Administrative Agent and the Lenders an Officer’s Certificate specifying (A) the
nature and period of existence of any such claimed default, Default, Event of
Default, condition or event, (B) the notice given or action taken by such Person
in connection therewith, and (C) what action the Company has taken, is taking
and proposes to take with respect thereto.

(b)    Lawsuits.

(i)    Promptly upon the Company obtaining knowledge of the institution of, or
written threat of, any action, suit, proceeding, governmental investigation or
arbitration, by or before any Governmental Authority, against or affecting the
Company or any of its Subsidiaries or any property of the Company or any of its
Subsidiaries not previously disclosed pursuant to Section 5.07, which action,
suit, proceeding, governmental investigation or arbitration exposes, or in the
case of multiple actions, suits, proceedings, governmental investigations or
arbitrations arising out of the same general allegations or circumstances which
expose, in the Company’s reasonable judgment, the Company and/or any of its
Subsidiaries to liability in an amount aggregating $25,000,000 or more, give
written notice thereof to the Administrative Agent and the Lenders and provide
such other information as may be reasonably available to enable each Lender and
the Administrative Agent and its counsel to evaluate such matters; and

(ii)    Promptly upon the Company or any of its Subsidiaries obtaining knowledge
of any material adverse developments with respect to any of the Disclosed
Litigation, which Disclosed Litigation exposes, in the Company’s reasonable
judgment, the Company and/or any of its Subsidiaries to liability in an amount
aggregating $10,000,000 or more, give written notice thereof to the
Administrative Agent and the Lenders and provide such other information as may
be reasonably available to enable each Lender and the Administrative Agent and
its counsel to evaluate such matters; and

(iii)    In addition to the requirements set forth in Sections 6.02(b)(i) and
(ii), upon request of the Administrative Agent or the Required Lenders, promptly
give written notice of the status of any Disclosed Litigation or any action,
suit, proceeding, governmental investigation or arbitration covered by a report
delivered pursuant to clause (i) above and provide such other information as may
be reasonably available to it that would not jeopardize any attorney-client
privilege by disclosure to the Lenders to enable each Lender and the
Administrative Agent and its counsel to evaluate such matters.

(c)    ERISA Notices. Deliver or cause to be delivered to the Administrative
Agent and the Lenders, at the Company’s expense, the following information and
notices as soon as reasonably possible, and in any event:

(i)    (a) within ten (10) Business Days after the Company obtains knowledge
that a Termination Event has occurred, a written statement of a Financial
Officer of the Company describing such Termination Event and the action, if any,
which the Company has taken, is taking or proposes to take with respect thereto,
and when known, any action

 

70



--------------------------------------------------------------------------------

taken or threatened by the IRS, DOL or PBGC with respect thereto and (b) within
ten (10) Business Days after any member of the Controlled Group obtains
knowledge that a Termination Event has occurred which could reasonably be
expected to subject the Company or any of its Subsidiaries to liability in
excess of $5,000,000, a written statement of a Financial Officer or designee of
the Company describing such Termination Event and the action, if any, which the
member of the Controlled Group has taken, is taking or proposes to take with
respect thereto, and when known, any action taken or threatened by the IRS, DOL
or PBGC with respect thereto;

(ii)    within ten (10) Business Days after the filing of any funding waiver
request with the IRS, a copy of such funding waiver request and thereafter all
communications received by the Company or a member of the Controlled Group with
respect to such request within ten (10) Business Days such communication is
received; and

(iii)    within ten (10) Business Days after the Company or any member of the
Controlled Group knows or has reason to know that (a) a Multiemployer Plan has
been terminated, (b) the administrator or plan sponsor of a Multiemployer Plan
intends to terminate a Multiemployer Plan, or (c) the PBGC has instituted or
will institute proceedings under Section 4042 of ERISA to terminate a
Multiemployer Plan, a notice describing such matter.

For purposes of this Section 6.01(c), the Company, any of its Subsidiaries and
any member of the Controlled Group shall be deemed to know all facts known by
the administrator of any Plan of which the Company or any member of the
Controlled Group or such Subsidiary is the plan sponsor.

(d)    Other Indebtedness. Deliver to the Administrative Agent (i) a copy of
each regular report, notice or communication regarding potential or actual
defaults or amortization events (including any accompanying officer’s
certificate) delivered by or on behalf of the Company to the holders of Material
Indebtedness pursuant to the terms of the agreements governing such Material
Indebtedness, such delivery to be made at the same time and by the same means as
such notice of default is delivered to such holders, and (ii) a copy of each
notice or other communication received by the Company from the holders of
Material Indebtedness regarding potential or actual defaults pursuant to the
terms of such Material Indebtedness, such delivery to be made promptly after
such notice or other communication is received by the Company or any of its
Subsidiaries.

(e)    Other Reports. Deliver or cause to be delivered to the Administrative
Agent and the Lenders copies of (i) all financial statements, reports and
notices, if any, sent or made available generally by the Company to their
securities holders or filed with the SEC by the Company, (ii) all press releases
made available generally by the Company or any of the Company’s Subsidiaries to
the public concerning material developments in the business of the Company or
any such Subsidiary and (iii) all notifications received from the SEC by the
Company or its Subsidiaries pursuant to the Securities Exchange Act of 1934 and
the rules promulgated thereunder.

 

71



--------------------------------------------------------------------------------

(f)    Environmental Notices. As soon as possible and in any event within ten
(10) days after receipt by the Company, deliver to the Administrative Agent and
the Lenders a copy of (i) any notice or claim to the effect that the Company or
any of its Subsidiaries is or may be liable to any Person as a result of the
Release by the Company, any of its Subsidiaries, or any other Person of any
Contaminant into the environment, and (ii) any notice alleging any violation of
any Environmental, Health or Safety Requirements of Law by the Company or any of
its Subsidiaries if, in either case, such notice or claim relates to an event
which could reasonably be expected to subject the Company and its Subsidiaries
to liability individually or in the aggregate in excess of $5,000,000.

(g)    Mandatory Prepayments. Promptly notify the Administrative Agent and the
Lenders of the (i) occurrence of any Disposition of property or assets for which
the Borrower is required to make a mandatory prepayment pursuant to
Section 2.03(b)(i), (ii) incurrence or issuance of any Indebtedness for which
the Borrower is required to make a mandatory prepayment pursuant to
Section 2.03(b)(ii), (iii) occurrence of any sale of Capital Stock for which the
Borrower is required to make a mandatory prepayment pursuant to
Section 2.03(b)(iii) and (iv) the receipt of any Net Insurance/Condemnation
Proceeds in respect of which the Borrowers may be required to make a mandatory
prepayment pursuant to Section 2.03(b)(v).

(h)    Notice under Note Purchase Agreements. Promptly after the delivery
thereof, deliver or provide to the Administrative Agent and the Lenders, to the
extent not provided hereunder, all reports, documents and other information
delivered pursuant to the Financing Agreements (as defined in the Note Purchase
Agreements as of the Amendment No. 5 Closing Date).

(i)    Other Information. Promptly upon receiving a request therefor from the
Administrative Agent (acting on its own behalf or at the request of any Lender),
prepare and deliver to the Administrative Agent and the Lenders such other
information with respect to the Company, any of its Subsidiaries (including
information necessary to conduct flood due diligence and flood insurance
compliance), as from time to time may be reasonably requested by the
Administrative Agent or any Lender (through a request to the Administrative
Agent).

Documents required to be delivered pursuant to Section 6.01(a) or (b) or
Section 6.02(e)(i) or (iii) (to the extent any such documents are included in
materials otherwise filed with the SEC) may be delivered electronically and if
so delivered, shall be deemed to have been delivered on the date (i) on which
the Company posts such documents, or provides a link thereto on the Company’s
website on the Internet at the website address listed on Schedule 10.02; or
(ii) on which such documents are posted on the Company’s behalf on an Internet
or intranet website, if any, to which each Lender and the Administrative Agent
have access (whether a commercial, third-party website or whether sponsored by
the Administrative Agent); provided that: (i) the Company shall deliver paper
copies of such documents to the Administrative Agent or any Lender upon its
request to the Company to deliver such paper copies until a written request to
cease delivering paper copies is given by the Administrative Agent or such
Lender and (ii) the Company shall notify the Administrative Agent and each
Lender (by facsimile or electronic mail) of the posting of any such documents
and provide to the Administrative Agent by electronic mail electronic versions
(i.e., soft copies) of such documents. The Administrative Agent shall have no
obligation to request the delivery of or to maintain paper

 

72



--------------------------------------------------------------------------------

copies of the documents referred to above, and in any event shall have no
responsibility to monitor compliance by the Company with any such request by a
Lender for delivery, and each Lender shall be solely responsible for requesting
delivery to it or maintaining its copies of such documents.

The Borrower hereby acknowledges that (a) the Administrative Agent and/or the
Arrangers may, but shall not be obligated to, make available to the Lenders
materials and/or information provided by or on behalf of the Borrower hereunder
(collectively, “Borrower Materials”) by posting the Borrower Materials on
DebtDomain, IntraLinks, Syndtrak or another similar electronic system (the
“Platform”) and (b) certain of the Lenders (each, a “Public Lender”) may have
personnel who do not wish to receive material non-public information with
respect to the Borrower or its Affiliates, or the respective securities of any
of the foregoing, and who may be engaged in investment and other market-related
activities with respect to such Persons’ securities. The Borrower hereby agrees
that (w) all Borrower Materials that are to be made available to Public Lenders
shall be clearly and conspicuously marked “PUBLIC” which, at a minimum, shall
mean that the word “PUBLIC” shall appear prominently on the first page thereof;
(x) by marking Borrower Materials “PUBLIC,” the Borrower shall be deemed to have
authorized the Administrative Agent, the Arrangers and the Lenders to treat such
Borrower Materials as not containing any material non-public information with
respect to the Borrower or their respective securities for purposes of United
States Federal and state securities laws (provided, however, that to the extent
such Borrower Materials constitute Information, they shall be treated as set
forth in Section 10.07); (y) all Borrower Materials marked “PUBLIC” are
permitted to be made available through a portion of the Platform designated
“Public Side Information;” and (z) the Administrative Agent and the Arrangers
shall be entitled to treat any Borrower Materials that are not marked “PUBLIC”
as being suitable only for posting on a portion of the Platform not designated
“Public Side Information.” Notwithstanding the foregoing, the Borrower shall not
be under any obligation to mark any Borrower Materials “PUBLIC.”

6.03    Existence, Etc. The Company shall and, except as permitted pursuant to
Section 7.08, shall cause each of its Subsidiaries to, at all times maintain its
existence and preserve and keep, or cause to be preserved and kept, in full
force and effect its rights and franchises material to its businesses.

6.04    Corporate Powers; Conduct of Business. The Company shall, and shall
cause each of its Subsidiaries to, qualify and remain qualified to do business
in each jurisdiction in which the nature of its business requires it to be so
qualified and where the failure to be so qualified will have or could reasonably
be expected to have a Material Adverse Effect. The Company will, and will cause
each Subsidiary to, carry on and conduct its business in substantially the same
manner and in substantially the same fields of enterprise as it is presently
conducted.

6.05    Compliance with Laws, Etc. The Company shall, and shall cause its
Subsidiaries to, (a) comply with all Requirements of Law and all restrictive
covenants affecting such Person or the business, properties, assets or
operations of such Person, and (b) obtain as needed all permits necessary for
its operations and maintain such permits in good standing unless failure to
comply or obtain such permits could not reasonably be expected to have a
Material Adverse Effect.

 

73



--------------------------------------------------------------------------------

6.06    Payment of Taxes and Claims; Tax Consolidation. The Company shall pay,
and cause each of its Subsidiaries to pay, (a) all material taxes, assessments
and other governmental charges imposed upon it or on any of its properties or
assets or in respect of any of its franchises, business, income or property
before any penalty or interest accrues thereon, and (b) all claims (including,
without limitation, claims for labor, services, materials and supplies) for sums
which have become due and payable and which by law have or may become a Lien
(other than a Lien permitted by Section 7.03) upon any of the Company’s or such
Subsidiary’s property or assets, prior to the time when any penalty or fine
shall be incurred with respect thereto; provided, however, that no such taxes,
assessments and governmental charges referred to in clause (a) above or claims
referred to in clause (b) above (and interest, penalties or fines relating
thereto) need be paid if being contested in good faith by appropriate
proceedings diligently instituted and conducted and if such reserve or other
appropriate provision, if any, as shall be required in conformity with Agreement
Accounting Principles shall have been made therefor.

6.07    Insurance. (a) The Company shall maintain for itself and its
Subsidiaries, or shall cause each of its Subsidiaries to maintain in full force
and effect, insurance policies and programs, with such deductibles or
self-insurance amounts as reflect coverage that is reasonably consistent with
prudent industry practice as determined by the Company, and (b) the Company and
the applicable Loan Party shall, without limiting the foregoing, at all times,
(i) maintain, if available, fully paid flood hazard insurance with respect to
each Mortgaged Property containing a Building (as defined in Section 208.25 of
Regulation H of the FRB) that is located in a special flood hazard area, as
designated by the Federal Emergency Management Agency of the United States
Department of Homeland Security (“FEMA”), on such terms and in such amounts as
required by The National Flood Insurance Reform Act of 1994 or as otherwise
reasonably required by the Collateral Agent, (ii) upon request, furnish to the
Collateral Agent evidence of the renewal of all such policies, and (iii) furnish
to the Collateral Agent written notice of any redesignation by FEMA of any such
Building into or out of a special flood hazard area promptly upon obtaining
knowledge of such redesignation. Additionally, the Company shall deliver to the
Collateral Agent (x) standard flood hazard determination forms and (y) if any
Mortgaged Property is located in a special flood hazard area (A) notices to (and
confirmations of receipt by) such Loan Party as to the existence of a special
flood hazard and, if applicable, the unavailability of flood hazard insurance
under the National Flood Insurance Program and (B) evidence of applicable flood
insurance, if available, in each case in such form, on such terms and in such
amounts as required by The National Flood Insurance Reform Act of 1994 or as
otherwise required by the Collateral Agent. The Loan Parties shall deliver to
the Collateral Agent at the Collateral Agent’s request an Authorization to Share
Insurance Information.

6.08    Inspection of Property; Books and Records; Discussions. The Company
shall permit and cause each of its Subsidiaries to permit, any authorized
representative(s) designated by either the Administrative Agent or any Lender to
visit and inspect any of the properties of the Company or any of its
Subsidiaries, to examine their respective financial and accounting records and
other material data relating to their respective businesses or the transactions
contemplated hereby (including, without limitation, in connection with
environmental compliance, hazard or liability), and to discuss their affairs,
finances and accounts with their officers and independent

 

74



--------------------------------------------------------------------------------

certified public accountants, all upon reasonable notice and at such reasonable
times during normal business hours, as often as may be reasonably requested
(provided that an officer of the Company or any of its Subsidiaries may, if it
so desires, be present at and participate in any such discussion). The Company
shall keep and maintain, and cause each of its Subsidiaries to keep and
maintain, in all material respects, proper books of record and account in which
entries in conformity with Agreement Accounting Principles shall be made of all
dealings and transactions in relation to their respective businesses and
activities. Upon the Administrative Agent’s request, the Company shall turn over
copies of any such records to the Administrative Agent or its representatives.

6.09    ERISA Compliance. The Company shall, and shall cause each of its
Subsidiaries to, establish, maintain and operate all Plans to comply in all
material respects with the provisions of ERISA and shall operate all Plans to
comply in all material respects with the applicable provisions of the Code, all
other applicable laws, and the regulations and interpretations thereunder and
the respective requirements of the governing documents for such Plans, except
for any noncompliance which, individually or in the aggregate, could not
reasonably be expected to subject the Company or any of its Subsidiaries to
liability, individually or in the aggregate, in excess of $25,000,000 or except
as set forth on Schedule 5.09.

6.10    Maintenance of Property. The Company shall cause all property used or
useful in the conduct of its business or the business of any Subsidiary to be
maintained and kept in good condition, repair and working order and supplied
with all necessary equipment and shall cause to be made all necessary repairs,
renewals, replacements, betterments and improvements thereof, all as in the
judgment of the Company may be necessary so that the business carried on in
connection therewith may be properly and advantageously conducted at all times;
provided, however, that nothing in this Section 6.10 shall prevent the Company
or any of its Subsidiaries from discontinuing the operation or maintenance of
any of such property if such discontinuance is, in the judgment of the Company,
desirable in the conduct of its business or the business of any Subsidiary and
not disadvantageous in any material respect to the Administrative Agent or the
Lenders.

6.11    Environmental Compliance. The Company and its Subsidiaries shall comply
with all Environmental, Health or Safety Requirements of Law, except where
noncompliance will not have or is not reasonably likely to subject the Company
or any of its Subsidiaries to liability, individually or in the aggregate, in
excess of $25,000,000.

6.12    Use of Proceeds. The Borrower shall use the proceeds of the Loans to
provide funds for general corporate purposes of the Company and its
Subsidiaries, including, without limitation, the making of a $275,000,000
payment to the outstanding principal amount of loans under the Existing 2012
Term Loan Credit Agreement and for working capital purposes. The Company will
not, nor will it permit any Subsidiary to, use any of the proceeds of the Loans
to purchase or carry any Margin Stock in violation of any applicable legal and
regulatory requirements including, without limitation, Regulations T, U, and X,
the Securities Act of 1933 and the Securities Exchange Act of 1934 and the
regulations promulgated thereunder, or to make any Acquisition.

 

75



--------------------------------------------------------------------------------

6.13    Covenant to Guarantee Obligations and Give Security.

(a)    As security for the full and timely payment and performance of all
Obligations, the Company shall, and shall, subject to the deadlines and
requirements set forth in Annexes III and IV attached to Amendment No. 5, cause
each other Collateral Loan Party to, on or after the Amendment No. 5 Closing
Date (or such other times as separately agreed to in writing with the Collateral
Agent), do or cause to be done all things reasonably necessary in the opinion of
the Collateral Agent and its counsel to grant to the Collateral Agent for the
benefit of the Collateral Agent, the Administrative Agent and the Secured
Creditors a duly perfected first priority security interest in all Collateral
subject to no prior Lien or other encumbrance or restriction on transfer (other
than restrictions on transfer imposed by applicable securities laws), except as
expressly permitted hereunder or any other Loan Document. Without limiting the
foregoing, the Company shall deliver, and shall cause each Collateral Loan Party
to deliver, or shall have previously delivered and caused each Collateral Loan
Party to deliver, to the Collateral Agent, in form and substance reasonably
acceptable to the Collateral Agent, (i) the Security Instruments, which shall
pledge to the Collateral Agent for the benefit of the Secured Creditors, as
applicable, (A) certain personal property of the Company and the Collateral Loan
Parties more particularly described therein, (B) 65% of the Voting Securities of
each Direct Foreign Subsidiary (or if such Collateral Loan Party shall own less
than 65%, then all of the Voting Securities owned by them) and 100% of the other
Subsidiary Securities of such Direct Foreign Subsidiary that are owned by the
Company or such Collateral Loan Party, and (C) all of the Subsidiary Securities
owned by the Company or Collateral Loan Parties in each Domestic Subsidiary,
(ii) if such Subsidiary Securities are in the form of certificated securities,
such certificated securities, together with undated stock powers or other
appropriate transfer documents endorsed in blank pertaining thereto,
(iii) Uniform Commercial Code or equivalent financing statements (to the extent
relevant or required under applicable law) in form, substance and number as
requested by the Collateral Agent, reflecting the Lien in favor of the
Collateral Agent for the benefit of the Secured Creditors on the Subsidiary
Securities and all other Collateral, and (iv) Mortgages and Mortgage Instruments
as requested by the Collateral Agent, and shall take such further action and
deliver or cause to be delivered such further documents as required by the
Security Instruments or otherwise as the Collateral Agent may request to effect
the transactions contemplated by the Loan Documents; provided, that
notwithstanding anything herein to the contrary, (1) in the event any Domestic
Subsidiary is a “disregarded entity” for United States federal income tax
purposes (a “Domestic Disregarded Subsidiary”), and such Domestic Disregarded
Subsidiary owns stock in a Direct Foreign Subsidiary, then the Subsidiary
Securities of such Domestic Disregarded Subsidiary shall not be pledged or
provide any guaranty or serve as collateral in connection herewith; provided,
however, that only the assets of such Domestic Disregarded Subsidiary (other
than the stock in the Direct Foreign Subsidiary) shall be pledged or provide any
guaranty or serve as collateral in connection herewith, as well as up to
sixty-five percent (65%) in the aggregate of the Voting Securities and 100% of
any other Subsidiary Securities of such Direct Foreign Subsidiary of such
Domestic Disregarded Subsidiary, subject to such further limitations as
otherwise provided herein and (2) in the event any Domestic Subsidiary is a U.S.
entity that is treated as a corporation for U.S. federal income tax purposes
substantially all of the fair market value of whose assets consist of one or
more controlled foreign corporations within the meaning of Section 957 of the
Code (a “US CFC HoldCo”), then the Subsidiary Securities of such US CFC HoldCo
shall not be pledged or provide any guaranty or serve as collateral in
connection herewith; provided, however, that up to sixty-five percent (65%) in
the aggregate of the Voting Securities and 100% of any other Subsidiary
Securities of such US CFC HoldCo shall be pledged or serve as collateral in
connection herewith.

 

76



--------------------------------------------------------------------------------

(b)    After the Amendment No. 4 Closing Date, upon the formation, acquisition
or capitalization of any new direct Subsidiary by any Loan Party, and upon the
designation of each other Subsidiary as is necessary to remain in compliance
with the terms of Section 7.15, then the Borrower shall promptly notify the
Collateral Agent of such fact and promptly thereafter (and in any event, with
respect to Domestic Subsidiaries, within thirty (30) days, with respect to
Foreign Subsidiaries, within sixty (60) days, and solely with respect to
Section 6.13(b)(iii), within ninety (90) days, or, in any case, such longer
period requested by the Company and approved by the Collateral Agent), cause
such Person to deliver to the Collateral Agent, as the Collateral Agent shall
deem appropriate, at the Borrower’s expense:

(i)    a supplement to the Subsidiary Guaranty in the form of the supplement
attached thereto duly executed by such Subsidiary;

(ii)    (A) where a security is being granted by a Domestic Subsidiary under the
laws of any state of the United States, or under the laws of the District of
Columbia, a Security Joinder Agreement of such Subsidiary (including without
limitation completed schedules and supplements thereto as well as, to the extent
applicable, intellectual property security interest notices executed in blank in
accordance with the terms of the U.S. Security Agreement), together with such
Uniform Commercial Code financing statements naming such Subsidiary as “Debtor”
and naming the Collateral Agent for the benefit of the Secured Creditors as
“Secured Party,” in form, substance and number sufficient in the reasonable
opinion of the Collateral Agent and its special counsel to be filed in all
Uniform Commercial Code filing offices in all jurisdictions in which filing is
necessary or advisable to perfect in favor of the Collateral Agent for the
benefit of the Secured Creditors the Lien on Collateral conferred under such
Security Instrument to the extent such Lien may be perfected by Uniform
Commercial Code filing; or (B) in all other cases, such instruments, agreements
and other documents as are effective under the applicable local law to grant a
valid and perfected security interest (or the local law equivalent thereof) in
favor of the Collateral Agent in the Collateral of the relevant Subsidiary;

(iii)    Mortgages, together with Mortgage Instruments, with respect to each
individual real property (and related improvements) with a fair market value in
excess of $2,500,000 (as determined by the Borrower and the Collateral Agent in
good faith) owned by such Subsidiary, together with evidence that the casualty
and other insurance (including, without limitation, flood insurance) required
pursuant to the Loan Documents is in full force and effect; provided that with
respect to any real property being added as Collateral, the Company will give at
least 45 days’ prior written notice prior to pledging such real property to the
Collateral Agent, and, upon confirmation from the Collateral Agent that all
flood insurance due diligence and flood insurance compliance verification has
been completed, such real property may be pledged;

(iv)    subject to subsection (a) above, if the Subsidiary Securities issued by
such Subsidiary that are, or are required to become, Pledged Interests are owned
by a Subsidiary who has not then executed and delivered to the Collateral Agent
a Security

 

77



--------------------------------------------------------------------------------

Instrument granting a Lien to the Collateral Agent, for the benefit of the
Secured Creditors, in such Equity Interests, (A) where the relevant Pledged
Interests may be validly pledged under the laws of any state of the United
States, or under the laws of the District of Columbia, (x) a Security Agreement
Joinder executed by the Subsidiary that directly owns such Subsidiary
Securities, and (y) if such Subsidiary Securities shall be owned by the Borrower
or a Subsidiary who has previously executed the U.S. Security Agreement, a
supplement to the U.S. Security Agreement in form and substance reasonably
acceptable to the Collateral Agent, pertaining to such Subsidiary Securities; or
(B) in all other cases, such instruments, agreements and other documents as are
effective under applicable local law to grant a valid and perfected security
interest (or the equivalent thereof under local law) in favor of the Collateral
Agent in the Subsidiary Securities issued by such Subsidiary;

(v)    subject to subsection (a) above, if the Pledged Interests issued by such
Subsidiary constitute securities under (and which are capable under applicable
law of being pledged pursuant to the provisions of) Article 8 of the Uniform
Commercial Code, (a) the certificates representing 100% of such Subsidiary
Securities and (b) duly executed, undated stock powers or other appropriate
powers of assignment in blank affixed thereto;

(vi)    where relevant or required under applicable law for the creation or
perfection of security instruments in the relevant jurisdiction, a supplement to
the appropriate schedule (or other documents which are effective under
applicable law to grant a security interest or pledge in the relevant
Collateral) attached to the appropriate Security Instruments listing the
additional Collateral, certified as true, correct in all material respects and
complete by the Responsible Officer (provided that the failure to deliver such
supplement shall not impair the rights conferred under the Security Instruments
in after-acquired Collateral);

(vii)    documents of the types referred to in clauses (iii) and (iv) of
Section 4.01(a) and, if requested by the Collateral Agent, customary opinions of
counsel to such Person, all in form, content and scope reasonably satisfactory
to the Collateral Agent; and

(viii)    such other assurances, certificates, documents, consents or opinions
as the Administrative Agent or Collateral Agent reasonably may require.

(c)    Other Required Guarantors.

(i)    If at any time any Subsidiary of the Company which is not a Subsidiary
Guarantor guaranties any Indebtedness of the Company other than the Indebtedness
hereunder, the Company shall cause such Subsidiary to deliver to the
Administrative Agent, as applicable, the documents referred to in subsection
(b) above.

(ii)    The Company shall ensure that any of its Subsidiaries which is a
Subsidiary Guarantor shall, as soon as possible after becoming a Subsidiary
Guarantor (and to the extent it has not already done so), execute a Subsidiary
Guaranty and deliver an executed counterpart thereof to the Administrative
Agent.

 

78



--------------------------------------------------------------------------------

(d)    Additional Excluded Foreign Subsidiaries. In the event any Subsidiary
otherwise required to become a Subsidiary Guarantor under subsection (a), (b) or
(c) above would cause the Company adverse tax consequences if it were to become
a Subsidiary Guarantor or is restricted from becoming a Subsidiary Guarantor as
a result of domestic laws or otherwise, the Collateral Agent may, in its
discretion, permit such Subsidiary to be treated as an Excluded Foreign
Subsidiary, and, accordingly, such Subsidiary would not be required to become a
Subsidiary Guarantor.

(e)    Joint Ventures. Notwithstanding anything to the contrary contained in any
Loan Document, (i) in the event any Subsidiary otherwise required to become a
Guarantor under this Section 6.13 is a joint venture or unincorporated
association, and such Subsidiary’s becoming a Subsidiary Guarantor shall be
restricted by such Subsidiary’s constitutive documents, the Obligations
guaranteed by such Subsidiary shall not exceed the amount that may be so
guaranteed pursuant to such constitutive documents, (ii) the Freeport Joint
Ventures shall not be required to become Subsidiary Guarantors, and (iii) in no
event shall such Subsidiary be required to guarantee an amount in excess of the
amount that may be so guaranteed under applicable Requirements of Law
(including, without limitation, the Uniform Fraudulent Conveyance Act and the
Uniform Fraudulent Transfer Act), multiplied by the percentage of such
Subsidiary’s outstanding Capital Stock or interest in the profits owned, in each
case, by the Company or any of its other Subsidiaries.

(f)    Additional Mortgages. Within 30 days after the request of the Collateral
Agent pursuant to Section 6.13(a)(iv) (which may be extended at the sole
discretion of the Collateral Agent), each Collateral Loan Party shall deliver
Mortgages (granting valid and perfected first priority Liens and security
interests), together with Mortgage Instruments, with respect to each individual
real property (and related improvements) with a fair market value in excess of
$2,500,000 (as determined by the Company and the Collateral Agent in good faith)
owned by such Collateral Loan Party, together with evidence that the casualty
and other insurance (including, without limitation, flood insurance) required
pursuant to the Loan Documents is in full force and effect; provided that with
respect to any real property being added as Collateral, the Collateral Agent
agrees that it will not request any such Mortgage unless and until it has
confirmed that all flood insurance due diligence and flood insurance compliance
verification has been completed and such real property may be pledged. This
Section 6.13(f) will supersede Section 16(a) of Amendment No. 3 with respect to
the requirements for the grant of first priority Liens and security interests in
owned real property of the Collateral Loan Parties.

(g)    Additional Collateral Loan Parties. After the Amendment No. 5 Closing
Date, the Company shall take all actions reasonably requested by the Collateral
Agent to create and perfect Liens in any or all property of any Loan Party not
currently a Collateral Loan Party (wherever incorporated or established) if the
Collateral Agent reasonably determines that the value of the assets of such
Subsidiary is material (including, if so required, entering into local law
governed instruments granting Liens in Equity Interests in, and assets of,
foreign Subsidiaries), it being expressly acknowledged by the Collateral Agent
that (i) any request of the Collateral Agent shall be subject to the limitations
set forth in Section 6.13(a) and (ii) in certain jurisdictions (A) it may be
impossible or impractical (including for legal and regulatory reasons) to grant
Liens in certain categories of assets or (B) it may take longer than agreed upon
to grant or create such Liens in certain categories of assets, in which event
the Collateral Agent shall act reasonably in granting

 

79



--------------------------------------------------------------------------------

the necessary extension of timing for obtaining such Liens; provided that, with
respect to subsections (i) and (ii), the applicable Subsidiary shall have
exercised commercially reasonable efforts to grant any such Liens.

6.14    Foreign Employee Benefit Compliance. The Company shall, and shall cause
each of its Subsidiaries and each member of its Controlled Group to, establish,
maintain and operate all Foreign Employee Benefit Plans to comply in all
material respects with all laws, regulations and rules applicable thereto and
the respective requirements of the governing documents for such Plans, except
for failures to comply which, in the aggregate, would not be reasonably likely
to subject the Company or any of its Subsidiaries to liability, individually or
in the aggregate, in excess of $25,000,000.

6.15    Anti-Corruption Laws. The Company and its Subsidiaries shall conduct
their businesses in compliance with the United States Foreign Corrupt Practices
Act of 1977, the UK Bribery Act 2010, and other similar anti-corruption
legislation in other jurisdictions, and maintain policies and procedures
designed to promote and achieve compliance with such laws.

6.16    Appraisals. The Collateral Agent, the Administrative Agent and the
Lenders may obtain from time to time an appraisal of all or any part of any
Collateral, prepared in accordance with written instructions from the Collateral
Agent, the Administrative Agent and the Lenders, from a third-party appraiser
satisfactory to, and engaged directly by, the Administrative Agent and the
Lenders. The cost of any appraisal shall be borne by the Borrower and such cost
shall be part of the Indebtedness, and constitute an Obligation (without
duplication under any Transaction Facility), hereunder and shall be payable by
the Borrower to the Administrative Agent on written demand (which obligation the
Borrower hereby promises to pay).

6.17    Further Assurances. Promptly upon request by the Collateral Agent, the
Administrative Agent, or any Lender through the Administrative Agent, the
Company and its Subsidiaries shall (a) correct any material defect or error that
may be discovered in any Loan Document or in the execution, acknowledgment,
filing or recordation thereof, and (b) do, execute, acknowledge, deliver,
record, re-record, file, re-file, register and re-register any and all such
further acts, deeds, certificates, assurances and other instruments as the
Collateral Agent, the Administrative Agent, or any Lender through the
Administrative Agent, may reasonably require from time to time in order to
(i) carry out more effectively the purposes of the Loan Documents, (ii) to the
fullest extent permitted by applicable law, subject any Collateral Loan Party’s
properties, assets, rights or interests to the Liens now or hereafter intended
to be covered by any of the Collateral Documents, (iii) perfect and maintain the
validity, effectiveness and priority of any of the Collateral Documents and any
of the Liens intended to be created thereunder and (iv) assure, convey, grant,
assign, transfer, preserve, protect and confirm more effectively unto the
Secured Creditors the rights granted or now or hereafter intended to be granted
to the Secured Creditors under any Loan Document or under any other instrument
executed in connection with any Loan Document to which any Loan Party is or is
to be a party.

6.18    Most Favored Lender Status. If the Administrative Agent, acting in its
sole discretion or at the direction of the Required Lenders, determines that the
Company or any Subsidiary has provided any other creditor with greater rights,
protections, compensation or other benefits under any instruments relating to
Indebtedness than the Lenders have received under

 

80



--------------------------------------------------------------------------------

this Agreement and any other Loan Document, then the Company and its
Subsidiaries shall at the request of the Administrative Agent, and as soon as
reasonably practicable, enter into an amendment to this Agreement and, as
applicable, any other Loan Document that incorporates such rights, protections,
compensation and other benefits for the benefit of the Administrative Agent and
the Lenders, and, until such amendment is effective, the Administrative Agent
and the Lenders shall be deemed to have the benefit of such additional rights,
protections, compensation and benefits.

6.19    Technology Disposition.

(a)    Milestones. The Company shall (i) prepare a confidential information
memorandum, financial model and transaction structure memorandum, in each case,
for the Technology Disposition, and deliver copies of such documents to the
Administrative Agent, by no later than September 8, 2017; (ii) prepare, for
distribution to prospective purchasers, a form of asset purchase agreement for
the Technology Disposition, in form and substance reasonably acceptable to the
Administrative Agent, by no later than October 15, 2017; (iii) obtain the
Administrative Agent’s prior written consent to the final terms and conditions
upon which the Technology Disposition will be completed with the successful
bidder prior to the execution of any definitive transaction documentation;
(iv) execute definitive transaction documentation with the successful bidder by
no later than December 8, 2017; provided that the Administrative Agent may, in
its sole discretion, extend such deadline for up to 15 days; (v) prior to the
consummation of the Technology Disposition, deliver detailed information
regarding the closing calculations for the Technology Disposition, including
estimated working capital adjustments, which shall be reasonably acceptable to
the Administrative Agent; and (vi) complete the Technology Disposition, and the
accompanying closing funds flow, by no later than December 27, 2017; provided
that the Administrative Agent may, in its sole discretion, extend such deadline
for up to 64 days.

(b)    Technology Make-Whole Amount Payable to Noteholders. Without limiting the
requirement to obtain the consent of the Administrative Agent to the Technology
Disposition as provided in Section 7.02(f), if the Technology Disposition is
consummated on or prior to February 28, 2018 or such later date as the
Administrative Agent and the Required Holders (as defined in each of the Note
Purchase Agreements as in effect on the Amendment No. 5 Closing Date) agree in
the exercise of their respective discretion and provided no Event of Default
(under and as defined in any of the Transaction Facilities, as in effect on the
Amendment No. 5 Closing Date) has occurred and is continuing on the date the
Technology Disposition has been consummated, or will result therefrom, then the
Company and its Subsidiaries may pay the Noteholders the Technology Make-Whole
Amount; provided that (x) any obligation for the Company and its Subsidiaries to
pay the Technology Make-Whole Amount is subordinated to the payment in full in
cash of the maximum amount of obligations which may from time to time be payable
or arise under the Transaction Facilities (as in effect on the Amendment No. 5
Closing Date) other than the Technology Make-Whole Amount and (y) (1) the
parties to the Intercreditor Agreement have amended the Intercreditor Agreement
in advance of the consummation of the Technology Disposition to reflect the
subordination of the Technology Make-Whole Amount or (2) the Net Cash Proceeds
of the Technology Disposition are distributed in accordance with the
subordination terms of Section 9.13(b) of each Note Purchase Agreement (as in
effect on the Amendment No. 8 Closing Date); provided further, that this
clause (b) shall not restrict any other make whole amount due to the holders of
the NPA Notes under the Note Purchase Agreements, as in effect on the Amendment
No. 5 Closing Date.

 

81



--------------------------------------------------------------------------------

6.20    Strategic Review. The Company shall, on or before the Amendment No. 5
Closing Date, expand the scope of the existing engagement letter between FTI
Consulting (“FTI”) and the Company pursuant to the terms of an addendum thereto,
on terms reasonably acceptable to the Administrative Agent, to include a
strategic review (the “Strategic Review”) of the business of the Company and its
Subsidiaries in light of the potential Technology Disposition. The Company shall
not amend, modify, vary or supplement the scope of FTI’s engagement for the
Strategic Review or terminate such engagement, at any time on and following the
Amendment No. 5 Closing Date, without the prior written consent of the
Administrative Agent (provided that the Administrative Agent’s written consent
shall not be required to the extent of the scope of the FTI engagement is
expanded or broadened, so long as a copy of the FTI engagement letter
documenting such expanded scope is promptly delivered to the Administrative
Agent upon being agreed between FTI and the Company). FTI shall present a report
of its findings to the Company’s Board of Directors no later than October 8,
2017. Within five (5) Business Days following FTI’s presentation to the
Company’s Board of Directors, the Company and FTI shall meet with the
Administrative Agent and its professional advisors to discuss any strategic
alternatives and/or initiatives to be recommended as a result of the Strategic
Review.

6.21    Pari Passu Ranking. The Loans and all other obligations under this
Agreement and the other Loan Documents of the Loan Parties shall be and at all
times thereafter shall remain direct and secured obligations of such Loan Party
ranking at least pari passu in right of payment with all secured Indebtedness
outstanding under (i) the other Transaction Facilities, and (ii) any credit or
facility agreement of a Loan Party or any Subsidiary thereof or other agreement
of a Loan Party or a Subsidiary thereof.

ARTICLE VII

NEGATIVE COVENANTS

So long as any Lender shall have any Commitment hereunder or any Loan or other
Obligation hereunder shall remain unpaid or unsatisfied (other than contingent
Obligations to the extent no claim giving rise thereto has been asserted), the
Company shall not, nor shall it permit any Subsidiary to, directly or
indirectly:

7.01    Indebtedness.

(i)    After the Amendment No. 3 Closing Date, the Company shall not, nor shall
it permit any Subsidiary to, create, incur, assume or otherwise become or remain
directly or indirectly liable with respect to any secured Indebtedness except
with respect to (a) secured Indebtedness in existence on the Amendment No. 3
Closing Date (and any Permitted Refinancing thereof) to the extent not otherwise
in violation of Section 7.01(ii) and (b) to the extent such Indebtedness is
secured, Indebtedness permitted pursuant to Sections 7.01(ii)(a), 7.01(ii)(b),
7.01(ii)(c), 7.01(ii)(d), 7.01(ii)(f), 7.01(ii)(g), 7.01(ii)(h), 7.01(ii)(k) and
7.01(ii)(l) (in each case to the extent that notwithstanding this
Section 7.01(i) such Indebtedness is permitted to be secured under this
Agreement).

 

82



--------------------------------------------------------------------------------

(ii)    Neither the Company nor any of its Subsidiaries shall create, incur,
assume or otherwise become or remain directly or indirectly liable with respect
to any Indebtedness, except, in each case subject to clause (i) above:

(a)    Indebtedness of the Company and the Borrower under this Agreement and the
Subsidiaries under the Subsidiary Guaranty;

(b)    Indebtedness in respect of guaranties executed by any Subsidiary
Guarantor with respect to any Indebtedness of the Company and Indebtedness in
respect of guaranties executed by the Company with respect to any Indebtedness
of the Company’s Subsidiaries, provided that such underlying Indebtedness is not
incurred by the Company or any such Subsidiary, as applicable, in violation of
this Agreement;

(c)    Indebtedness in respect of obligations secured by Customary Permitted
Liens;

(d)    Indebtedness constituting Contingent Obligations permitted by
Section 7.05;

(e)    Unsecured Indebtedness arising from loans from (i) any Collateral Loan
Party to any other Collateral Loan Party, (ii) any Non-Collateral Loan Party to
a Loan Party, (iii) any Collateral Loan Party to a Non-Collateral Loan Party,
provided that (y) such Indebtedness has arisen in the ordinary course of
business, and (z) to the extent the principal amount of such Indebtedness is
$1,000,000 or greater, a promissory note evidencing such Indebtedness has been
delivered as additional Collateral in favor of the Collateral Agent, (iv) any
Non-Loan Party to the Company or any of its Subsidiaries, (v) Lealand Finance
Company B.V. to any Subsidiary (other than any Subsidiary Guarantor) in an
aggregate outstanding principal amount not to exceed $100,000,000 at any time
and (vi) any one or more Subsidiary Guarantors to Horton CBI, Limited in an
aggregate outstanding principal amount not to exceed $100,000,000; provided,
that if (x) any Loan Party is the obligor on such Indebtedness or (y) such
Indebtedness has been incurred under clause (v) or (vi) hereof, such
Indebtedness shall be expressly subordinate to the payment in full in cash of
the Obligations on terms satisfactory to the Administrative Agent; provided
further that the creditor in respect of any such unsecured Indebtedness must be
permitted to make an Investment in the relevant debtor in the amount of such
Indebtedness under Section 7.04;

(f)    Indebtedness arising under any Swap Contract which are not prohibited
under Section 7.13;

(g)    Indebtedness with respect to surety, appeal and performance bonds and
Performance Letters of Credit (under and as defined in each of the Existing 2013
Revolving Credit Agreement and the Existing 2015 Revolving Credit Agreement)
obtained by the Company or any of its Subsidiaries in the ordinary course of
business and which support only the business activities of the Company and its
Subsidiaries and not those of any other Person (other than in favor of joint
ventures otherwise permitted hereunder and the purchaser and its affiliates in
connection with Project Jazz);

 

83



--------------------------------------------------------------------------------

(h)    Indebtedness evidenced by letters of credit, bank guarantees or other
similar instruments in an aggregate face amount not to exceed at any time
$150,000,000 issued in the ordinary course of business to secure obligations of
the Company and its Subsidiaries under workers’ compensation and other social
security programs, and Contingent Obligations with respect to any such permitted
letters of credit, bank guarantees or other similar instruments;

(i)    (i) Permitted Existing Indebtedness and (ii) other Indebtedness, in
addition to that referred to elsewhere in this Section 7.01, incurred by the
Company or any of its Subsidiaries, provided that no Default or Event of Default
shall have occurred and be continuing at the date of such incurrence or would
result therefrom, and provided further that the aggregate outstanding amount of
all Indebtedness incurred under this clause (i)(ii) shall not at any time exceed
$25,000,000;

(j)    Indebtedness of The Shaw Group Inc. or any of its Subsidiaries existing
on the Closing Date and permitted under the Transaction Agreement;

(k)    Indebtedness of the Borrower and any Subsidiary Guarantor in respect of
(i) the Existing 2013 Revolving Credit Agreement) and (ii) the Existing 2015
Revolving Credit Agreement (and any Permitted Refinancing in each case thereof),
so long as such Indebtedness is not senior to the Obligations in right of
payment and is not guaranteed by any Subsidiary that is not a Subsidiary
Guarantor;

(l)    Indebtedness of any Subsidiary Guarantor in respect of the NPA Notes, so
long as such Indebtedness is not senior to the Obligations in right of payment
and is not guaranteed by any Subsidiary that is not a Subsidiary Guarantor; and

(m)    Unsecured Indebtedness incurred by the Borrower or any Subsidiary
Guarantor and owing to a joint venture in which the Borrower or any Subsidiary
Guarantor owns any interest in an aggregate outstanding amount not to exceed
$750,000,000 at any time;

provided, that the aggregate outstanding Indebtedness of the Company and its
Subsidiaries incurred under Sections 7.01(ii)(a), 7.01(ii)(i), (ii)(j), (ii)(k)
and (ii)(l) shall not at any time exceed an amount equal to (x) from the
Amendment No. 5 Closing Date through the date of the Technology Disposition,
$3,000,000,000 and (y) thereafter, $2,900,000,000 less, in each case, the
aggregate amount of all scheduled repayments and mandatory prepayments of such
Indebtedness (but, in respect of any mandatory prepayments under the Existing
2013 Revolving Credit Agreement and the Existing 2015 Revolving Credit
Agreement, only to the extent the Commitments (as defined under each such
agreement, respectively) have been reduced by such prepayment) made after the
Amendment No. 5 Closing Date up to the date of determination (the “Maximum
Funded Debt Cap”).

7.02    Sales of Assets. Neither the Company nor any of its Subsidiaries shall
consummate any Asset Sale, except:

(a)    sales of inventory in the ordinary course of business;

 

84



--------------------------------------------------------------------------------

(b)    the Disposition in the ordinary course of business of equipment that is
obsolete, excess or no longer used or useful in the Company’s or its
Subsidiaries’ businesses;

(c)    (i) Dispositions of assets from a Collateral Loan Party to any other
Collateral Loan Party, (ii) Dispositions of assets from a Non-Collateral Loan
Party to a Collateral Loan Party, (iii) Dispositions of assets from a Non-Loan
Party to the Company or any of its Subsidiaries, (iv) Dispositions of assets
from a Collateral Loan Party to a Non-Collateral Loan Party made in the ordinary
course of business and upon fair and reasonable terms no less favorable to such
Collateral Loan Party than would be obtainable in a comparable arm’s length
transaction with a Person that is neither the Company nor one of its
Subsidiaries, and (v) Dispositions of assets in the ordinary course of business
from a Loan Party to a Subsidiary of the Company that is not a Loan Party and
not otherwise prohibited by this Agreement in an aggregate amount not to exceed
$25,000,000 from and after the Amendment No. 3 Closing Date;

(d)    the Permitted Sale and Leaseback Transactions;

(e)    Dispositions in connection with Project Bluefin;

(f)    other leases, sales or other Dispositions of assets not otherwise
permitted by this Section 7.02 if (i) such transaction is for consideration
consisting only of cash, (ii) such transaction is for not less than fair market
value (as determined in good faith by the Company’s board of directors), and
(iii) the prior written consent of the Administrative Agent to such Disposition
has been obtained; and

(g)    Dispositions in connection with Project Jazz; provided, however, that all
of the cash proceeds received from the divestiture in connection with Project
Jazz shall be promptly (but in any event within 30 days upon such receipt of
proceeds), and on a pro rata basis based on outstanding balances as of the last
day of the fiscal quarter immediately preceding the consummation of Project
Jazz, used to prepay (1) syndicated term loans, Committed Loans (as defined
therein) under either or both of the Existing 2013 Revolving Credit Agreement
and Existing 2015 Revolving Credit Agreement and/or outstanding amounts owing
under any bilateral revolving credit facility (collectively, “Bank Debt”), on
the one hand, and (2) certain outstanding amounts owing under the NPA Notes, on
the other hand, in each case, as determined by the Company and reasonably
satisfactory to the Administrative Agent, it being agreed and understood that
(i) any portion of such proceeds to be applied to the NPA Notes may be first
applied to Bank Debt consisting of revolving loans and, subject to the terms of
such revolving loans, reborrowed for purposes of prepaying the NPA Notes in
accordance with their terms, and (ii) any portion of such proceeds offered to,
but declined by, the holders of the NPA Notes may be used to prepay Bank Debt,
as determined by the Company.

7.03    Liens. Neither the Company nor any of its Subsidiaries shall directly or
indirectly create, incur, assume or permit to exist any Lien on or with respect
to any of their respective property or assets except:

(a)    Liens, if any, created by the Loan Documents or otherwise securing the
Obligations;

(b)    Customary Permitted Liens;

 

85



--------------------------------------------------------------------------------

(c)    other Liens not otherwise permitted by this Section 7.03, including
Permitted Existing Liens, securing Indebtedness of the Company’s Subsidiaries as
permitted pursuant to Section 7.01 and in an aggregate outstanding amount not to
exceed two and one-half percent (2  1⁄2 %) of consolidated tangible assets of
the Company and its Subsidiaries at any time;

(d)    Liens on the assets of The Shaw Group Inc. and its Subsidiaries, existing
on the Closing Date and permitted under the Transaction Agreement, provided that
such Liens extend only to such assets or proceeds thereof and were not incurred
in contemplation of the Shaw Acquisition;

(e)    as long as the obligations under this Agreement are secured equally and
ratably by the same collateral subject to such Liens, Liens securing the other
Transaction Facilities (and any Permitted Refinancing thereof);

(f)    Liens on pledged cash of the Company and its Subsidiaries required for
notional cash pooling arrangements in the ordinary course of business; and

(g)    Liens on Collateral securing up to $500,000,000 of the face amount (as
determined in accordance with Section 1.09 of the Existing 2013 Revolving Credit
Agreement in effect as of the Amendment No. 4 Closing Date) of performance and
financial letters of credit issued by Lenders outside of the Existing 2013
Revolving Credit Agreement and the Existing 2015 Revolving Credit Agreement to
the extent such Liens (i) arise under the Loan Documents or loan documents
executed in connection with the Existing 2013 Revolving Credit Agreement or the
Existing 2015 Revolving Credit Agreement, as applicable, and (ii) are subject to
the Intercreditor Agreement.

In addition, neither the Company nor any of its Subsidiaries shall become a
party to any agreement, note, indenture or other instrument, or take any other
action, which would prohibit the creation of a Lien on any of its properties or
other assets in favor of the Administrative Agent as collateral for the
Obligations; provided that (x) any agreement, note, indenture or other
instrument in connection with purchase money Indebtedness (including Capitalized
Leases) incurred in compliance with the terms of this Agreement may prohibit the
creation of a Lien in favor of the Administrative Agent and the Lenders on the
items of property obtained with the proceeds of such Indebtedness and (y) the
Transaction Facilities (and any Permitted Refinancing thereof) may prohibit the
creation of a Lien in favor of the Administrative Agent and the Lenders unless
such Indebtedness is secured equally and ratably with the Obligations.

7.04    Investments. Except to the extent permitted pursuant to Section 7.06,
neither the Company nor any of its Subsidiaries shall directly or indirectly
make or own any Investment except:

(a)    Investments in cash and Cash Equivalents;

(b)    Permitted Existing Investments in an amount not greater than the amount
thereof on the Closing Date;

(c)    Investments in trade receivables or received in connection with the
bankruptcy or reorganization of suppliers and customers and in settlement of
delinquent obligations of, and other disputes with, customers and suppliers
arising in the ordinary course of business;

 

86



--------------------------------------------------------------------------------

(d)    Investments consisting of deposit accounts maintained by the Company and
its Subsidiaries;

(e)    Investments consisting of non-cash consideration from a sale, assignment,
transfer, lease, conveyance or other disposition of property permitted by
Section 7.02;

(f)    Investments (i) in any consolidated Subsidiaries outstanding on the
Amendment No. 3 Closing Date, and (ii) after the Amendment No. 3 Closing Date,
additional Investments (A) by Collateral Loan Parties in other Collateral Loan
Parties, (B) by Non-Collateral Loan Parties in Loan Parties, (C) by Non-Loan
Parties in the Company or any of its Subsidiaries, (D) by Collateral Loan
Parties in Non-Collateral Loan Parties, provided that any such Investment is
made in the ordinary course of business, and if taking the form of Indebtedness
in a principal amount of $1,000,000 or greater, such Investment shall be
evidenced by a promissory note that is delivered as additional Collateral in
favor of the Collateral Agent, and (E) by the Loan Parties in consolidated
Subsidiaries that are not Loan Parties in an aggregate amount invested not to
exceed $15,000,000; provided in each case that the recipient of any such
Investment taking the form of Indebtedness is permitted to incur such
Indebtedness under Section 7.01;

(g)    (i) Permitted Existing J/V Investments and (ii) other Investments in
joint ventures (other than Subsidiaries) and nonconsolidated Subsidiaries in an
aggregate amount not to exceed $25,000,000 at any time after the Amendment No. 5
Closing Date;

(h)    Investments constituting Indebtedness permitted by Section 7.01 or
Contingent Obligations permitted by Section 7.05;

(i)    Investments in addition to those referred to elsewhere in this
Section 7.04 in an aggregate amount not to exceed $15,000,000 at any time;
provided that any such Investments incurred after the Amendment No. 3 Closing
Date shall only be permitted to the extent that (i) on the date of such
Investment the Leverage Ratio is less than 3.00 to 1.00 (the Leverage Ratio as
evidenced to the Administrative Agent and such evidence reasonably satisfactory
to the Administrative Agent) and (ii) no Default or Event of Default shall have
occurred and be continuing or would result therefrom; and

(j)    Investments of The Shaw Group Inc. and its Subsidiaries on the Closing
Date and permitted under the Transaction Agreement.

7.05    Contingent Obligations. Neither the Company nor any of its Subsidiaries
shall directly or indirectly create or become or be liable with respect to any
Contingent Obligation, except: (a) recourse obligations resulting from
endorsement of negotiable instruments for collection in the ordinary course of
business; (b) Permitted Existing Contingent Obligations; (c) Contingent
Obligations incurred to support the performance of bids, tenders, sales or
contracts (other than for the repayment of borrowed money), or with respect to
surety, appeal and performance bonds obtained by the Company or any Subsidiary
(provided that the Indebtedness with respect thereto is permitted pursuant to
Section 7.01), in each case related to the ordinary course business activities
of the Company and its Subsidiaries and not those of any other Person or, solely
to the extent of its relative ownership interest therein, any Person (other than
a wholly

 

87



--------------------------------------------------------------------------------

owned Subsidiary of the Company) in which the Company or any of its Subsidiaries
have a joint interest or other ownership interest, in each case in the ordinary
course of business; provided that any such joint venture or other ownership
interest is permitted under Section 7.04(g)(i) or established pursuant to
Section 7.04(g)(ii); (d) Contingent Obligations of the Subsidiary Guarantors
under the Subsidiary Guaranty and the Company under this Agreement; and
(e) Contingent Obligations in respect of the Transaction Facilities and
Contingent Obligations of The Shaw Group Inc. and its Subsidiaries existing on
the Closing Date and permitted under the Transaction Agreement.

7.06    Conduct of Business; Subsidiaries; Acquisitions.

(a)    Neither the Company nor any of its Subsidiaries shall engage in any
business other than the businesses engaged in by the Company and its
Subsidiaries on the Amendment No. 5 Closing Date and any business or activities
which are substantially similar, related or incidental thereto or logical
extensions thereof. The Company shall not create, acquire or capitalize any
Subsidiary after the Amendment No. 5 Closing Date unless (w) no Default or Event
of Default shall have occurred and be continuing or would result therefrom;
(x) such Subsidiary concurrently becomes a Subsidiary Guarantor; (y) after such
creation, acquisition or capitalization, all of the representations and
warranties contained herein shall be true and correct (unless such
representation and warranty is made as of a specific date, in which case, such
representation or warranty shall be true and correct as of such date); and
(z) after such creation, acquisition or capitalization the Company and such
Subsidiary shall be in compliance with the terms of Section 6.13 and
Section 7.16.

(b)    From the Amendment No. 5 Closing Date, neither the Company nor its
Subsidiaries shall make any Acquisitions unless otherwise approved by the
Required Lenders in advance in writing.

7.07    Transactions with Shareholders and Affiliates. Other than transactions
otherwise permitted by Section 7.04, neither the Company nor any of its
Subsidiaries shall directly or indirectly enter into or permit to exist any
transaction (including, without limitation, the purchase, sale, lease or
exchange of any property or the rendering of any service) with, or make loans or
advances to any holder or holders of any of the Equity Interests of the Company,
or with any Affiliate of the Company which is not its Subsidiary of the Company,
on terms that are less favorable to the Company or any of its Subsidiaries, as
applicable, than those that could reasonably be obtained in an arm’s length
transaction at the time from Persons who are not such a holder or Affiliate.

7.08    Restriction on Fundamental Changes. Neither the Company nor any of its
Subsidiaries shall enter into any merger or consolidation, or liquidate, wind-up
or dissolve (or suffer any liquidation or dissolution), or convey, lease, sell,
transfer or otherwise dispose of, in one transaction or series of transactions,
all or substantially all of the Company’s consolidated business or property
(each such transaction a “Fundamental Change”), whether now or hereafter
acquired, except (a) Fundamental Changes permitted under Sections 7.02, 7.04 and
7.07, (b) a Subsidiary of the Company may be merged into or consolidated with
the Company (in which case the Company shall be the surviving corporation) or
any wholly owned Subsidiary of the Company provided the Company owns, directly
or indirectly, a percentage of the equity of the

 

88



--------------------------------------------------------------------------------

merged entity not less than the percentage it owned of the Subsidiary prior to
such Fundamental Change and if the predecessor Subsidiary was (i) a
Non-Collateral Loan Party, the surviving Subsidiary shall be a Loan Party
hereunder or (ii) a Collateral Loan Party, the surviving Subsidiary shall be a
Collateral Loan Party hereunder, (c) any liquidation of any Subsidiary of the
Company; provided the holder of its Equity Interests, to whom its assets upon
liquidation are distributed, is the Company or another Subsidiary of the
Company, as applicable, (d) any Material Subsidiary may dissolve, liquidate or
wind-up its affairs at any time if such dissolution, liquidation or winding up
is not disadvantageous to the Administrative Agent or any Lender in any material
respect (as determined by the Administrative Agent and notified to the Company)
and (e) any Subsidiary that is not a Material Subsidiary may dissolve, liquidate
or wind-up its affairs at any time.

7.09    Sales and Leasebacks. Neither the Company nor any of its Subsidiaries
shall become liable, directly, by assumption or by Contingent Obligation, with
respect to any Sale and Leaseback Transaction (other than the Permitted Sale and
Leaseback Transactions and sale and leaseback obligations of The Shaw Group Inc.
and its Subsidiaries existing on the Closing Date and permitted under the
Transaction Agreement), unless the sale involved is not prohibited under
Section 7.02, the lease involved is not prohibited under Section 7.01 and any
related Investment is not prohibited under Section 7.04.

7.10    Margin Regulations. Neither the Company nor any of its Subsidiaries,
shall use all or any portion of the proceeds of any credit extended under this
Agreement to purchase or carry Margin Stock in violation of any applicable legal
and regulatory requirements including, without limitation, Regulations T, U and
X, the Securities Act of 1933, and the Securities Exchange Act of 1934 and the
regulations promulgated thereunder.

7.11    ERISA. The Company shall not:

(a)    permit to exist any accumulated funding deficiency (as defined in
Sections 302 of ERISA and 412 of the Code), with respect to any Benefit Plan,
whether or not waived;

(b)    terminate, or permit any Controlled Group member to terminate, any
Benefit Plan which would result in liability of the Company or any Controlled
Group member under Title IV of ERISA;

(c)    fail, or permit any Controlled Group member to fail, to pay any required
installment or any other payment required under Section 412 of the Code on or
before the due date for such installment or other payment; or

(d)    permit any unfunded liabilities with respect to any Foreign Pension Plan;

except, in each case, as set forth on Schedule 5.09 or except where such
transactions, events, circumstances, or failures are not, individually or in the
aggregate, reasonably expected to result in liability individually or in the
aggregate in excess of $25,000,000.

7.12    Subsidiary Covenants. Except as set forth on Schedule 7.12, and except
for any (a) encumbrance or restriction binding upon The Shaw Group Inc. and its
Subsidiaries existing on the Closing Date and permitted under the Transaction
Agreement, (b) encumbrance or

 

89



--------------------------------------------------------------------------------

restriction contained in any of the Transaction Facilities (or any amendments or
Permitted Refinancings thereof, provided that such amendments or refinancings
are no more materially restrictive with respect to such encumbrances and
restrictions than those prior to such amendment or refinancing), (c) customary
provisions restricting subletting, assignment of any lease or assignment of any
agreement entered into in the ordinary course of business, (d) customary
restrictions and conditions contained in any agreement relating to a sale or
disposition not prohibited by Section 7.02, or (e) any agreement in effect at
the time a Subsidiary becomes a Subsidiary, so long as it was not entered into
in connection with or in contemplation of such Person becoming a Subsidiary, the
Company will not, and will not permit any Subsidiary to, create or otherwise
cause to become effective or suffer to exist any consensual encumbrance or
restriction of any kind on the ability of any Subsidiary to pay dividends or
make any other distribution on its stock or redemption of its stock, or make any
other Restricted Payment, pay any Indebtedness or other Obligation owed to
Company or any other Subsidiary, make loans or advances or other Investments in
the Company or any other Subsidiary, or sell, transfer or otherwise convey any
of its property to the Company or any other Subsidiary, or merge, consolidate
with or liquidate into the Company or any other Subsidiary.

7.13    Swap Contracts. The Company shall not and shall not permit any of its
Subsidiaries to enter into any Swap Contracts, other than Swap Contracts entered
into by the Company or its Subsidiaries pursuant to which the Company or such
Subsidiary has hedged its reasonably estimated interest rate, foreign currency
or commodity exposure, and which are non-speculative in nature.

7.14    Issuance of Disqualified Stock. From and after the Closing Date, neither
the Company, nor any of its Subsidiaries shall issue any Disqualified Stock. All
issued and outstanding Disqualified Stock shall be treated as Indebtedness for
all purposes of this Agreement, and the amount of such deemed Indebtedness shall
be the aggregate amount of the liquidation preference of such Disqualified Stock

7.15    Non-Guarantor Subsidiaries. The Company will not at any time permit the
sum of the consolidated assets of all of the Company’s Subsidiaries which are
not Subsidiary Guarantors (the non-guarantor Subsidiaries being referred to
collectively as the “Non-Obligor Subsidiaries”) to exceed twelve and a half
percent (12.5%) of the Company’s and its Subsidiaries consolidated assets. For
the avoidance of doubt, Excluded Joint Ventures shall be disregarded for
purposes of this Section 7.15.

7.16    Intercompany Indebtedness. The Company shall not create, incur, assume
or otherwise become or remain directly or indirectly liable with respect to any
Indebtedness arising from loans from any Subsidiary to the Company unless
(a) such Indebtedness is unsecured and (b) such Indebtedness shall be expressly
subordinate to the payment in full in cash of the Obligations on terms
satisfactory to the Administrative Agent.

7.17    Restricted Payments. The Company shall not, nor shall it permit any
Subsidiary to, declare, make or pay any Restricted Payments, other than
(a) permitted Restricted Payments listed on Schedule 7.17, (b) payments and
prepayments of debt permitted by Section 7.01(ii)(j), (c) payments and
prepayments of the Transaction Facilities (as in effect on the Amendment No. 5
Closing Date); provided that (i) any voluntary prepayment under this Agreement,
any Note

 

90



--------------------------------------------------------------------------------

Purchase Agreement or, to the extent such prepayment results in a commitment
reduction, the Existing 2013 Revolving Credit Agreement or the Existing 2015
Revolving Credit Agreement, shall be made together with voluntary prepayments of
the other Transaction Facilities, on a pro rata basis by reference to the
outstanding principal balances thereunder and (ii) provided that the Company and
its Subsidiaries shall not pay any make whole amount to the Noteholders in
connection with any prepayment of the NPA Notes upon the consummation of the
Technology Disposition except in accordance with Section 6.19(b), and
(d) payments of dividends by any Subsidiary to Loan Parties ratably with respect
to the Equity Interests held by such Loan Parties. Notwithstanding the
foregoing, neither the Company nor its Subsidiaries shall make any share
repurchases; provided that for the avoidance of doubt any share repurchases or
other Restricted Payments required to pay withholding tax liabilities of
employees pursuant to the Company’s “Chicago Bridge & Iron 2008 Long-Term
Incentive Plan, as Amended” in effect as of the Amendment No. 5 Closing Date
shall be expressly permitted.

7.18    Financial Covenants.

(a)    Maximum Leverage Ratio. The Company shall not permit the ratio (the
“Leverage Ratio”) of (i) all Adjusted Indebtedness of the Company and its
Subsidiaries as of any date of determination (but excluding any Indebtedness
permitted under Section 7.01(ii)(m)) to (ii) EBITDA for the most recently-ended
period of four-fiscal quarters for which financial statements were required to
be delivered, beginning with such period ending March 31, 2018, to be greater
than 1.75 to 1.00.

The Leverage Ratio shall be calculated as of the last day of each fiscal quarter
commencing with the fiscal quarter ending March 31, 2018 based upon (A) for
Adjusted Indebtedness, Adjusted Indebtedness as of the last day of each such
fiscal quarter and (B) for EBITDA, the actual amount for the four quarter period
ending on such day.

(b)    Minimum Fixed Charge Coverage Ratio. The Company and its consolidated
Subsidiaries shall maintain a ratio, without duplication, of Consolidated Net
Income Available for Fixed Charges to Consolidated Fixed Charges of at least
2.25 to 1.00 for the most recently-ended period of four fiscal quarters for
which financial statements were required to be delivered, commencing with the
fiscal quarter ended as of March 31, 2018 through the Maturity Date.

(c)    Minimum Availability. At all times, the aggregate unused commitments of
the lenders under the Existing 2013 Revolving Credit Agreement and the Existing
2015 Revolving Credit Agreement shall be no less than (i) $150,000,000 from the
Amendment No. 5 Closing Date through the earlier of (x) the date of the
Technology Disposition and (y) February 28, 2018, and (ii) $250,000,000
thereafter.

 

91



--------------------------------------------------------------------------------

(d)    Minimum EBITDA. The Company shall not permit EBITDA, as of the last day
of any fiscal quarter for the four-fiscal quarter period ending on such day, to
be less than the amount set forth below opposite such fiscal quarter:

 

Four Fiscal Quarters Ending

   Minimum EBITDA  

September 30, 2017

   $ 500,000,000  

December 31, 2017

   $ 550,000,000  

March 31, 2018

   $ 500,000,000  

June 30, 2018

   $ 450,000,000  

September 30, 2018

   $ 450,000,000  

December 31, 2018 and each fiscal quarter thereafter

   $ 425,000,000  

7.19    Sanctions. The Borrower shall not, directly or, to its knowledge,
indirectly, use the proceeds of any Borrowing, or lend, contribute or otherwise
make available such proceeds to the Company, any Subsidiary, joint venture
partner or other individual or entity, to fund any activities of or business
with any individual or entity, or in any Designated Jurisdiction, that, at the
time of such funding, is the subject of Sanctions, or in any other manner that
will result in a violation by an individual or entity (including any individual
or entity participating in the transaction, whether as Lender, Arranger,
Administrative Agent or otherwise) of Sanctions.

7.20    Anti-Corruption Laws. The Borrower shall not, directly or, to its
knowledge, indirectly, use the proceeds of any Borrowing for any purpose which
would breach the United States Foreign Corrupt Practices Act of 1977, the UK
Bribery Act 2010, and other similar anti-corruption legislation in other
jurisdictions.

ARTICLE VIII

EVENTS OF DEFAULT AND REMEDIES

8.01    Events of Default. Each of the following occurrences shall constitute an
Event of Default under this Agreement:

(a)    Failure to Make Payments When Due. The Company or the Borrower shall
(i) fail to pay when due any of the Obligations consisting of principal with
respect to the Loans or (ii) shall fail to pay within five (5) days of the date
when due any of the other Obligations under this Agreement or the other Loan
Documents.

(b)    Breach of Certain Covenants. The Company shall fail duly and punctually
to perform or observe any agreement, covenant or obligation binding on the
Company under Sections 6.01, 6.02(a), 6.03, 6.08, 6.12, 6.13, 6.19(iii),
6.19(iv), 6.19(vi) or 6.21, Article VII or Section 3(a) or 6 of Amendment No. 5.

(c)    Breach of Representation or Warranty. Any representation or warranty made
or deemed made by the Company or the Borrower to the Administrative Agent or any
Lender herein or by the Company or the Borrower or any of the Company’s
Subsidiaries in any of the other Loan Documents or in any statement or
certificate or information at any time given by any such Person pursuant to any
of the Loan Documents shall be false or misleading in any material respect on
the date as of which made (or deemed made).

 

92



--------------------------------------------------------------------------------

(d)    Other Defaults. The Company or the Borrower shall default in the
performance of or compliance with any term contained in this Agreement (other
than as covered by subsections (a), (b) or (c) of this Section 8.01), or the
Company or the Borrower or any of the Company’s Subsidiaries shall default in
the performance of or compliance with any term contained in any of the other
Loan Documents, and such default shall continue for thirty (30) days after the
occurrence thereof.

(e)    Default as to Other Indebtedness. (i) The Company or any Subsidiary
thereof (A) fails to make any payment when due (whether by scheduled maturity,
required prepayment, acceleration, demand, or otherwise) in respect of any
Indebtedness or Guarantee (other than Indebtedness hereunder and Indebtedness
under Swap Contracts) having an aggregate principal amount (including undrawn
committed or available amounts and including amounts owing to all creditors
under any combined or syndicated credit arrangement) of more than the Threshold
Amount (such Indebtedness being “Material Indebtedness”), or (B) fails to
observe or perform any other agreement or condition relating to any such
Indebtedness or Guarantee or contained in any instrument or agreement
evidencing, securing or relating thereto, or any other event occurs, the effect
of which default or other event is to cause, or to permit the holder or holders
of such Material Indebtedness or the beneficiary or beneficiaries of such
Guarantee (or a trustee or agent on behalf of such holder or holders or
beneficiary or beneficiaries) to cause, with the giving of notice if required,
such Material Indebtedness to be demanded or to become due or to be repurchased,
prepaid, defeased or redeemed (automatically or otherwise), or an offer to
repurchase, prepay, defease or redeem such Indebtedness to be made, prior to its
stated maturity, or such Guarantee to become payable or cash collateral in
respect thereof to be demanded; provided that, for the avoidance of doubt, no
Event of Default shall occur under this clause (e)(i) with respect to any
bilateral letter of credit facilities unless the aggregate unpaid and/or
unreimbursed amount thereunder exceeds $50,000,000; or (ii) there occurs under
any Swap Contract an Early Termination Date (as defined in such Swap Contract)
resulting from (A) any event of default under such Swap Contract as to which a
Loan Party or any Subsidiary thereof is the Defaulting Party (as defined in such
Swap Contract) or (B) any Termination Event (as so defined) under such Swap
Contract as to which a Loan Party or any Subsidiary thereof is an Affected Party
(as so defined) and, in either event, the Swap Termination Value owed by such
Loan Party or such Subsidiary as a result thereof is greater than the Threshold
Amount.

(f)    Involuntary Bankruptcy; Appointment of Receiver, Etc.

(i)    An involuntary case shall be commenced against the Company or any of the
Company’s Subsidiaries and the petition shall not be dismissed, stayed, bonded
or discharged within forty-five (45) days after commencement of the case; or a
court having jurisdiction in the premises shall enter a decree or order for
relief in respect of the Company or any of the Company’s Subsidiaries in an
involuntary case, under any applicable bankruptcy, insolvency or other similar
law now or hereinafter in effect; or any other similar relief shall be granted
under any applicable federal, state, local or foreign law.

(ii)    A decree or order of a court having jurisdiction in the premises for the
appointment of a receiver, liquidator, sequestrator, trustee, custodian or other
officer having similar powers over the Company or any of the Company’s
Subsidiaries or over

 

93



--------------------------------------------------------------------------------

all or a substantial part of the property of the Company or any of the Company’s
Subsidiaries shall be entered; or an interim receiver, trustee or other
custodian of the Company or any of the Company’s Subsidiaries or of all or a
substantial part of the property of the Company or any of the Company’s
Subsidiaries shall be appointed or a warrant of attachment, execution or similar
process against any substantial part of the property of the Company or any of
the Company’s Subsidiaries shall be issued and any such event shall not be
stayed, dismissed, bonded or discharged within forty-five (45) days after entry,
appointment or issuance.

(g)    Voluntary Bankruptcy; Appointment of Receiver, Etc. The Company or any of
the Company’s Subsidiaries shall (i) generally not pay, or admit in writing its
inability to pay, its debts when they become due, (ii) commence a voluntary case
under any applicable bankruptcy, insolvency or other similar law now or
hereafter in effect, except for any proceeding to wind up the Toronto office of
the business sold pursuant to the E&C Sale (as defined in the Transaction
Agreement) (to the extent bankruptcy has been initiated by The Shaw Group prior
to the Closing Date), (iii) consent to the entry of an order for relief in an
involuntary case, or to the conversion of an involuntary case to a voluntary
case, under any such law, (iv) consent to the appointment of or taking
possession by a receiver, trustee or other custodian for all or a substantial
part of its property, (v) make any assignment for the benefit of creditors or
(vi) take any corporate action to authorize any of the foregoing.

(h)    Judgments and Attachments. Any money judgment(s), writ or warrant of
attachment, or similar process against the Company or any of its Subsidiaries or
any of their respective assets involving in any single case or in the aggregate
an amount in excess of the Threshold Amount (to the extent not covered by
independent third party insurance as to which the insurer has been notified and
does not dispute coverage) is or are entered and shall remain undischarged,
unvacated, unbonded or unstayed for a period of thirty (30) days or in any event
later than fifteen (15) days prior to the date of any proposed sale thereunder.

(i)    Dissolution. Any order, judgment or decree shall be entered against the
Company or any Subsidiary decreeing its involuntary dissolution or split up and
such order shall remain undischarged and unstayed for a period in excess of
forty-five (45) days; or the Company or any Subsidiary shall otherwise dissolve
or cease to exist except as specifically permitted by this Agreement.

(j)    Invalidity of Loan Documents. Until the Facility Termination Date:
(i) any Loan Document at any time after its execution and delivery and for any
reason other than the agreement of all the Lenders, as permitted hereunder or
thereunder, ceases to be in full force and effect, or is declared by a court of
competent jurisdiction to be null and void, invalid or unenforceable in any
respect; (ii) any Loan Party denies that it has any or further liability or
obligation under any Loan Document, or purports to revoke, terminate or rescind
any Loan Document in writing; (iii) any Loan Document ceases to secure or
guaranty the Obligations in respect of the Secured Bank Creditors at any time in
the same manner as amounts owing to the Noteholders are secured or guaranteed;
or (iv) at any time, any Security Instrument after delivery thereof shall for
any reason (other than pursuant to the terms thereof or solely as a direct
result of the action or inaction of the Collateral Agent, Administrative Agent
or any Lender) ceases to create a valid and perfected first priority Lien
(subject to Liens permitted by Section 7.03 or any other Loan Document) on the
Collateral (other than immaterial Collateral) purported to be covered thereby.

 

94



--------------------------------------------------------------------------------

(k)    Termination Event. Any Termination Event occurs which the Required
Lenders believe is reasonably likely to subject the Company to liability in
excess of the Threshold Amount, except as set forth on Schedule 5.09.

(l)    Waiver of Minimum Funding Standard. If the plan administrator of any Plan
applies under Section 412(d) of the Code for a waiver of the minimum funding
standards of Section 412(a) of the Code and any Lender believes the substantial
business hardship upon which the application for the waiver is based could
reasonably be expected to subject either the Company or any Controlled Group
member to liability in excess of the Threshold Amount.

(m)    Change of Control. A Change of Control shall occur.

(n)    Environmental Matters. The Company or any of its Subsidiaries shall be
the subject of any proceeding or investigation (other than in connection with a
Product Liability Event) pertaining to (i) the Release by the Company or any of
its Subsidiaries of any Contaminant into the environment, (ii) the liability of
the Company or any of its Subsidiaries arising from the Release by any other
Person of any Contaminant into the environment, or (iii) any violation of any
Environmental, Health or Safety Requirements of Law which by the Company or any
of its Subsidiaries, which, in any case, has or is reasonably likely to subject
the Company to liability individually or in the aggregate in excess of the
Threshold Amount (to the extent not covered by independent third party insurance
as to which the insurer does not dispute coverage).

(o)    Guarantor Revocation. Any Guarantor of the Obligations shall terminate or
revoke any of its obligations under the applicable Guaranty or breach any of the
material terms of such Guaranty.

An Event of Default shall be deemed “continuing” until cured or until waived in
writing in accordance with Section 8.02.

8.02    Remedies Upon Event of Default. If any Event of Default occurs and is
continuing, the Administrative Agent shall, at the request of, or may, with the
consent of, the Required Lenders, take any or all of the following actions:

(a)    declare the obligation of each Lender to make Loans to be terminated,
whereupon such obligations shall be terminated;

(b)    declare the unpaid principal amount of all outstanding Loans, all
interest accrued and unpaid thereon, and all other amounts owing or payable
hereunder or under any other Loan Document to be immediately due and payable,
without presentment, demand, protest or other notice of any kind, all of which
are hereby expressly waived by the Borrower;

(c)    exercise on behalf of itself and the Lenders all rights and remedies
available to it and the Lenders under the Loan Documents; and

 

95



--------------------------------------------------------------------------------

(d)    direct the Collateral Agent in accordance with the Intercreditor
Agreement to exercise on behalf of the Secured Bank Creditors all rights and
remedies available to the Secured Bank Creditors under the Security Instruments;

provided, however, that upon the occurrence of an actual or deemed entry of an
order for relief with respect to the Company or any of its Subsidiaries under
the Bankruptcy Code of the United States, the obligation of each Lender to make
Loans shall automatically terminate, the unpaid principal amount of all
outstanding Loans and all interest and other amounts as aforesaid shall
automatically become due and payable, in each case without further act of the
Administrative Agent or any Lender.

8.03    Application of Funds. After the exercise of remedies provided for in
Section 8.02 (or after the Loans have automatically become immediately due and
payable as set forth in the proviso to Section 8.02), any amounts received on
account of the Obligations shall, subject to the provisions of Section 2.13 and
the terms of the Intercreditor Agreement then in effect, be applied by the
Administrative Agent in the following order:

First, to payment of that portion of the Obligations constituting fees,
indemnities, expenses and other amounts (including fees, charges and
disbursements of counsel to the Administrative Agent and amounts payable under
Article III) payable to the Administrative Agent and the Collateral Agent in
their capacities as such;

Second, to payment of that portion of the Obligations constituting fees,
indemnities and other amounts (other than principal, interest, and amounts
payable in respect of Secured Hedge Agreements, Secured Cash Management
Agreements and Secured Bilateral Letters of Credit) payable to the Lenders
(including fees, charges and disbursements of counsel to the respective Lenders
pursuant to Section 10.04 or otherwise and amounts payable under Article III),
ratably among them in proportion to the respective amounts described in this
clause Second payable to them;

Third, to payment of that portion of the Obligations constituting accrued and
unpaid interest on the Loans and other Obligations, ratably among the Lenders in
proportion to the respective amounts described in this clause Third payable to
them;

Fourth, to payment of (a) that portion of the Obligations constituting unpaid
principal of the Loans, (b) Obligations then owing under Secured Hedge
Agreements and Secured Cash Management Agreements, and (c) Obligations then
owing under Secured Bilateral Letters of Credit, ratably among the Lenders, the
Hedge Banks, the Cash Management Banks, and the LOC Banks in proportion to the
respective amounts described in this clause Fourth held by them; and

Last, the balance, if any, after all of the Obligations have been indefeasibly
paid in full, to the Borrower or as otherwise required by Law;

provided that Excluded Swap Obligations with respect to any Loan Party shall not
be paid with amounts received from such Loan Party or its assets, but
appropriate adjustments shall be made with respect to payments from other Loan
Parties to preserve the allocation to Obligations otherwise set forth above in
this Section.

 

96



--------------------------------------------------------------------------------

Notwithstanding the foregoing, Obligations arising under Secured Cash Management
Agreements, Secured Hedge Agreements and Secured Bilateral Letters of Credit
shall be excluded from the application described above if the Administrative
Agent has not received written notice thereof, together with such supporting
documentation as the Administrative Agent may request, from the applicable Cash
Management Bank, Hedge Bank, or LOC Bank, as the case may be. Each Cash
Management Bank, Hedge Bank, or LOC Bank not a party to this Agreement that has
given the notice contemplated by the preceding sentence shall, by such notice,
be deemed to have acknowledged and accepted the appointment of the
Administrative Agent pursuant to the terms of Article IX for itself and its
Affiliates as if a “Lender” party hereto.

ARTICLE IX

ADMINISTRATIVE AGENT

9.01    Appointment and Authority.

(a)    Each of the Lenders hereby irrevocably appoints Bank of America to act on
its behalf as the Administrative Agent hereunder and under the other Loan
Documents and authorizes the Administrative Agent to take such actions on its
behalf and to exercise such powers as are delegated to the Administrative Agent
by the terms hereof or thereof, together with such actions and powers as are
reasonably incidental thereto. The provisions of this Article are solely for the
benefit of the Administrative Agent and the Lenders, and neither the Borrower
nor any other Loan Party shall have rights as a third party beneficiary of any
of such provisions, except as set forth in Section 9.06 with respect to
appointing a successor Administrative Agent as described in such Section. It is
understood and agreed that the use of the term “agent” herein or in any other
Loan Documents (or any other similar term) with reference to the Administrative
Agent is not intended to connote any fiduciary or other implied (or express)
obligations arising under agency doctrine of any applicable Law. Instead, such
term is used as a matter of market custom, and is intended to create or reflect
only an administrative relationship between contracting parties.

(b)    The Administrative Agent, each of the Lenders (including in its
capacities as a potential Cash Management Bank, a potential Hedge Bank, and a
potential LOC Bank) hereby irrevocably appoints and authorizes Bank of America
to act as the collateral agent (in such capacity, the “Collateral Agent”) under
the Loan Documents for purposes of acquiring, holding and enforcing any and all
Liens on Collateral granted by any of the Loan Parties to secure any of the
Obligations, together with such powers and discretion as are reasonably
incidental thereto. In this connection, the Collateral Agent and any co-agents,
sub-agents and attorneys-in-fact appointed by the Collateral Agent for purposes
of holding or enforcing any Lien on the Collateral (or any portion thereof)
granted under the Security Instruments, or for exercising any rights and
remedies thereunder at the direction of the Collateral Agent, shall be entitled
to the benefits of all provisions of this Article IX and Article X (including
Section 10.04(c), as though such co-agents, sub-agents and attorneys-in-fact
were the Collateral Agent under the Loan Documents) as if set forth in full
herein with respect thereto.

9.02    Rights as a Lender. The Person serving as the Administrative Agent
hereunder shall have the same rights and powers in its capacity as a Lender as
any other Lender and may

 

97



--------------------------------------------------------------------------------

exercise the same as though it were not the Administrative Agent and the term
“Lender” or “Lenders” shall, unless otherwise expressly indicated or unless the
context otherwise requires, include the Person serving as the Administrative
Agent hereunder in its individual capacity. Such Person and its Affiliates may
accept deposits from, lend money to, own securities of, act as the financial
advisor or in any other advisory capacity for and generally engage in any kind
of business with the Borrower or any Subsidiary or other Affiliate thereof as if
such Person were not the Administrative Agent hereunder and without any duty to
account therefor to the Lenders.

9.03    Exculpatory Provisions. The Administrative Agent shall not have any
duties or obligations except those expressly set forth herein and in the other
Loan Documents, and its duties hereunder shall be administrative in nature.
Without limiting the generality of the foregoing, the Administrative Agent:

(a)    shall not be subject to any fiduciary or other implied duties, regardless
of whether a Default has occurred and is continuing;

(b)    shall not have any duty to take any discretionary action or exercise any
discretionary powers, except discretionary rights and powers expressly
contemplated hereby or by the other Loan Documents that the Administrative Agent
is required to exercise as directed in writing by the Required Lenders (or such
other number or percentage of the Lenders as shall be expressly provided for
herein or in the other Loan Documents), provided that the Administrative Agent
shall not be required to take any action that, in its opinion or the opinion of
its counsel, may expose the Administrative Agent to liability or that is
contrary to any Loan Document or applicable law, including for the avoidance of
doubt any action that may be in violation of the automatic stay under any Debtor
Relief Law or that may effect a forfeiture, modification or termination of
property of a Defaulting Lender in violation of any Debtor Relief Law; and

(c)    shall not, except as expressly set forth herein and in the other Loan
Documents, have any duty to disclose, and shall not be liable for the failure to
disclose, any information relating to the Borrower or its Affiliates that is
communicated to or obtained by the Person serving as the Administrative Agent or
any of its Affiliates in any capacity.

The Administrative Agent shall not be liable for any action taken or not taken
by it (i) with the consent or at the request of the Required Lenders (or such
other number or percentage of the Lenders as shall be necessary, or as the
Administrative Agent shall believe in good faith shall be necessary, under the
circumstances as provided in Sections 10.01 and 8.02) or (ii) in the absence of
its own gross negligence or willful misconduct as determined by a court of
competent jurisdiction by final and nonappealable judgment. The Administrative
Agent shall be deemed not to have knowledge of any Default unless and until
notice describing such Default is given in writing to the Administrative Agent
by the Borrower or a Lender.

The Administrative Agent shall not be responsible for or have any duty to
ascertain or inquire into (i) any statement, warranty or representation made in
or in connection with this Agreement or any other Loan Document, (ii) the
contents of any certificate, report or other document delivered hereunder or
thereunder or in connection herewith or therewith, (iii) the performance or
observance of any of the covenants, agreements or other terms or conditions set
forth herein or therein or the occurrence of any Default, (iv) the validity,
enforceability,

 

98



--------------------------------------------------------------------------------

effectiveness or genuineness of this Agreement, any other Loan Document or any
other agreement, instrument or document, or the creation, perfection or priority
of any Lien purported to be created by the Security Instruments, (v) the value
or the sufficiency of any Collateral, or (vi) the satisfaction of any condition
set forth in Article IV or elsewhere herein, other than to confirm receipt of
items expressly required to be delivered to the Administrative Agent.

9.04    Reliance by Administrative Agent. The Administrative Agent shall be
entitled to rely upon, and shall not incur any liability for relying upon, any
notice, request, certificate, consent, statement, instrument, document or other
writing (including any electronic message, Internet or intranet website posting
or other distribution) believed by it to be genuine and to have been signed,
sent or otherwise authenticated by the proper Person. The Administrative Agent
also may rely upon any statement made to it orally or by telephone and believed
by it to have been made by the proper Person, and shall not incur any liability
for relying thereon. In determining compliance with any condition hereunder to
the making of a Loan that by its terms must be fulfilled to the satisfaction of
a Lender, the Administrative Agent may presume that such condition is
satisfactory to such Lender unless the Administrative Agent shall have received
notice to the contrary from such Lender prior to the making of such Loan. The
Administrative Agent may consult with legal counsel (who may be counsel for the
Borrower), independent accountants and other experts selected by it, and shall
not be liable for any action taken or not taken by it in accordance with the
advice of any such counsel, accountants or experts.

9.05    Delegation of Duties. The Administrative Agent may perform any and all
of its duties and exercise its rights and powers hereunder or under any other
Loan Document by or through any one or more sub-agents appointed by the
Administrative Agent. The Administrative Agent and any such sub-agent may
perform any and all of its duties and exercise its rights and powers by or
through their respective Related Parties. The exculpatory provisions of this
Article shall apply to any such sub-agent and to the Related Parties of the
Administrative Agent and any such sub-agent, and shall apply to their respective
activities in connection with the syndication of the credit facilities provided
for herein as well as activities as Administrative Agent. The Administrative
Agent shall not be responsible for the negligence or misconduct of any
sub-agents except to the extent that a court of competent jurisdiction
determines in a final and non-appealable judgment that the Administrative Agent
acted with gross negligence or willful misconduct in the selection of such
sub-agents.

9.06    Resignation of Administrative Agent.

(a)    The Administrative Agent may at any time give notice of its resignation
to the Lenders and the Company. Upon receipt of any such notice of resignation,
the Required Lenders shall have the right, in consultation with the Company, to
appoint a successor, which shall be a bank with an office in the United States,
or an Affiliate of any such bank with an office in the United States. If no such
successor shall have been so appointed by the Required Lenders and shall have
accepted such appointment within thirty (30) days after the retiring
Administrative Agent gives notice of its resignation (or such earlier day as
shall be agreed by the Required Lenders) (the “Resignation Effective Date”),
then the retiring Administrative Agent may (but shall not be obligated to) on
behalf of the Lenders, appoint a successor Administrative Agent meeting the
qualifications set forth above. Notwithstanding anything herein to the contrary,
(i) so long as no Event of Default has occurred and is continuing, each such
successor

 

99



--------------------------------------------------------------------------------

Administrative Agent shall be subject to the approval of the Company, which
approval shall not be unreasonably withheld or delayed and (ii) whether or not a
successor has been appointed, such resignation shall become effective in
accordance with such notice on the Resignation Effective Date.

(b)    If the Person serving as Administrative Agent is a Defaulting Lender
pursuant to clause (d) of the definition thereof, the Required Lenders may, to
the extent permitted by applicable law, by notice in writing to the Company and
such Person remove such Person as Administrative Agent and appoint a successor;
provided that, so long as no Event of Default has occurred and is continuing,
each such successor Administrative Agent shall be subject to the approval of the
Company, which approval shall not be unreasonably withheld or delayed. If no
such successor shall have been so appointed by the Required Lenders and shall
have accepted such appointment within thirty (30) days (or such earlier day as
shall be agreed by the Required Lenders) (the “Removal Effective Date”), then
such removal shall nonetheless become effective in accordance with such notice
on the Removal Effective Date.

(c)    With effect from the Resignation Effective Date or the Removal Effective
Date (as applicable) (1) the retiring or removed Administrative Agent shall be
discharged from its duties and obligations hereunder and under the other Loan
Documents and (2) except for any indemnity payments or other amounts then owed
to the retiring or removed Administrative Agent, all payments, communications
and determinations provided to be made by, to or through the Administrative
Agent shall instead be made by or to each Lender directly, until such time, if
any, as the Required Lenders appoint a successor Administrative Agent as
provided for above. Upon the acceptance of a successor’s appointment as
Administrative Agent hereunder, such successor shall succeed to and become
vested with all of the rights, powers, privileges and duties of the retiring (or
removed) Administrative Agent (other than as provided in Section 3.01(g) and
other than any rights to indemnity payments or other amounts owed to the
retiring or removed Administrative Agent as of the Resignation Effective Date or
the Removal Effective Date, as applicable), and the retiring or removed
Administrative Agent shall be discharged from all of its duties and obligations
hereunder or under the other Loan Documents (if not already discharged therefrom
as provided above in this Section) . The fees payable by the Borrower to a
successor Administrative Agent shall be the same as those payable to its
predecessor unless otherwise agreed between the Borrower and such successor.
After the retiring or removed Administrative Agent’s resignation or removal
hereunder and under the other Loan Documents, the provisions of this Article and
Section 10.04 shall continue in effect for the benefit of such retiring or
removed Administrative Agent, its sub agents and their respective Related
Parties in respect of any actions taken or omitted to be taken by any of them
while the retiring or removed Administrative Agent was acting as Administrative
Agent.

9.07    Non-Reliance on Administrative Agent and Other Lenders. Each Lender
acknowledges that it has, independently and without reliance upon the
Administrative Agent or any other Lender or any of their Related Parties and
based on such documents and information as it has deemed appropriate, made its
own credit analysis and decision to enter into this Agreement. Each Lender also
acknowledges that it will, independently and without reliance upon the
Administrative Agent or any other Lender or any of their Related Parties and
based on such documents and information as it shall from time to time deem
appropriate, continue to make its own decisions in taking or not taking action
under or based upon this Agreement, any other Loan Document or any related
agreement or any document furnished hereunder or thereunder.

 

100



--------------------------------------------------------------------------------

9.08    No Other Duties, Etc. Anything herein to the contrary notwithstanding,
none of the Bookrunners, Arrangers or other agents listed on the cover page
hereof shall have any powers, duties or responsibilities under this Agreement or
any of the other Loan Documents, except in its capacity, as applicable, as the
Administrative Agent or a Lender hereunder.

9.09    Administrative Agent May File Proofs of Claim. In case of the pendency
of any proceeding under any Debtor Relief Law or any other judicial proceeding
relative to any Loan Party, the Administrative Agent (irrespective of whether
the principal of any Loan shall then be due and payable as herein expressed or
by declaration or otherwise and irrespective of whether the Administrative Agent
shall have made any demand on the Borrower) shall be entitled and empowered, by
intervention in such proceeding or otherwise:

(a)    to file and prove a claim for the whole amount of the principal and
interest owing and unpaid in respect of the Loans and all other Obligations that
are owing and unpaid and to file such other documents as may be necessary or
advisable in order to have the claims of the Lenders and the Administrative
Agent (including any claim for the reasonable compensation, expenses,
disbursements and advances of the Lenders and the Administrative Agent and their
respective agents and counsel and all other amounts due the Lenders and the
Administrative Agent under Sections 2.07 and 10.04) allowed in such judicial
proceeding; and

(b)    to collect and receive any monies or other property payable or
deliverable on any such claims and to distribute the same;

and any custodian, receiver, assignee, trustee, liquidator, sequestrator or
other similar official in any such judicial proceeding is hereby authorized by
each Lender to make such payments to the Administrative Agent and, in the event
that the Administrative Agent shall consent to the making of such payments
directly to the Lenders, to pay to the Administrative Agent any amount due for
the reasonable compensation, expenses, disbursements and advances of the
Administrative Agent and its agents and counsel, and any other amounts due the
Administrative Agent under Sections 2.07 and 10.04.

Nothing contained herein shall be deemed to authorize the Administrative Agent
to authorize or consent to or accept or adopt on behalf of any Lender any plan
of reorganization, arrangement, adjustment or composition affecting the
Obligations or the rights of any Lender to authorize the Administrative Agent to
vote in respect of the claim of any Lender in any such proceeding.

9.10    Collateral and Guaranty Matters.

(a)    Guaranty Matters. Without limiting the provisions of Section 9.09, each
of the Lenders (including in its capacities as a potential Cash Management Bank,
a potential Hedge Bank, and a potential LOC Bank) irrevocably authorize the
Administrative Agent, at its option and in its discretion, to release any
Guarantor from its obligations under the Guaranty if such Person ceases to be a
Subsidiary as a result of a transaction permitted under the Loan Documents. Upon
request by the Administrative Agent at any time, the Required Lenders will
confirm in writing the Administrative Agent’s authority to release any Guarantor
from its

 

101



--------------------------------------------------------------------------------

obligations under the Guaranty pursuant to this Section 9.10. In each case as
specified in this Section 9.10, the Administrative Agent will, at the Borrower’s
expense, execute and deliver to the applicable Loan Party such documents as such
Loan Party may reasonably request to evidence the release of such Guarantor from
its obligations under the Guaranty, in each case in accordance with the terms of
the Loan Documents and this Section 9.10.

(b)    Collateral Matters.

(i)    Each of the Lenders (including in its capacities as a potential Cash
Management Bank, a potential Hedge Bank and a potential LOC Bank) hereby
(A) consents to the terms of the Intercreditor Agreement, (B) authorizes the
Administrative Agent to enter into the Intercreditor Agreement on behalf of the
Secured Bank Creditors, and (C) authorizes the Collateral Agent to enter into
the Intercreditor Agreement on behalf of the Secured Creditors.

(ii)    Without limiting the provisions of Section 9.09, the Administrative
Agent, each of the Lenders (including in its capacities as a potential Cash
Management Bank, a potential Hedge Bank and a potential LOC Bank) irrevocably
authorize the Collateral Agent, at its option and in its discretion:

(A)    to release any Pledged Interest and any Lien on any property granted to
or held by the Collateral Agent under any Loan Document (i) upon the occurrence
of the Facility Termination Date subject to the Intercreditor Agreement,
(ii) that is sold or to be sold or otherwise disposed of as part of or in
connection with any sale or disposition permitted hereunder or under any other
Loan Document, or (iii) subject to Section 10.01, if approved, authorized or
ratified in writing by the Required Lenders subject to the Intercreditor
Agreement; and

(B)    to acknowledge in writing, in form and substance satisfactory to the
Collateral Agent, the priority of any Lien granted under any indemnity agreement
or surety agreement in favor of a surety providing a bond to the Company and/or
its Subsidiaries as permitted by clause (c) of the definition of “Customary
Permitted Lien”.

Upon request by the Collateral Agent at any time, the Required Lenders will
confirm in writing the Collateral Agent’s authority to release or subordinate
its interest in particular types or items of property pursuant to this
Section 9.10.

The Collateral Agent shall not be responsible for or have a duty to ascertain or
inquire into any representation or warranty regarding the existence, value or
collectability of the Collateral, the existence, priority or perfection of the
Collateral Agent’s Lien thereon, or any certificate prepared by any Loan Party
in connection therewith, nor shall the Collateral Agent be responsible or liable
to the Lenders for any failure to monitor or maintain any portion of the
Collateral.

9.11    Secured Cash Management Agreements, Secured Hedge Agreements, and
Secured Bilateral Letters of Credit. Except as otherwise expressly set forth
herein, no Cash

 

102



--------------------------------------------------------------------------------

Management Bank, Hedge Bank, or LOC Bank that obtains the benefits of
Section 8.03, the Guaranty or any Collateral by virtue of the provisions hereof
or of the Guaranty or any Collateral Document shall have any right to notice of
any action or to consent to, direct or object to any action hereunder or under
any other Loan Document or otherwise in respect of the Collateral (including the
release or impairment of any Collateral or to notice of or consent to any
amendment, waiver or modification of the provisions hereof) other than in its
capacity as a Lender and, in such case, only to the extent expressly provided in
the Loan Documents. Notwithstanding any other provision of this Article IX to
the contrary, the Administrative Agent shall not be required to verify the
payment of, or that other satisfactory arrangements have been made with respect
to, Obligations arising under Secured Cash Management Agreements, Secured Hedge
Agreements and Secured Bilateral Letters of Credit unless the Administrative
Agent has received written notice of such Obligations, together with such
supporting documentation as the Administrative Agent may request, from the
applicable Cash Management Bank, Hedge Bank or LOC Bank, as the case may be. The
Collateral Agent shall not be required to verify the payment of, or that other
satisfactory arrangements have been made with respect to, Secured Cash
Management Agreements, Secured Hedge Agreements and Secured Bilateral Letters of
Credit in the case of a termination pursuant to Section 11.06.

ARTICLE X

MISCELLANEOUS

10.01    Amendments, Etc. Subject to the Intercreditor Agreement, unless
otherwise expressly provided, no amendment or waiver of any provision of this
Agreement or any other Loan Document, and no consent to any departure by the
Company or any other Loan Party therefrom, shall be effective unless in writing
signed by the Required Lenders and the Company or the applicable Loan Party, as
the case may be, and acknowledged by the Administrative Agent, and each such
waiver or consent shall be effective only in the specific instance and for the
specific purpose for which given; provided, however, that no such amendment,
waiver or consent shall:

(a)    waive any condition set forth in Section 4.01(a) without the written
consent of each Lender subject to the last paragraph of such Section;

(b)    extend or increase the Commitment of any Lender (or reinstate any
Commitment terminated pursuant to Section 8.02) without the written consent of
such Lender;

(c)    postpone any date fixed by this Agreement or any other Loan Document for
any payment of principal, interest, fees or other amounts due to the Lenders (or
any of them) hereunder or under any other Loan Document without the written
consent of each Lender directly affected thereby (except with respect to any
modifications of the provisions relating to amounts, timing or application of
optional prepayments of Loans and other Obligations, which modification shall
require only the approval of the Required Lenders);

(d)    reduce the principal of, or the rate of interest specified herein on, any
Loan, or (subject to clause (ii) of the second proviso to this Section 10.01)
any fees or other amounts payable hereunder or under any other Loan Document
without the written consent of each Lender directly affected thereby; provided,
however, that only the consent of the Required

 

103



--------------------------------------------------------------------------------

Lenders shall be necessary to (i) amend the definition of “Default Rate” or to
waive any obligation of the Borrower to pay interest at the Default Rate or
(ii) amend any financial covenant hereunder (or any defined term used therein)
even if the effect of such amendment would be to reduce the rate of interest on
any Loan or to reduce any fee payable hereunder;

(e)    change Section 8.03 in a manner that would alter the pro rata sharing of
payments required thereby without the written consent of each Lender;

(f)    change any provision of this Section or the definition of “Required
Lenders” or any other provision hereof specifying the number or percentage of
Lenders required to amend, waive or otherwise modify any rights hereunder or
make any determination or grant any consent hereunder without the written
consent of each Lender;

(g)    release any Guarantor from its respective Guaranty or release all or
substantially all of the value of any Guaranty without the written consent of
each Lender, except to the extent the release of any Subsidiary Guarantor is
permitted pursuant to Section 9.10 (in which case such release may be made by
the Administrative Agent acting alone); or

(h)    release all or substantially all of the Collateral in any transaction or
series of related transactions without the written consent of each Lender,
except to the extent the release of any Collateral is permitted pursuant to
Section 9.10 (in which case such release may be made by the Collateral Agent
acting alone);

and, provided, further, that (i) no amendment, waiver or consent shall, unless
in writing and signed by the Administrative Agent in addition to the Lenders
required above, affect the rights or duties of the Administrative Agent under
this Agreement or any other Loan Document; and (ii) the Fee Letter may be
amended, or rights or privileges thereunder waived, in a writing executed only
by the parties thereto. Notwithstanding anything to the contrary herein, no
Defaulting Lender shall have any right to approve or disapprove any amendment,
waiver or consent hereunder (and any amendment, waiver or consent which by its
terms requires the consent of all Lenders or each affected Lender may be
effected with the consent of the applicable Lenders other than Defaulting
Lenders), except that (x) the Commitment of any Defaulting Lender may not be
increased or extended without the consent of such Lender and (y) any waiver,
amendment or modification requiring the consent of all Lenders or each affected
Lender that by its terms affects any Defaulting Lender disproportionately
adversely relative to other affected Lenders shall require the consent of such
Defaulting Lender. Further, notwithstanding anything to the contrary, any Loan
Document (including any Schedule or Exhibit thereto) may be updated, waived,
amended, supplemented or modified pursuant to an agreement or agreements in
writing entered into by the Company and the Collateral Agent or the
Administrative Agent, as applicable (without the consent of any Lender or
Secured Creditor), to correct an immaterial defect or error or outdated
information or to grant a new Lien for the benefit of the Secured Creditors or
extend an existing Lien over additional property.

Notwithstanding any provision herein to the contrary the Administrative Agent,
the Company and the Borrower may amend, modify or supplement this Agreement or
any other Loan Document to cure or correct administrative errors or omissions,
any ambiguity, omission, defect or inconsistency or to effect administrative
changes, and such amendment shall become

 

104



--------------------------------------------------------------------------------

effective without any further consent of any other party to such Loan Document
so long as (i) such amendment, modification or supplement does not adversely
affect the rights of any Lender or other holder of Obligations in any material
respect and (ii) the Lenders shall have received at least two Business Days’
prior written notice thereof and the Administrative Agent shall not have
received, within two Business Days of the date of such notice to the Lenders, a
written notice from the Required Lenders stating that the Required Lenders
object to such amendment, modification or supplement.

10.02    Notices; Effectiveness; Electronic Communication.

(a)    Notices Generally. Except in the case of notices and other communications
expressly permitted to be given by telephone (and except as provided in
subsection (b) below), all notices and other communications provided for herein
shall be in writing and shall be delivered by hand or overnight courier service,
mailed by certified or registered mail or sent by facsimile as follows, and all
notices and other communications expressly permitted hereunder to be given by
telephone shall be made to the applicable telephone number, as follows:

(i)    if to the Company or any other Loan Party, the Administrative Agent, or
the Collateral Agent, to the address, facsimile number, electronic mail address
or telephone number specified for such Person on Schedule 10.02; and

(ii)    if to any other Lender, to the address, facsimile number, electronic
mail address or telephone number specified in its Administrative Questionnaire
(including, as appropriate, notices delivered solely to the Person designated by
a Lender on its Administrative Questionnaire then in effect for the delivery of
notices that may contain material non-public information relating to the
Company).

Notices and other communications sent by hand or overnight courier service, or
mailed by certified or registered mail, shall be deemed to have been given when
received; notices and other communications sent by facsimile shall be deemed to
have been given when sent (except that, if not given during normal business
hours for the recipient, shall be deemed to have been given at the opening of
business on the next Business Day for the recipient). Notices and other
communications delivered through electronic communications to the extent
provided in subsection (b) below, shall be effective as provided in such
subsection (b).

(b)    Electronic Communications. Notices and other communications to the
Lenders hereunder may be delivered or furnished by electronic communication
(including e-mail and Internet or intranet websites) pursuant to procedures
approved by the Administrative Agent, provided that the foregoing shall not
apply to notices to any Lender pursuant to Article II if such Lender has
notified the Administrative Agent that it is incapable of receiving notices
under such Article by electronic communication. The Administrative Agent or the
Company may each, in its discretion, agree to accept notices and other
communications to it hereunder by electronic communications pursuant to
procedures approved by it, provided that approval of such procedures may be
limited to particular notices or communications.

Unless the Administrative Agent otherwise prescribes, (i) notices and other
communications sent to an e-mail address shall be deemed received upon the
sender’s receipt of

 

105



--------------------------------------------------------------------------------

an acknowledgement from the intended recipient (such as by the “return receipt
requested” function, as available, return e-mail or other written
acknowledgement), and (ii) notices or communications posted to an Internet or
intranet website shall be deemed received upon the deemed receipt by the
intended recipient at its e-mail address as described in the foregoing clause
(i) of notification that such notice or communication is available and
identifying the website address therefor; provided that, for both clauses
(i) and (ii), if such notice, email or other communication is not sent during
the normal business hours of the recipient, such notice, email or communication
shall be deemed to have been sent at the opening of business on the next
business day for the recipient.

(c)    The Platform. THE PLATFORM IS PROVIDED “AS IS” AND “AS AVAILABLE.” THE
AGENT PARTIES (AS DEFINED BELOW) DO NOT WARRANT THE ACCURACY OR COMPLETENESS OF
THE BORROWER MATERIALS OR THE ADEQUACY OF THE PLATFORM, AND EXPRESSLY DISCLAIM
LIABILITY FOR ERRORS IN OR OMISSIONS FROM THE BORROWER MATERIALS. NO WARRANTY OF
ANY KIND, EXPRESS, IMPLIED OR STATUTORY, INCLUDING ANY WARRANTY OF
MERCHANTABILITY, FITNESS FOR A PARTICULAR PURPOSE, NON-INFRINGEMENT OF THIRD
PARTY RIGHTS OR FREEDOM FROM VIRUSES OR OTHER CODE DEFECTS, IS MADE BY ANY AGENT
PARTY IN CONNECTION WITH THE BORROWER MATERIALS OR THE PLATFORM. In no event
shall the Administrative Agent or any of its Related Parties (collectively, the
“Agent Parties”) have any liability to the Borrower, any Lender or any other
Person for losses, claims, damages, liabilities or expenses of any kind (whether
in tort, contract or otherwise) arising out of the Company’s, any Loan Party’s
or the Administrative Agent’s transmission of Borrower Materials through the
Internet.

(d)    Change of Address, Etc. Each of the Borrower and the Administrative Agent
may change its address, facsimile or telephone number for notices and other
communications hereunder by notice to the other parties hereto. Each other
Lender may change its address, facsimile or telephone number for notices and
other communications hereunder by notice to the Company and the Administrative
Agent. In addition, each Lender agrees to notify the Administrative Agent from
time to time to ensure that the Administrative Agent has on record (i) an
effective address, contact name, telephone number, facsimile number and
electronic mail address to which notices and other communications may be sent
and (ii) accurate wire instructions for such Lender. Furthermore, each Public
Lender agrees to cause at least one individual at or on behalf of such Public
Lender to at all times have selected the “Private Side Information” or similar
designation on the content declaration screen of the Platform in order to enable
such Public Lender or its delegate, in accordance with such Public Lender’s
compliance procedures and applicable Law, including United States Federal and
state securities Laws, to make reference to Borrower Materials that are not made
available through the “Public Side Information” portion of the Platform and that
may contain material non-public information with respect to the Company or its
securities for purposes of United States Federal or state securities laws.

(e)    Reliance by Administrative Agent and Lenders. The Administrative Agent
and the Lenders shall be entitled to rely and act upon any notices (including
telephonic or electronic Borrowing/Election Notices) purportedly given by or on
behalf of the Borrower even if (i) such notices were not made in a manner
specified herein, were incomplete or were not preceded or

 

106



--------------------------------------------------------------------------------

followed by any other form of notice specified herein, or (ii) the terms
thereof, as understood by the recipient, varied from any confirmation thereof.
The Company shall indemnify the Administrative Agent, each Lender and the
Related Parties of each of them from all losses, costs, expenses and liabilities
resulting from the reliance by such Person on each notice purportedly given by
or on behalf of the Borrower. All telephonic notices to and other telephonic
communications with the Administrative Agent may be recorded by the
Administrative Agent, and each of the parties hereto hereby consents to such
recording.

10.03    No Waiver; Cumulative Remedies; Enforcement. No failure by any Lender
or the Administrative Agent to exercise, and no delay by any such Person in
exercising, any right, remedy, power or privilege hereunder or under any other
Loan Document shall operate as a waiver thereof; nor shall any single or partial
exercise of any right, remedy, power or privilege hereunder preclude any other
or further exercise thereof or the exercise of any other right, remedy, power or
privilege. The rights, remedies, powers and privileges herein provided, and
provided under each other Loan Document, are cumulative and not exclusive of any
rights, remedies, powers and privileges provided by law.

Notwithstanding anything to the contrary contained herein or in any other Loan
Document, the authority to enforce rights and remedies hereunder and under the
other Loan Documents against the Loan Parties or any of them shall be vested
exclusively in, and all actions and proceedings at law in connection with such
enforcement shall be instituted and maintained exclusively by, the
Administrative Agent in accordance with Section 8.02 for the benefit of all the
Lenders; provided, however, that the foregoing shall not prohibit (a) the
Administrative Agent from exercising on its own behalf the rights and remedies
that inure to its benefit (solely in its capacity as Administrative Agent)
hereunder and under the other Loan Documents, (b) any Lender from exercising
setoff rights in accordance with Section 10.08 (subject to the terms of
Section 2.11), or (c) any Lender from filing proofs of claim or appearing and
filing pleadings on its own behalf during the pendency of a proceeding relative
to any Loan Party under any Debtor Relief Law; and provided, further, that if at
any time there is no Person acting as Administrative Agent hereunder and under
the other Loan Documents, then (i) the Required Lenders shall have the rights
otherwise ascribed to the Administrative Agent pursuant to Section 8.02 and
(ii) in addition to the matters set forth in clauses (b) and (c) of the
preceding proviso and subject to Section 2.11, any Lender may, with the consent
of the Required Lenders, enforce any rights and remedies available to it and as
authorized by the Required Lenders.

10.04    Expenses; Indemnity; Damage Waiver.

(a)    Costs and Expenses. The Borrower shall pay (i) all reasonable
out-of-pocket expenses incurred by the Administrative Agent and its Affiliates
(including the reasonable fees, charges and disbursements of counsel for the
Administrative Agent, the Collateral Agent and the Arrangers, taken as a whole,
and of such local and special counsel as reasonably required), in connection
with the syndication of the credit facilities provided for herein, the
preparation, negotiation, execution, delivery and administration of this
Agreement and the other Loan Documents or any amendments, modifications or
waivers of the provisions hereof or thereof (whether or not the transactions
contemplated hereby or thereby shall be consummated) and (ii) all out-of-pocket
expenses incurred by the Administrative Agent, the Collateral Agent or any
Lender (including the fees, charges and disbursements of any counsel for the
Administrative

 

107



--------------------------------------------------------------------------------

Agent, the Collateral Agent or any Lender), in connection with the enforcement
or protection of its rights in connection with this Agreement and the other Loan
Documents, including its rights under this Section.

(b)    Indemnification by the Borrower. The Borrower shall indemnify the
Administrative Agent (and any sub-agent thereof) and each Lender, and each
Related Party of any of the foregoing Persons (each such Person being called an
“Indemnitee”) against, and hold each Indemnitee harmless from, any and all
losses, claims, damages, liabilities and related expenses (including the fees,
charges and disbursements of any counsel for any Indemnitee), incurred by any
Indemnitee or asserted against any Indemnitee by any Person (including the
Company or any other Loan Party) other than such Indemnitee and its Related
Parties arising out of, in connection with, or as a result of (i) the execution
or delivery of this Agreement, any other Loan Document or any agreement or
instrument contemplated hereby or thereby, the performance by the parties hereto
of their respective obligations hereunder or thereunder, the consummation of the
transactions contemplated hereby or thereby, or, in the case of the
Administrative Agent and the Collateral Agent (and any sub-agent thereof) and
its Related Parties only, the administration of this Agreement and the other
Loan Documents (including in respect of any matters addressed in Section 3.01),
(ii) any Loan or the use or proposed use of the proceeds therefrom, (iii) any
actual or alleged presence or release of Hazardous Materials on or from any
property owned or operated by the Borrower or any of its Subsidiaries, or any
Environmental Liability related in any way to the Borrower or any of its
Subsidiaries, or (iv) any actual or prospective claim, litigation, investigation
or proceeding relating to any of the foregoing, whether based on contract, tort
or any other theory, whether brought by a third party or by the Company or any
other Loan Party, and regardless of whether any Indemnitee is a party thereto,
IN ALL CASES, WHETHER OR NOT CAUSED BY OR ARISING, IN WHOLE OR IN PART, OUT OF
THE COMPARATIVE, CONTRIBUTORY OR SOLE NEGLIGENCE OF THE INDEMNITEE; provided
that such indemnity shall not, as to any Indemnitee, be available to the extent
that such losses, claims, damages, liabilities or related expenses (x) are
determined by a court of competent jurisdiction by final and nonappealable
judgment to have resulted from the gross negligence or willful misconduct of
such Indemnitee or (y) result from a claim brought by the Company or any other
Loan Party against an Indemnitee for breach in bad faith of such Indemnitee’s
obligations hereunder or under any other Loan Document, if the Company or such
Loan Party has obtained a final and nonappealable judgment in its favor on such
claim as determined by a court of competent jurisdiction. Without limiting the
provisions of Section 3.01(c), this Section 10.04(b) shall not apply with
respect to Taxes other than any Taxes that represent losses, claims, damages,
etc. arising from any non-Tax claim.

(c)    Reimbursement by Lenders. To the extent that the Borrower for any reason
fail to indefeasibly pay any amount required under subsection (a) or (b) of this
Section to be paid by it to the Administrative Agent (or any sub-agent or
Related Party thereof), each Lender severally agrees to pay to the
Administrative Agent (or any such sub-agent or Related Party) such Lender’s pro
rata share (determined as of the time that the applicable unreimbursed expense
or indemnity payment is sought based on each Lender’s share of the Total
Outstandings at such time) of such unpaid amount (including any such unpaid
amount in respect of a claim asserted by such Lender), such payment to be made
severally among them based on such Lender’s Applicable Percentage (determined as
of the time that the applicable unreimbursed expense or indemnity payment is
sought), provided, further, that the unreimbursed expense or indemnified

 

108



--------------------------------------------------------------------------------

loss, claim, damage, liability or related expense, as the case may be, was
incurred by or asserted against the Administrative Agent (or any such sub-agent
or Related Party acting for the Administrative Agent (or any such sub-agent) in
connection with such capacity). The obligations of the Lenders under this
subsection (c) are subject to the provisions of Section 2.10(d).

(d)    Waiver of Consequential Damages, Etc. To the fullest extent permitted by
applicable law, no party hereto shall assert, and each party hereby waives, and
acknowledges that no other Person shall have, any claim against any Indemnitee,
on any theory of liability, for special, indirect, consequential or punitive
damages (as opposed to direct or actual damages) arising out of, in connection
with, or as a result of, this Agreement, any other Loan Document or any
agreement or instrument contemplated hereby, the transactions contemplated
hereby or thereby, any Loan or the use of the proceeds thereof. No Indemnitee
referred to in subsection (b) above shall be liable for any damages arising from
the use by unintended recipients of any information or other materials
distributed to such unintended recipients by such Indemnitee through
telecommunications, electronic or other information transmission systems in
connection with this Agreement or the other Loan Documents or the transactions
contemplated hereby or thereby other than for direct or actual damages resulting
from the gross negligence or willful misconduct of such Indemnitee as determined
by a final and nonappealable judgment of a court of competent jurisdiction.

(e)    Payments. All amounts due under this Section shall be payable not later
than ten (10) Business Days after demand therefor.

(f)    Survival. The agreements in this Section and the indemnity provisions of
Section 10.02(e) shall survive the resignation of the Administrative Agent, the
replacement of any Lender, the termination of the Aggregate Commitments and the
repayment, satisfaction or discharge of all the other Obligations.

10.05    Payments Set Aside. To the extent that any payment by or on behalf of
the Borrower is made to the Administrative Agent or any Lender, or the
Administrative Agent or any Lender exercises its right of setoff, and such
payment or the proceeds of such setoff or any part thereof is subsequently
invalidated, declared to be fraudulent or preferential, set aside or required
(including pursuant to any settlement entered into by the Administrative Agent
or such Lender in its discretion) to be repaid to a trustee, receiver or any
other party, in connection with any proceeding under any Debtor Relief Law or
otherwise, then (a) to the extent of such recovery, the obligation or part
thereof originally intended to be satisfied shall be revived and continued in
full force and effect as if such payment had not been made or such setoff had
not occurred, and (b) each Lender severally agrees to pay to the Administrative
Agent upon demand its applicable share (without duplication) of any amount so
recovered from or repaid by the Administrative Agent, plus interest thereon from
the date of such demand to the date such payment is made at a rate per annum
equal to the Federal Funds Rate from time to time in effect. The obligations of
the Lenders under clause (b) of the preceding sentence shall survive the payment
in full of the Obligations and the termination of this Agreement.

 

109



--------------------------------------------------------------------------------

10.06    Successors and Assigns.

(a)    Successors and Assigns Generally. The provisions of this Agreement shall
be binding upon and inure to the benefit of the parties hereto and their
respective successors and assigns permitted hereby, except that neither the
Company nor any other Loan Party may assign or otherwise transfer any of its
rights or obligations hereunder (except pursuant to a transaction involving the
Borrower permitted under this Agreement) without the prior written consent of
the Administrative Agent and each Lender, and no Lender may assign or otherwise
transfer any of its rights or obligations hereunder except (i) to an assignee in
accordance with the provisions of subsection (b) of this Section, (ii) by way of
participation in accordance with the provisions of subsection (d) of this
Section, or (iii) by way of pledge or assignment of a security interest subject
to the restrictions of subsection (e) of this Section (and any other attempted
assignment or transfer by any party hereto shall be null and void). Nothing in
this Agreement, expressed or implied, shall be construed to confer upon any
Person (other than the parties hereto, their respective successors and assigns
permitted hereby, Participants to the extent provided in subsection (d) of this
Section and, to the extent expressly contemplated hereby, the Related Parties of
each of the Administrative Agent and the Lenders) any legal or equitable right,
remedy or claim under or by reason of this Agreement.

(b)    Assignments by Lenders. Any Lender may at any time assign to one or more
assignees that are Eligible Assignees all or a portion of its rights and
obligations under this Agreement (including all or a portion of its Commitment
and the Loans at the time owing to it); provided that any such assignment shall
be subject to the following conditions:

(i)    Minimum Amounts.

(A)    in the case of an assignment of the entire remaining amount of the
assigning Lender’s Commitment and/or the Loans at the time owing to it or
contemporaneous assignments to related Approved Funds that equal at least the
amount specified in paragraph (b)(i)(B) of this Section in the aggregate or in
the case of an assignment to a Lender, an Affiliate of a Lender or an Approved
Fund, no minimum amount need be assigned; and

(B)    in any case not described in subsection (b)(i)(A) of this Section, the
aggregate amount of the Commitment (which for this purpose includes Loans
outstanding thereunder) or, if the Commitment is not then in effect, the
principal outstanding balance of the Loans of the assigning Lender subject to
each such assignment, determined as of the date the Assignment and Assumption
with respect to such assignment is delivered to the Administrative Agent or, if
“Trade Date” is specified in the Assignment and Assumption, as of the Trade
Date, shall not be less than $5,000,000 unless each of the Administrative Agent
and, so long as no Event of Default has occurred and is continuing, the Company
otherwise consents (each such consent not to be unreasonably withheld or
delayed).

(ii)    Proportionate Amounts. Each partial assignment shall be made as an
assignment of a proportionate part of all the assigning Lender’s rights and
obligations under this Agreement with respect to the Loans or the Commitment
assigned;

 

110



--------------------------------------------------------------------------------

(iii)    Required Consents. No consent shall be required for any assignment
except to the extent required by subsection (b)(i)(B) of this Section and, in
addition:

(A)    the consent of the Company (such consent not to be unreasonably withheld
or delayed) shall be required unless (1) an Event of Default has occurred and is
continuing at the time of such assignment or (2) such assignment is to a Lender,
an Affiliate of a Lender or an Approved Fund; and

(B)    the consent of the Administrative Agent (such consent not to be
unreasonably withheld or delayed) shall be required if such assignment is to a
Person that is not a Lender, an Affiliate of such Lender or an Approved Fund
with respect to such Lender.

(iv)    Assignment and Assumption. The parties to each assignment shall execute
and deliver to the Administrative Agent an Assignment and Assumption, together
with a processing and recordation fee in the amount of $3,500; provided,
however, that the Administrative Agent may, in its sole discretion, elect to
waive such processing and recordation fee in the case of any assignment. The
assignee, if it is not a Lender, shall deliver to the Administrative Agent an
Administrative Questionnaire.

(v)    No Assignment to Certain Persons. No such assignment shall be made (A) to
the Company or any of the Company’s Affiliates or Subsidiaries, (B) to any
Defaulting Lender or any of its Subsidiaries, or any Person who, upon becoming a
Lender hereunder, would constitute any of the foregoing Persons described in
this clause (B), or (C) to a natural Person.

(vi)    Certain Additional Payments. In connection with any assignment of rights
and obligations of any Defaulting Lender hereunder, no such assignment shall be
effective unless and until, in addition to the other conditions thereto set
forth herein, the parties to the assignment shall make such additional payments
to the Administrative Agent in an aggregate amount sufficient, upon distribution
thereof as appropriate (which may be outright payment, purchases by the assignee
of participations or subparticipations, or other compensating actions, including
funding, with the consent of the Company and the Administrative Agent, the
applicable pro rata share of Loans previously requested but not funded by the
Defaulting Lender, to each of which the applicable assignee and assignor hereby
irrevocably consent), to (x) pay and satisfy in full all payment liabilities
then owed by such Defaulting Lender to the Administrative Agent or any Lender
hereunder (and interest accrued thereon) and (y) acquire (and fund as
appropriate) its full pro rata share of all Loans in accordance with its
Applicable Percentage. Notwithstanding the foregoing, in the event that any
assignment of rights and obligations of any Defaulting Lender hereunder shall
become effective under applicable Law without compliance with the provisions of
this paragraph, then the assignee of such interest shall be deemed to be a
Defaulting Lender for all purposes of this Agreement until such compliance
occurs.

Subject to acceptance and recording thereof by the Administrative Agent pursuant
to subsection (c) of this Section, from and after the effective date specified
in each Assignment and Assumption, the assignee thereunder shall be a party to
this Agreement and, to the extent of the

 

111



--------------------------------------------------------------------------------

interest assigned by such Assignment and Assumption, have the rights and
obligations of a Lender under this Agreement, and the assigning Lender
thereunder shall, to the extent of the interest assigned by such Assignment and
Assumption, be released from its obligations under this Agreement (and, in the
case of an Assignment and Assumption covering all of the assigning Lender’s
rights and obligations under this Agreement, such Lender shall cease to be a
party hereto) but shall continue to be entitled to the benefits of Sections
3.01, 3.04, 3.05, and 10.04 with respect to facts and circumstances occurring
prior to the effective date of such assignment; provided that, except to the
extent otherwise expressly agreed by the affected parties, no assignment by a
Defaulting Lender will constitute a waiver or release of any claim of any party
hereunder arising from that Lender’s having been a Defaulting Lender. Upon
request, the Borrower (at its expense) shall execute and deliver a Note to the
assignee Lender. Any assignment or transfer by a Lender of rights or obligations
under this Agreement that does not comply with this subsection shall be treated
for purposes of this Agreement as a sale by such Lender of a participation in
such rights and obligations in accordance with subsection (d) of this Section.

(c)    Register. The Administrative Agent, acting solely for this purpose as an
agent of the Borrower (and such agency being solely for tax purposes), shall
maintain at the Administrative Agent’s Office a copy of each Assignment and
Assumption delivered to it (or the equivalent thereof in electronic form) and a
register for the recordation of the names and addresses of the Lenders, and the
Commitments of, and principal amounts (and stated interest) of the Loans owing
to, each Lender pursuant to the terms hereof from time to time (the “Register”).
The entries in the Register shall be conclusive absent manifest error, and the
Borrower, the Administrative Agent and the Lenders shall treat each Person whose
name is recorded in the Register pursuant to the terms hereof as a Lender
hereunder for all purposes of this Agreement. The Register shall be available
for inspection by the Borrower and any Lender, at any reasonable time and from
time to time upon reasonable prior notice.

(d)    Participations. Any Lender may at any time, without the consent of, or
notice to, the Borrower or the Administrative Agent, sell participations to any
Person (other than a natural Person, a Defaulting Lender or the Company or any
of the Company’s Affiliates or Subsidiaries) (each, a “Participant”) in all or a
portion of such Lender’s rights and/or obligations under this Agreement
(including all or a portion of its Commitment and/or the Loans owing to it);
provided that (i) such Lender’s obligations under this Agreement shall remain
unchanged, (ii) such Lender shall remain solely responsible to the other parties
hereto for the performance of such obligations and (iii) the Borrower, the
Administrative Agent, the Lenders shall continue to deal solely and directly
with such Lender in connection with such Lender’s rights and obligations under
this Agreement. For the avoidance of doubt, each Lender shall be responsible for
the indemnity under Section 10.04(c) without regard to the existence of any
participation.

Any agreement or instrument pursuant to which a Lender sells such a
participation shall provide that such Lender shall retain the sole right to
enforce this Agreement and to approve any amendment, modification or waiver of
any provision of this Agreement; provided that such agreement or instrument may
provide that such Lender will not, without the consent of the Participant, agree
to any amendment, waiver or other modification described in the first proviso to
Section 10.01 that affects such Participant. The Borrower agrees that each
Participant shall be entitled to the benefits of Sections 3.01, 3.04 and 3.05
(subject to the requirements and

 

112



--------------------------------------------------------------------------------

limitations therein, including the requirements under Section 3.01(e) (it being
understood that the documentation required under Section 3.01(e) shall be
delivered to the Lender who sells the participation)) to the same extent as if
it were a Lender and had acquired its interest by assignment pursuant to
subsection (b) of this Section to the same extent as if it were a Lender and had
acquired its interest by assignment pursuant to paragraph (b) of this Section;
provided that such Participant (A) agrees to be subject to the provisions of
Sections 3.06 and 10.13 as if it were an assignee under paragraph (b) of this
Section and (B) shall not be entitled to receive any greater payment under
Sections 3.01 or 3.04, with respect to any participation, than the Lender from
whom it acquired the applicable participation would have been entitled to
receive, except to the extent such entitlement to receive a greater payment
results from a Change in Law that occurs after the Participant acquired the
applicable participation. Each Lender that sells a participation agrees, at the
Borrower’s request and expense, to use reasonable efforts to cooperate with the
Borrower to effectuate the provisions of Section 3.06 with respect to any
Participant. To the extent permitted by law, each Participant also shall be
entitled to the benefits of Section 10.08 as though it were a Lender; provided
that such Participant agrees to be subject to Section 2.11 as though it were a
Lender. Each Lender that sells a participation shall, acting solely for this
purpose as a non-fiduciary agent of the Borrower, maintain a register on which
it enters the name and address of each Participant and the principal amounts
(and stated interest) of each Participant’s interest in the Loans or other
obligations under the Loan Documents (the “Participant Register”); provided that
no Lender shall have any obligation to disclose all or any portion of the
Participant Register (including the identity of any Participant or any
information relating to a Participant’s interest in any commitments, loans,
letters of credit or its other obligations under any Loan Document) to any
Person except to the extent that such disclosure is necessary to establish that
such commitment, loan, letter of credit or other obligation is in registered
form under Section 5f.103-1(c) of the United States Treasury Regulations. The
entries in the Participant Register shall be conclusive absent manifest error,
and such Lender shall treat each Person whose name is recorded in the
Participant Register as the owner of such participation for all purposes of this
Agreement notwithstanding any notice to the contrary. For the avoidance of
doubt, the Administrative Agent (in its capacity as Administrative Agent) shall
have no responsibility for maintaining a Participant Register.

(e)    Certain Pledges. Any Lender may at any time pledge or assign a security
interest in all or any portion of its rights under this Agreement (including
under its Note, if any) to secure obligations of such Lender, including any
pledge or assignment to secure obligations to a Federal Reserve Bank or any
other central bank; provided that no such pledge or assignment shall release
such Lender from any of its obligations hereunder or substitute any such pledgee
or assignee for such Lender as a party hereto.

10.07    Treatment of Certain Information; Confidentiality. Each of the
Administrative Agent and the Lenders agrees to maintain the confidentiality of
the Information (as defined below), except that Information may be disclosed
(a) to its Related Parties (it being understood that the Persons to whom such
disclosure is made will be informed of the confidential nature of such
Information and instructed to keep such Information confidential), (b) to the
extent required or requested by any regulatory authority purporting to have
jurisdiction over such Person or its Related Parties (including any
self-regulatory authority, such as the National Association of Insurance
Commissioners), including to any Federal Reserve Bank or central bank in
connection with pledges permitted under Section 10.06(e), (c) to the extent

 

113



--------------------------------------------------------------------------------

required by applicable laws or regulations or by any subpoena or similar legal
process, (d) to any other party hereto, (e) in connection with the exercise of
any remedies hereunder or under any other Loan Document or any action or
proceeding relating to this Agreement or any other Loan Document or the
enforcement of rights hereunder or thereunder, (f) subject to an agreement
containing provisions substantially the same as those of this Section, to
(i) any assignee of or Participant in, or any prospective assignee of or
Participant in, any of its rights and obligations under this Agreement or
(ii) any actual or prospective party (or its Related Parties) to any swap,
derivative or other transaction under which payments are to be made by reference
to the Borrower and its obligations, this Agreement or payments hereunder,
(g) on a confidential basis to (i) any rating agency in connection with rating
the Company or its Subsidiaries or the credit facilities provided hereunder or
(ii) the CUSIP Service Bureau or any similar agency in connection with the
issuance and monitoring of CUSIP numbers or other market identifiers with
respect to the credit facilities provided hereunder, (h) with the consent of the
Company or (i) to the extent such Information (x) becomes publicly available
other than as a result of a breach of this Section or (y) becomes available to
the Administrative Agent, any Lender or any of their respective Affiliates on a
nonconfidential basis from a source other than the Company which such Person has
no reason to believe has any confidentiality or fiduciary obligation to the
Company or its Subsidiaries with respect to such Information. For purposes of
this Section, “Information” means all information received from the Company or
any Subsidiary relating to the Company or any Subsidiary or any of their
respective businesses, other than any such information that is available to the
Administrative Agent or any Lender on a nonconfidential basis prior to
disclosure by the Company or any Subsidiary, provided that, in the case of
information received from the Company or any Subsidiary after the date hereof,
such information is clearly identified at the time of delivery as confidential.
Any Person required to maintain the confidentiality of Information as provided
in this Section shall be considered to have complied with its obligation to do
so if such Person has exercised the same degree of care to maintain the
confidentiality of such Information as such Person would accord to its own
confidential information.

Each of the Administrative Agent and the Lenders acknowledges that (a) the
Information may include material non-public information concerning the Company
or a Subsidiary, as the case may be, (b) it has developed compliance procedures
regarding the use of material non-public information and (c) it will handle such
material non-public information in accordance with applicable Law, including
United States Federal and state securities Laws.

10.08    Right of Setoff. If an Event of Default shall have occurred and be
continuing, each Lender and each of its Affiliates is hereby authorized at any
time and from time to time, to the fullest extent permitted by applicable law,
to set off and apply any and all deposits (general or special, time or demand,
provisional or final) at any time held and other obligations at any time owing
by such Lender or any such Affiliate to or for the credit or the account of the
Borrower or any other Loan Party against any and all of the obligations of the
Borrower or such Loan Party now or hereafter existing under this Agreement or
any other Loan Document to such Lender or its Affiliates, irrespective of
whether or not such Lender or Affiliate shall have made any demand under this
Agreement or any other Loan Document and although such obligations of the
Borrower or such Loan Party may be contingent or unmatured or are owed to a
branch, office or Affiliate of such Lender different from the branch, office or
Affiliate holding such deposit or obligated on such indebtedness; provided that
in the event that any Defaulting Lender shall

 

114



--------------------------------------------------------------------------------

exercise any such right of setoff, (x) all amounts so set off shall be paid over
immediately to the Administrative Agent for further application in accordance
with the provisions of Section 2.13 and, pending such payment, shall be
segregated by such Defaulting Lender from its other funds and deemed held in
trust for the benefit of the Administrative Agent and the Lenders, and (y) the
Defaulting Lender shall provide promptly to the Administrative Agent a statement
describing in reasonable detail the Obligations owing to such Defaulting Lender
as to which it exercised such right of setoff. The rights of each Lender and its
Affiliates under this Section are in addition to other rights and remedies
(including other rights of setoff) that such Lender and its Affiliates may have.
Each Lender agrees to notify the Company and the Administrative Agent promptly
after any such setoff and application, provided that the failure to give such
notice shall not affect the validity of such setoff and application.

10.09    Interest Rate Limitation. Notwithstanding anything to the contrary
contained in any Loan Document, the interest paid or agreed to be paid under the
Loan Documents shall not exceed the maximum rate of non-usurious interest
permitted by applicable Law (the “Maximum Rate”). If the Administrative Agent or
any Lender shall receive interest in an amount that exceeds the Maximum Rate,
the excess interest shall be applied to the principal of the Loans or, if it
exceeds such unpaid principal, refunded to the Borrower. In determining whether
the interest contracted for, charged, or received by the Administrative Agent or
a Lender exceeds the Maximum Rate, such Person may, to the extent permitted by
applicable Law, (a) characterize any payment that is not principal as an
expense, fee, or premium rather than interest, (b) exclude voluntary prepayments
and the effects thereof, and (c) amortize, prorate, allocate, and spread in
equal or unequal parts the total amount of interest throughout the contemplated
term of the Obligations hereunder.

10.10    Counterparts; Integration; Effectiveness. This Agreement may be
executed in counterparts (and by different parties hereto in different
counterparts), each of which shall constitute an original, but all of which when
taken together shall constitute a single contract. This Agreement, the other
Loan Documents, and any separate letter agreements with respect to fees payable
to the Administrative Agent, constitute the entire contract among the parties
relating to the subject matter hereof and supersede any and all previous
agreements and understandings, oral or written, relating to the subject matter
hereof. Except as provided in Section 4.01, this Agreement shall become
effective when it shall have been executed by the Administrative Agent and when
the Administrative Agent shall have received counterparts hereof that, when
taken together, bear the signatures of each of the other parties hereto.
Delivery of an executed counterpart of a signature page of this Agreement by
facsimile or other electronic imaging means (e.g. “pdf” or “tif”) shall be
effective as delivery of a manually executed counterpart of this Agreement.

10.11    Survival of Representations and Warranties. All representations and
warranties made hereunder and in any other Loan Document or other document
delivered pursuant hereto or thereto or in connection herewith or therewith
shall survive the execution and delivery hereof and thereof. Such
representations and warranties have been or will be relied upon by the
Administrative Agent and each Lender, regardless of any investigation made by
the Administrative Agent or any Lender or on their behalf and notwithstanding
that the Administrative Agent or any Lender may have had notice or knowledge of
any Default at the time of any Borrowing, and shall continue in full force and
effect as long as any Loan or any other Obligation hereunder shall remain unpaid
or unsatisfied.

 

115



--------------------------------------------------------------------------------

10.12    Severability. If any provision of this Agreement or the other Loan
Documents is held to be illegal, invalid or unenforceable, (a) the legality,
validity and enforceability of the remaining provisions of this Agreement and
the other Loan Documents shall not be affected or impaired thereby and (b) the
parties shall endeavor in good faith negotiations to replace the illegal,
invalid or unenforceable provisions with valid provisions the economic effect of
which comes as close as possible to that of the illegal, invalid or
unenforceable provisions. The invalidity of a provision in a particular
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction. Without limiting the foregoing provisions of this
Section 10.12, if and to the extent that the enforceability of any provisions in
this Agreement relating to Defaulting Lenders shall be limited by Debtor Relief
Laws, as determined in good faith by the Administrative Agent, then such
provisions shall be deemed to be in effect only to the extent not so limited.

10.13    Replacement of Lenders. If a Lender (an “Affected Lender”) shall have:
(a) become a Defaulting Lender or a Non-Consenting Lender, (b) requested any
payments such that the Borrower is entitled to replace such Lender pursuant to
the provisions of Section 3.06 or (c) delivered a notice pursuant to Sections
3.02 or 3.03(b) claiming that such Lender is unable to extend Eurodollar Rate
Loans for reasons not generally applicable to other Lenders, then the Borrower
may, at its sole expense and effort, upon notice to such Lender and the
Administrative Agent, require such Lender to assign and delegate, without
recourse (in accordance with and subject to the restrictions contained in, and
consents required by, Section 10.06), all of its interests, rights (other than
its existing rights to payments pursuant to Sections 3.01 and 3.04) and
obligations under this Agreement and the related Loan Documents to an Eligible
Assignee that shall assume such obligations (which assignee may be another
Lender, if a Lender accepts such assignment), provided that:

(a)    the Borrower shall have paid to the Administrative Agent the assignment
fee (if any) specified in Section 10.06(b);

(b)    such Lender shall have received payment of an amount equal to the
outstanding principal of its Loans, accrued interest thereon, accrued fees and
all other amounts payable to it hereunder and under the other Loan Documents
(including any amounts under Section 3.05) from the assignee (to the extent of
such outstanding principal and accrued interest and fees) or the Company (in the
case of all other amounts);

(c)    in the case of any such assignment resulting from a claim for
compensation under Section 3.04 or payments required to be made pursuant to
Section 3.01, such assignment will result in a reduction in such compensation or
payments thereafter;

(d)    such assignment does not conflict with applicable Laws;

(e)    in the case of an assignment resulting from a Lender becoming a
Non-Consenting Lender, the applicable assignee shall have consented to the
applicable amendment, waiver or consent; and

(f)    the case of any such assignment resulting from a claim under Sections
3.02 or 3.03(b), the applicable assignee shall not, at the time of such
assignment, be subject to such Sections 3.02 or 3.03(b), as applicable.

 

116



--------------------------------------------------------------------------------

A Lender shall not be required to make any such assignment or delegation if,
prior thereto, as a result of a waiver by such Lender or otherwise, the
circumstances entitling the Borrower to require such assignment and delegation
cease to apply. The Administrative Agent is authorized to execute one or more of
such assignment agreements as attorney-in-fact for any Affected Lender failing
to execute and deliver the same within five (5) Business Days after demand from
the Administrative Agent or the Company for such Affected Lender to execute and
deliver the same.

10.14    Governing Law; Jurisdiction; Etc.

(a)    GOVERNING LAW. THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS AND ANY
CLAIMS, CONTROVERSY, DISPUTE OR CAUSE OF ACTION (WHETHER IN CONTRACT OR TORT OR
OTHERWISE) BASED UPON, ARISING OUT OF OR RELATING TO THIS AGREEMENT OR ANY OTHER
LOAN DOCUMENT (EXCEPT, AS TO ANY OTHER LOAN DOCUMENT, AS EXPRESSLY SET FORTH
THEREIN) AND THE TRANSACTIONS CONTEMPLATED HEREBY AND THEREBY SHALL BE GOVERNED
BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK.

(b)    SUBMISSION TO JURISDICTION. THE COMPANY AND EACH OTHER LOAN PARTY
IRREVOCABLY AND UNCONDITIONALLY AGREES THAT IT WILL NOT COMMENCE ANY ACTION,
LITIGATION OR PROCEEDING OF ANY KIND OR DESCRIPTION, WHETHER IN LAW OR EQUITY,
WHETHER IN CONTRACT OR IN TORT OR OTHERWISE, AGAINST THE ADMINISTRATIVE AGENT OR
ANY LENDER, OR ANY RELATED PARTY OF THE FOREGOING, IN ANY WAY RELATING TO THIS
AGREEMENT OR ANY OTHER LOAN DOCUMENT OR THE TRANSACTIONS RELATING HERETO OR
THERETO, IN ANY FORUM OTHER THAN THE COURTS OF THE STATE OF NEW YORK SITTING IN
NEW YORK COUNTY AND OF THE UNITED STATES DISTRICT COURT OF THE SOUTHERN DISTRICT
OF NEW YORK, AND ANY APPELLATE COURT FROM ANY THEREOF, AND EACH OF THE PARTIES
HERETO IRREVOCABLY AND UNCONDITIONALLY SUBMITS TO THE JURISDICTION OF SUCH
COURTS AND AGREES THAT ALL CLAIMS IN RESPECT OF ANY SUCH ACTION, LITIGATION OR
PROCEEDING MAY BE HEARD AND DETERMINED IN SUCH NEW YORK STATE COURT OR, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, IN SUCH FEDERAL COURT. EACH OF THE
PARTIES HERETO AGREES THAT A FINAL JUDGMENT IN ANY SUCH ACTION, LITIGATION OR
PROCEEDING SHALL BE CONCLUSIVE AND MAY BE ENFORCED IN OTHER JURISDICTIONS BY
SUIT ON THE JUDGMENT OR IN ANY OTHER MANNER PROVIDED BY LAW. NOTHING IN THIS
AGREEMENT OR IN ANY OTHER LOAN DOCUMENT SHALL AFFECT ANY RIGHT THAT THE
ADMINISTRATIVE AGENT OR ANY LENDER MAY OTHERWISE HAVE TO BRING ANY ACTION OR
PROCEEDING RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT AGAINST THE
COMPANY OR ANY OTHER LOAN PARTY OR ITS PROPERTIES IN THE COURTS OF ANY
JURISDICTION.

 

117



--------------------------------------------------------------------------------

(c)    WAIVER OF VENUE. THE COMPANY AND EACH OTHER LOAN PARTY IRREVOCABLY AND
UNCONDITIONALLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY
OBJECTION THAT IT MAY NOW OR HEREAFTER HAVE TO THE LAYING OF VENUE OF ANY ACTION
OR PROCEEDING ARISING OUT OF OR RELATING TO THIS AGREEMENT OR ANY OTHER LOAN
DOCUMENT IN ANY COURT REFERRED TO IN PARAGRAPH (B) OF THIS SECTION. EACH OF THE
PARTIES HERETO HEREBY IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY
APPLICABLE LAW, THE DEFENSE OF AN INCONVENIENT FORUM TO THE MAINTENANCE OF SUCH
ACTION OR PROCEEDING IN ANY SUCH COURT.

(d)    SERVICE OF PROCESS. EACH PARTY HERETO IRREVOCABLY CONSENTS TO SERVICE OF
PROCESS IN THE MANNER PROVIDED FOR NOTICES IN SECTION 10.02. NOTHING IN THIS
AGREEMENT WILL AFFECT THE RIGHT OF ANY PARTY HERETO TO SERVE PROCESS IN ANY
OTHER MANNER PERMITTED BY APPLICABLE LAW.

10.15    Waiver of Jury Trial. EACH PARTY HERETO HEREBY IRREVOCABLY WAIVES, TO
THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL
BY JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR
RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT OR THE TRANSACTIONS
CONTEMPLATED HEREBY OR THEREBY (WHETHER BASED ON CONTRACT, TORT OR ANY OTHER
THEORY). EACH PARTY HERETO (A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR
ATTORNEY OF ANY OTHER PERSON HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH
OTHER PERSON WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE
FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE
BEEN INDUCED TO ENTER INTO THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS BY, AMONG
OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION.

10.16    No Advisory or Fiduciary Responsibility. In connection with all aspects
of each transaction contemplated hereby (including in connection with any
amendment, waiver or other modification hereof or of any other Loan Document),
the Company and each other Loan Party acknowledges and agrees, and acknowledges
its Affiliates’ understanding, that: (a) (i) the arranging and other services
regarding this Agreement provided by the Administrative Agent, the Arrangers and
the Lenders are arm’s-length commercial transactions between the Company, each
other Loan Party and their respective Affiliates, on the one hand, and the
Administrative Agent, the Arrangers and the Lenders, on the other hand,
(ii) each of the Company and the other Loan Parties has consulted its own legal,
accounting, regulatory and tax advisors to the extent it has deemed appropriate,
and (iii) the Company and each other Loan Party is capable of evaluating, and
understands and accepts, the terms, risks and conditions of the transactions
contemplated hereby and by the other Loan Documents; (b) (i) the Administrative
Agent, the Arrangers and each Lender is and has been acting solely as a
principal and, except as expressly agreed in writing by the relevant parties,
has not been, is not, and will not be acting as an advisor, agent or fiduciary
for the Company, any other Loan Party or any of their respective Affiliates, or
any

 

118



--------------------------------------------------------------------------------

other Person and (ii) neither the Administrative Agent, any Arranger nor any
Lender has any obligation to the Company, any other Loan Party or any of their
respective Affiliates with respect to the transactions contemplated hereby
except those obligations expressly set forth herein and in the other Loan
Documents; and (c) the Administrative Agent, the Arrangers and the Lenders and
their respective Affiliates may be engaged in a broad range of transactions that
involve interests that differ from those of the Company, the other Loan Parties
and their respective Affiliates, and neither the Administrative Agent, any
Arranger, nor any Lender has any obligation to disclose any of such interests to
the Company, any other Loan Party or any of their respective Affiliates. To the
fullest extent permitted by law, each of the Company and each other Loan Party
hereby waives and releases any claims that it may have against the
Administrative Agent, the Arrangers or any Lender with respect to any breach or
alleged breach of agency or fiduciary duty in connection with any aspect of any
transaction contemplated hereby.

10.17    Electronic Execution of Assignments and Certain Other Documents. The
words “execution,” “execute,” “signed,” “signature,” and words of like import in
or related to any document to be signed in connection with this Agreement and
the transactions contemplated hereby (including without limitation Assignment
and Assumptions, amendments or other Borrowing/Election Notices, waivers and
consents) shall be deemed to include electronic signatures, the electronic
matching of assignment terms and contract formations on electronic platforms
approved by the Administrative Agent, or the keeping of records in electronic
form, each of which shall be of the same legal effect, validity or
enforceability as a manually executed signature or the use of a paper-based
recordkeeping system, as the case may be, to the extent and as provided for in
any applicable law, including the Federal Electronic Signatures in Global and
National Commerce Act, the New York State Electronic Signatures and Records Act,
or any other similar state laws based on the Uniform Electronic Transactions
Act; provided that notwithstanding anything contained herein to the contrary the
Administrative Agent is under no obligation to agree to accept electronic
signatures in any form or in any format unless expressly agreed to by the
Administrative Agent pursuant to procedures approved by it; and provided,
further, without limiting the foregoing, upon the request of any party, any
electronic signature shall be promptly followed by such manually executed
counterpart.

10.18    USA PATRIOT Act. Each Lender that is subject to the Act (as hereinafter
defined) and the Administrative Agent (for itself and not on behalf of any
Lender) hereby notifies the Borrower that pursuant to the requirements of the
USA PATRIOT Act (Title III of Pub. L. 107-56 (signed into law October 26, 2001))
(the “Act”), it is required to obtain, verify and record information that
identifies the Loan Parties, which information includes the name and address of
the Borrower and other information that will allow such Lender or the
Administrative Agent, as applicable, to identify the Loan Parties in accordance
with the Act. Each Loan Party shall, promptly following a request by the
Administrative Agent or any Lender, provide all documentation and other
information that the Administrative Agent or such Lender reasonably requests in
order to comply with its ongoing obligations under applicable “know your
customer” and anti-money laundering rules and regulations, including the Act.

10.19    Entire Agreement. This Agreement and the other Loan Documents represent
the final agreement among the parties and may not be contradicted by evidence of
prior, contemporaneous, or subsequent oral agreements of the parties. There are
no unwritten oral agreements among the parties.

 

119



--------------------------------------------------------------------------------

10.20    Keepwell. Each Loan Party that is a Qualified ECP Guarantor at the time
the Guaranty, by any Specified Loan Party, becomes effective with respect to any
Swap Obligation hereby jointly and severally, absolutely, unconditionally and
irrevocably undertakes to provide such funds or other support to each Specified
Loan Party with respect to such Swap Obligation as may be needed by such
Specified Loan Party from time to time to honor all of its obligations under its
Guaranty and the other Loan Documents in respect of such Swap Obligation (but,
in each case, only up to the maximum amount of such liability that can be hereby
incurred without rendering such Qualified ECP Guarantor’s obligations and
undertakings under this Section 10.20 voidable under applicable law relating to
fraudulent conveyance or fraudulent transfer, and not for any greater amount).
The obligations and undertakings of each Qualified ECP Guarantor under this
Section 10.20 shall remain in full force and effect until the Obligations (other
than contingent indemnity obligations for which no claim is pending) have been
indefeasibly paid and performed in full. Each Qualified ECP Guarantor intends
this Section to constitute, and this Section shall be deemed to constitute, a
guarantee of the obligations of, and a “keepwell, support, or other agreement”
for the benefit of, each Specified Loan Party for all purposes of the Commodity
Exchange Act.

10.21    Authorization. Each Lender hereby irrevocably appoints, designates and
authorizes the Administrative Agent and the Collateral Agent, (a) to take such
action on its behalf under the provisions of the Intercreditor Agreement and to
exercise such powers and perform such duties as are expressly delegated to it by
the terms thereof, together with such powers as are reasonably incidental
thereto, including, without limitation, (i) granting of waivers under the
Intercreditor Agreement and the Security Instruments and exercising such powers
and performing such duties as are required under the provisions of the
Intercreditor Agreement, and any other instruments or agreements referred to
therein or as are reasonably incidental thereto, (ii) making, on such Lender’s
behalf, the representations, warranties, covenants and agreements deemed made by
such Lender under the provisions of the Intercreditor Agreement, and
(iii) taking such action under the Intercreditor Agreement and the Security
Instruments as is authorized by a vote of the Required Lenders, and (b) to enter
into the Intercreditor Agreement and the Security Instruments (including,
without limitation, in each case, any amendment, modifications or restatements
after the Amendment No. 4 Closing Date) on such Lender’s behalf. In furtherance
of the foregoing, each Lender hereby irrevocably agrees to be bound by all of
the agreements of the Administrative Agent and Collateral Agent contained in the
Intercreditor Agreement and the Security Instruments.

10.22    Acknowledgement and Consent to Bail-In of EEA Financial Institutions.
Notwithstanding anything to the contrary in any Loan Document or in any other
agreement, arrangement or understanding among any such parties, each party
hereto acknowledges that any liability of any Lender that is an EEA Financial
Institution arising under any Loan Document, to the extent such liability is
unsecured, may be subject to the Write-Down and Conversion Powers of an EEA
Resolution Authority and agrees and consents to, and acknowledges and agrees to
be bound by:

(a)    the application of any Write-Down and Conversion Powers by an EEA
Resolution Authority to any such liabilities arising hereunder which may be
payable to it by any Lender that is an EEA Financial Institution; and

 

120



--------------------------------------------------------------------------------

(b)    the effects of any Bail-In Action on any such liability, including, if
applicable:

(i)    a reduction in full or in part or cancellation of any such liability;

(ii)    a conversion of all, or a portion of, such liability into shares or
other instruments of ownership in such EEA Financial Institution, its parent
undertaking, or a bridge institution that may be issued to it or otherwise
conferred on it, and that such shares or other instruments of ownership will be
accepted by it in lieu of any rights with respect to any such liability under
this Agreement or any other Loan Document; or

(iii)    the variation of the terms of such liability in connection with the
exercise of the Write-Down and Conversion Powers of any EEA Resolution Authority

ARTICLE XI

GUARANTY

11.01    Guaranty.

(a)    For valuable consideration, the receipt of which is hereby acknowledged,
and to induce the Lenders to make advances to the Borrower, the Company hereby
absolutely and unconditionally guarantees prompt payment when due, whether at
stated maturity, upon acceleration or otherwise, and at all times thereafter, of
any and all existing and future Obligations of the Borrower to the
Administrative Agent. the Collateral Agent, the Secured Creditors, the Lenders,
or any of them, under or with respect to the Loan Documents, whether for
principal, interest, fees, expenses or otherwise, and any Secured Cash
Management Agreement, any Secured Hedge Agreement and any Secured Bilateral
Letter of Credit (including all renewals, extensions, amendments, refinancings
and other modifications thereof and all costs, attorneys’ fees and expenses
incurred by the Secured Creditors in connection with the collection or
enforcement thereof) (collectively, the “Guaranteed Obligations”); provided that
Guaranteed Obligations of a Loan Party shall exclude any Excluded Swap
Obligations with respect to such Loan Party.

(b)    Without limiting the generality of the foregoing, the Company’s liability
shall extend to all amounts that constitute part of the Guaranteed Obligations
and would be owed by any other Loan Party to any Lender under or in respect of
the Loan Documents but for the fact that they are unenforceable or not allowable
due to the existence of a bankruptcy, reorganization or similar proceeding
involving such other Loan Party. The Company, and by its acceptance of this
Guaranty, the Administrative Agent and each other Lender Party, hereby confirms
that it is the intention of all such Persons that this Guaranty and the
Obligations of the Company hereunder not constitute a fraudulent transfer or
conveyance for purposes of Debtor Relief Laws, the Uniform Fraudulent Conveyance
Act, the Uniform Fraudulent Transfer Act or any similar foreign, federal or
state law to the extent applicable to this Guaranty and the Obligations of the
Company hereunder. To effectuate the foregoing intention, the Administrative
Agent, the Lenders and the Company hereby irrevocably agree that the Obligations
of the Company under this Guaranty at any time shall be limited to the maximum
amount as will result in the

 

121



--------------------------------------------------------------------------------

Obligations of the Company under this Guaranty not constituting a fraudulent
transfer or conveyance. The Company hereby unconditionally and irrevocably
agrees that in the event any payment shall be required to be made to any Lender
under this Guaranty or any other guaranty, the Company will contribute, to the
maximum extent permitted by law, such amounts to each other guarantor so as to
maximize the aggregate amount paid to the Lenders under or in respect of the
Loan Documents.

11.02    Waivers; Subordination of Subrogation.

(a)    Waivers. The Company waives notice of the acceptance of this guaranty and
of the extension or continuation of the Guaranteed Obligations or any part
thereof. The Company further waives presentment, protest, notice of notices
delivered or demand made on the Borrower or action or delinquency in respect of
the Guaranteed Obligations or any part thereof, including any right to require
the Administrative Agent and the Lenders to sue the Borrower, any other
guarantor or any other Person obligated with respect to the Guaranteed
Obligations or any part thereof; provided that if at any time any payment of any
portion of the Guaranteed Obligations is rescinded or must otherwise be restored
or returned upon the insolvency, bankruptcy or reorganization of the Borrower or
otherwise, the Company’s obligations hereunder with respect to such payment
shall be reinstated at such time as though such payment had not been made and
whether or not the Administrative Agent or the Lenders are in possession of this
guaranty. The Administrative Agent and the Lenders shall have no obligation to
disclose or discuss with the Company their assessments of the financial
condition of the Borrower.

(b)    Subordination of Subrogation. Until the Guaranteed Obligations have been
indefeasibly paid in full in cash, the Company (i) shall have no right of
subrogation with respect to such Guaranteed Obligations and (ii) waives any
right to enforce any remedy which the Administrative Agent now has or may
hereafter have against the Borrower, any other Guarantor, any endorser or any
guarantor of all or any part of the Guaranteed Obligations or any other Person.
Should the Company have the right, notwithstanding the foregoing, to exercise
its subrogation rights, the Company hereby expressly and irrevocably
(a) subordinates any and all rights at law or in equity to subrogation,
reimbursement, exoneration, contribution, indemnification or set off that the
Company may have to the indefeasible payment in full in cash of the Guaranteed
Obligations and (b) waives any and all defenses available to a surety, guarantor
or accommodation co-obligor until the Guaranteed Obligations are indefeasibly
paid in full in cash. The Company acknowledges and agrees that this
subordination is intended to benefit the Administrative Agent and shall not
limit or otherwise affect the Company’s liability hereunder or the
enforceability of this Guaranty, and that the Administrative Agent, the Lenders
and their successors and assigns are intended third party beneficiaries of the
waivers and agreements set forth in this Section 11.02.

11.03    Guaranty Absolute. This guaranty is a guaranty of payment and not of
collection, is a primary obligation of the Company and not one of surety, and
the validity and enforceability of this guaranty shall be absolute and
unconditional irrespective of, and shall not be impaired or affected by any of
the following: (a) any extension, modification or renewal of, or indulgence with
respect to, or substitutions for, the Guaranteed Obligations or any part thereof
or any agreement relating thereto at any time; (b) any failure or omission to
enforce any right, power or remedy with respect to the Guaranteed Obligations or
any part thereof or any

 

122



--------------------------------------------------------------------------------

agreement relating thereto; (c) any waiver of any right, power or remedy with
respect to the Guaranteed Obligations or any part thereof or any agreement
relating thereto; (d) any release, surrender, compromise, settlement, waiver,
subordination or modification, with or without consideration, any other
guaranties with respect to the Guaranteed Obligations or any part thereof, or
any other obligation of any Person with respect to the Guaranteed Obligations or
any part thereof; (e) the enforceability or validity of the Guaranteed
Obligations or any part thereof or the genuineness, enforceability or validity
of any agreement relating thereto; (f) the application of payments received from
any source to the payment of obligations other than the Guaranteed Obligations,
any part thereof or amounts which are not covered by this guaranty even though
the Administrative Agent and the Lenders might lawfully have elected to apply
such payments to any part or all of the Guaranteed Obligations or to amounts
which are not covered by this Guaranty; (g) any change in the ownership of the
Borrower or the insolvency, bankruptcy or any other change in the legal status
of the Borrower; (h) the change in or the imposition of any law, decree,
regulation or other governmental act which does or might impair, delay or in any
way affect the validity, enforceability or the payment when due of the
Guaranteed Obligations; (i) the failure of the Company or any other Borrower to
maintain in full force, validity or effect or to obtain or renew when required
all governmental and other approvals, licenses or consents required in
connection with the Guaranteed Obligations or this guaranty, or to take any
other action required in connection with the performance of all obligations
pursuant to the Guaranteed Obligations or this guaranty; (j) the existence of
any claim, setoff or other rights which the Company may have at any time against
the Borrower, or any other Person in connection herewith or an unrelated
transaction; or (k) any other circumstances, whether or not similar to any of
the foregoing, which could constitute a defense to a guarantor; all whether or
not the Company shall have had notice or knowledge of any act or omission
referred to in the foregoing clauses (a) through (k) of this Section 11.03. It
is agreed that the Company’s liability hereunder is several and independent of
any other guaranties or other obligations at any time in effect with respect to
the Guaranteed Obligations or any part thereof and that each Guarantor’s
liability hereunder may be enforced regardless of the existence, validity,
enforcement or non-enforcement of any such other guaranties or other obligations
or any provision of any applicable law or regulation purporting to prohibit
payment by the Borrower of the Guaranteed Obligations in the manner agreed upon
between the Borrower and the Administrative Agent and the Lenders.

11.04    Acceleration. The Company agrees that, as between the Company on the
one hand, and the Lenders and the Administrative Agent, on the other hand, the
obligations of the Borrower guaranteed under this Article XI may be declared to
be forthwith due and payable, or may be deemed automatically to have been
accelerated, as provided in Section 8.02 hereof for purposes of this Article XI,
notwithstanding any stay, injunction or other prohibition (whether in a
bankruptcy proceeding affecting the Borrower or otherwise) preventing such
declaration as against the Borrower and that, in the event of such declaration
or automatic acceleration, such obligations (whether or not due and payable by
the Borrower) shall forthwith become due and payable by the Company for purposes
of this Article XI.

11.05    Marshaling; Reinstatement. None of the Lenders nor the Administrative
Agent nor any Person acting for or on behalf of the Lenders or the
Administrative Agent shall have any obligation to marshal any assets in favor of
the Company or against or in payment of any or all of the Guaranteed
Obligations. If the Company or any other guarantor of all or any part of the
Guaranteed Obligations makes a payment or payments to any Lender or the
Administrative

 

123



--------------------------------------------------------------------------------

Agent, which payment or payments or any part thereof are subsequently
invalidated, declared to be fraudulent or preferential, set aside and/or
required to be repaid to the Company or any other guarantor or any other Person,
or their respective estates, trustees, receivers or any other party, including,
without limitation, the Company, under any bankruptcy law, state or federal law,
common law or equitable cause, then, to the extent of such payment or repayment,
the part of the Guaranteed Obligations which has been paid, reduced or satisfied
by such amount shall be reinstated and continued in full force and effect as of
the time immediately preceding such initial payment, reduction or satisfaction.

11.06    Termination Date. This Guaranty is a continuing guaranty and shall
remain in effect until the later of (a) the date upon which no Commitment
hereunder, Loan or other Obligation hereunder shall remain unpaid or unsatisfied
(other than contingent Obligations to the extent no claim giving rise thereto
has been asserted) and (b) the date on which all of the Guaranteed Obligations
have been paid in full in cash, subject to the proviso in Section 11.01(a).

11.07    Subordination of Intercompany Indebtedness. The Company agrees that any
and all claims the Company against any other Loan Party with respect to any
“Intercompany Indebtedness” (as hereinafter defined) shall be subordinate and
subject in right of payment to the prior payment, in full and in cash, of all
Obligations; provided that, and not in contravention of the foregoing, so long
as no Event of Default has occurred and is continuing the Company may make loans
to and receive payments in the ordinary course with respect to such Intercompany
Indebtedness from another Loan Party to the extent not prohibited by the terms
of this Agreement and the other Loan Documents. Notwithstanding any right of the
Company to ask, demand, sue for, take or receive any payment from any other Loan
Party, all rights, liens and security interests of the Company, whether now or
hereafter arising and howsoever existing, in any assets of any other Loan Party
shall be and are subordinated to the rights of the holders of the Obligations
and the Administrative Agent in those assets. The Company shall not have any
right to possession of any such asset or to foreclose upon any such asset,
whether by judicial action or otherwise, unless and until all of the Obligations
(other than contingent indemnity obligations) shall have been fully paid and
satisfied (in cash) and all financing arrangements pursuant to any Loan
Documents, Secured Hedge Agreements, Secured Cash Management Agreements and
Secured Bilateral Letters of Credit have been terminated. If all or any part of
the assets of any Loan Party, or the proceeds thereof, are subject to any
distribution, division or application to the creditors of such Loan Party,
whether partial or complete, voluntary or involuntary, and whether by reason of
liquidation, bankruptcy, arrangement, receivership, assignment for the benefit
of creditors or any other action or proceeding, or if the business of any such
Loan Party is dissolved or if substantially all of the assets of any such Loan
Party are sold, then, and in any such event (such events being herein referred
to as an “Insolvency Event”), any payment or distribution of any kind or
character, either in cash, securities or other property, which shall be payable
or deliverable upon or with respect to any indebtedness of any such Loan Party
to the Company (“Intercompany Indebtedness”) shall be paid or delivered directly
to the Administrative Agent for application on any of the Obligations, due or to
become due, until such Obligations (other than contingent indemnity obligations)
shall have first been fully paid and satisfied (in cash). Should any payment,
distribution, security or instrument or proceeds thereof be received by the
Company upon or with respect to the Intercompany Indebtedness after an
Insolvency Event prior to the satisfaction of all of the Obligations (other than
contingent indemnity obligations) and the termination of all financing
arrangements pursuant to any Loan

 

124



--------------------------------------------------------------------------------

Document, Secured Hedge Agreements, Secured Cash Management Agreements and
Secured Bilateral Letters of Credit, the Company shall receive and hold the same
in trust, as trustee, for the benefit of the holders of the Obligations and
shall forthwith deliver the same to the Administrative Agent, for the benefit of
such Persons, in precisely the form received (except for the endorsement or
assignment of the Company where necessary), for application to any of the
Obligations, due or not due, and, until so delivered, the same shall be held in
trust by the Company as the property of the holders of the Obligations. If the
Company fails to make any such endorsement or assignment to the Administrative
Agent, the Administrative Agent or any of its officers or employees are
irrevocably authorized to make the same. The Company agrees that until the
Obligations (other than the contingent indemnity obligations) have been paid in
full (in cash) and satisfied and all financing arrangements pursuant to any Loan
Documents, Secured Hedge Agreements, Secured Cash Management Agreements and
Secured Bilateral Letters of Credit have been terminated, the Company will not
assign or transfer to any Person (other than the Administrative Agent) any claim
the Company has or may have against any other Loan Party.

[Remainder Of This Page Intentionally Blank]

 

125



--------------------------------------------------------------------------------

ANNEX II-1

AMENDED SCHEDULES 1.01A, 1.01B, 1.01C, 7.01, 7.04A, 7.04B AND 7.05

(see attached)



--------------------------------------------------------------------------------

SCHEDULE 1.01A

EXCLUDED FOREIGN SUBSIDIARIES

 

1. CB&I Cojafex, B.V.

2. Shaw South America (Peru) S.R.L.

3. Shaw Chile Servicios Ltda.

4. CB&I Meio Ambiente e Infraestrutra Ltd.

5. Environmental Solutions Holdings Ltd.

6. Environmental Solutions (Cayman) Ltd.

7. Environmental Solutions Ltd.

8. Environmental Solutions of Ecuador S.A.

9. CB&I Middle East Holding, Inc.

10. CB&I SKE&C Middle East Ltd.

11. Shaw Emirates Pipes Manufacturing Limited Liability Company

12. Shaw Stone & Webster Arabia Co. Ltd

13. CB&I Engineering (Thailand) Ltd.

14. Manufacturas Shaw South America, C.A.

15. Shaw Asia Company, Limited

16. Shaw E&I International, Ltd.

17. Holding Manufacturas Shaw South America, C.A.

18. Shaw Overseas (Middle East) Ltd.

19. Shaw Pacific Pte. Ltd.

20. CB&I Matamoros S. de R.L. de C.V.

21. Lummus Technology B.V.

22. Sarida Offshore Company

23. CB&I Lummus Ltda.

24. Constructors CBI Ltda.

25. CBI de Nicaragua S.A.

26. Oasis Supply Company, Ltd.

27. Highlands Trading Company, Ltd.

28. CBI de Venezuela

29. CB&I Paddington Limited

30. CB&I London Limited

31. Shaw Enterprises Pipes Manufacturing Limited Liability Company

32. CB&I Nass Pipe Fabrication W.L.L.



--------------------------------------------------------------------------------

SCHEDULE 1.01B

MATERIAL SUBSIDIARIES

 

1.        Chicago Bridge & Iron Company

 

Delaware

2.        CB&I LLC

 

Texas

3.        CBI Services, LLC

 

Delaware

4.        Chicago Bridge & Iron Company (Delaware)

 

Delaware

5.        Chicago Bridge & Iron Company B.V.

 

Netherlands

6.        CBI Americas Ltd.

 

Delaware

7.        CB&I Woodlands LLC

 

Delaware

8.        Chicago Bridge & Iron Company

 

Illinois

9.        Asia Pacific Supply Co.

 

Delaware

10.      CBI Company Ltd.

 

Delaware

11.      Central Trading Company Ltd.

 

Delaware

12.      CSA Trading Company Ltd.

 

Delaware

13.      CB&I Technology Inc.

 

Delaware

14.      CBI Overseas, LLC

 

Delaware

15.      A & B Builders, Ltd.

 

Texas

16.      Constructors International, L.L.C.

 

Delaware

17.      HBI Holdings, LLC

 

Delaware

18.      Howe-Baker International, L.L.C.

 

Delaware

19.      Howe-Baker Engineers, Ltd.

 

Texas

20.      Howe-Baker Holdings, L.L.C.

 

Delaware

21.      Howe-Baker Management, L.L.C.

 

Delaware

22.      Howe-Baker International Management, LLC

 

Delaware

23.      Matrix Engineering, Ltd.

 

Texas

24.      Matrix Management Services, LLC

 

Delaware

25.      Oceanic Contractors, Inc.

 

Delaware

26.      CBI Venezolana, S.A.

 

Venezuela

27.      CBI Montajes de Chile Limitada

 

Chile

28.      Horton CBI, Limited

 

Canada

29.      CB&I Europe B.V.

 

Netherlands

30.      CBI Eastern Anstalt

 

Liechtenstein

31.      CB&I Power Company B.V.

 

Netherlands

32.      CBI Constructors Pty Ltd

 

Australia

33.      CBI Engineering and Construction Consultant

                (Shanghai) Co. Ltd.

 

Shanghai

34.      CBI (Philippines), Inc.

 

Philippines

35.      CBI Nederland B.V.

 

Netherlands

36.      CB&I Constructors Limited

 

United Kingdom

37.      CB&I Holdings (U.K.) Limited

 

United Kingdom

38.      CB&I UK Limited

 

United Kingdom

39.      Arabian Gulf Material Supply Company, Ltd.

 

Cayman Islands

40.      CB&I (Nigeria) Limited

 

Nigeria

41.      Pacific Rim Material Supply Company, Ltd.

 

Cayman Islands

42.      Southern Tropic Material Supply Company, Ltd.

 

Cayman Islands

43.      Lummus Technology Heat Transfer B.V.

 

Netherlands

44.      Lealand Finance Company B.V.

 

Netherlands

45.      CB&I Singapore PTE Ltd.

 

Singapore



--------------------------------------------------------------------------------

46.      CB&I Oil & Gas Europe B.V.

 

Netherlands

47.      CBI Colombiana S.A.

 

Colombia

48.      Chicago Bridge & Iron (Antilles) N.V.

 

Curaçao

49.      Woodlands International Insurance Company

 

Ireland

50.      Lummus Novolen Technology GmbH

 

Germany

51.      CB&I Lummus GmbH

 

Germany

52.      CB&I Technology International Corporation

 

Delaware

53.      CB&I Technology Ventures, Inc.

 

Delaware

54.      CB&I Technology Overseas Corporation

 

Delaware

55.      CB&I Malta Limited

 

Malta

56.      Lutech Resources Limited

 

United Kingdom

57.      Netherlands Operating Company B.V.

 

Netherlands

58.      CB&I s.r.o.

 

Czech Republic

59.      CBI Peruana S.A.C.

 

Peru

60.      CBI Hungary Holding Limited Liability Company

 

Hungary

61.      Catalytic Distillation Technologies

 

Texas

62.      CB&I Tyler Company

 

Delaware

63.      CB&I Finance Company Limited

 

Ireland

64.      Shaw Alloy Piping Products, LLC

 

Louisiana

65.      CB&I Walker LA, L.L.C.

 

Louisiana

66.      The Shaw Group Inc.

 

Louisiana

67.      CBI Overseas (Far East) Inc.

 

Delaware

68.      CB&I North Carolina, Inc.

 

North Carolina

69.      Lummus Gasification Technology Licensing Company

 

Delaware

70.      CB&I Laurens, Inc.

 

South Carolina

71.      Shaw SSS Fabricators, Inc.

 

Louisiana

72.      Chicago Bridge & Iron Company (Netherlands), LLC

 

Delaware

73.      CBI US Holding Company Inc.

 

Delaware

74.      CBI HoldCo Two Inc.

 

Delaware

75.      CBI Company BV

 

Netherlands

76.      CB&I Holdco, LLC

 

Louisiana

77.      New BV2*

 

Netherlands

78.      CBI UK Cayman Acquisition Ltd.*

 

United Kingdom

79.      CB&I International, Inc.*

 

Louisiana

80.      CB&I Fabrication, LLC*

 

Louisiana

81.      Arabian CBI Ltd*

 

Saudi Arabia

82.      Arabian CBI Tank Manufacturing Company Inc.*

 

Saudi Arabia

83.      CB&I Clearfield, Inc.*

 

Delaware

84.      CB&I El Dorado, Inc.*

 

Arkansas

85.      CB&I Lake Charles, LLC*

 

Louisiana

 

* To be added as a Material Subsidiary thirty (30) days post-closing.



--------------------------------------------------------------------------------

SCHEDULE 1.01C

SUBSIDIARY GUARANTORS

 

1.        Chicago Bridge & Iron Company

  

Delaware

2.        CB&I LLC

  

Texas

3.        CBI Services, LLC

  

Delaware

4.        Chicago Bridge & Iron Company (Delaware)

  

Delaware

5.        Chicago Bridge & Iron Company B.V.

  

Netherlands

6.        CBI Americas Ltd.

  

Delaware

7.        CB&I Woodlands LLC

  

Delaware

8.        Chicago Bridge & Iron Company

  

Illinois

9.        Asia Pacific Supply Co.

  

Delaware

10.      CBI Company Ltd.

  

Delaware

11.      Central Trading Company Ltd.

  

Delaware

12.      CSA Trading Company Ltd.

  

Delaware

13.      CB&I Technology Inc.

  

Delaware

14.      CBI Overseas, LLC

  

Delaware

15.      A & B Builders, Ltd.

  

Texas

16.      Constructors International, L.L.C.

  

Delaware

17.      HBI Holdings, LLC

  

Delaware

18.      Howe-Baker International, L.L.C.

  

Delaware

19.      Howe-Baker Engineers, Ltd.

  

Texas

20.      Howe-Baker Holdings, L.L.C.

  

Delaware

21.      Howe-Baker Management, L.L.C.

  

Delaware

22.      Howe-Baker International Management, LLC

  

Delaware

23.      Matrix Engineering, Ltd.

  

Texas

24.      Matrix Management Services, LLC

  

Delaware

25.      Oceanic Contractors, Inc.

  

Delaware

26.      CBI Venezolana, S.A.

  

Venezuela

27.      CBI Montajes de Chile Limitada

  

Chile

28.      Horton CBI, Limited

  

Canada

29.      CB&I Europe B.V.

  

Netherlands

30.      CBI Eastern Anstalt

  

Liechtenstein

31.      CB&I Power Company B.V.

  

Netherlands

32.      CBI Constructors Pty Ltd

  

Australia

33.      CBI Engineering and Construction Consultant

                (Shanghai) Co. Ltd.

  

Shanghai

34.      CBI (Philippines), Inc.

  

Philippines

35.      CBI Nederland B.V.

  

Netherlands

36.      CB&I Constructors Limited

  

United Kingdom

37.      CB&I Holdings (U.K.) Limited

  

United Kingdom

38.      CB&I UK Limited

  

United Kingdom

39.      Arabian Gulf Material Supply Company, Ltd.

  

Cayman Islands

40.      CB&I (Nigeria) Limited

  

Nigeria

41.      Pacific Rim Material Supply Company, Ltd.

  

Cayman Islands

42.      Southern Tropic Material Supply Company, Ltd.

  

Cayman Islands

43.      Lummus Technology Heat Transfer B.V.

  

Netherlands

44.      Lealand Finance Company B.V.

  

Netherlands

45.      CB&I Singapore PTE Ltd.

  

Singapore



--------------------------------------------------------------------------------

46.      CB&I Oil & Gas Europe B.V.

  

Netherlands

47.      CBI Colombiana S.A.

  

Colombia

48.      Chicago Bridge & Iron (Antilles) N.V.

  

Curaçao

49.      Woodlands International Insurance Company

  

Ireland

50.      Lummus Novolen Technology GmbH

  

Germany

51.      CB&I Lummus GmbH

  

Germany

52.      CB&I Technology International Corporation

  

Delaware

53.      CB&I Technology Ventures, Inc.

  

Delaware

54.      CB&I Technology Overseas Corporation

  

Delaware

55.      CB&I Malta Limited

  

Malta

56.      Lutech Resources Limited

  

United Kingdom

57.      Netherlands Operating Company B.V.

  

Netherlands

58.      CB&I s.r.o.

  

Czech Republic

59.      CBI Peruana S.A.C.

  

Peru

60.      CBI Hungary Holding Limited Liability Company

  

Hungary

61.      Catalytic Distillation Technologies

  

Texas

62.      CB&I Tyler Company

  

Delaware

63.      CB&I Finance Company Limited

  

Ireland

64.      Shaw Alloy Piping Products, LLC

  

Louisiana

65.      CB&I Walker LA, L.L.C.

  

Louisiana

66.      The Shaw Group Inc.

  

Louisiana

67.      CBI Overseas (Far East) Inc.

  

Delaware

68.      CB&I North Carolina, Inc.

  

North Carolina

69.      Lummus Gasification Technology Licensing Company

  

Delaware

70.      CB&I Laurens, Inc.

  

South Carolina

71.      Shaw SSS Fabricators, Inc.

  

Louisiana

72.      Chicago Bridge & Iron Company (Netherlands), LLC

  

Delaware

73.      CBI US Holding Company Inc.

  

Delaware

74.      CBI HoldCo Two Inc.

  

Delaware

75.      CBI Company BV

  

Netherlands

76.      CB&I Holdco, LLC

  

Louisiana

77.      New BV2*

  

Netherlands

78.      CBI UK Cayman Acquisition Ltd.*

  

United Kingdom

79.      CB&I International, Inc.*

  

Louisiana

80.      CB&I Fabrication, LLC*

  

Louisiana

81.      Arabian CBI Ltd*

  

Saudi Arabia

82.      Arabian CBI Tank Manufacturing Company Inc.*

  

Saudi Arabia

83.      CB&I Clearfield, Inc.*

  

Delaware

84.      CB&I El Dorado, Inc.*

  

Arkansas

85.      CB&I Lake Charles, LLC*

  

Louisiana

 

* To be added as a Subsidiary Guarantor thirty (30) days post-closing.



--------------------------------------------------------------------------------

SCHEDULE 7.01

PERMITTED EXISTING INDEBTEDNESS

Section (a) - Borrowed Money

 

Company

  

Party

   Amount (in $000s)  

Chicago Bridge & Iron Company

   Existing Term Loan Credit Agreement    $ 481,300  

Chicago Bridge & Iron Company

   NPA Notes    $ 731,000  

Chicago Bridge & Iron Company

   Existing Revolving Credit Agreement ($1.35B)    $ 204,000  

Chicago Bridge & Iron Company

   Existing Revolving Credit Agreement ($800M)    $ 170,000  

Section (b) - Deferred Purchase Price

      $ —    

Section (c) - Lien Obligations

      $ 0  

Section (d) - Notes

      $ —    

Section (e) - Capitalized Leases

      $ 0  

Section (f) - Contingent Obligations

        Refer to Schedule 7.05  

Section (g) - Letters of Credit

      $


$

1,600,000 Bilateral


139,600 Revolvers

 


 

Section (h) - Off-Balance Sheet Liabilities

     

Sale and Leaseback of Plainfield Facility

      $ 0  

Section (i) - Disqualified Stock

      $ —    



--------------------------------------------------------------------------------

SCHEDULE 7.04A

PERMITTED EXISTING INVESTMENTS

The Company has investments in the following list of entities:

 

  1. CBI (Malaysia) Sdn. Bhd.

 

  2. Chicago Bridge & Iron Company (Egypt) LLC

 

  3. Horton CBI, Limited

 

  4. CBI (Philippines) Inc.

 

  5. CBI (Thailand) Limited

 

  6. Chicago Bridge & Iron Company LLC

 

  7. CBI Clough JV Pte. Ltd

 

  8. Shaw Nass Middle East, W.L.L.

 

  9. Shaw Emirates Pipes Manufacturing LLC



--------------------------------------------------------------------------------

SCHEDULE 7.04B

PERMITTED EXISTING J/V INVESTMENTS

The Company and its subsidiaries have continuing investment obligations in the
following joint ventures and nonconsolidated subsidiaries:

 

  1. Chevron Lummus Global (CLG) - JV

 

  2. Net Power LLC

 

  3. CBI Kentz JV

 

  4. CB&I Areva MOX Services, LLC

 

  5. Shaw Nass Middle East, W.L.L.

 

  6. Shaw SKE&C Middle East Ltd.

 

  7. Shaw Emirates Pipes Manufacturing LLC

 

  8. CC JV

 

  9. CCZ JV

 

  10. CZJV

 

  11. Lummus JV

 

  12. CB&I/Murray and Roberts Projects Joint Venture

 

  13. Pretrofac-Sumsung-CB&I CFP Joint Operation

 

  14. ES3 - EBSE Shaw Spool Solutions Fabricação de Sistema de Tubulação Ltda.

 

  15. CB&I-CTCI B.V.



--------------------------------------------------------------------------------

SCHEDULE 7.05

PERMITTED EXISTING CONTINGENT OBLIGATIONS

Contingent Obligations in connection with Project Jazz.

Contingent Obligations in connection with uncommitted bilateral letter of credit
facilities.



--------------------------------------------------------------------------------

ANNEX II-2

AMENDED EXHIBIT C

(see attached)



--------------------------------------------------------------------------------

EXHIBIT C

FORM OF COMPLIANCE CERTIFICATE

Financial Statement Date:             ,         

 

To: Bank of America, N.A., as Administrative Agent

Ladies and Gentlemen:

Reference is made to that certain Term Loan Agreement, dated as of July 8, 2015
(as amended, restated, amended and restated, extended, supplemented or otherwise
modified in writing from time to time, the “Agreement;” the terms defined
therein being used herein as therein defined), among Chicago Bridge & Iron
Company N.V., a corporation organized under the laws of The Kingdom of the
Netherlands (the “Company”), Chicago Bridge & Iron Company (Delaware), a
Delaware corporation (the “Borrower”), the Lenders from time to time party
thereto, and Bank of America, N.A., as Administrative Agent.

The undersigned Responsible Officer hereby certifies as of the date hereof that
he/she is the                                          of the Company, and that,
in such capacity, he/she is authorized to execute and deliver this Certificate
to the Administrative Agent on the behalf of the Company, and that:

[Use following paragraph 1 for fiscal year-end financial statements]

1.    The Company has delivered the year-end audited financial statements
required by Section 6.01(b) of the Agreement for the fiscal year of the Company
ended as of the above date, together with the report and opinion of an
independent certified public accountant required by such section.

[Use following paragraph 1 for fiscal quarter-end financial statements]

1.    The Company has delivered the unaudited financial statements required by
Section 6.01(a) of the Agreement for the fiscal quarter of the Company ended as
of the above date. Such financial statements fairly present the consolidated
financial condition, results of operations and cash flows of the Company and its
Subsidiaries in accordance with Agreement Accounting Principles as at such date
and for such period, subject only to normal year-end audit adjustments and the
absence of footnotes.

2.    The undersigned has reviewed the terms of the Agreement and has made, or
has caused to be made under his/her supervision, a detailed review of the
transactions and condition of the Company during the accounting period covered
by such financial statements.

3.    The financial covenant analyses and information set forth on Schedules 1,
2 and 3 attached hereto are true and accurate on and as of the date of this
Certificate.

 

C - 1

Form of Compliance Certificate



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned has executed this Certificate as of
            ,         .

 

CHICAGO BRIDGE & IRON COMPANY N.V. By:   Chicago Bridge & Iron Company B.V., its
Managing Director By:  

 

Name:  

 

Title:  

 

 

C - 2

Form of Compliance Certificate



--------------------------------------------------------------------------------

For the Quarter/Year ended                      (“Statement Date”)

SCHEDULE 1

to the Compliance Certificate

($ in 000’s)

[Include paragraphs I and II in the Compliance Certificate delivered for each
four-fiscal quarter period ending on or after March 31, 2018.]

 

[I.    Section 7.18(a) – Maximum Leverage Ratio.       A.    Adjusted
Indebtedness at Statement Date:    $                   B.    EBITDA (see
Schedule 2) for four consecutive fiscal quarters ending on above date (“Subject
Period”):    $                   C.    Leverage Ratio (Line I.A ÷ Line I.B):   
  to 1.00              

 

 

     Maximum permitted:      1.75 to 1.00   II.    Section 7.18(b) – Minimum
Fixed Charge Coverage Ratio.       A.    Consolidated Net Income Available for
Fixed Charges:          1.    Consolidated Net Income for Subject Period:    $
                     2.    Provision for income taxes for Subject Period:    $
                     3.    Consolidated Fixed Charges for Subject Period:    $
                     4.    Dividends and distributions received in cash during
Subject Period:    $                      5.    Non-cash compensation expenses
for management or employees to the extent deducted in computing Consolidated Net
Income    $                      6.    Up to $50,000,000, in the aggregate, of
charges, expenses and losses incurred from restructuring and integration
activities, including in connection with the Technology Disposition, from the
Amendment No. 5 Closing Date through the last day of the fiscal quarter ending
December 31, 2018    $                      7.    The amount of any project
charges (or Eligible Project Charges, as the case may be) incurred by the
Company or its Subsidiaries up to the maximum amount specified in the definition
of Consolidated Net Income Available for Fixed Charges    $                     
8.    Equity earnings booked or recognized by the Company or any of its
Subsidiaries from Eligible Joint Ventures for Subject Period:1    $             
 

 

1  Not to exceed 15% (or such lower percentage as may be set forth in the Note
Purchase Agreements) of EBITDA pursuant to clauses (a) through (g) of the
definition thereof for the period of twelve (12) prior consecutive months.

 

C - 3

Form of Compliance Certificate



--------------------------------------------------------------------------------

      9.    Consolidated Net Income Available for Fixed Charges (Lines II.A1 + 2
+ 3 + 4 + 5 + 6 + 7 + 8) for Subject Period:    $                   B.   
Consolidated Fixed Charges for Subject Period:    $                      1.   
Consolidated Long-Term Lease Rentals for Subject Period:    $                  
   2.    Consolidated Interest Expense for the Subject Period:    $             
        3.    Consolidated Fixed Charges for Subject Period (Lines II.B1 + 2):
   $                   C.    Fixed Charge Coverage Ratio (Line II.A11 ÷ Line
II.B3):      to 1.00              

 

 

     Minimum required:      2.25 to 1.00   [III.]    Section 7.18(d) – Minimum
EBITDA.       EBITDA for Subject Period:      $                   Minimum
required:   

 

Four Fiscal Quarters Ending

   Minimum EBITDA  

September 30, 2017

   $ 500,000,000  

December 31, 2017

   $ 550,000,000  

March 31, 2018

   $ 500,000,000  

June 30, 2018

   $ 450,000,000  

September 30, 2018

   $ 450,000,000  

December 31, 2018 and each fiscal quarter thereafter

   $ 425,000,000  

 

C - 4

Form of Compliance Certificate



--------------------------------------------------------------------------------

For the Quarter/Year ended                      (“Statement Date”)

SCHEDULE 2

to the Compliance Certificate

($ in 000’s)

EBITDA

(in accordance with the definition of EBITDA

as set forth in the Agreement)

 

EBITDA

  

Quarter

Ended

  

Quarter

Ended

  

Quarter

Ended

  

Quarter

Ended

  

Twelve

Months

Ended

(i)(1)    Consolidated Net Income                (2)    + Interest Expense      
         (3)    + charges against income for foreign, federal, state and local
taxes to the extent deducted                (4)    + non-recurring non-cash
charges (excluding any charge that becomes, or is expected to become, a cash
charge) to the extent deducted                (5)    + extraordinary losses to
the extent deducted                (6)    - non-recurring non-cash credits to
the extent added                (7)    -extraordinary gains to the extent added
               (ii)    + depreciation expense to the extent deducted            
   (iii)    + amortization expense to the extent deducted                (iv)   
+ non-cash compensation expenses for management or employees to the extent
deducted               

 

C - 5

Form of Compliance Certificate



--------------------------------------------------------------------------------

(v)    + to the extent not already included, dividends distributions actually
received in cash received from Persons other than Subsidiaries               
(vi)    + up to $50,000,000, in the aggregate, of charges, expenses and losses
incurred from restructuring and integration activities, including in connection
with the Technology Disposition, from the Amendment No. 5 Closing Date through
the last day of the fiscal quarter ending December 31, 2018                (vii)
   + the amount of any project charges (or Eligible Project Charges, as the case
may be) incurred by the Company or its Subsidiaries up to the maximum amount
specified in the definition of EBITDA                (viii)    + 2 equity
earnings booked or recognized by the Company or any of its Subsidiaries from
Eligible Joint Ventures                =    Consolidated EBITDA               

 

 

2  Not to exceed 15% (or such lower percentage as may be set forth in the Note
Purchase Agreements) of EBITDA pursuant to clauses (a) through (g) of this
definition for the period of twelve (12) prior consecutive months.

 

C - 6

Form of Compliance Certificate



--------------------------------------------------------------------------------

SCHEDULE 3

Eligible Joint Ventures

[INCLUDE LISTING OF ELIGIBLE JOINT VENTURES]

 

C - 7

Form of Compliance Certificate



--------------------------------------------------------------------------------

ANNEX III

UNDELIVERED ITEMS FROM AMENDMENT NO. 4

The waiver under Section 3(a) of this Amendment will remain effective only if
the Loan Parties deliver to the Collateral Agent the items listed in this Annex
III by the respective dates specified below (which dates may be extended at the
sole discretion of the Collateral Agent):

 

Item

  

Description

  

Deadline

1.    For each Mortgaged Property (other than the Company’s administrative
headquarters facility in The Woodlands, Texas), each Mortgage and related
Mortgage Instrument, in form and substance reasonably satisfactory to the
Administrative Agent.    30 days after the date requested by the Collateral
Agent 2.    With respect to each Curacao Loan Party and Liechtenstein Loan
Party, each item listed in paragraph (5) of Annex IV to Amendment No. 4.   
September 5, 2017



--------------------------------------------------------------------------------

ANNEX IV

POST-CLOSING MATTERS

By the respective deadlines specified below (which such dates may be extended at
the sole discretion of the Collateral Agent), delivery of the following items:

 

Item

  

Description

  

Deadline

1.    For each Mortgaged Property (other than the Company’s administrative
headquarters facility in The Woodlands, Texas), each Mortgage and related
Mortgage Instrument, in form and substance reasonably satisfactory to the
Administrative Agent.    30 days after the date requested by the Collateral
Agent 2.   

The following, each of which shall be originals or telecopies (followed promptly
by originals) unless otherwise specified, each properly executed by an
authorized officer of the applicable signing Curacao Loan Party, Liechtenstein
Loan Party or Loan Party organized in Canada or Australia (collectively, the
“Foreign Loan Parties”, and individually, each a “Foreign Loan Party”) where
applicable, and each in form and substance reasonably satisfactory to the
Administrative Agent and the Collateral Agent:

 

(i)    such certificates of resolutions or other action, incumbency certificates
and/or other certificates of authorized officers of each Foreign Loan Party as
the Administrative Agent may require evidencing the identity, authority and
capacity of each authorized officer thereof authorized to act as an authorized
officer in connection with the Foreign Security Instruments to which such
Foreign Loan Party is a party;

 

(ii)    such documents and certifications as the Administrative Agent may
reasonably require to evidence that each Foreign Loan Party is duly organized or
formed, is validly existing and in good standing and qualified in its
jurisdiction of organization or maintains its principal place of business;

 

(iii)    written opinions of counsel to the Foreign Loan Parties (or the Secured
Bank Creditors, as is customary in such foreign jurisdictions), addressed to the
Administrative Agent, the Collateral Agent and the Lenders, in form and
substance reasonably satisfactory to the Collateral Agent; and

 

(iv)    each applicable Curacao Security Instrument, Liechtenstein Security
Instrument or Security Instrument with respect to Canada or Australia
(collectively, the “Foreign Security Instruments”, and individually, each a
“Foreign Security Instrument”), in

   September 5, 2017



--------------------------------------------------------------------------------

  

form and substance reasonably satisfactory to the Collateral Agent, duly
executed by each Foreign Loan Party, together with:

 

(A)    to the extent applicable, filings in form appropriate for filing in all
jurisdictions that the Collateral Agent may deem necessary or desirable in order
to perfect the Liens created under the Foreign Security Instruments, covering
the Collateral described in the Foreign Security Instruments;

 

(B)    except with respect to the Curacao Loan Parties (and, if applicable the
Liechtenstein Loan Parties), copies of applicable lien searches or equivalent
reports, each of a recent date listing all effective lien notices or comparable
documents (together with copies of such documents) that name any Foreign Loan
Party as debtor and that are filed in those jurisdictions in which any Foreign
Loan Party is organized or maintains its principal place of business; and

 

(C)    except with respect to the Curacao Loan Parties (and, if applicable the
Liechtenstein Loan Parties), certificates and instruments representing the
Pledged Interests referred to in the Foreign Security Instruments accompanied by
undated stock powers or instruments of transfer executed in blank.

   3.   

English law governed charges in favor of and in form and substance reasonably
acceptable to the Collateral Agent with respect to the following:

 

•       Shares in the capital of CB&I UK Limited owned by Chicago Bridge & Iron
Company (Netherlands) LLC (see Section 2.3(b) of U.S. Security Agreement)

 

•       Shares in the capital of CB&I Holdings (UK) Limited owned by Chicago
Bridge & Iron Company B.V. (see Clause 12a. of the Omnibus Deed of Pledge dated
August 4, 2017 (the “Dutch Omnibus Pledge”) among the Company and the other
Pledgors named therein and the Collateral Agent as Pledgee)

 

•       Shares in the capital of Lutech Resources Limited owned by CB&I Oil and
Gas Europe BV (see Clause 12b. of Dutch Omnibus Pledge)

   September 5, 2017 4.    Each Grantor under the U.S. Security Agreement that
maintains one or more BMG Accounts (as defined in the U.S. Security Agreement)
shall    September 5, 2017



--------------------------------------------------------------------------------

   use its best efforts to obtain consent from Bank Mendes Gans N.V. (“BMG”) for
the grant by such Grantor of (i) a security interest under the U.S. Security
Agreement and (ii) a Dutch law-governed pledge, in each case in favor of the
Collateral Agent, over such BMG Account (see Section 2.3(c) of U.S. Security
Agreement).    5.    Each Pledgor under the Dutch Omnibus Pledge that maintains
one or more bank accounts with BMG shall use its reasonable endeavors to obtain
consent from BMG for the grant by such Pledgor of a pledge in favor of the
Collateral Agent over such bank accounts, subject to the Prior Account Bank
Pledge (as defined in the Dutch Omnibus Pledge) in favor of BMG and (ii) the
Prior BMG Account Bank Pledge (as defined in the Dutch Omnibus Pledge) (see
Clause 4.4 of Dutch Omnibus Pledge).    October 3, 2017 6.    Each Chargor under
the Composite Debenture dated August 4, 2017 (the “UK Debenture”) among CB&I UK
Limited and the other Chargors named therein and the Collateral Agent, which
maintain a bank account with BMG shall use reasonable endeavours to obtain
consent from BMG to the grant by such Chargor to the Collateral Agent for a
third ranking pledge over any such accounts and, if such consent is granted,
each such Chargor shall enter into such a pledge to be governed by the laws of
the Netherlands and to be in form and substance satisfactory to the Collateral
Agent (who shall act reasonably) (see Clause 7.6 of UK Debenture).    October 3,
2017 7.    Each Material Subsidiary marked with an “*” on Schedules 1.01B and
1.01C to the Credit Agreement shall do or cause to be done all things as
required in Section 6.13 of the Credit Agreement.    September 5, 2017